Exhibit 10.1
EXECUTION VERSION          
MASTER CREDIT FACILITY AGREEMENT
BY AND BETWEEN
BORROWERS SIGNATORY HERETO
AND
PNC ARCS LLC
dated as of
February 27, 2009
Colonial/PNC ARCS — Master Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
    Page  
ARTICLE 1 THE COMMITMENT
    2  
 
       
Section 1.01. The Commitment
    2  
Section 1.02. Requests for Advances
    2  
Section 1.03. Maturity Date of Advances; Amortization; Prepayment
    3  
Section 1.04. Interest on Advances
    5  
Section 1.05. Notes
    6  
Section 1.06. Conversion of SARM Variable Advances to Fixed Advances
    6  
Section 1.07. Limitations on Right to Convert to Fixed Advances
    6  
Section 1.08. Conditions to Conversion
    7  
Section 1.09. Interest Rate Protection
    7  
Section 1.10. Limitation on All Advances
    7  
 
       
ARTICLE 2 THE ADVANCES
    8  
 
       
Section 2.01. Rate Setting for an Advance
    8  
Section 2.02. Breakage and Other Costs
    8  
Section 2.03. Advances
    8  
Section 2.04. Determination of Allocable Facility Amount and Valuations
    9  
Section 2.05. Additional Financing
    10  
Section 2.06. Increase in Commitment
    10  
 
       
ARTICLE 3 COLLATERAL CHANGES
    10  
 
       
Section 3.01. Right to Add Collateral
    10  
Section 3.02. Procedure for Adding Collateral
    10  
Section 3.03. Right to Obtain Releases of Collateral
    12  
Section 3.04. Procedure for Obtaining Releases of Collateral
    12  
Section 3.05. Substitutions
    14  
 
       
ARTICLE 4 TERMINATION OF FACILITIES
    17  
 
       
Section 4.01. Right to Terminate Credit Facility
    17  
Section 4.02. Procedure for Terminating Credit Facility
    17  
 
       
ARTICLE 5 CONDITIONS PRECEDENT TO ALL REQUESTS
    18  
 
       
Section 5.01. Conditions Applicable to All Requests
    18  
Section 5.02. Conditions Precedent to Initial Advance
    19  
Section 5.03. Conditions Precedent to Future Advances
    20  

Colonial/PNC ARCS — Master Credit Facility Agreement

i



--------------------------------------------------------------------------------



 



         
 
    Page  
Section 5.04. Conditions Precedent to Addition of an Additional Mortgaged
Property to the Collateral Pool
    21  
Section 5.05. Conditions Precedent to Release of Property from the Collateral
Pool
    22  
Section 5.06. Conditions Precedent to Substitution of a Substitute Mortgaged
Property into the Collateral Pool
    23  
Section 5.07. Conditions Precedent to Conversion
    24  
Section 5.08. Conditions Precedent to Termination of Credit Facility
    25  
Section 5.09. Opinion Relating to Advance Request, Addition Request, Conversion
Request, or Substitution Request
    25  
Section 5.10. Delivery of Property-Related Documents
    25  
Section 5.11. Conditions Precedent to Letters of Credit
    26  
 
       
ARTICLE 6 REPRESENTATIONS AND WARRANTIES
    28  
 
       
Section 6.01. Representations and Warranties of Borrower
    28  
Section 6.02. Representations and Warranties of Lender
    28  
 
       
ARTICLE 7 AFFIRMATIVE COVENANTS OF BORROWER
    28  
 
       
Section 7.01. Compliance with Agreements
    29  
Section 7.02. Maintenance of Existence
    29  
Section 7.03. Maintenance of REIT Status
    29  
Section 7.04. Financial Statements; Accountants’ Reports; Other Information
    29  
Section 7.05. Confidentiality of Certain Information
    32  
Section 7.06. Access to Records; Discussions With Officers and Accountants
    32  
Section 7.07. Certificate of Compliance
    33  
Section 7.08. Maintain Licenses
    33  
Section 7.09. Inform Lender of Material Events
    33  
Section 7.10. Compliance with Applicable Laws
    34  
Section 7.11. Alterations to the Mortgaged Properties
    34  
Section 7.12. Loan Document Taxes
    35  
Section 7.13. Further Assurances
    35  
Section 7.14. Transfer of Ownership Interests in Borrower and Guarantor
    36  
Section 7.15. Transfer of Ownership of Mortgaged Property
    38  
Section 7.16. Change in Senior Management
    40  
Section 7.17. Date-Down Endorsements
    40  
Section 7.18. Ownership of Mortgaged Properties
    41  
Section 7.19. Change in Property Manager
    41  
 
       
ARTICLE 8 INTENTIONALLY DELETED
    41  
 
       
ARTICLE 9 NEGATIVE COVENANTS OF BORROWER AND GUARANTOR
    41  
 
       
Section 9.01. Other Activities
    41  
Section 9.02. Liens
    42  

Colonial/PNC ARCS — Master Credit Facility Agreement

ii



--------------------------------------------------------------------------------



 



         
 
    Page  
Section 9.03. Indebtedness
    42  
Section 9.04. Principal Place of Business
    42  
Section 9.05. Condominiums
    42  
Section 9.06. Restrictions on Distributions
    42  
Section 9.07. Conduct of Business
    42  
Section 9.08. Ownership of Property
    42  
 
       
ARTICLE 10 FEES
    43  
 
       
Section 10.01. Unused Capacity; Unused Capacity Fee
    43  
Section 10.02. Origination Fees
    43  
Section 10.03. Due Diligence Fees
    43  
Section 10.04. Legal Fees and Expenses
    44  
Section 10.05. Failure to Close any Request
    45  
 
       
ARTICLE 11 EVENTS OF DEFAULT
    45  
 
       
Section 11.01. Events of Default
    45  
 
       
ARTICLE 12 REMEDIES
    47  
 
       
Section 12.01. Remedies; Waivers
    47  
Section 12.02. Waivers; Rescission of Declaration
    48  
Section 12.03. Lender’s Right to Protect Collateral and Perform Covenants and
Other Obligations
    48  
Section 12.04. No Remedy Exclusive
    48  
Section 12.05. No Waiver
    48  
Section 12.06. No Notice
    49  
 
       
ARTICLE 13 INSURANCE, REAL ESTATE TAXES AND REPLACEMENT RESERVES
    49  
 
       
Section 13.01. Insurance and Real Estate Taxes
    49  
Section 13.02. Replacement Reserves
    49  
 
       
ARTICLE 14 LIMITS ON PERSONAL LIABILITY
    49  
 
       
Section 14.01. Personal Liability to Borrower
    49  
Section 14.02. Additional Borrowers
    50  
Section 14.03. Borrower Agency Provisions
    51  
Section 14.04. Waivers With Respect to Other Borrower Secured Obligation (for
Mortgaged Properties located in California)
    52  
Section 14.05. Joint and Several Obligation; Cross-Guaranty
    56  
Section 14.06. No Impairment
    56  
Section 14.07. Election of Remedies
    56  
Section 14.08. Subordination of Other Obligations
    57  
Section 14.09. Insolvency and Liability of Other Borrower
    58  

Colonial/PNC ARCS — Master Credit Facility Agreement

iii



--------------------------------------------------------------------------------



 



         
 
    Page  
Section 14.10. Preferences, Fraudulent Conveyances, Etc.
    58  
Section 14.11. Maximum Liability of Each Borrower
    59  
Section 14.12. Liability Cumulative
    59  
 
       
ARTICLE 15 MISCELLANEOUS PROVISIONS
    59  
 
       
Section 15.01. Counterparts
    59  
Section 15.02. Amendments, Changes and Modifications
    60  
Section 15.03. Payment of Costs, Fees and Expenses
    60  
Section 15.04. Payment Procedure
    61  
Section 15.05. Payments on Business Days
    61  
Section 15.06. Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial
    61  
Section 15.07. Severability
    62  
Section 15.08. Notices
    63  
Section 15.09. Further Assurances and Corrective Instruments
    64  
Section 15.10. Term of this Agreement
    65  
Section 15.11. Assignments; Third-Party Rights
    65  
Section 15.12. Headings
    65  
Section 15.13. General Interpretive Principles
    65  
Section 15.14. Interpretation
    66  
Section 15.15. Standards for Decisions, Etc.
    66  
Section 15.16. Decisions in Writing
    66  
Section 15.17. Approval of Waivers
    66  
Section 15.18. USA Patriot Act
    67  
Section 15.19. All Asset Filings
    67  
Section 15.20. Recitals
    67  

Colonial/PNC ARCS — Master Credit Facility Agreement

iv



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT A
  Schedule of Initial Mortgaged Properties and Initial Valuations
EXHIBIT B-l
  Fixed Facility Note (Standard Maturity)
EXHIBIT B-2
  Fixed Facility Note (Fixed+1 Maturity)
EXHIBIT C-l
  Variable Facility Note (SARM One-Month LIBOR)
EXHIBIT C-2
  Variable Facility Note (SARM Three-Month LIBOR)
EXHIBIT D
  Interest Rate Cap Security, Pledge and Assignment Agreement (Cap Security
Agreement)
EXHIBIT E-l
  Guaranty
EXHIBIT E-2
  Confirmation of Guaranty
EXHIBIT F
  Compliance Certificate
EXHIBIT G-l
  Organizational Certificate (Borrower)
EXHIBIT G-2
  Organizational Certificate (Guarantor)
EXHIBIT H
  Conversion Request
EXHIBIT I
  Rate Form
EXHIBIT J
  Certificate of Borrower Parties
EXHIBIT K
  Advance Request
EXHIBIT L
  Request (Addition/Release/Substitution)
EXHIBIT M
  Confirmation of Obligations
EXHIBIT N
  Credit Facility Termination Request
EXHIBIT O
  Form of Letter of Credit
 
   
APPENDIX I
  Definitions

Colonial/PNC ARCS — Master Credit Facility Agreement

v



--------------------------------------------------------------------------------



 



MASTER CREDIT FACILITY AGREEMENT
     THIS MASTER CREDIT FACILITY AGREEMENT (this “Agreement”) is made as of the
27th day of February, 2009, by and among (i) (a) CMF 15 PORTFOLIO LLC, a
Delaware limited liability company, and (b) such Additional Borrowers as may
from time to time become borrowers under this Agreement (individually and
collectively, “Borrower”), (ii) COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware
limited partnership (“Guarantor”), and (iii) PNC ARCS LLC, a Delaware limited
liability company (“Lender”).
RECITALS
     A. Borrower owns one (1) or more Multifamily Residential Properties (unless
otherwise defined or the context clearly indicates otherwise, capitalized terms
shall have the meanings ascribed to such terms in Appendix I of this Agreement)
as more particularly described in Exhibit A to this Agreement.
     B. Borrower has requested that Lender establish a $350,000,000 Credit
Facility in favor of Borrower.
     C. To secure the obligations of Borrower under this Agreement and the other
Loan Documents issued in connection with the Credit Facility, Borrower shall
create a Collateral Pool in favor of Lender. The Collateral Pool shall be
comprised of (i) certain Multifamily Residential Properties owned by Borrower or
any Additional Borrower and (ii) any other collateral pledged to Lender from
time to time by any Borrower or Additional Borrower pursuant to this Agreement
or any other Loan Documents. As of the Initial Closing Date, the Collateral Pool
shall consist of the Mortgaged Properties listed on Exhibit A.
     D. Each Note and Security Document shall be cross-defaulted (i.e., a
default under any Note, Security Document, or under this Agreement, shall
constitute a default under each Note, Security Document, and this Agreement) and
cross-collateralized (i.e., each Security Instrument shall secure all of
Borrower’s obligations under this Agreement and the other Loan Documents) and it
is the intent of the parties to this Agreement that Lender may accelerate any
Note without the obligation, but the right to accelerate any other Note and that
in the exercise of its rights and remedies under the Loan Documents, Lender may,
except as provided in this Agreement, exercise and perfect any and all of its
rights in and under the Loan Documents with regard to any Mortgaged Property
without the obligation (but with the right) to exercise and perfect its rights
and remedies with respect to any other Mortgaged Property and that any such
exercise shall be without regard to the Allocable Facility Amount assigned to
such Mortgaged Property and that Lender may recover an amount equal to the full
amount Outstanding in respect of any of the Notes in connection with such
exercise and any such amount shall be applied to the Obligations as determined
by Lender in its sole and absolute discretion.
     Subject to the terms, conditions and limitations of this Agreement, Lender
has agreed to establish the Credit Facility.
Colonial/PNC ARCS — Master Credit Facility Agreement

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, Borrower and Lender, in consideration of the mutual
promises and agreements contained in this Agreement, hereby agree as follows:
ARTICLE 1
THE COMMITMENT
     Section 1.01. The Commitment.
     Subject to the terms, conditions and limitations of this Agreement:
     (a) Commitment Amount; No Increase. The amount of the Commitment is
$350,000,000. As of the Initial Closing Date, the amount advanced under the
Fixed Facility Commitment is $350,000,000 and the amount advanced under the
Variable Facility Commitment is $0. Subject to the terms and conditions of this
Agreement, including without limitation Section 1.10, Borrower may obtain Future
Advances in accordance with Section 1.01(b) and (c) for the remainder of the
Commitment not advanced on the Initial Closing Date. Notwithstanding anything to
the contrary contained in this Agreement, Borrower shall have no right to
increase the amount of the Commitment (except for an increase in the Fixed
Commitment pursuant to a conversion under Section 1.06 of this Agreement).
     (b) Variable Facility Commitment. Subject to the terms and conditions of
this Agreement, including without limitation Section 1.10, Lender agrees to make
SARM Variable Advances to Borrower from time to time during the Variable
Facility Availability Period. The aggregate principal balance of the Variable
Advances Outstanding at any time shall not exceed the Variable Facility
Commitment. The repayment of a Variable Advance shall permanently reduce the
Variable Facility Commitment by the original principal amount of such Variable
Advance. Borrower may not re-borrow any part of any Variable Advance which it
has previously borrowed and repaid. No Advances shall be made as a result of
increases in the Debt Service Coverage Ratio or decreases in the Loan to Value
Ratio of any Mortgaged Property.
     (c) Fixed Facility Commitment. Subject to the terms and conditions of this
Agreement, including without limitation Section 1.10, Lender agrees to make
Fixed Advances to Borrower from time to time during the Fixed Facility
Availability Period. The aggregate original principal amount of the Fixed
Advances Outstanding shall not exceed the Fixed Facility Commitment. The
repayment of a Fixed Advance shall permanently reduce the Fixed Facility
Commitment by the original principal amount of such Fixed Advance. Borrower may
not re-borrow any part of any Fixed Advance which it has previously borrowed and
repaid. No Advance shall be made as a result of increases in the Debt Service
Coverage Ratio or decreases in the Loan to Value Ratio of any Mortgaged
Property.
     Section 1.02. Requests for Advances.
     Borrower shall request an Advance by giving Lender an Advance Request in
accordance with Section 2.03. The Advance Request shall indicate whether the
Request is for a Fixed Advance, a Variable Advance, or both.
Colonial/PNC ARCS — Master Credit Facility Agreement

2



--------------------------------------------------------------------------------



 



     Section 1.03. Maturity Date of Advances; Amortization; Prepayment.
     (a) Variable Advances.
          (i) Maturity Date of SARM Variable Advances. Borrower may request a
SARM Variable Advance during the Variable Facility Availability Period. The
maturity date of each SARM Variable Advance shall be specified by Borrower for
such SARM Variable Advance, provided that such maturity date shall be no earlier
than the date that is the first day of the month following the date five
(5) years after the Closing Date of such SARM Variable Advance, and no later
than the date that is the first day of the month following the date ten
(10) years after the Closing Date of such Advance, provided that the maturity
date of any SARM Variable Advance shall not be later than the first day of the
month following the date ten (10) years after the Initial Closing Date.
          (ii) Interest Only; Amortization of Variable Advances. Amortization
and interest only payments for Variable Advances shall be as follows:
          (A) for a term of up to seven (7) years, all payments shall include
amortization;
          (B) for a term of between seven (7) years but less than ten
(10) years, the first five (5) years shall be interest only payments and the
remainder of the term shall include amortization; and
          (C) for a term of ten (10) years, the entire term shall be interest
only payments and shall not require amortization.
All references to amortization in this Section 1.03(a)(ii) shall mean an amount
necessary to fully amortize the original principal amount of the Variable
Advance over the Amortization Period.
          (iii) Adjustable Rate LIBOR Options for SARM Variable Advance. At such
time as Borrower elects any SARM Variable Advance, Borrower shall elect an
Adjustable Rate based on either (A) One-Month LIBOR, as more specifically set
forth in the applicable Variable Facility Note, the form of which is attached as
Exhibit C-l to this Agreement, or (B) Three-Month LIBOR, as more specifically
set forth in the Variable Facility Note, the form of which is attached as
Exhibit C-2 to this Agreement.
          (iv) Prepayment of Variable Advances. Subject to the terms and
conditions of Section 3.04(d), Borrower may prepay all or a portion of any
Variable Advance pursuant to the prepayment provisions of the applicable
Variable Facility Note. Any repaid Variable Advances shall automatically result
in a reduction of the Variable Facility Commitment.
     (b) Fixed Advances.
          (i) Maturity Date of Fixed Advances. Subject to the terms of
Section 1.03(c), Borrower may request a Fixed Advance during the Fixed Facility
Availability Period. The maturity date of any Fixed Advance shall be specified
by Borrower for such Fixed Advance,
Colonial/PNC ARCS — Master Credit Facility Agreement

3



--------------------------------------------------------------------------------



 



provided that such maturity date shall be no earlier than the date that is the
first day of the month following the date five (5) years after the Closing Date
of such Fixed Advance and not later than the first day of the month following
the date ten (10) years after the Closing Date of such Fixed Advance, provided
that the maturity date of any Fixed Advance shall not be later than the first
day of the month following the date ten (10) years after the Initial Closing
Date.
          (ii) Interest Only; Amortization of Fixed Advances. Amortization and
interest only payments for Fixed Advances shall be as follows:
          (A) for a term of up to seven (7) years, all payments shall include
amortization;
          (B) for a term of between seven (7) years but less than ten
(10) years, the first five (5) years shall be interest only payments and the
remainder of the term shall include amortization; and
          (C) for a term of ten (10) years, the entire term shall be interest
only payments and shall not require amortization.
All references to amortization in this Section 1.03(b)(ii) shall mean an amount
necessary to fully amortize the original principal amount of the Fixed Advance
over the Amortization Period.
          (iii) Prepayment of Fixed Advances. Subject to the terms and
conditions of Section 3.04(d), Borrower may prepay all or a portion of any Fixed
Advance pursuant to the prepayment provisions of the Fixed Facility Note. Any
repaid Fixed Advances shall automatically result in a reduction of the Fixed
Facility Commitment.
     (c) Fixed Advance Executions. At such time as Borrower elects any Fixed
Advance, Borrower shall select either:
          (i) a Fixed Advance with a fixed rate term that matures not earlier
than the date that is the first day of the month following the date five
(5) years after the Closing Date of such Fixed Advance, and not later than the
date that is the first day of the month following the date ten (10) years after
the Closing Date of such Fixed Advance, provided that no final maturity date of
any Fixed Advance shall be later than the date that is the first day of the
month following the date ten (10) years after the Initial Closing Date (the
“Fixed Standard Yield Maintenance Maturity Option”) as more specifically set
forth in the Fixed Facility Note, the form of which is attached as Exhibit B-l
to this Agreement, or
          (ii) a Fixed Advance with an initial fixed rate term with an initial
maturity date that is not earlier than the first day of the month following the
date five (5) years after the Closing Date and not later than the first day of
the month following the date that is nine (9) years after the Closing Date which
initial maturity date is automatically followed by a 1-year adjustable rate
term, such that the Fixed Advance has a final maturity date that is not earlier
than the first day of the month following the date six (6) years and not later
than the first day of the month following the date that is ten (10) years after
the Closing Date of such Fixed Advance, provided that no final maturity date of
any Fixed Advance shall be later than the date that is the
Colonial/PNC ARCS — Master Credit Facility Agreement

4



--------------------------------------------------------------------------------



 



first day of the month following the date ten (10) years after the Initial
Closing Date (the “Fixed+1 Maturity Option”) as more specifically set forth in
the Fixed Facility Note, the form of which is attached as Exhibit B-2 to this
Agreement.
     (d) Extended Rate Lock. Borrower shall be permitted to rate lock any Fixed
Advance subject to the requirements of Fannie Mae’s “Extended Rate Lock”
program. If Borrower elects to rate lock a Fixed Advance pursuant to the
Extended Rate Lock program, Borrower shall execute an ERL rate lock commitment
provided by Lender and an Extended Rate Lock Borrower Certification (the “ERL
Certification”) in the form required by Fannie Mae for the DUS Extended Rate
Lock Product, modified as acceptable to Fannie Mae to take into account the
terms of this Agreement, evidencing the terms of the Fixed Advance. At the time
Borrower executes the ERL Commitment, Borrower shall select the maturity option
for such Fixed Advance as set forth in Section 1.03(c) above.
     Section 1.04. Interest on Advances.
     (a) Partial Month Interest on Fixed Advances or SARM Variable Advances.
Notwithstanding anything to the contrary in this
Section 1.04(a), if a Fixed Advance or SARM Variable Advance is not made on the
first day of a calendar month, Borrower shall pay interest on the original
stated principal amount of such Advance for the partial month period commencing
on the Closing Date for such Advance and ending on the last day of the calendar
month in which the Closing Date occurs. Borrower shall pay interest for such
partial month on any such Advance at a rate per annum equal to the greater of
(i) the interest rate described in the applicable Note, and (ii) a rate
determined by Lender, based on Lender’s cost of funds and approved in advance,
in writing, by Borrower.
     (b) Variable Advances.
          (i) Interest Rate on SARM Variable Advances. Interest shall accrue on
the unpaid balance of a SARM Variable Advance from the date such Advance is made
at the Adjustable Rate. Interest accrued through the end of each month shall be
payable two (2) Business Days before the first day of the following month as
more particularly set forth in the applicable Variable Facility Note. The
Adjustable Rate shall change on each Rate Change Date until the Advance is
repaid in accordance with the applicable Variable Facility Note. Interest
payments for SARM Variable Advances shall be calculated on an actual/360 basis.
          (ii) Variable Facility Fee. Borrower shall pay monthly installments of
the Variable Facility Fee to Lender for each SARM Variable Advance Outstanding
from the Closing Date of any SARM Variable Advance to its maturity date. The
Variable Facility Fee shall be payable in accordance with the terms of the
Variable Facility Note.
     (c) Interest on Fixed Advances.
          (i) Annual Interest Rate. Each Fixed Advance shall bear interest at a
rate, per annum, equal to the sum of (A) the Cash Interest Rate for such Fixed
Advance and (B) the Fixed Facility Fee. Interest payments for Fixed Advances
shall be calculated on an actual/360 basis.
Colonial/PNC ARCS — Master Credit Facility Agreement

5



--------------------------------------------------------------------------------



 



          (ii) Fixed Facility Fee on Fixed Advances. In addition to paying the
partial month interest, if any, as described above, Borrower shall pay monthly
installments of the Fixed Facility Fee to Lender for each Fixed Advance from the
Closing Date of such Fixed Advance to its maturity date. The Cash Interest Rate
and the Fixed Facility Fee shall be payable in arrears, in accordance with the
terms of the Fixed Facility Note. The first installment shall be payable on or
prior to the Closing Date of such Fixed Advance. The second installment shall be
payable on the first day of each calendar month, commencing on the first day of
the second full calendar month of such Fixed Advance, to its maturity date. Each
installment of the Fixed Facility Fee shall be in an amount equal to the product
of (A) the Fixed Facility Fee, multiplied by (B) the Outstanding principal
balance of the Fixed Advance, multiplied by (C) 1/12.
     Section 1.05. Notes.
     (a) Variable Advances. The obligation of Borrower to repay each Variable
Advance shall be evidenced by a separate Variable Facility Note in the form
attached to this Agreement as Exhibit C-l or Exhibit C-2. Each Variable Facility
Note shall be payable to the order of Lender and shall be made in the original
principal amount of such Variable Facility Advance.
     (b) Fixed Advances. The obligation of Borrower to repay each Fixed Advance
shall be evidenced by a separate Fixed Facility Note. Each Fixed Facility Note
shall be payable to the order of Lender and shall be made in the original
principal amount of such Fixed Advance.
     Section 1.06. Conversion of SARM Variable Advances to Fixed Advances.
     (a) Right to Convert. Subject to the terms and conditions of this
Agreement, including without limitation Section 1.10, Borrower shall have the
right, from time to time during the Conversion Availability Period, to convert
all or any portion of a SARM Variable Advance on the first day of a month to a
Fixed Advance. The Variable Facility Commitment shall be reduced by, and the
Fixed Facility Commitment shall be increased by the amount of the converted
Advance.
     (b) Request. To convert one or more SARM Variable Advances, or a portion
thereof, to one or more Fixed Advances, Borrower shall deliver a Conversion
Request to Lender which shall designate the amount of the Variable Advance to be
converted.
     (c) Closing. Subject to Section 1.07 and provided that all conditions
contained in Section 1.08 are satisfied, Lender shall permit the requested
conversion to close at offices designated by Lender on a Closing Date selected
by Lender, on a date that is not earlier than thirty (30) Business Days after
Lender’s receipt of the Conversion Request (or on such other date as Borrower
and Lender may agree). At the closing, Lender and Borrower shall execute and
deliver, at the sole cost and expense of Borrower, in form and substance
reasonably satisfactory to Lender, the Conversion Documents.
     Section 1.07. Limitations on Right to Convert to Fixed Advances.
     Borrower’s right to convert one (1) or more Variable Advances to one (1) or
more Fixed Advances is subject to the following limitations:
Colonial/PNC ARCS — Master Credit Facility Agreement

6



--------------------------------------------------------------------------------



 



     (a) Closing Date. With respect to SARM Variable Advances, the Closing Date
shall occur during the Conversion Availability Period on the first day of a
month.
     (b) Minimum Request. Each Conversion Request shall be in the minimum amount
of $5,000,000.
     Section 1.08. Conditions to Conversion.
     The conversion of one (1) or more SARM Variable Advances to one (1) or more
Fixed Advances is subject to the satisfaction on or before the Closing Date, of
all applicable conditions contained in Section 5.01 and Section 5.07.
     Section 1.09. Interest Rate Protection.
     (a) To protect against fluctuations in interest rates during the term,
pursuant to the terms of the Cap Security Agreement, Borrower shall make
arrangements for a LIBOR-based hedge instrument (“Interest Rate Cap”) to be in
place at the Strike Rate set forth in the Cap Security Agreement and maintained
at all times with respect to any portion of the Variable Facility Commitment
which has been funded and remains Outstanding. The seller of the Interest Rate
Cap (seller and its transferees and assigns, the “Counterparty”) shall be a
financial institution meeting the minimum requirements for hedge counterparties
reasonably and customarily acceptable to Lender. An Interest Rate Cap shall be
documented on a form acceptable to Lender. As set forth in the applicable Cap
Security Agreement, Borrower agrees to pledge its right, title and interest in
the Interest Rate Cap to Lender as additional collateral for the Indebtedness.
The Interest Rate Cap shall have a minimum initial term of five (5) years.
     (b) In the event that an Interest Rate Cap is no longer deemed “approved”
by Lender, for reasons including but not limited to, (i) a termination, transfer
or consent to transfer of an Interest Rate Cap, (ii) the occurrence of a
“Termination Event” as that term is defined in each Interest Rate Cap, or
(iii) Lender’s determination that the Counterparty on such Interest Rate Cap no
longer meets its minimum requirements for hedge counterparties, such Interest
Rate Cap shall no longer be deemed approved and shall no longer serve to satisfy
the requirements of this Section 1.09. If an Interest Rate Cap is determined by
Lender not to satisfy the requirements of this Section 1.09, or if an Interest
Rate Cap unexpectedly and unavoidably terminates on a date other than its
scheduled expiration date, the Borrower shall, within ten (10) days of such
termination, obtain a new Interest Rate Cap satisfying the requirements of this
Agreement.
     Section 1.10. Limitation on All Advances.
     Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, any Future Advance, whether a Variable Advance or a Fixed Advance,
and any conversion of an Advance or any refinance of an Advance shall be subject
to the precondition that Lender must confirm with Fannie Mae that Fannie Mae is
generally offering to purchase in the marketplace Advances of the execution type
requested by Borrower at the time of the Request and at the time of the Rate
Setting Date for the requested Advance. In the event Fannie Mae is not
purchasing Advances of the type requested by Borrower, Lender agrees to offer,
to the extent available from
Colonial/PNC ARCS — Master Credit Facility Agreement

7



--------------------------------------------------------------------------------



 



Fannie Mae, alternative Advance executions based on the types of executions
Fannie Mae is generally offering to purchase in the marketplace at that time.
ARTICLE 2
THE ADVANCES
     Section 2.01. Rate Setting for an Advance.
     Rates for an Advance shall be set in accordance with the following
procedures:
     (a) Preliminary, Nonbinding Quote. At Borrower’s request Lender shall quote
an estimate of the Cash Interest Rate (for a proposed Fixed Advance) or the
Adjustable Rate (for a proposed SARM Variable Advance). Lender’s quote shall be
based on (i) the rate quoted by Fannie Mae in the case of a proposed SARM
Variable Advance or Fixed Advance, and (ii) the proposed terms and amount of the
Advance selected by Borrower. The quote shall not be binding upon Lender.
     (b) Rate Setting. If Borrower satisfies all of the conditions to Lender’s
obligation to make an Advance, then Borrower may request that Lender submit to
Borrower a completed draft Rate Form. The draft Rate Form shall be in the form
of Exhibit I attached to this Agreement. If the draft Rate Form is approved by
Borrower, Borrower shall execute and return the approved draft Rate Form to
Lender before 1:00 p.m. Eastern Standard Time or Eastern Daylight Savings Time,
as applicable, on any Business Day (“Rate Setting Date”).
     (c) Rate Confirmation. In the case of SARM Variable Advances or Fixed
Advances, within one (1) Business Day after receipt of the draft Rate Form
executed by Borrower, Lender shall seek to obtain the Commitment from Fannie Mae
for the purchase of the proposed SARM Variable Advance or Fixed Advance having
the terms described in the related draft Rate Form. If Lender obtains a
Commitment on terms equivalent (or better than) the terms in the draft Rate
Form, Lender shall then complete and sign the Rate Form thereby confirming the
terms set forth therein and shall immediately deliver the confirmed Rate Form to
Borrower.
     Section 2.02. Breakage and Other Costs.
     If Lender obtains, and then fails to fulfill, the Commitment because the
Advance is not made (for a reason other than Lender’s default), Borrower shall
pay all reasonable out-of-pocket costs payable to the potential investor and
other reasonable costs, fees and damages incurred by Lender in connection with
its failure to fulfill the Commitment. Lender reserves the right to require
Borrower to post a deposit at the time the Commitment is obtained. Such deposit
shall be refunded to Borrower upon the purchase of the Note by Fannie Mae.
     Section 2.03. Advances.
     Borrower may deliver an Advance Request to Lender.
     (a) Initial Advance. If the Advance Request is to obtain the Initial
Advance and all conditions precedent contained in Section 5.02 and the General
Conditions contained in Section
Colonial/PNC ARCS — Master Credit Facility Agreement

8



--------------------------------------------------------------------------------



 



5.01 are satisfied on or before the Initial Closing Date for the Initial
Advance, Lender shall make the Initial Advance on the Initial Closing Date or on
such other date as Borrower and Lender may agree.
     (b) Future Advance. If the Advance Request is to obtain a Future Advance,
such Advance Request shall be in the minimum amount of $5,000,000. If all
conditions precedent contained in Section 5.03 and the General Conditions
contained in Section 5.01 are satisfied, Lender shall make the requested Future
Advance, at a closing to be held at offices reasonably designated by Lender on a
Closing Date reasonably selected by Lender, which date shall be not more than
three (3) Business Days after Borrower’s receipt from Lender of the confirmed
Rate Form (or on such other date as Borrower and Lender may agree).
     Section 2.04. Determination of Allocable Facility Amount and Valuations.
     (a) Initial Determinations. On the Initial Closing Date, Lender shall
determine (i) the Allocable Facility Amount and Valuation for each Initial
Mortgaged Property, (ii) the Aggregate Debt Service Coverage Ratio and the
Aggregate Loan to Value Ratio, and (iii) the Advance Amount. The determinations
made as of the Initial Closing Date shall remain unchanged until the First
Anniversary. Changes in the Allocable Facility Amount, Valuations, the Aggregate
Debt Service Coverage Ratio and the Aggregate Loan to Value Ratio shall be made
pursuant to Section 2.04(b).
     (b) Monitoring Determinations. Once each Calendar Quarter, or, if the
Commitment consists only of a Fixed Facility Commitment that has an Aggregate
Debt Service Coverage Ratio equal to or greater than 1.25:1.0, once each
Calendar Year, within twenty (20) Business Days after Borrower has delivered to
Lender the reports required in Section 7.04, Lender shall determine the
Aggregate Debt Service Coverage Ratio and the Aggregate Loan to Value Ratio, the
Valuations and the Allocable Facility Amounts and whether Borrower is in
compliance with the other covenants set forth in the Loan Documents. After the
First Anniversary, Lender shall redetermine Allocable Facility Amounts and
Valuations (i) quarterly, or (ii) if the Commitment consists only of a Fixed
Facility Commitment that has an Aggregate Debt Service Coverage Ratio equal to
or greater than 1.25:1.0, annually, or (iii) at such other time if Lender
reasonably determines that changed market or property conditions warrant, Lender
shall also redetermine Allocable Facility Amounts to take account of any
addition, release or substitution of Collateral or other event that invalidates
the outstanding determinations. In determining Valuations, Lender shall use Cap
Rates in its sole and absolute discretion based on its internal survey and
analysis of Cap Rates for comparable sales in the vicinity of the Mortgaged
Property, with such adjustments as Lender deems appropriate and without any
obligation to use any information provided by Borrower. If Lender is unable to
determine a Cap Rate for a Mortgaged Property, Lender shall have the right, not
more than once annually, to obtain, at Borrower’s expense, a market study in
order to establish a Cap Rate. Lender shall promptly disclose its determinations
to Borrower. Until redetermined, the outstanding Allocable Facility Amounts and
Valuations determined by Lender shall remain in effect. Notwithstanding anything
in this Agreement to the contrary, no change in Allocable Facility Amounts,
Valuations, the Aggregate Loan to Value Ratio or the Aggregate Debt Service
Coverage Ratio shall, (A) result in a Potential Event of Default or Event of
Default, or (B) require the prepayment of any Advances.
Colonial/PNC ARCS — Master Credit Facility Agreement

9



--------------------------------------------------------------------------------



 



     Section 2.05. Additional Financing.
     During the period beginning on the First Anniversary and ending on the
Fifth Anniversary, not more than one (1) time per year and not more than three
(3) total times during such period, Borrower may request additional financing,
without adding any additional properties to the Collateral Pool (each such loan,
a “Additional Loan”). Any such Additional Loan will be made in Lender and Fannie
Mae’s sole discretion and subject to all of Fannie Mae’s requirements and
guidelines in effect at the time of the request. Once made, any Additional Loan
will be deemed an Advance and subject to this Agreement and will be secured by
the Mortgaged Properties. Borrower agrees to pay any fees that may be charged in
connection with a Additional Loan.
     Section 2.06. Increase in Commitment.
     Borrower shall have no right under this Agreement to increase the
Commitment.
ARTICLE 3
COLLATERAL CHANGES
     Section 3.01. Right to Add Collateral.
     Subject to the terms and conditions of this Article 3, Borrower shall have
the right, from time to time during the Term of this Agreement, to add
Multifamily Residential Properties to the Collateral Pool.
     Section 3.02. Procedure for Adding Collateral.
     The procedure for adding Multifamily Residential Properties to the
Collateral Pool contained in this Section 3.02 shall apply to all additions of
Mortgaged Property including, but not limited to, additions of Mortgaged
Property in connection with substitutions of Mortgaged Property.
     (a) Request. From time to time Borrower may deliver to Lender an Addition
Request to add one (1) or more Multifamily Residential Properties to the
Collateral Pool (the “Addition”). Each Addition Request shall be accompanied by
the following: (i) the property- related information required by Lender, and
(ii) the payment of all Additional Collateral Due Diligence Fees.
     (b) Underwriting.
          (i) Borrower may add an Additional Mortgaged Property provided that:
          (A) the Additional Mortgaged Property itself meets the Individual
Property Coverage and LTV Tests,
          (B) after such Addition, the Coverage and LTV Tests are satisfied,
Colonial/PNC ARCS — Master Credit Facility Agreement

10



--------------------------------------------------------------------------------



 



          (C) the Addition will not adversely affect the geographical diversity
of the Collateral Pool, as determined by Lender in its reasonable discretion,
and
          (D) all other terms and conditions set forth in this Agreement are
satisfied.
Notwithstanding the foregoing, if either the Individual Property Coverage and
LTV Tests or the Coverage and LTV Tests is not satisfied after the Addition of a
proposed Additional Mortgaged Property, such Addition may be permitted by Lender
in its sole discretion, based on factors that are not in conflict with Lender’s
Underwriting Requirements, including but not limited to the then current
Valuation of the Mortgaged Properties, the then current Aggregate Debt Service
Coverage Ratio, the then current Aggregate Loan to Value Ratio, the strength of
Guarantor, the quality of the market where the proposed Additional Mortgaged
Property is located, and the geographic distribution of the Mortgaged Properties
at that time.
          (ii) Lender shall evaluate the proposed Additional Mortgaged Property
in accordance with the Underwriting Requirements, including an exit analysis
performed by Lender and acceptable to Fannie Mae. Lender shall make underwriting
determinations as to the Debt Service Coverage Ratio and the Loan to Value Ratio
of the proposed Additional Mortgaged Property and the Aggregate Debt Service
Coverage Ratio and the Aggregate Loan to Value Ratio applicable to the
Collateral Pool on the basis of the lesser of (A) the acquisition price of the
proposed Additional Mortgaged Property if purchased by Borrower within twelve
(12) months of the related Addition Request, and (B) a Valuation made with
respect to the proposed Additional Mortgaged Property. Notwithstanding the
provisions of Section 2.04 regarding the recalculation of Valuations and the
calculation of Debt Service Coverage Ratios, for purposes of reviewing proposed
Additional Mortgaged Properties, if Lender reasonably determines market
conditions have changed in a manner adversely affecting any of the Mortgaged
Properties since the determination of the then effective Aggregate Loan to Value
Ratio and Aggregate Debt Service Coverage Ratio, Lender may make new
determinations of Aggregate Debt Service Coverage Ratio and Aggregate Loan to
Value Ratio for purposes of determining whether to permit the addition of the
projected Additional Mortgaged Property to the Collateral Pool. Borrower shall
promptly provide any information reasonably required by Lender to make the
determination required by the preceding sentence.
          (iii) After receipt of (A) the Addition Request and (B) all reports,
certificates and documents required by the Underwriting Requirements, Lender
shall notify Borrower whether it has determined whether the proposed Additional
Mortgaged Property meets the conditions for an Addition. If Lender determines
that the proposed Additional Mortgaged Property meets the conditions set forth
in this Agreement, Lender shall set forth the Aggregate Debt Service Coverage
Ratio, the Aggregate Loan to Value Ratio, and the Advance Amount that Lender
estimates shall result from the Addition of the proposed Additional Mortgaged
Property to the Collateral Pool. Within ten (10) days after receipt of Lender’s
written consent to the Addition Request, Borrower shall notify Lender in writing
whether it elects to add the proposed Additional Mortgaged Property to the
Collateral Pool. If Borrower fails to notify Lender of its election within the
timeframe stated, then the Request will be deemed withdrawn.
Colonial/PNC ARCS — Master Credit Facility Agreement

11



--------------------------------------------------------------------------------



 



     (c) Closing. If Lender determines that the proposed Additional Mortgaged
Property meets the conditions of Lender’s Underwriting Requirements and as set
forth in this Agreement, Borrower timely elects to add the proposed Additional
Mortgaged Property to the Collateral Pool, and all conditions precedent
contained in Section 5.04 and all General Conditions contained in Section 5.01
are satisfied, the proposed Additional Mortgaged Property shall be added to the
Collateral Pool, at a closing to be held at offices designated by Lender on a
Closing Date selected by Lender, occurring within sixty (60) Business Days after
Lender’s receipt of Borrower’s election (or on such other date as Borrower and
Lender may agree).
     Section 3.03. Right to Obtain Releases of Collateral.
     Subject to the terms and conditions of this Article 3, Borrower shall have
the right from time to time to obtain a release of a Mortgaged Property from the
Collateral Pool.
     Section 3.04. Procedure for Obtaining Releases of Collateral.
     (a) Request. To obtain a release of a Mortgaged Property from the
Collateral Pool (a “Release”), Borrower shall deliver a Release Request to
Lender. The delivery of the Release Request itself shall not result in a
termination of all or any part of the Credit Facility; however, any prepayments
associated with such Release shall automatically result in a permanent reduction
of the Fixed Facility Commitment, which repaid amount shall not be available to
be re- borrowed, or, as applicable, a permanent reduction of the Variable
Facility Commitment, which repaid amount shall not be available to be
re-borrowed.
     (b) Closing. As a condition precedent to the release of the Release
Mortgaged Property, the Aggregate Loan to Value Ratio and Aggregate Debt Service
Coverage Ratio for the proposed resulting Collateral Pool must be the better of
(i) the Aggregate Loan to Value Ratio and Aggregate Debt Service Coverage Ratio
of the Collateral Pool immediately prior to the release of the Release Mortgaged
Property (and without giving effect to such release), or (ii) the Coverage and
LTV Tests. If Lender determines that all conditions precedent are satisfied,
including without limitation those in Section 5.01 and Section 5.05, Lender
shall cause the Release Mortgaged Property to be released, at a closing to be
held at offices designated by Lender on a Closing Date selected by Lender, and
occurring within thirty (30) days after Lender’s receipt of the Release Request
(or on such other date as Borrower and Lender may agree), by executing and
delivering, and causing all applicable parties to execute and deliver, all at
the sole cost and expense of Borrower, the Release Documents. At Lender’s
option, Borrower shall prepare the Release Documents and submit them to Lender
for its review.
     (c) Release Price. Subject to the terms of this Section 3.04(c), the
“Release Price” for each Release Mortgaged Property means the greater of:
          (i) one hundred percent (100%) of the Allocable Facility Amount for
the Release Mortgaged Property, or
          (ii) one hundred percent (100%) of the amount of Advances Outstanding
that are required to be repaid by Borrower to Lender in connection with the
proposed release of the
Colonial/PNC ARCS — Master Credit Facility Agreement

12



--------------------------------------------------------------------------------



 



Release Mortgaged Property from the Collateral Pool so that, immediately after
the release the condition precedent set forth in the first sentence of
Section 3.04(b) is satisfied.
     In addition to the Release Price, Borrower shall pay to Lender all
associated prepayment premiums, accrued interest and other amounts due under the
Notes evidencing the Advances being repaid to and including the date such
Advance may be repaid.
     (d) Application of Release Price.
          (i) The Release Price for the Release Mortgaged Property shall be
applied against Outstanding Advances in the order selected by Borrower, provided
that (A) any Outstanding Advance which Borrower elects to prepay must be prepaid
in full or, if the Release Price is not sufficient to do so, must be the only
Advance partially prepaid; (B) such prepayment is permitted (for example, not
subject to a lock out period) under the applicable Note; (C) any prepayment
premium due and owing is paid; and (D) interest must be paid through the end of
the month. If Borrower is unable to meet the conditions set forth in (A) through
(D), then the Release Price shall be applied first against the Variable Advances
Outstanding so long as the prepayment is permitted under the Variable Facility
Note, until there are no further Variable Advances Outstanding, then against the
prepayment of Fixed Advances Outstanding, so long as the prepayment is permitted
under the applicable Fixed Facility Note.
          (ii) In the event Borrower desires to release a Release Mortgaged
Property on a date other than the last day of the month for a Fixed Advance or a
SARM Variable Advance, or in the event that no Outstanding Advances may be
prepaid under the terms of the applicable Note (for example, due to a lock out
period), the Release Price or the remainder of the Release Price, if any, shall
be held by Lender (or its appointed collateral agent) as substitute Collateral
(“Substitute Cash Collateral”), in accordance with a security agreement (if
required by Lender) and other documents in form and substance acceptable to
Lender. Notwithstanding the foregoing, the release of the Release Mortgaged
Property may not be approved unless the aggregate Valuation of all Mortgaged
Properties remaining in the Collateral Pool is greater than Outstanding
Advances. Any Substitute Cash Collateral shall be used to prepay the applicable
Advance once such prepayment is permitted.
     (e) Release of Borrower. Upon the Release of a Mortgaged Property, Borrower
that owns such Release Mortgaged Property shall automatically without further
action be released from its obligations under this Agreement and the other Loan
Documents except for (i) any liabilities or obligations of such Borrower which
arose prior to the Closing Date of such Release, and (ii) any Obligations that
survive release as specifically set forth in Section 18 (Environmental Hazards)
of the Security Instrument.
     (f) Title Insurance. Notwithstanding the other provisions of this Section
3.04, no Release of any of the Mortgaged Properties shall be made unless
Borrower has provided title insurance, taking into account tie-in endorsements,
to Lender in respect of each of the remaining Mortgaged Properties in the
Collateral Pool in an amount equal to one hundred fifteen percent (115%) of the
Valuation of each of such remaining Mortgaged Properties (or such lesser amount
that is the maximum allowed by law or regulation).
Colonial/PNC ARCS — Master Credit Facility Agreement

13



--------------------------------------------------------------------------------



 



     (g) Geographic Diversity. Lender may reject a request to Release a Release
Mortgaged Property if such Release would adversely affect the geographical
diversity of the Collateral Pool, as determined by Lender in its sole
discretion.
     Section 3.05. Substitutions.
     (a) Right to Substitute Collateral. Subject to the terms, conditions and
limitations of Article 3 and Article 5, Borrower shall have the right prior to
the date twelve (12) months before the Termination Date to obtain the Release of
one or more Release Mortgaged Properties from the Collateral Pool by replacing
such Release Mortgaged Property with one (1) or more Additional Mortgaged
Properties that meet the requirements of this Agreement (the “Substitute
Mortgaged Property”) thereby effecting a “Substitution” of Collateral.
     (b) Request. Borrower shall simultaneously deliver to Lender both a
completed and executed Addition Request (unless such Substitute Mortgaged
Property has not been identified by Borrower, in which case Borrower shall
submit the Addition Request not less than thirty (30) Calendar Days prior to the
date on which Borrower desires to add such Substitute Mortgaged Property, but
not later than thirty (30) Calendar Days prior to the Property Delivery Deadline
(defined hereinafter)) and Release Request (together, the “Substitution
Request”). Each Substitution Request shall be accompanied by the following:
(i) the information required by the Underwriting Requirements with respect to
the proposed Substitute Mortgaged Property and any additional information Lender
reasonably requests; and (ii) the payment of all Additional Collateral Due
Diligence Fees.
     (c) Underwriting. Borrower may add a Substitute Mortgaged Property to the
Collateral Pool provided that:
          (i) the Substitute Mortgaged Property itself meets the Individual
Property Coverage and LTV Tests,
          (ii) the market characteristics of the Substitute Mortgaged Property
are at least as favorable as the market characteristics of the Release Mortgaged
Property, as determined by Lender in its sole discretion,
          (iii) the Substitution will not adversely affect the geographical
diversity of the Collateral Pool, as determined by Lender in its sole
discretion, and
          (iv) after the proposed Substitution, the Aggregate Loan to Value
Ratio and Aggregate Debt Service Coverage Ratio of the proposed resulting
Collateral Pool must be the better of (A) the Aggregate Loan to Value Ratio and
Aggregate Debt Service Coverage Ratio of the Collateral Pool immediately prior
to the Substitution (and without giving effect to such Substitution), or (B) the
Coverage and LTV Tests.
Lender shall determine whether the proposed Substitute Mortgaged Property
satisfies the requirements for an Additional Mortgaged Property set forth in
Section 3.02(b)(ii) and Section 3.02(b)(iii). Within ten (10) days after receipt
of Lender’s written consent to the proposed Substitution, Borrower shall notify
Lender in writing whether it elects to add the proposed
Colonial/PNC ARCS — Master Credit Facility Agreement

14



--------------------------------------------------------------------------------



 



Substitute Mortgaged Property to the Collateral Pool and release the identified
Mortgaged Property. If Borrower fails to notify Lender of its election within
the timeframe stated, then the Request will be deemed withdrawn.
Notwithstanding the foregoing, if either the tests identified in
Section 3.05(c)(i) or (iv) are not satisfied after the Substitution of a
proposed Substitute Mortgaged Property, such Substitution may be permitted by
Lender in its sole discretion, based on factors that are not in conflict with
Lender’s Underwriting Requirements, including but not limited to the then
current Valuation of the Mortgaged Properties, the then current Aggregate Debt
Service Coverage Ratio, the then current Aggregate Loan to Value Ratio, the
strength of Guarantor, the quality of the market where the proposed Substitute
Mortgaged Property is located, and the geographic distribution of the Mortgaged
Properties at that time.
     (d) Closing. If, pursuant to this Section 3.05, Lender determines that the
conditions set forth herein for the Substitution of the proposed Substitute
Mortgaged Property into the Collateral Pool in replacement of the proposed
Release Mortgaged Property, and Borrower timely elects to cause such
Substitution to occur and all conditions contained in this Section 3.05 and
Article 5 are satisfied, then the proposed Substitute Mortgaged Property shall
be substituted into the Collateral Pool in replacement of the proposed Release
Mortgaged Property, at a closing to be held at offices designated by Lender on a
Closing Date selected by Lender, and occurring —
          (i) if the Substitution of the proposed Substitute Mortgaged Property
is to occur simultaneously with the release of the proposed Release Mortgaged
Property, within thirty (30) days after Lender’s receipt of Borrower’s election
(or on such other date to which Borrower and Lender may agree); or
          (ii) if the Substitution of the proposed Substitute Mortgaged Property
is to occur subsequent to the Release of the Release Mortgaged Property, within
ninety (90) days after the effective date of the release of such Release
Mortgaged Property (provided such date does not exceed one hundred eighty
(180) days after Lender’s receipt of Borrower’s Release Request, unless
otherwise agreed to by Lender) (the “Property Delivery Deadline”); provided that
on a case by case basis, Lender may consent in its sole discretion to extend the
Property Delivery Deadline by one (1) additional ninety (90) day period.
     (e) Substitution Deposit.
          (i) The Deposit. If the Addition of the proposed Substitute Mortgaged
Property is to occur subsequent to the Release of the Release Mortgaged Property
pursuant to Section 3.05(d), at the Closing Date of the Release of the Release
Mortgaged Property, Borrower shall deposit with Lender the “Substitution
Deposit” described in Section 3.05(e)(ii) in the form of cash or, in lieu of
(and/or in addition to) depositing cash for the Substitution Deposit, Borrower
may post a Letter of Credit in accordance with the terms of Section 5.11 of this
Agreement, having a face amount equal to the Substitution Deposit (or such
lesser amount that has been deposited in cash).
Colonial/PNC ARCS — Master Credit Facility Agreement

15



--------------------------------------------------------------------------------



 



          (ii) Substitution Deposit Amount. The “Substitution Deposit” for each
proposed Substitution shall be an amount equal to the sum of:
          (A) the Release Price relating to such proposed Release Mortgaged
Property, plus
          (B) any and all of the yield maintenance, fee maintenance or the
prepayment premium, as applicable, through the end of the month in which the
Property Delivery Deadline occurs as if the Fixed Advance or SARM Variable
Advance were to be prepaid in such month, plus
          (C) interest on such Advance through the end of the month in which the
Property Delivery Deadline occurs. Borrower shall also be obligated to make any
regularly scheduled payments of principal and interest due under the applicable
Note during any period between the closing of the Release Mortgaged Property and
the earlier of the closing of the Substitute Mortgaged Property and the date of
prepayment of the Note.
          (iii) Failure to Close Substitution. If the Addition of the proposed
Substitute Mortgaged Property does not occur by the Property Delivery Deadline
in accordance with Section 3.05(d)(ii), then such Borrower shall have
irrevocably waived its right to substitute such Release Mortgaged Property with
the proposed Substitute Mortgaged Property, and the release of the Release
Mortgaged Property shall be deemed to be a Release pursuant to Section 3.04 and
shall trigger a prepayment of the Note, and if applicable, together with all
yield maintenance, fee maintenance or prepayment premium then due in connection
with such payment. The Property Delivery Deadline shall be no later than the
date ninety (90) days after the effective date Lender’s lien on such Release
Mortgaged Property is released. Any Advance being prepaid shall be deemed to be
prepaid as of the end of the month in which the Property Delivery Deadline falls
with respect to a Fixed Advance or a SARM Variable Advance. Lender shall follow
standard Fannie Mae procedures for the prepayment of the Note, including
delivery of the Substitution Deposit, together with all yield maintenance, fee
maintenance, or prepayment premium, if any, then due, to Fannie Mae in
accordance with such procedures.
Borrower shall comply with the requirements set forth in Section 3.04(c) and
Section 3.04(d) not previously satisfied with respect to the Release Mortgaged
Property, including payment of the Release Price. Such Release Price, or the
applicable portion thereof, shall be applied in the manner set forth in Section
3.04(d) and the Substitution Deposit delivered by Borrower pursuant to
Section 3.05(e) of this Agreement shall be returned to Borrower. However, if
Borrower fails to timely pay the Release Price, Lender may draw upon the
Substitution Deposit delivered by Borrower in satisfaction of such obligation.
          (iv) Substitution Deposit Disbursement. At closing of the
Substitution, Lender shall disburse or return the Substitution Deposit, as
applicable, directly to Borrower at such time as the conditions precedent for
the Substitution have been satisfied, which must occur no later than the
Property Delivery Deadline. Notwithstanding the foregoing, in the event that
Borrower adds an Additional Mortgaged Property to the Collateral Pool prior to
the Property Delivery
Colonial/PNC ARCS — Master Credit Facility Agreement

16



--------------------------------------------------------------------------------



 



Deadline but the Addition of such Additional Mortgaged Property has not in and
of itself satisfied the requirements to close the Substitution, the Substitution
Deposit shall be reduced by the Allocable Facility Amount of such Additional
Mortgaged Property as determined by Lender, and such reduction in the
Substitution Deposit shall be returned to Borrower, or in the case of a Letter
of Credit, such Letter of Credit shall be reduced by such reduction in the
Substitution Deposit. If Borrower has not completely satisfied the requirements
to close the Substitution by the Property Delivery Deadline, the terms of
Section 3.05(e)(iii) shall apply with respect to the remaining Substitution
Deposit.
     (f) Conditions Precedent to Substitutions. The obligation of Lender to make
a requested Substitution is also subject to Lender’s determination that each of
the conditions precedent for Additions of Additional Mortgaged Properties and
Releases of Release Mortgaged Properties set forth in Section 5.01 and
Section 5.06 of this Agreement have been satisfied.
     (g) Restriction on Borrowings. If the Addition of the Substitute Mortgaged
Property to the Collateral Pool and the release of the Release Mortgaged
Property from the Collateral Pool do not occur simultaneously (i.e., within
thirty (30) days pursuant to Section 3.05(d) above) then, until the Addition of
the Substitute Mortgaged Property to the Collateral Pool, the aggregate
principal balance of Advances Outstanding shall not exceed the amount of the
(i) Advances Outstanding immediately prior to the release of such Release
Mortgaged Property minus (ii) the Allocable Facility Amount of the Release
Mortgaged Property. If the aggregate unpaid principal balance of Advances
Outstanding exceeds the amount resulting from subtracting (i) minus (ii) in the
preceding sentence, Borrower shall pay such excess amount as a condition
precedent to any Future Advances made under this Agreement and the Addition of a
Substitute Mortgaged Property. Any payment received by Lender under this
Section 3.05 shall be applied against Advances Outstanding in the manner
prescribed for Release Prices pursuant to Section 3.04(c).
ARTICLE 4
TERMINATION OF FACILITIES
     Section 4.01. Right to Terminate Credit Facility.
     Subject to the terms and conditions of this Article 4, Borrower shall have
the right to terminate this Agreement and the Credit Facility and receive a
Release of all of the Collateral.
     Section 4.02. Procedure for Terminating Credit Facility.
     (a) Request. To terminate this Agreement and the Credit Facility, Borrower
shall deliver a Credit Facility Termination Request to Lender.
     (b) Closing. If Lender determines that all conditions precedent contained
in Section 5.08 are satisfied, this Agreement shall terminate, and Lender shall
cause all of the Collateral to be released, at a closing to be held at offices
designated by Lender on a Closing Date selected by Lender, within thirty
(30) Business Days after Lender’s receipt of the Credit Facility Termination
Request (or on such other date as Borrower and Lender may agree), by executing
and delivering, and causing all applicable parties to execute and deliver, all
at the sole cost and expense of Borrower, the Credit Facility Termination
Documents.
Colonial/PNC ARCS — Master Credit Facility Agreement

17



--------------------------------------------------------------------------------



 



ARTICLE 5
CONDITIONS PRECEDENT TO ALL REQUESTS
     Section 5.01. Conditions Applicable to All Requests.
     The obligation of Lender to close the transaction requested in a Request
(other than a Credit Facility Termination Request made pursuant to Section 4.02)
shall be subject to Lender’s determination that all of the following general
conditions precedent (“General Conditions”) have been satisfied in addition to
any other conditions precedent contained in this Agreement:
     (a) Payment of Expenses. The payment by Borrower of Lender’s and Fannie
Mae’s reasonable third party out-of-pocket fees and expenses payable in
accordance with this Agreement, including, but not limited to, the legal fees
and expenses described in Section 10.04.
     (b) No Material Adverse Effect. Except in connection with a Credit Facility
Termination Request, there has been no Material Adverse Effect on the financial
condition or business or prospects of Borrower or Guarantor or in the physical
condition, operating performance or value of any of the Mortgaged Properties
since the date of the most recent Compliance Certificate (or, with respect to
the conditions precedent to the Initial Advance, from the condition, business or
prospects reflected in the financial statements, reports and other information
obtained by Lender during its review of Borrower and Guarantor and the Initial
Mortgaged Properties).
     (c) No Default. Except in connection with a Credit Facility Termination
Request, (i) there shall exist no Event of Default or Potential Event of Default
on the Closing Date for the Request, (ii) there shall never have been any
monetary Event of Default involving the payment of principal or interest due
under any Loan Documents or any impound or reserve required to be paid under the
Loan Documents on or before the Closing Date for the Request, (iii) there shall
never have been any non-monetary defaults past any notice and grace periods
under the Loan Documents; and (iv) the closing of such Request shall not result
in an Event of Default or Potential Event of Default.
     (d) No Insolvency. Receipt by Lender on the Closing Date for the Request of
evidence satisfactory to Lender that neither Borrower nor Guarantor is insolvent
(within the meaning of any applicable federal or state laws relating to
bankruptcy or fraudulent transfers) or will be rendered insolvent by the
transactions contemplated by the Loan Documents, including the making of a
Future Advance, or, after giving effect to such transactions, will be left with
an unreasonably small capital with which to engage in its business or
undertakings, or will have intended to incur, or believe that it has incurred,
debts beyond its ability to pay such debts as they mature or will have intended
to hinder, delay or defraud any existing or future creditor.
     (e) No Untrue Statements. The Loan Documents shall not contain any untrue
or misleading statement of a material fact and shall not fail to state a
material fact necessary to make the information contained therein not
misleading.
     (f) Representations and Warranties. Except in connection with a Credit
Facility Termination Request, all representations and warranties made by
Borrower and Guarantor in the
Colonial/PNC ARCS — Master Credit Facility Agreement

18



--------------------------------------------------------------------------------



 



Loan Documents shall be true and correct in all material respects on the Closing
Date for the Request with the same force and effect as if such representations
and warranties had been made on and as of the Closing Date for the Request. On
the Closing Date of any Request, the representations and warranties as referred
to in this Section 5.01(f) shall be deemed remade by Borrower and Guarantor.
     (g) No Condemnation or Casualty. Except in connection with a Credit
Facility Termination Request or a Release Request, there shall not be pending
any condemnation or other taking, whether direct or indirect, against any
Mortgaged Property (other than a Release Mortgaged Property subject to a Release
Request) and there shall not have occurred any casualty to any improvements
located on any Mortgaged Property (other than a Release Mortgaged Property
subject to a Release Request), which condemnation or casualty would have a
Material Adverse Effect.
     (h) Delivery of Closing Documents. The receipt by Lender of the following,
each dated as of the Closing Date for the Request, in form and substance
satisfactory to Lender in all respects:
          (i) The Loan Documents required to be delivered in connection with the
Request;
          (ii) A Compliance Certificate;
          (iii) An Organizational Certificate; and
          (iv) Such other documents, instruments, approvals (and, if requested
by Lender, certified duplicates of executed copies thereof) and opinions as
Lender may reasonably request.
     (i) Covenants. Except in connection with a Credit Facility Termination
Request, Borrower is in full compliance with each of the covenants contained in
the Loan Documents, without giving effect to any notice and cure rights of
Borrower.
     (j) Commitment. Receipt by Lender of the Commitment obligating Fannie Mae
to purchase the Advance in accordance with the terms of such Commitment.
     Section 5.02. Conditions Precedent to Initial Advance.
     The obligation of Lender to make the Initial Advance is subject to Lender’s
determination that each of the following conditions precedent has been
satisfied:
     (a) Receipt by Lender of the fully executed Advance Request;
     (b) The Coverage and LTV Tests are satisfied;
     (c) If the Initial Advance includes a Variable Advance, receipt by Lender
at least five (5) days prior to the Initial Closing Date, of the confirmation of
an Interest Rate Cap
Colonial/PNC ARCS — Master Credit Facility Agreement

19



--------------------------------------------------------------------------------



 



commitment, in accordance with the Cap Security Agreement, effective as of the
Initial Closing Date;
     (d) If the Initial Advance includes a Variable Advance, receipt by Lender
of Interest Rate Cap Documents in accordance with the Cap Security Agreement,
effective as of the Initial Closing Date;
     (e) Delivery to the Title Company, for filing and/or recording in all
applicable jurisdictions, of all applicable Loan Documents required by Lender,
including duly executed and delivered original copies of the Initial Security
Instruments covering the Initial Mortgaged Properties and UCC-1 Financing
Statements covering the portion of the Collateral comprised of personal
property, and other appropriate instruments, in form and substance reasonably
satisfactory to Lender and in form proper for recordation, as may be necessary
in the opinion of Lender to perfect the Liens created by the applicable Security
Instruments and any other Loan Documents creating a Lien in favor of Lender, and
the payment of all taxes, fees and other charges payable in connection with such
execution, delivery, recording and filing;
     (f) Receipt by Lender of any required subordination, non-disturbance and
attornment agreements and/or estoppel certificates with respect to any
commercial leases affecting the Initial Mortgaged Property;
     (g) If the Initial Advance is a Variable Advance, receipt by Lender of the
first installment of Variable Facility Fee;
     (h) Receipt by Lender of the Initial Origination Fee pursuant to Section
10.02(a) and the Initial Due Diligence Fee pursuant to
Section 10.03(a); and
     (i) Delivery by Lender to Borrower of the confirmed Rate Form for the
Initial Advance pursuant to Section 2.01(c).
     Section 5.03. Conditions Precedent to Future Advances.
     The obligation of Lender to make a requested Future Advance is subject to
Lender’s determination that each of the following conditions precedent has been
satisfied:
     (a) Receipt by Lender of the fully executed Advance Request;
     (b) Delivery by Lender to Borrower of the confirmed Rate Form for the
Future Advance pursuant to Section 2.01(c);
     (c) After giving effect to the requested Future Advance, the Coverage and
LTV Tests shall be satisfied;
     (d) If the Future Advance is being made pursuant to Section 2.05, receipt
by Lender of the Re-Underwriting Fee;
Colonial/PNC ARCS — Master Credit Facility Agreement

20



--------------------------------------------------------------------------------



 



     (e) If the Future Advance is being made pursuant to Section 2.03(b),
receipt by Lender of the Additional Collateral Due Diligence Fees.
     (f) If the Future Advance is a Fixed Advance, delivery of a Fixed Facility
Note, duly executed by Borrower, in the amount and reflecting all of the terms
of the Fixed Advance;
     (g) Receipt by Lender of the Additional Origination Fee, if any such fee is
due, pursuant to Section 2.05 or Section 10.02(b);
     (h) For any Title Insurance Policy not containing a revolving credit
endorsement or future advance endorsement, the receipt by Lender of an
endorsement to the Title Insurance Policy, amending the effective date of the
Title Insurance Policy to the Closing Date and showing no additional exceptions
to coverage other than Permitted Liens;
     (i) If the Future Advance is a Variable Advance, receipt by Lender of the
first installment of Variable Facility Fee for the Variable Advance payable by
Borrower pursuant to Section 1.04;
     (j) If the Future Advance is a Variable Advance, receipt by Lender at least
five (5) days prior to the Closing Date, of the confirmation of an Interest Rate
Cap commitment, in accordance with the Cap Security Agreement, effective as of
the Closing Date;
     (k) If the Future Advance is a Variable Advance, receipt by Lender of
Interest Rate Cap Documents in accordance with the Cap Security Agreement,
effective as of the Closing Date;
     (l) No Governmental Approval not already obtained or made is required for
the execution and delivery of the documents to be delivered in connection with
the Future Advance;
     (m) Borrower or Guarantor is not under any cease or desist order or other
orders of a similar nature, temporary or permanent of any Governmental Authority
which would have the effect of preventing or hindering performance of the terms
and provisions of the Agreement or any other Loan Documents, nor are there any
proceedings presently in progress or, to its knowledge, contemplated which, if
successful, would lead to the issuance of any such order; and
     (n) Receipt by Lender of a Confirmation of Guaranty for each Guaranty then
in effect.
     Section 5.04. Conditions Precedent to Addition of an Additional Mortgaged
Property to the Collateral Pool.
     The Addition of an Additional Mortgaged Property to the Collateral Pool
(but not the Substitution of a Substitute Mortgaged Property into the Collateral
Pool, which is governed exclusively by Section 5.06) on the applicable Closing
Date is subject to Lender’s determination that each of the following conditions
precedent has been satisfied:
     (a) The Underwriting Requirements will be satisfied;
Colonial/PNC ARCS — Master Credit Facility Agreement

21



--------------------------------------------------------------------------------



 



     (b) The requirements of Section 3.02(b) will be satisfied;
     (c) Receipt by Lender of the Addition Fee;
     (d) Receipt by Lender of the Additional Collateral Due Diligence Fee
pursuant to Section 10.03(b);
     (e) Receipt by Lender of all legal fees and expenses payable by Borrower in
connection with the Addition Request pursuant to Section 10.04;
     (f) Receipt by Lender of any required subordination, non-disturbance and
attornment agreements and/or estoppel certificates with respect to any
commercial leases affecting the Additional Mortgaged Property;
     (g) Delivery to the Title Company, with fully executed instructions
directing the Title Company to file and/or record in all applicable
jurisdictions, all applicable Addition Loan Documents required by Lender,
including duly executed and delivered original copies of any Security
Instruments and UCC-1 Financing Statements covering the portion of the
Additional Mortgaged Property comprised of personal property, and other
appropriate documents, in form and substance reasonably satisfactory to Lender
and in form proper for recordation, as may be necessary in the opinion of Lender
to perfect the Lien created by the applicable additional Security Instrument,
and any other Addition Loan Document creating a Lien in favor of Lender, and the
payment of all taxes, fees and other charges payable in connection with such
execution, delivery, recording and filing;
     (h) If reasonably required by Lender, amendments to the Notes and the
Security Instruments, reflecting the Addition of any Additional Borrower and/or
the Additional Mortgaged Property to the Collateral Pool and, as to any Security
Instrument so amended, the receipt by Lender of an endorsement to the Title
Insurance Policy insuring the Security Instrument, amending the effective date
of the Title Insurance Policy to the Closing Date and showing no additional
exceptions to coverage other than Permitted Liens;
     (i) If the Title Insurance Policy for the Additional Mortgaged Property
contains a tie-in endorsement, an endorsement to each other Title Insurance
Policy containing a tie-in endorsement, adding a reference to the Additional
Mortgaged Property; and
     (j) Receipt by Lender of evidence that any code violations have been
resolved to Lender’s satisfaction.
     Section 5.05. Conditions Precedent to Release of Property from the
Collateral Pool.
     The obligation of Lender to Release a Mortgaged Property from the
Collateral Pool by executing and delivering the Release Documents on the Closing
Date is subject to Lender’s determination that each of the following conditions
precedent has been satisfied:
     (a) The requirements of Section 3.04 are satisfied;
Colonial/PNC ARCS — Master Credit Facility Agreement

22



--------------------------------------------------------------------------------



 



     (b) Receipt by Lender of the Release Price;
     (c) Receipt by Lender of the Release Fee;
     (d) Receipt by Lender of all legal fees and expenses payable by Borrower in
connection with the Release Request;
     (e) Receipt by Lender on the Closing Date of one or more counterparts of
each Release Document, dated as of the Closing Date, signed by each of the
parties (other than Lender) who is a party to such Release Document;
     (f) If required by Lender, amendments to the Notes and the Security
Instruments, reflecting the release of the Release Mortgaged Property from the
Collateral Pool and, as to any Security Instrument so amended, the receipt by
Lender of an endorsement to the Title Insurance Policy insuring the Security
Instrument, amending the effective date of the Title Insurance Policy to the
Closing Date and showing no additional exceptions to coverage other than
Permitted Liens;
     (g) If Lender determines the Release Mortgaged Property to be one phase of
a project, and one or more other phases of the project are Mortgaged Properties
which will remain in the Collateral Pool (“Remaining Mortgaged Properties”),
Lender must reasonably determine that the Remaining Mortgaged Properties can be
operated separately from the Release Mortgaged Property and any other phases of
the project which are not Mortgaged Properties and whether any cross use
agreements or easements are necessary. In making this determination, Lender
shall evaluate access, utilities, marketability, community services, ownership
and operation of the Release Mortgaged Properties and any other issues
identified by Lender in connection with similar loans anticipated to be sold to
Fannie Mae;
     (h) Receipt by Lender on the Closing Date of a Confirmation of Obligations,
dated as of the Closing Date, signed by Borrower and Guarantor, pursuant to
which Borrower and Guarantor confirm their remaining obligations under the Loan
Documents; and
     (i) Receipt by Lender of endorsements to the tie-in endorsements of the
Title Insurance Policies, if deemed necessary by Lender, to reflect the release.
Notwithstanding anything to the contrary herein, no release of any Mortgaged
Property in the Collateral Pool shall be made unless Borrower has provided title
insurance to Lender in respect of each of the remaining Mortgaged Properties in
the Collateral Pool in an amount equal to one hundred fifteen percent (115%) of
the Initial Valuation of such Mortgaged Properties (taking into account the
title insurance coverage provided by “tie-in” endorsements, if available).
     Section 5.06. Conditions Precedent to Substitution of a Substitute
Mortgaged Property into the Collateral Pool.
     The Substitution of a Substitute Mortgaged Property into the Collateral
Pool is subject to Lender’s determination that each of the following conditions
precedent has been satisfied:
     (a) The provisions of Section 3.05(c) shall be satisfied;
Colonial/PNC ARCS — Master Credit Facility Agreement

23



--------------------------------------------------------------------------------



 



     (b) Receipt by Lender of the Substitution Deposit, if applicable;
     (c) Receipt by Lender of the Substitution Fee;
     (d) Delivery to the Title Company, with fully executed instructions
directing the Title Company to file and/or record in all applicable
jurisdictions, all applicable Substitution Loan Documents required by Lender,
including duly executed and delivered original copies of any Security
Instruments and UCC-1 Financing Statements covering the portion of the
Substitute Mortgaged Property comprised of personal property, and other
appropriate documents, in form and substance satisfactory to Lender and in form
proper for recordation, as may be necessary in the opinion of Lender to perfect
the Lien created by the applicable additional Security Instrument, and any other
Substitution Loan Document creating a Lien in favor of Lender, and the payment
of all taxes, fees and other charges payable in connection with such execution,
delivery, recording and filing;
     (e) If required by Lender, amendments to the Notes and the Security
Instruments, reflecting the addition of the Substitute Mortgaged Property to the
Collateral Pool and, as to any Security Instrument so amended, the receipt by
Lender of an endorsement to the Title Insurance Policy insuring the Security
Instrument, amending the effective date of the Title Insurance Policy to the
Closing Date and showing no additional exceptions to coverage other than
Permitted Liens; and
     (f) If the Title Insurance Policy for the Substitute Mortgaged Property
contains a tie-in endorsement, and endorsement to each other Title Insurance
Policy containing a tie-in endorsement, adding a reference to the Substitute
Mortgaged Property.
     Section 5.07. Conditions Precedent to Conversion.
     The conversion of all or a portion of a SARM Variable Advance to a Fixed
Advance is subject to Lender’s determination that each of the following
conditions precedent has been satisfied:
     (a) After giving effect to the requested conversion, the Coverage and LTV
Tests shall be satisfied;
     (b) Prepayment by Borrower of any Variable Advances Outstanding that
Borrower has designated for payment, together with any other amounts due with
respect to the prepayment of such Variable Advances; provided that there shall
be no associated prepayment premiums due in connection with a conversion
pursuant to the terms of Section 1.06, Section 1.07 and Section 1.08 of this
Agreement;
     (c) Receipt by Lender of an endorsement to each Title Insurance Policy,
amending the effective date of the Title Insurance Policy to the Closing Date
and showing no additional exceptions to coverage other than the exceptions shown
on the Initial Closing Date and other exceptions approved by Lender; and
Colonial/PNC ARCS — Master Credit Facility Agreement

24



--------------------------------------------------------------------------------



 



     (d) Receipt by Lender of one (1) or more counterparts of each Conversion
Document, dated as of the Closing Date, signed by each of the parties (other
than Lender) to such Conversion Document.
     Section 5.08. Conditions Precedent to Termination of Credit Facility.
     The right of Borrower to terminate this Agreement and the Credit Facility
and to receive a release of all of the Collateral from the Collateral Pool and
Lender’s obligation to execute and deliver the Credit Facility Termination
Documents on the Closing Date are subject to Lender’s determination Borrower has
paid in full all of the Notes Outstanding on the Closing Date, including any
associated prepayment premiums or other amounts due under the Notes, any Release
Fees, and all other amounts owing by Borrower to Lender under this Agreement.
     Section 5.09. Opinion Relating to Advance Request, Addition Request,
Conversion Request, or Substitution Request.
     With respect to the closing of an Advance Request, an Addition Request, a
Conversion Request, or a Substitution Request, it shall be a condition precedent
that Lender receives favorable opinions of counsel (including local counsel, as
applicable) to Borrower and Guarantor, as to the due organization and
qualification of Borrower and Guarantor, the due authorization, execution,
delivery and enforceability of each Loan Document executed in connection with
the Request and such other matters as Lender may reasonably require, each dated
as of the Closing Date for the Request, in form and substance reasonably
satisfactory to Lender in all respects.
     Section 5.10. Delivery of Property-Related Documents.
     With respect to each of the Initial Mortgaged Properties or an Additional
Mortgaged Property, it shall be a condition precedent that Lender receive from
Borrower each of the documents and reports required by Lender pursuant to the
Underwriting Requirements in connection with the pledge of such Mortgaged
Property and each of the following, each dated as of the Closing Date for the
Initial Mortgaged Property or an Additional Mortgaged Property, as the case may
be, in form and substance satisfactory to Lender in all respects:
     (a) A commitment for the Title Insurance Policy applicable to the Mortgaged
Property and a pro forma Title Insurance Policy based on the title commitment in
the amount of title insurance afforded by the Title Insurance Policy for each
Mortgaged Property in the Collateral Pool equal to one hundred fifteen percent
(115%) of the Initial Valuation of such Mortgaged Property (taking into account
the title insurance coverage provided by “tie-in” endorsements, if available)
Commitment and approved by Lender;
     (b) The Insurance Policy (or a certified copy of the Insurance Policy)
applicable to the Mortgaged Property;
     (c) Unless waived by Lender, the Survey applicable to the Mortgaged
Property and approved by Lender (which shall be last revised no less than
forty-five (45) days prior to the Closing Date);
Colonial/PNC ARCS — Master Credit Facility Agreement

25



--------------------------------------------------------------------------------



 



     (d) Evidence satisfactory to Lender of compliance of the Mortgaged Property
with Property Laws;
     (e) An Appraisal of the Mortgaged Property;
     (f) A Replacement Reserve Agreement, providing for the establishment of a
replacement reserve account, to be pledged to Lender, in which the owner shall
(unless waived by Lender) periodically deposit amounts for replacements for
improvements at the Mortgaged Property and as additional security for Borrower’s
obligations under the Loan Documents;
     (g) A Completion/Repair and Security Agreement, if required by Lender,
together with required escrows, on the standard form required by Lender;
     (h) If no management agreement is in effect for a Mortgaged Property, an
Agreement Regarding Management Agreement or, if a management agreement is in
effect for a Mortgaged Property, an Assignment of Management Agreement, on the
standard form required by Lender;
     (i) An Assignment of Leases and Rents, if Lender determines one to be
necessary or desirable, provided that the provisions of any such assignment
shall be substantively identical to those in the Security Instrument covering
the Collateral, with such modifications as may be necessitated by applicable
state or local law;
     (j) A Certificate of Borrower Parties; and
     (k) Any other document that Lender may reasonably determine is required in
connection with a Mortgaged Property.
     Section 5.11. Conditions Precedent to Letters of Credit.
     The right or requirement of Borrower to provide a Letter of Credit in
connection with this Agreement is subject to Lender’s determination that each of
the following conditions precedent has been satisfied:
     (a) Letter of Credit Requirements. Any Letter of Credit shall be issued by
a financial institution satisfactory to Lender (the “Issuer”). If Borrower
provides Lender with a Letter of Credit pursuant to this Agreement, the Letter
of Credit shall be in form and substance satisfactory to Lender and Lender shall
be entitled, upon occurrence of circumstances in (b), to draw under such Letter
of Credit solely upon presentation of a sight draft to the Issuer. Any Letter of
Credit shall be for a term of at least three hundred sixty-four (364) days
(provided that in connection with a Substitution, the term of any Letter of
Credit shall be until the date five (5) days after the Property Delivery
Deadline).
     (b) Draws Under Letter of Credit. Lender shall have the right in its sole
discretion to draw monies under the Letter of Credit:
Colonial/PNC ARCS — Master Credit Facility Agreement

26



--------------------------------------------------------------------------------



 



          (i) upon the occurrence of (A) an Event of Default, or (B) a Potential
Event of Default of which Borrower has knowledge has occurred and continued for
two (2) Business Days;
          (ii) if thirty (30) days prior to the expiration of the Letter of
Credit, either the Letter of Credit has not been extended for a term of at least
three hundred sixty four (364) days (provided that in connection with a
Substitution, the term of any Letter of Credit shall be at least until the date
five (5) days after the Property Delivery Deadline) or Borrower has not replaced
the Letter of Credit with substitute cash collateral in the amount required by
Lender; or
          (iii) upon the downgrading of the long-term obligations of the Issuer
below a level satisfactory to Lender; provided that Borrower shall have five
(5) Business Days after notice of such downgrading to deliver to Lender either
(A) an acceptable replacement Letter of Credit or (B) substitute cash collateral
in the amount required by Lender.
     (c) Deposit to Cash Collateral Account. If Lender draws under the Letter of
Credit pursuant to Section 5.11(b)(ii) or Section 5.11(b)(iii) above, Lender
shall deposit such draw monies into a Cash Collateral Account established
pursuant to a Cash Collateral Agreement entered into the first time Lender draws
any such monies. Lender shall hold the Letter of Credit drawn monies in the Cash
Collateral Account until the earliest of the following events occurs:
          (i) Borrower presents an acceptable replacement Letter of Credit and
Lender agrees, in its sole discretion, to accept such Letter of Credit (provided
that any agreement by Lender to accept a replacement Letter of Credit will be
conditioned upon Borrower’s payment of all administrative and legal costs
incurred by Lender and Fannie Mae in connection with the replacement of the
Letter of Credit.)
          (ii) the applicable provisions of this Agreement pursuant to which the
Letter of Credit was provided are satisfied;
          (iii) Borrower pays all amounts due and payable under the Loan
Documents and Lender releases the liens of all Security Instruments;
          (iv) Lender, in its sole discretion, consents to Borrower’s request to
apply the funds to the principal balance of a Note and any prepayment premium
due in connection with such application; or
          (v) an Event of Default occurs and Lender elects to apply the proceeds
as described below in Section 5.ll(d);
During any period that Lender holds the cash proceeds resulting from a draw on
any Letter of Credit, Lender will not pay interest to, or on behalf of, Borrower
in connection with such funds.
     (d) Default Draws. If Lender draws under the Letter of Credit pursuant to
Section 5.11(b)(i) above, Lender may in its sole discretion use monies drawn
under the Letter of Credit for any of the following purposes:
Colonial/PNC ARCS — Master Credit Facility Agreement

27



--------------------------------------------------------------------------------



 



          (i) to pay any amounts required to be paid by Borrower under the Loan
Documents (including, without limitation, any amounts required to be paid to
Lender under this Agreement);
          (ii) to (on such Borrower’s behalf, or on its own behalf if Lender
becomes the owner of the Mortgaged Property) pre-pay any Note, including any
prepayment premium or yield maintenance;
          (iii) to make improvements or repairs to any Mortgaged Property; or
          (iv) deposit monies into the Cash Collateral Account.
     (e) Legal Opinion. Prior to or simultaneous with the delivery of any new
Letter of Credit (but not the extension of any existing Letter of Credit), such
Borrower shall cause the Issuer’s counsel to deliver a legal opinion
satisfactory in form and substance reasonably satisfactory to Lender.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
     Section 6.01. Representations and Warranties of Borrower.
     The representations and warranties of Borrower Parties are contained in the
Certificate of Borrower Parties, the form of which is attached to this Agreement
as Exhibit J.
     Section 6.02. Representations and Warranties of Lender.
     Lender hereby represents and warrants to Borrower and Guarantor as follows:
     (a) Due Organization. Lender is a limited liability company duly organized,
validly existing and in good standing under the laws of Delaware.
     (b) Power and Authority. Lender has the requisite power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement.
     (c) Due Authorization. The execution and delivery by Lender of this
Agreement, and the consummation by it of the transactions contemplated hereby,
and the performance by it of its obligations hereunder, have been duly and
validly authorized by all necessary action and
proceedings by it or on its behalf.
ARTICLE 7
AFFIRMATIVE COVENANTS OF BORROWER
     Borrower Parties agree and covenant with Lender that, at all times during
the Term of this Agreement:
Colonial/PNC ARCS — Master Credit Facility Agreement

28



--------------------------------------------------------------------------------



 



     Section 7.01. Compliance with Agreements.
     Each of Borrower and Guarantor shall comply with all the terms and
conditions of each Loan Document to which it is a party or by which it is bound;
provided, however, that Borrower’s or Guarantor’s failure to comply with such
terms and conditions shall not be an Event of Default until the expiration of
the applicable notice and cure periods, if any, specified in the applicable Loan
Document.
     Section 7.02. Maintenance of Existence.
     Each Borrower Party shall maintain its existence and continue to be duly
organized under the laws of the state of its organization. Borrower and
Guarantor shall continue to be duly qualified to do business in each
jurisdiction in which such qualification is necessary to the conduct of its
business and where the failure to be so qualified would adversely affect the
validity of, the enforceability of, or the ability to perform, its obligations
under this Agreement or any other Loan Document.
     Section 7.03. Maintenance of REIT Status.
     During the Term of this Agreement, the General Partner shall qualify, and
be taxed as, a real estate investment trust under Subchapter M of the Internal
Revenue Code, and will not be engaged in any activities which would jeopardize
such qualification and tax treatment.
     Section 7.04. Financial Statements; Accountants’ Reports; Other
Information.
     Each Borrower Party shall keep and maintain at all times complete and
accurate books of accounts and records in sufficient detail to correctly reflect
(i) all of Borrower’s and Guarantor’s financial transactions and assets and
(ii) the results of the operation of each Mortgaged Property and copies of all
written contracts, Leases and other instruments which affect each Mortgaged
Property (including all bills, invoices and contracts for electrical service,
gas service, water and sewer service, waste management service, telephone
service and management services). In addition, Borrower or Guarantor, as
applicable, shall furnish, or cause to be furnished, to Lender:
     (a) Annual Financial Statements. As soon as available, and in any event
within ninety (90) days after the close of its fiscal year during the Term of
this Agreement, the balance sheet of Borrower, Guarantor and its Subsidiaries on
a consolidated basis as of the end of such fiscal year, the statement of income,
Borrower’s and Guarantor’s equity and retained earnings of Borrower, Guarantor
and its Subsidiaries on a consolidated basis for such fiscal year and the
statement of cash flows of Borrower, Guarantor and its Subsidiaries on a
consolidated basis for such fiscal year, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the prior fiscal year, prepared in accordance with GAAP, consistently applied,
and with respect to the audited statements (as required below) accompanied by a
certificate of independent certified public accountants to the effect that such
financial statements have been prepared in accordance with GAAP, consistently
applied, and that such financial statements fairly present the results of its
operations and financial condition for the periods and dates indicated, with
such certification to be free of exceptions and qualifications as to the scope
of the audit or as to the going concern nature of the business. All financial
Colonial/PNC ARCS — Master Credit Facility Agreement

29



--------------------------------------------------------------------------------



 



statements required by this subsection (a) with respect to Guarantor shall be
audited and all financial statements required by this subsection (a) with
respect to Borrower may be unaudited.
     (b) Quarterly Financial Statements. As soon as available, and in any event
within forty five (45) days after each of the first three fiscal quarters of
each fiscal year during the Term of this Agreement, the unaudited balance sheet
of Borrower, Guarantor and its Subsidiaries on a consolidated basis as of the
end of such fiscal quarter, the unaudited statement of income and retained
earnings of Borrower, Guarantor and its Subsidiaries on a consolidated basis and
the unaudited statement of cash flows of Borrower, Guarantor and its
Subsidiaries on a consolidated basis for the portion of the fiscal year ended
with the last day of such quarter, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the previous fiscal year, accompanied by a certificate of a Proper Officer to
the effect that such financial statements have been prepared in accordance with
GAAP, consistently applied and subject to customary exceptions, and that such
financial statements fairly present the results of its operations and financial
condition for the periods and dates indicated, subject to year end adjustments
in accordance with GAAP.
     (c) Quarterly Property Statements. As soon as available, and in any event
within forty five (45) days after each Calendar Quarter, a statement of income
and expenses of each Mortgaged Property accompanied by a certificate of a Proper
Officer to the effect that each such statement of income and expenses fairly,
accurately and completely presents the operations of each such Mortgaged
Property in all material respects for the period indicated.
     (d) Annual Property Statements. On an annual basis within ninety (90) days
of the end of its fiscal year, an annual statement of income and expenses of
each Mortgaged Property accompanied by a certificate of a Proper Officer to the
effect that each such statement of income and expenses fairly, accurately and
completely presents the operations of each such Mortgaged Property in all
material respects for the period indicated.
     (e) Updated Rent Rolls. As soon as available, and in any event within forty
five (45) days after each Calendar Quarter, a current Rent Roll for each
Mortgaged Property, showing the name of each tenant, and for each tenant, the
space occupied, the lease expiration date, the rent payable, the rent paid and
any other information requested by Lender and accompanied by a certificate of a
Proper Officer to the effect that each such Rent Roll fairly, accurately and
completely presents the information required therein in all material respects.
     (f) Security Deposit Information. Upon Lender’s request, an accounting of
all security deposits held in connection with any Lease of any part of any
Mortgaged Property, including the name and identification number of the accounts
in which such security deposits are held, the name and address of the financial
institutions in which such security deposits are held and the name and telephone
number of the person to contact at such financial institution, along with any
authority or release necessary for Lender to access information regarding such
accounts.
     (g) Security Law Reporting Information. So long as General Partner is a
reporting company under the Securities Exchange Act of 1934, promptly upon
becoming available, (i)
Colonial/PNC ARCS — Master Credit Facility Agreement

30



--------------------------------------------------------------------------------



 



copies of all financial statements, reports and proxy statements sent or made
available generally by General Partner, or any of its Affiliates, to its
respective security holders, (ii) all regular and periodic reports and all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or a similar form) and prospectuses, if any, filed by
General Partner, or any of its Affiliates, with the Securities and Exchange
Commission or other Governmental Authorities, and (iii) all press releases and
other statements made available generally by General Partner, or any of its
Affiliates, to the public concerning material developments in the business of
General Partner or other party.
     (h) Accountants’ Reports; Other Reports. Promptly upon receipt thereof:
(i) copies of any reports or management letters submitted to Borrower or
Guarantor by its independent certified public accountants in connection with the
examination of its financial statements made by such accountants (except for
reports otherwise provided pursuant to subsection (a) above); provided, however,
that Borrower or Guarantor shall only be required to deliver such reports and
management letters to the extent that they relate to Borrower or Guarantor or
any Mortgaged Property; and (ii) all schedules, financial statements or other
similar reports delivered by Borrower or Guarantor pursuant to the Loan
Documents or requested by Lender with respect to Guarantor’s business affairs or
condition (financial or otherwise) or any of the Mortgaged Properties.
     (i) Annual Budgets. Prior to the start of its fiscal year, an annual budget
for each Mortgaged Property for such fiscal year, setting forth an estimate of
all of the costs and expenses, including capital expenses, of maintaining and
operating each Mortgaged Property.
     (j) Plans and Projections. To the extent prepared in the ordinary course of
business of Borrower and in the form prepared by Guarantor in the ordinary
course of business, within thirty (30) days after its preparation, copies of
(i) Guarantor’s business plan for the current and the succeeding two fiscal
years, (ii) Borrower’s annual budget (including capital expenditure budgets) and
projections for each Mortgaged Property; and (iii) Guarantor’s financial
projections for the current and the succeeding two fiscal years.
     (k) Strategic Plan. To the extent prepared in the ordinary course of
business of Borrower and in the form prepared by Guarantor in the ordinary
course of business, within thirty (30) days after its preparation, a written
narrative discussing Guarantor’s short and long range plans, including its plans
for operations, mergers, acquisitions and management, and accompanied by
supporting financial projections and schedules, certified by a Proper Officer as
true, correct and complete in all material respects (“Strategic Plan”). If
Guarantor’s Strategic Plan materially changes, then Guarantor shall deliver to
Lender the Strategic Plan as so changed.
     (l) Annual Rental and Sales Comparable Analysis. To the extent prepared in
the ordinary course of business of Borrower and in the form prepared by Borrower
in the ordinary course of business, within thirty (30) days after its
preparation, a rental and sales comparable analysis of the local real estate
market in which each Mortgaged Property is located.
     (m) Statement of Ownership. At any time upon Lender’s request, a statement
that identifies: (i) all owners of any interest in Borrower and the interest
held by each and (ii) if
Colonial/PNC ARCS — Master Credit Facility Agreement

31



--------------------------------------------------------------------------------



 



Borrower is a corporation, all officers and directors of Borrower, and if
Borrower is a limited liability company, all managers who are not members.
     (n) Other Information. Within forty-five (45) days after Lender’s request,
but not more frequently than once per Calendar Year, such other information
reasonably requested by Lender.
     (o) Federal Tax Returns. Within thirty (30) days of filing, the Federal Tax
Return of Borrower and Guarantor.
     Section 7.05. Confidentiality of Certain Information.
     No Borrower Party shall disclose any terms, conditions, underwriting
requirements or underwriting procedures of the Credit Facility or any of the
Loan Documents; provided, however, that such confidential information may be
disclosed (a) as required by law or pursuant to generally accepted accounting
procedures, (b) to officers, directors, employees, agents, partners, attorneys,
accountants, engineers and other consultants of Borrower who need to know such
information, provided such Persons are instructed to treat such information
confidentially, (c) to any regulatory authority having jurisdiction over
Borrower, (d) in connection with any filings with the Securities and Exchange
Commission or other Governmental Authorities, or (e) to any other Person to
which such delivery or disclosure may be necessary or appropriate (i) in
compliance with any law, rule, regulation or order applicable to Borrower,
(ii) in response to any subpoena or other legal process or information
investigative demand or (iii) in connection with any litigation to which
Borrower is a party.
     Section 7.06. Access to Records; Discussions With Officers and Accountants.
     To the extent permitted by law and in addition to the applicable
requirements of the Security Instruments, Borrower shall permit Lender to:
     (a) inspect, make copies and abstracts of, and have reviewed or audited,
such of Borrower’s or Guarantor’s books and records as may relate to the
Obligations or any Mortgaged Property;
     (b) discuss Borrower’s affairs, finances and accounts with any Proper
Officer or any other person performing the functions of the Proper Officers;
     (c) discuss Borrower’s affairs, finances and accounts with its independent
public accountants, provided that a Proper Officer has been given the
opportunity by Lender to be a party to such discussions;
     (d) discuss the Mortgaged Properties’ conditions, operations or maintenance
with the Property Managers and/or asset manager of such Mortgaged Properties and
the officers and employees of Borrower and Guarantor; and
Colonial/PNC ARCS — Master Credit Facility Agreement

32



--------------------------------------------------------------------------------



 



     (e) receive any other information that Lender deems reasonably necessary or
relevant in connection with any Advance, any Loan Document or the Obligations
from the officers of Borrower or Guarantor or officers and employees of Property
Manager.
Notwithstanding the foregoing, prior to an Event of Default or Potential Event
of Default and in the absence of an emergency, all inspections shall be
conducted at reasonable times during normal business hours upon reasonable
notice to Borrower.
     Section 7.07. Certificate of Compliance.
     Guarantor shall deliver to Lender concurrently with the delivery of the
financial statements and/or reports required by Section 7.04(a) and
Section 7.04(b) a certificate signed by a Proper Officer (i) setting forth in
reasonable detail the calculations required to establish whether Borrower and
Guarantor were in compliance with the requirements of Article 7 of this
Agreement on the date of such financial statements, and (ii) stating that, to
the best knowledge of such individual following reasonable inquiry, no Event of
Default or Potential Event of Default has occurred, or if an Event of Default or
Potential Event of Default has occurred, specifying the nature thereof in
reasonable detail and the action Borrower or Guarantor is taking or proposes to
take. Any certificate required by this Section 7.07 shall run directly to and be
for the benefit of Lender and Fannie Mae.
     Section 7.08. Maintain Licenses.
     Borrower shall procure and maintain in full force and effect all licenses,
Permits, charters and registrations which are material to the conduct of its
business and shall abide by and satisfy all terms and conditions of all such
licenses, Permits, charters and registrations.
     Section 7.09. Inform Lender of Material Events.
     Borrower shall promptly inform Lender in writing of any of the following
(and shall deliver to Lender copies of any related written communications,
complaints, orders, judgments and other documents relating to the following) of
which Borrower has actual knowledge:
     (a) Defaults. The occurrence of any Event of Default or any Potential Event
of Default under this Agreement or any other Loan Document;
     (b) Regulatory Proceedings. The commencement of any rulemaking or
disciplinary proceeding or the promulgation of any proposed or final rule which
would have, or may reasonably be expected to have, a Material Adverse Effect;
the receipt of written notice from any Governmental Authority having
jurisdiction over Borrower or Guarantor that (i) Borrower or Guarantor is being
placed under regulatory supervision, (ii) any license, Permit, charter,
membership or registration material to the conduct of Borrower’s or Guarantor’s
business or the Mortgaged Properties is to be suspended or revoked or
(iii) Borrower or Guarantor is to cease and desist any practice, procedure or
policy employed by Borrower or Guarantor in the conduct of its business, and
with respect to (i) or (ii) the same would have, or may reasonably be expected
to have, a Material Adverse Effect;
     Colonial/PNC ARCS — Master Credit Facility Agreement


33



--------------------------------------------------------------------------------



 



     (c) Bankruptcy Proceedings. The commencement of any proceedings by or
against Borrower or Guarantor under any applicable bankruptcy, reorganization,
liquidation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, trustee or other similar
official is sought to be appointed for it;
     (d) Environmental Claim. The receipt from any Governmental Authority or
other Person of any written notice of violation, claim, demand, abatement, order
or other order or direction (conditional or otherwise) for any damage, including
personal injury (including sickness, disease or death), tangible or intangible
property damage, contribution, indemnity, indirect or consequential damages,
damage to the environment, pollution, contamination or other adverse effects on
the environment, removal, cleanup or remedial action or for fines, penalties or
restrictions, resulting from or based upon (i) the existence or occurrence, or
the alleged existence or occurrence, of a Hazardous Substance Activity on any
Mortgaged Property or (ii) the violation, or alleged violation, of any Hazardous
Materials Laws in connection with any Mortgaged Property or any of the other
assets of Borrower;
     (e) Material Adverse Effects. The occurrence of any act, omission, change
or event (including the commencement or threat of any proceedings by or against
Borrower or Guarantor in any Federal, state or local court, or before any
Governmental Authority, or before any arbitrator), which has, or would have, a
Material Adverse Effect, subsequent to the date of the most recent financial
statements of Borrower or Guarantor delivered to Lender pursuant to
Section 7.03;
     (f) Accounting Changes. Any material change in Borrower’s or Guarantor’s
accounting policies or financial reporting practices; and
     (g) Legal and Regulatory Status. The occurrence of any act, omission,
change or event, including any Governmental Approval, the result of which is to
change or alter in any way the legal or regulatory status of Borrower or
Guarantor or any Mortgaged Property.
     Section 7.10. Compliance with Applicable Laws.
     Borrower shall comply in all material respects with all Applicable Laws now
or hereafter affecting any Mortgaged Property or any part of any Mortgaged
Property or requiring any alterations, repairs or improvements to any Mortgaged
Property. Borrower shall procure and continuously maintain in full force and
effect, and shall abide by and satisfy all material terms and conditions of all
Permits, and shall comply with all written notices from Governmental
Authorities.
     Section 7.11. Alterations to the Mortgaged Properties.
     Except as otherwise provided in the Loan Documents, Borrower shall have the
right to undertake any alteration, improvement, demolition, removal or
construction (collectively, “Alterations”) to the Mortgaged Property which it
owns without the prior consent of Lender; provided, however, that in any case,
no such Alteration shall be made to any Mortgaged Property without the prior
written consent of Lender if (i) such Alteration could reasonably be expected to
materially and adversely affect the value of such Mortgaged Property or its
operation as a
Colonial/PNC ARCS — Master Credit Facility Agreement

34



--------------------------------------------------------------------------------



 



multifamily housing facility in substantially the same manner in which it is
being operated on the date such property became Collateral, (ii) the
construction of such Alteration could reasonably be expected to result in
interference to the occupancy of tenants of such Mortgaged Property such that
tenants in occupancy with respect to five percent (5%) or more of the Leases
would be permitted to terminate their Leases or to abate the payment of all or
any portion of their rent, or (iii) such Alteration will be completed in more
than twelve (12) months from the date of commencement or in the last year of the
Term of this Agreement. Notwithstanding the foregoing, Borrower must obtain
Lender’s prior written consent to construct Alterations (other than scheduled
repairs and maintenance to existing improvements) with respect to any Mortgaged
Property costing in excess of the lesser of (A) ten percent (10%) of the
Allocable Facility Amount of such Mortgaged Property and (B) $500,000, and
Borrower must give prior written notice to Lender of its intent to construct
Alterations (other than scheduled repairs and maintenance to existing
improvements) with respect to such Mortgaged Property costing in excess of
$100,000; provided, however, that the preceding requirements shall not be
applicable to Alterations made, conducted or undertaken by Borrower as part of
Borrower’s routine maintenance and repair of the Mortgaged Properties as
required by or contemplated under the Loan Documents.
     Section 7.12. Loan Document Taxes.
     If any tax, assessment or Imposition (other than a franchise tax or excise
tax imposed on or measured by, the net income or capital (including branch
profits tax) of Lender (or any transferee or assignee thereof, including a
participation holder)) (“Loan Document Taxes”) is levied, assessed or charged by
the United States, or any State in the United States, or any political
subdivision or taxing authority thereof or therein upon any of the Loan
Documents or the obligations secured thereby, the interest of Lender in the
Mortgaged Properties, or Lender by reason of or as holder of the Loan Documents,
Borrower shall pay all such Loan Document Taxes to, for, or on account of Lender
(or provide funds to Lender for such payment, as the case may be) as they become
due and payable and shall promptly furnish proof of such payment to Lender, as
applicable. In the event of passage of any law or regulation permitting,
authorizing or requiring such Loan Document Taxes to be levied, assessed or
charged, which law or regulation in the opinion of counsel to Lender may
prohibit Borrower from paying the Loan Document Taxes to or for Lender, Borrower
shall enter into such further instruments as may be permitted by law to obligate
Borrower to pay such Loan Document Taxes.
     Section 7.13. Further Assurances.
     Borrower Parties, at the request of Lender, shall execute and deliver and,
if necessary, file or record such statements, documents, agreements, UCC
financing and continuation statements and such other instruments and take such
further action as Lender from time to time may request as reasonably necessary,
desirable or proper to carry out more effectively the purposes of this Agreement
or any of the other Loan Documents or to subject the Collateral to the lien and
security interests of the Loan Documents or to evidence, perfect or otherwise
implement, to assure the lien and security interests intended by the terms of
the Loan Documents or in order to exercise or enforce its rights under the Loan
Documents.
Colonial/PNC ARCS — Master Credit Facility Agreement

35



--------------------------------------------------------------------------------



 



     Section 7.14. Transfer of Ownership Interests in Borrower and Guarantor.
     (a) Prohibition on Transfers. Subject to paragraph (b) of this
Section 7.14, Borrower and Guarantor shall not cause or permit a Transfer or a
Change of Control.
     (b) Permitted Transfers. Notwithstanding the provisions of paragraph (a) of
this Section 7.14, the following Transfers of Ownership Interests in Borrower,
Guarantor, or General Partner are permitted without the consent of Lender,
provided that Borrower shall provide fifteen (15) Business Days prior written
notice thereof to Lender (provided, however, that no such notice to Lender need
be given with respect to those Permitted Transfers that occur due to the
ordinary course of trading of a Publicly-Held Corporation) (“Permitted
Transfers”):
          (i) A Transfer that occurs by inheritance, devise, or bequest or by
operation of law upon the death of a natural person who is the owner of a direct
or indirect Ownership Interest in Borrower or Guarantor.
          (ii) A Transfer to trusts or other entities established for the
benefit of the transferor and/or immediate family members for estate planning
purposes.
          (iii) A Transfer of any direct or indirect Ownership Interest in
Borrower, Guarantor, or General Partner; provided, however, that no Change of
Control occurs as the result of such Transfer.
          (iv) The issuance by Borrower or Guarantor of additional membership
interests, partnership interests or stock (including by creation of a new class
or series of interests or stock and all varieties of convertible debt, equity
and other similar securities), as the case may be, and the subsequent direct or
indirect Transfer of such interests or stock; provided, however, that no Change
of Control occurs as the result of such Transfer.
          (v) Any amendment, modification or any other change in the governing
instrument or instruments of Borrower or Guarantor in connection with the
creation of a new class or series of interests of stock pursuant to (iv) above;
provided, however, that no Change of Control occurs as the result of such
Transfer.
          (vi) A merger with or acquisition of or by another entity by Borrower
provided that (A) such Borrower is the surviving entity after such merger or
acquisition, (B) no Change of Control occurs, and (C) such merger or acquisition
does not result in an Event of Default, as such terms are defined in this
Agreement.
          (vii) A Transfer of any minority non-controlling Ownership Interest in
Borrower or Guarantor provided no Change of Control occurs as a result of such
Transfer.
          (viii) A conversion of Borrower from one type of legal entity into
another type of legal entity for tax or other structuring purposes, provided:
          (A) no Change of Control occurs,
     Colonial/PNC ARCS — Master Credit Facility Agreement


36



--------------------------------------------------------------------------------



 



          (B) Borrower provides Lender with prior written notice of such
conversion,
          (C) Borrower provides Lender any certificates evidencing such
conversion filed with the appropriate Secretary of State,
          (D) Borrower provides Lender new certificates of good standing for
such entity,
          (E) Lender reserves the right to file UCC-3 amendments where necessary
reflecting the conversion,
          (F) Borrower executes an amendment to this Agreement documenting the
conversion, and
          (G) The Title Company shall confirm (via electronic mail or letter)
that nothing is needed in the land records (of each of the appropriate
jurisdictions) at such time to evidence such conversion, and no endorsements to
the title policies are necessary to maintain Lender’s coverage.
          (ix) The Transfer of limited partnership interests by the limited
partners of Guarantor, including without limitation, the conversion or exchange
of limited partnership interests in Guarantor to shares of common stock or other
beneficial or ownership interests or other forms of securities in the General
Partner; provided, however, that no Change of Control occurs as the result of
such Transfer.
Notwithstanding anything in this Section 7.14 to the contrary, a “Permitted
Transfer” shall not include any transfer that Lender, in its reasonable
discretion, determines is unacceptable because it would overexpose the Lender or
Fannie Mae to the credit risk posed by a third party transferee or its
Affiliates, if any.
          (c) Consent to Prohibited Transfers. Lender may, in its sole and
absolute discretion, consent to a Transfer that would otherwise violate this
Section 7.14 if, prior to the Transfer, Borrower or Guarantor, as the case may
be, has satisfied each of the following requirements:
               (i) the submission to Lender of all information required by
Lender to make the determination required by this Section 7.14;
               (ii) the absence of any Event of Default or Potential Event of
Default;
               (iii) the transferee meets all of the eligibility (including the
requirement that the proposed transferee is not a Prohibited Person), credit,
management and other standards (including any standards with respect to previous
relationships between Lender and the transferee and the organization of the
transferee) customarily applied by Lender at the time of the proposed Transfer
to the approval of borrowers or guarantors, as the case may be, in connection
Colonial/PNC ARCS — Master Credit Facility Agreement


37



--------------------------------------------------------------------------------



 



with the origination or purchase of similar mortgages, deeds of trust or deeds
to secure debt on multifamily properties;
               (iv) in the case of a Transfer of direct or indirect Ownership
Interests in Borrower or Guarantor, as the case may be, if transferor has
obligations under any Loan Documents, the execution by the transferee of one
(1) or more individuals or entities acceptable to Lender of an assumption
agreement that is acceptable to Lender and that, among other things, requires
the transferee to perform all obligations of transferor or such person set forth
in such Loan Document, and may require that the transferee comply with any
provisions of this Instrument or any other Loan Document which previously may
have been waived by Lender;
               (v) Lender’s receipt of all of the following:
               (A) a transfer fee equal to one percent (1%) of the Advances
Outstanding immediately prior to the Transfer;
               (B) a $3,000 review fee; and
               (C) In addition, Borrower shall be required to reimburse Lender
for all of Lender’s reasonable out-of-pocket costs (including reasonable
attorneys’ fees) incurred in reviewing the Transfer request.
     For the purposes of Section 7.14 and Section 7.15, “Prohibited Person”
means (i) a Person that is the subject of, whether voluntary or involuntary, any
case, proceeding or other action against Borrower under any existing or future
law of any jurisdiction relating to bankruptcy, insolvency, reorganization,
liquidation, rehabilitation, receivership, or relief of debtors, or (ii) any
Person with whom Lender is prohibited from doing business pursuant to any law,
rule, regulation, judicial proceeding or administrative directive, or (iii) any
Person identified on the federal “Excluded Parties List System,” the federal
“Office of Foreign Assets and Control Specially Designated Nationals and Blocked
Persons” list, the U.S. Department of Housing and Urban Development’s “Limited
Denial of Participation, HUD Funding Disqualifications and Voluntary Abstentions
List,” or on Lender’s “Multifamily Applicant Experience Check,” each of which
may be amended from time to time and any successor or replacement thereof, or
(iv) a Person that is determined by Fannie Mae to have an unacceptable level of
outstanding debt to Fannie Mae, or (v) a Person that has caused any
unsatisfactory experience of a material nature with Fannie Mae or Lender, such
as a default, fraud, intentional misrepresentation, material litigation,
material arbitration or other similar act, or (vi) a Person that is, or whose
senior management is, the subject of any pending criminal indictment or criminal
investigation relating to an alleged felony or has ever been convicted of a
felony or held liable for fraud in a civil or criminal action.
     Section 7.15. Transfer of Ownership of Mortgaged Property.
          (a) Prohibition on Transfers. Subject to paragraph (b) of this
Section 7.15, neither Borrower nor Guarantor shall cause or permit a Transfer of
all or any part of a Mortgaged Property or interest in any Mortgaged Property.
Colonial/PNC ARCS — Master Credit Facility Agreement

38



--------------------------------------------------------------------------------



 



          (b) Permitted Transfers. Notwithstanding provision (a) of this Section
7.15 or any other provisions of this Agreement or any other Loan Document to the
contrary, the following Transfers of a Mortgaged Property by Borrower or
Guarantor are permitted without the consent of Lender:
               (i) The grant of a leasehold interest in individual dwelling
units or commercial spaces in accordance with the Security Instrument.
               (ii) A sale or other disposition of obsolete or worn out personal
property which is contemporaneously replaced by comparable personal property of
equal or greater value which is free and clear of liens, encumbrances and
security interests other than those created by the Loan Documents or Permitted
Liens.
               (iii) The creation of a mechanic’s or materialmen’s lien or
judgment lien against a Mortgaged Property which is released of record or
otherwise remedied to Lender’s satisfaction within forty-five (45) days of the
date of creation.
               (iv) The grant of an easement if, prior to the granting of the
easement, Borrower causes to be submitted to Lender all information required by
Lender to evaluate the easement, and if Lender consents to such easement based
upon Lender’s determination that the easement will not materially adversely
affect the operation of the Mortgaged Property or Lender’s interest in the
Mortgaged Property and Borrower pays to Lender, within ten (10) Business Days
after demand therefore, all reasonable third party out-of-pocket costs and
expenses incurred by Lender in connection with reviewing Borrower’s request.
Lender shall not unreasonably withhold its consent to or withhold its agreement
to subordinate the lien of a Security Instrument to (A) the grant of a utility
easement serving a Mortgaged Property to a publicly operated utility, or (B) the
grant of an easement related to expansion or widening of roadways, driveways and
parking areas, provided that any such easement is in form and substance
reasonably acceptable to Lender and does not materially and adversely affect the
access, use or marketability of a Mortgaged Property.
          (c) Consent to Prohibited Transfers. Lender may, in its sole and
absolute discretion, consent to a Transfer that would otherwise violate this
Section 7.15 if, prior to the Transfer, Borrower has satisfied each of the
following requirements:
               (i) the Transfer is in connection with a Transfer of all of the
Mortgaged Property in the Collateral Pool and is in connection with the full
assumption of the Credit Facility (no individual Mortgaged Property may be
Transferred subject to the lien of the Security Instrument);
               (ii) the submission to Lender of all information required by
Lender to make the determination required by this Section 7.15;
               (iii) the absence of any Event of Default or Potential Event of
Default;
               (iv) the transferee meets all of the eligibility (including the
requirement that the proposed transferee is not a Prohibited Person), credit,
management and other standards
Colonial/PNC ARCS — Master Credit Facility Agreement

39



--------------------------------------------------------------------------------



 



(including any standards with respect to previous relationships between Lender
and the transferee and the organization of the transferee) customarily applied
by Lender at the time of the proposed Transfer to the approval of Borrower or
Guarantor, as the case may be, in connection with the origination or purchase of
similar mortgages, deeds of trust or deeds to secure debt on multifamily
properties;
          (v) if transferor has obligations under any Loan Documents, the
execution by the transferee or one (1) or more individuals or entities
acceptable to Lender of an assumption agreement that is acceptable to Lender and
that, among other things, requires the transferee to perform all obligations of
transferor or such person set forth in such Loan Document, and may require that
the transferee comply with any provisions of this Instrument or any other Loan
Document which previously may have been waived by Lender;
          (vi) the Mortgaged Properties, at the time of the proposed Transfer,
meets all standards as to physical condition that are customarily applied by
Lender at the time of the proposed Transfer to the approval of properties in
connection with the origination or purchase of similar mortgages on multifamily
properties; and
          (vii) Lender’s receipt of all of the following:
          (A) a transfer fee equal to one percent (1%) of the Outstanding
Advances immediately prior to the Transfer;
          (B) a $3,000 review fee; and
          (C) In addition, Borrower shall be required to reimburse Lender for
all of Lender’s reasonable out-of-pocket costs (including reasonable attorneys’
fees)incurred in reviewing the Transfer request.
     Section 7.16. Change in Senior Management.
     Borrower shall give Lender notice of any change in the identity of the
Chief Executive Officer, Chief Financial Officer or Executive Vice President
within ten (10) Business Days of the occurrence thereof.
     Section 7.17. Date-Down Endorsements.
     At any time and from time to time, a Lender may obtain an endorsement to
each Title Insurance Policy containing a Revolving Credit Endorsement, amending
the effective date of the Title Insurance Policy to the date of the title search
performed in connection with the endorsement. Borrower shall pay for the cost
and expenses incurred by Lender to the Title Company in obtaining such
endorsement, provided that, for each Title Insurance Policy, it shall not be
liable to pay for more than one (1) such endorsement in any consecutive twelve
(12) month period.
Colonial/PNC ARCS- Master Credit Facility Agreement

40



--------------------------------------------------------------------------------



 



     Section 7.18. Ownership of Mortgaged Properties.
     Borrower shall be the sole owner of each of the Mortgaged Properties free
and clear of any Liens other than Permitted Liens.
     Section 7.19. Change in Property Manager.
     No change in the Property Manager of each Mortgaged Property shall be made
without the prior written consent of Lender, which approval shall be based on
the criteria for approval of Property Managers as required by Lender for similar
loans anticipated to be sold to Fannie Mae. Lender acknowledges that the
Mortgaged Properties are managed by a wholly owned subsidiary of Guarantor and
do not possess a formal management agreement. If, with Lender’s prior written
consent as provided in this Section 7.19, a third party manager is subsequently
retained to manage the Mortgaged Properties, then such third party manager shall
execute an Assignment of Management Agreement in form and substance acceptable
to Lender. In the event Lender exercises its rights and remedies under the Loan
Documents in connection with an Event of Default, then Lender shall also have
the right, but not the obligation, to require and choose a third party manager
to manage the Mortgaged Properties.
ARTICLE 8
INTENTIONALLY DELETED
ARTICLE 9
NEGATIVE COVENANTS OF BORROWER AND GUARANTOR
     Borrower agrees and covenants with Lender that, at all times during the
Term of this Agreement:
     Section 9.01. Other Activities.
     No Borrower Party shall:
     (a) amend its Organizational Documents in any material respect without the
prior written consent of Lender, except in connection with a Permitted Transfer;
     (b) change its name without notifying Lender in writing prior to such
change;
     (c) dissolve or liquidate in whole or in part;
     (d) except as otherwise provided in this Agreement, without the prior
written consent of Lender, merge or consolidate with any Person; or
     (e) use, or permit to be used, any Mortgaged Property for any uses or
purposes other than as a Multifamily Residential Property and ancillary uses
consistent with Multifamily Residential Properties.
Colonial/PNC ARCS — Master Credit Facility Agreement

41



--------------------------------------------------------------------------------



 



     Section 9.02. Liens.
     Borrower shall not create, incur, assume or suffer to exist any Lien on any
Mortgaged Property or any part of any Mortgaged Property, except the Permitted
Liens.
     Section 9.03. Indebtedness.
     Borrower shall not incur or be obligated at any time with respect to any
Indebtedness (other than Advances) in connection with or secured by any of the
Mortgaged Properties. Neither Borrower nor any owner of Borrower shall (a) incur
any “mezzanine debt,” secured or unsecured or issue any preferred equity in
connection with providing such mezzanine type financing, or (b) incur any
similar Indebtedness or equity with respect to any Mortgaged Property.
     Section 9.04. Principal Place of Business.
     Borrower shall not change its principal place of business, state of
formation, legal name or the location of its books and records, each as set
forth in Borrower’s Certificate, without first giving thirty (30) days’ prior
written notice to Lender.
     Section 9.05. Condominiums.
     Borrower shall not submit any Mortgaged Property to a condominium regime
during the Term of this Agreement.
     Section 9.06. Restrictions on Distributions.
     To the extent permitted by tax laws and regulations pertaining to the
requirements of a real estate investment trust, Borrower shall not make any
distributions of any nature or kind whatsoever to the owners of its Ownership
Interests as such if, at the time of such distribution, a Potential Event of
Default or an Event of Default has occurred and remains uncured.
     Section 9.07. Conduct of Business.
     The conduct of Borrower’s businesses shall not violate the Organizational
Documents pursuant to which it is formed.
     Section 9.08. Ownership of Property.
     Borrower shall not (i) acquire any real or personal property other than the
Mortgaged Properties and personal property related to the operation and
maintenance of the Mortgaged Properties and (ii) operate any business other than
the management and operation of the Mortgaged Properties.
Colonial/PNC ARCS — Master Credit Facility Agreement

42



--------------------------------------------------------------------------------



 



ARTICLE 10
FEES
     Section 10.01. Unused Capacity; Unused Capacity Fee.
     At all times that Borrower desires to maintain the availability of Unused
Capacity, Borrower shall pay the Unused Capacity Fee which shall enable Borrower
to borrow the remainder of the Commitment subject to the terms of this
Agreement. Borrower shall have the right to draw all or any portion of the
Unused Capacity as a Fixed Advance or Variable Advance. The Variable Facility
Commitment shall be reduced by, and the Fixed Facility Commitment shall be
increased by, such amount drawn as a Fixed Advance from the Unused Capacity. The
Unused Capacity Fee shall be payable monthly, in arrears, on the first Business
Day following the end of the month beginning on the Initial Closing Date and
ending on the First Anniversary, unless Borrower elects to stop paying the
Unused Capacity Fee prior to the First Anniversary and provides at least thirty
(30) days’ written notice of such termination to Lender. If Borrower fails to
provide written notice to Lender on or prior to the last Business Day of a given
month, Borrower shall be deemed to have elected to pay the Unused Capacity Fee
for the following month. In the event Borrower elects not to pay the Unused
Capacity Fee with respect to any portion of the amount not yet borrowed under
the Commitment, such amount shall be automatically permanently terminated. There
is no Unused Capacity as of the Initial Closing Date.
     Section 10.02. Origination Fees.
     (a) Initial Origination Fee. Borrower shall pay to Lender an origination
fee(“Initial Origination Fee”) equal to 45 basis points (0.45%) multiplied by
the amount Outstanding under the Commitment.
     (b) Additional Origination Fee. Upon the closing of a Future Advance under
Section 2.03(b) or an Additional Loan under Section 2.05, Borrower shall pay to
Lender an origination fee (“Additional Origination Fee”) equal to the product
obtained by multiplying (i) the amount of the Advance made on the Closing Date
by (ii) 45 basis points (0.45%).
     Section 10.03. Due Diligence Fees.
     (a) Initial Due Diligence Fees. On the Initial Closing Date (or, if the
proposed Initial Mortgaged Properties do not become part of the Collateral Pool,
on demand), Borrower shall pay to Lender due diligence fees (“Initial Due
Diligence Fees”) with respect to each Initial Mortgaged Property in an amount
equal to the reasonable out-of-pocket costs incurred by Lender in connection
with Lender’s due diligence for such Initial Mortgaged Properties, including but
not limited to third party reports required by Lender plus a $4,500 fee per
Initial Mortgaged Property (inclusive of a $1,500 fee payable by Lender to
Fannie Mae). On or before the Initial Closing Date, Borrower shall pay a deposit
toward the Initial Due Diligence Fees equal to the product obtained by
multiplying (i) $12,500, by (ii) the number of Initial Mortgaged Properties,
minus the portion of the estimated amount of Initial Due Diligence Fees
previously paid to Lender by Borrower . On or prior to the Initial Closing Date,
Lender shall notify Borrower of
Colonial/PNC ARCS- Master Credit Facility Agreement

43



--------------------------------------------------------------------------------



 



the actual amount of the Initial Due Diligence Fees and Borrower shall, on the
Initial Closing Date, pay to Lender the remainder of such Initial Due Diligence
Fees (if the actual amount of the Initial Due Diligence Fees exceeds the deposit
and the other amounts previously paid to Lender by Borrower) or Lender shall
promptly refund to Borrower any amounts paid to Lender by Borrower in excess of
the Initial Due Diligence Fees (if the actual amount of the Initial Due
Diligence Fees is less than the deposit and the other amounts previously paid to
Lender by Borrower).
     (b) Additional Due Diligence Fees for Additional Collateral. Borrower shall
pay to Lender additional due diligence fees (the “Additional Collateral Due
Diligence Fees”) with respect to each Additional Mortgaged Property in an amount
equal to the actual costs of Lender’s due diligence for such Additional
Mortgaged Properties, including but not limited to third party reports required
by Lender plus a $4,500 fee per Additional Mortgaged Property (inclusive of a
$1,500 fee payable by Lender to Fannie Mae). In connection with any Addition
Request, Borrower shall pay to Lender a deposit toward the Additional Collateral
Due Diligence Fees equal to the product obtained by multiplying (i) $12,500, by
(ii) the number of Additional Mortgaged Properties. The Additional Collateral
Due Diligence Fees not covered by the deposit shall be paid by Borrower on the
Closing Date (or if the proposed Additional Mortgaged Property does not become
part of the Collateral Pool, on demand) for the Additional Mortgaged Property.
Any portion of the Additional Collateral Due Diligence Fee paid to Lender not
actually used by Lender to cover reasonable due diligence expenses shall be
promptly refunded to Borrower.
     Section 10.04. Legal Fees and Expenses.
     (a) Initial Legal Fees. Borrower shall pay, or reimburse Lender for, all
reasonable out-of-pocket legal fees and expenses incurred by Lender and by
Fannie Mae in connection with the preparation, review and negotiation of this
Agreement and any other Loan Documents executed on the date of this Agreement.
     (b) Fees and Expenses Associated with Requests. Borrower shall pay, or
reimburse Lender and Fannie Mae for, all reasonable out-of-pocket costs and
expenses incurred by Lender and Fannie Mae, including legal fees and expenses
incurred by Lender and Fannie Mae in connection with the preparation, review and
negotiation of all documents, instruments and certificates to be executed and
delivered in connection with each Request, the performance by Lender of any of
its obligations with respect to the Request, the satisfaction of all conditions
precedent to Borrower’s rights or Lender’s obligations with respect to the
Request, and all transactions related to any of the foregoing, including the
cost of title insurance premiums and applicable recordation and transfer taxes
and charges and all other reasonable out-of-pocket costs and expenses in
connection with a Request. The obligations of Borrower under this subsection
shall be absolute and unconditional, regardless of whether the transaction
requested in the Request actually occurs. Borrower shall pay such costs and
expenses to Lender on the Closing Date for the Request, or, as the case may be,
after demand by Lender if Lender determines that such Request will not be
approved or otherwise close.
Colonial/PNC ARCS — Master Credit Facility Agreement

44



--------------------------------------------------------------------------------



 



     Section 10.05. Failure to Close any Request.
     If Borrower makes a Request and fails to close on the Request for any
reason other than the default by Lender, then Borrower shall pay to Lender and
Fannie Mae all damages incurred by Lender and Fannie Mae in connection with the
failure to close.
ARTICLE 11
EVENTS OF DEFAULT
     Section 11.01. Events of Default.
     Each of the following events shall constitute an “Event of Default” under
this Agreement, whatever the reason for such event and whether it shall be
voluntary or involuntary, or within or without the control of Borrower or
Guarantor or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority:
     (a) the occurrence of a default under any Loan Document beyond the cure
period, if any, set forth therein; or
     (b) the failure by Borrower to pay when due any amount payable by Borrower
under any Note, any Security Instrument, this Agreement or any other Loan
Document, including any fees, costs or expenses;
     (c) the failure by Borrower to perform or observe any covenant set forth in
Section 7.09 (Inform Lender of Material Events), Section 7.11 (Alterations to
Mortgaged Properties), Section 7.14 (Transfer of Ownership Interests in Borrower
and Guarantor), Section 7.15 (Transfer of Ownership of Mortgaged Property),
Section 7.18 (Ownership of Mortgaged Properties), Section 7.19 (Change in
Property Manager), Section 9.01 (Other Activities), Section 9.02 (Liens),
Section 9.03 (Indebtedness), Section 9.06 (Restrictions on Distributions), or
Section 9.08 (Ownership of Property); or
     (d) the failure by Borrower to perform or observe any covenant contained in
Article 7 or Article 9 (other than those sections specifically referenced in
Section ll.0l(c) above) for thirty (30) days after receipt of notice of such
failure by Borrower from Lender, provided that such period shall be extended for
up to thirty (30) additional days if Borrower, in the discretion of Lender, is
diligently pursuing a cure of such default within thirty (30) days after receipt
of notice from Lender; or
     (e) any warranty, representation or other written statement made by or on
behalf of Borrower or Guarantor contained in this Agreement, any other Loan
Document or in any instrument furnished in compliance with or in reference to
any of the foregoing, is false or misleading in any material respect on any date
when made or deemed made; or
     (f) (i) Any Borrower Party shall (A) commence a voluntary case, whether of
such Person or an Affiliate thereof, under the Federal bankruptcy laws (as now
or hereafter in effect), (B) file a petition as debtor seeking to take advantage
of any other laws, domestic or foreign,
Colonial/PNC ARCS — Master Credit Facility Agreement

45



--------------------------------------------------------------------------------



 



relating to bankruptcy, insolvency, reorganization, debt adjustment, winding up
or composition or adjustment of debts, (C) consent to or fail to contest in a
timely and appropriate manner any petition filed against it in an involuntary
case under such bankruptcy laws or other laws, (D) apply for or consent to, or
fail to contest in a timely and appropriate manner, the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of a substantial part of its property, domestic or foreign, (E) admit in
writing its inability to pay, or generally not be paying, its debts as they
become due, (F) make a general assignment for the benefit of creditors,
(G) assert that any Borrower Party has no liability or obligations under this
Agreement or any other Loan Document to which it is a party; or (H) take any
action for the purpose of effecting any of the foregoing; or (ii) a case or
other proceeding shall be commenced against any Borrower Party in any court of
competent jurisdiction seeking (A) relief under the Federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding upon or composition
or adjustment of debts, or (B) the appointment of a trustee, receiver,
custodian, liquidator or the like of any Borrower Party, whether by such Person
or an Affiliate thereof, or of all or a substantial part of the property,
domestic or foreign, of any Borrower Party, whether by such Person or an
Affiliate thereof, and any such case or proceeding shall continue undismissed or
unstayed for a period of sixty (60) consecutive calendar days, or any order
granting the relief requested in any such case or proceeding against any
Borrower Party, whether by such Person or an Affiliate thereof (including an
order for relief under such Federal bankruptcy laws) shall be entered; or
     (g) if any provision of this Agreement or any other Loan Document or the
lien and security interest purported to be created hereunder or under any Loan
Document shall at any time for any reason cease to be valid and binding in
accordance with its terms on Borrower or Guarantor, or shall be declared to be
null and void, or the validity or enforceability hereof or thereof or the
validity or priority of the lien and security interest created hereunder or
under any other Loan Document shall be contested by Borrower or Guarantor
seeking to establish the invalidity or unenforceability hereof or thereof, or
Borrower or Guarantor (only with respect to the Guaranty) shall deny that it has
any further liability or obligation hereunder or thereunder; or
     (h) (i) except as permitted under the Loan Documents, the execution by
Borrower of a chattel mortgage or other security agreement on any materials,
fixtures or articles used in the construction or operation of the improvements
located on any Mortgaged Property or on articles of personal property located
therein, or (ii) if any such materials, fixtures or articles are purchased
pursuant to any conditional sales contract or other security agreement or
otherwise so that the Ownership thereof will not vest unconditionally in
Borrower free from encumbrances, or (iii) if Borrower does not furnish to Lender
upon request the contracts, bills of sale, statements, receipted vouchers and
agreements, or any of them, under which Borrower claim title to any materials,
fixtures, or articles referred to in subsections (i) or (ii) of this paragraph
(h); or
     (i) the failure by Borrower to comply with any requirement of any
Governmental Authority within thirty (30) days after written notice of such
requirement shall have been given to Borrower by such Governmental Authority;
provided that, if action is commenced and diligently pursued by Borrower within
such thirty (30) days, then Borrower shall have an additional ninety (90) days
to comply with such requirement; or
Colonial/PNC ARCS — Master Credit Facility Agreement

46



--------------------------------------------------------------------------------



 



     (j) a dissolution or liquidation for any reason (whether voluntary or
involuntary) of any Borrower Party; or
     (k) any judgment against Borrower or Guarantor, any attachment or other
levy against any portion of Borrower’s or Guarantor’s assets with respect to a
claim or claims in an amount in excess of $300,000 individually and/or $550,000
in the aggregate remains unpaid, unstayed on appeal undischarged, unbonded, not
fully insured or undismissed for a period of ninety (90) days; or
     (l) the failure by Borrower or Guarantor to perform or observe any material
term, covenant, condition or agreement hereunder, other than as contained in
subsections (a) through (k) above, or in any other Loan Document, within thirty
(30) days after receipt of notice from Lender identifying such failure, provided
such period shall be extended for up to thirty (30) additional days if Borrower,
in the discretion of Lender, is diligently pursuing a cure of such default
within thirty (30) days after receipt of notice from Lender.
ARTICLE 12
REMEDIES
     Section 12.01. Remedies; Waivers.
     Upon the occurrence of an Event of Default, Lender may do any one or more
of the following (without presentment, protest or notice of protest, all of
which are expressly waived by Borrower Party):
     (a) Lender may, at its sole option, cease making Future Advances and
Additional Loans, permitting Substitutions under this Agreement, permitting
Conversions or closing any Requests and/or not permitting any new Requests under
this Agreement.
     (b) by written notice to Borrower, to be effective upon dispatch, terminate
the Commitment and declare the principal of, and interest on, the Advances and
all other sums owing by Borrower to Lender under any of the Loan Documents
forthwith due and payable, whereupon the Commitment will terminate and the
principal of, and interest on, the Advances and all other sums owing by Borrower
to Lender under any of the Loan Documents will become forthwith due and payable.
     (c) Lender may accelerate any Note without the obligation, but the right to
accelerate any other Note and that in the exercise of its rights and remedies
under the Loan Documents, Lender may, except as provided in this Agreement,
exercise and perfect any and all of its rights in and under the Loan Documents
with regard to any Mortgaged Property without the obligation (but with the
right) to exercise and perfect its rights and remedies with respect to any other
Mortgaged Property and that any such exercise shall be without regard to the
Allocable Facility Amount assigned to such Mortgaged Property and that Lender
may recover an amount equal to the full amount Outstanding in respect of any of
the Notes in connection with such exercise and any such amount shall be applied
to the Obligations as determined by Lender in its sole and absolute discretion.
Colonial/PNC ARCS — Master Credit Facility Agreement

47



--------------------------------------------------------------------------------



 



     (d) Lender shall have the right to pursue any other remedies available to
it under any of the Loan Documents.
     (e) Lender shall have the right to pursue all remedies available to it at
law or in equity, including obtaining specific performance and injunctive
relief.
     Section 12.02. Waivers; Rescission of Declaration.
     Lender shall have the right, to be exercised in its complete discretion, to
waive any breach hereunder (including the occurrence of an Event of Default), by
a writing setting forth the terms, conditions, and extent of such waiver signed
by Lender and delivered to Borrower. Unless such writing expressly provides to
the contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the waiver and not to any other similar event or
occurrence which occurs subsequent to the date of such waiver.
     Section 12.03. Lender’s Right to Protect Collateral and Perform Covenants
and Other Obligations.
     If Borrower or Guarantor fails to perform the covenants and agreements
contained in this Agreement or any of the other Loan Documents, then Lender at
Lender’s option may make such appearances, disburse such sums and take such
action as Lender deems necessary, in its sole discretion, to protect Lender’s
interest, including (a) disbursement of reasonable attorneys’ fees, (b) entry
upon the Mortgaged Property to make repairs and replacements, (c) procurement of
satisfactory insurance as provided in Section 5 of the Security Instrument
encumbering the Mortgaged Property, and (d) if the Security Instrument is on a
leasehold, exercise of any option to renew or extend the ground lease on behalf
of Borrower and the curing of any default of Borrower in the terms and
conditions of the ground lease. Any amounts disbursed by Lender pursuant to this
Section 12.03, with interest thereon, shall become additional Indebtedness of
Borrower secured by the Loan Documents. Unless Borrower and Lender agree to
other terms of payment, such amounts shall be immediately due and payable and
shall bear interest from the date of disbursement at the weighted average, as
determined by Lender, of the interest rates in effect from time to time for each
Advance unless collection from Borrower of interest at such rate would be
contrary to Applicable Law, in which event such amounts shall bear interest at
the highest rate which may be collected from Borrower under Applicable Law.
Nothing contained in this Section 12.03 shall require Lender to incur any
expense or take any action hereunder.
     Section 12.04. No Remedy Exclusive.
     Unless otherwise expressly provided, no remedy herein conferred upon or
reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under the Loan Documents or existing at law or in equity.
     Section 12.05. No Waiver.
     No delay or omission to exercise any right or power accruing under any Loan
Document upon the happening of any Event of Default or Potential Event of
Default shall impair any such
Colonial/PNC ARCS — Master Credit Facility Agreement

48



--------------------------------------------------------------------------------



 



right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient.
     Section 12.06. No Notice.
     To entitle Lender to exercise any remedy reserved to Lender in this
Article, it shall not be necessary to give any notice, other than such notice as
may be required under the applicable provisions of this Agreement or any of the
other Loan Documents.
ARTICLE 13
INSURANCE, REAL ESTATE TAXES AND REPLACEMENT RESERVES
     Section 13.01. Insurance and Real Estate Taxes.
     Borrower shall (unless waived by Lender in the Security Instrument)
establish funds for Taxes, insurance premiums and certain other charges for each
Mortgaged Property in accordance with Section 7(a) of the Security Instrument
for each Mortgaged Property.
     Section 13.02. Replacement Reserves.
     Borrower shall execute a Replacement Reserve Agreement for the Mortgaged
Properties and shall (unless waived by Lender pursuant to the Replacement
Reserve Agreement) make all deposits for replacement reserves in accordance with
the terms of the Replacement Reserve Agreement.
ARTICLE 14
LIMITS ON PERSONAL LIABILITY
     Section 14.01. Personal Liability to Borrower.
     (a) Limits on Personal Liability. Except as otherwise provided in this
Section 14.01, Borrower and Guarantor shall have no personal liability under the
Loan Documents for the repayment of any Indebtedness or for the performance of
any other Obligations of Borrower under the Loan Documents, and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
Obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Properties and any other Collateral held by Lender as security
for the Indebtedness.
     (b) Exceptions to Limits on Personal Liability. Borrower and Guarantor
shall be personally liable to Lender for the repayment of a portion of the
Advances and other amounts due under the Loan Documents equal to any loss or
damage suffered by Lender as a result of (i) failure of Borrower to pay to
Lender upon demand after an Event of Default all Rents to which Lender is
entitled under Section 3(a) of the Security Instrument encumbering the Mortgaged
Property and the amount of all security deposits collected by Borrower from
tenants then in residence; (ii) failure of Borrower to apply all insurance
proceeds, condemnation proceeds or security deposits from tenants as required by
the Security Instrument encumbering the Mortgaged Property; (iii) failure of
such Borrower or Guarantor to comply with its obligations
Colonial/PNC ARCS — Master Credit Facility Agreement

49



--------------------------------------------------------------------------------



 



under the Loan Documents with respect to the delivery of books and records and
financial statements; (iv) fraud or written material misrepresentation by
Borrower or Guarantor, or any officer, director, partner, member or employee of
Borrower or Guarantor in connection with the application for or creation of the
Obligations or any request for any action or consent by Lender; or (v) failure
to apply Rents (including pre-paid rents), first, to the payment of reasonable
operating expenses and then to amounts (“Debt Service Amounts”) payable under
the Loan Documents (except that Borrower or Guarantor will not be personally
liable (A) to the extent that Borrower or Guarantor lacks the legal right to
direct the disbursement of such sums because of a bankruptcy, receivership or
similar judicial proceeding, or (B) with respect to Rents of a Mortgaged
Property that are distributed in any Calendar Quarter if Borrower has paid all
operating expenses and Debt Service Amounts for that Calendar Quarter).
     (c) Full Recourse. Borrower and Guarantor shall be personally liable to
Lender for the payment and performance of all Obligations upon the occurrence of
any of the following: (i) Borrower acquisition of any property or operation of
any business not permitted by the Single Purpose requirements in the Loan
Documents; or (ii) a Transfer that is an Event of Default under any Loan
Documents; or (iii) Borrower’s failure to honor any and all indemnification
obligations contained in Section 18 (environmental) of any Security Instrument;
or (iv) any of the items identified in Section 11.01 (f)(i)(A) through (H),
inclusive.
     (d) Miscellaneous. To the extent that Borrower or Guarantor has personal
liability under this Section 14.01, or Guarantor has liability under the
Guaranty, such liability shall be joint and several and Lender may exercise its
rights against Borrower or Guarantor personally without regard to whether Lender
has exercised any rights against the Mortgaged Property or any other security,
or pursued any rights against any guarantor, or pursued any other rights
available to Lender under the Loan Documents or Applicable Law. For purposes of
this Article 14, the term “Mortgaged Property” shall not include any funds that
(i) have been applied by Borrower as required or permitted by the Loan Documents
prior to the occurrence of an Event of Default, or (ii) are owned by Borrower or
Guarantor and which Borrower was unable to apply as required or permitted by the
Loan Documents because of a bankruptcy, receivership, or similar judicial
proceeding.
     (e) Permitted Transfer Not Release. No Transfer by any Person of its
Ownership Interests in Borrower shall release Borrower or Guarantor from
liability under this Article, this Agreement or any other Loan Document, unless
Lender shall have approved the Transfer and shall have expressly released
Borrower or Guarantor in connection with the Transfer.
     Section 14.02. Additional Borrowers.
     If the owner of an Additional Mortgaged Property is a new Borrower, the
owner of such Additional Mortgaged Property must demonstrate to the satisfaction
of Lender that:
     (a) such new Borrower complies with the definition of “Additional
Borrower;” and
     (b) the Additional Borrower is a Single-Purpose entity, unless otherwise
approved by Lender.
Colonial/PNC ARCS — Master Credit Facility Agreement

50



--------------------------------------------------------------------------------



 



     In addition, on the Closing Date of the Addition of an Additional Mortgaged
Property, the owner of such Additional Mortgaged Property, if such owner is an
Additional Borrower, shall become a party to a contribution agreement in a
manner satisfactory to Lender, shall deliver a Certificate of Borrower in form
and substance satisfactory to Lender, and execute and deliver, along with the
other Borrowers, Variable Facility Notes and/or Fixed Facility Notes. Any
Additional Borrower of an Additional Mortgaged Property which becomes added to
the Collateral Pool shall be a Borrower for purposes of this Agreement and shall
execute and deliver to Lender an amendment adding such Additional Borrower as a
party to this Agreement and revising the Exhibits hereto, as applicable, to
reflect the Additional Mortgaged Property and Additional Borrower, in each case
satisfactory to Lender.
     Upon the release of a Mortgaged Property, Borrower which owns such Release
Mortgaged Property shall automatically without further action be released from
its obligations under this Agreement and the other Loan Documents except for
(i) any liabilities or obligations of such Borrower which arose prior to the
Closing Date of such release and (ii) any Obligations that survive release as
specifically set forth in Section 18 (Environmental Hazards) of the Security
Instrument.
     Section 14.03. Borrower Agency Provisions.
     (a) Each Borrower and Additional Borrower hereby irrevocably designates CMF
15 Portfolio LLC as the borrower agent (the “Borrower Agent”) to be its agent
and in such capacity to receive on behalf of Borrower all proceeds, receive all
notices on behalf of Borrower under this Agreement, make all Requests under this
Agreement, and execute, deliver and receive all instruments, certificates,
Requests, documents, amendments, writings and further assurances now or
hereafter required hereunder, on behalf of such Borrower, and hereby authorizes
Lender to pay over all loan proceeds hereunder in accordance with the direction
of Borrower Agent. Each Borrower hereby acknowledges that all notices required
to be delivered by Lender to any Borrower shall be delivered to Borrower Agent
and thereby shall be deemed to have been received by such Borrower.
     (b) The handling of this Credit Facility as a co-borrowing facility with a
Borrower Agent in the manner set forth in this Agreement is solely as an
accommodation to Borrower and is at their request. Lender shall not incur
liability to Borrower as a result thereof. To induce Lender to do so and in
consideration thereof, each Borrower hereby indemnifies Lender and holds Lender
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against Lender by any Person arising from or
incurred by reason of Borrower Agent handling of the financing arrangements of
Borrower as provided herein, reliance by Lender on any request or instruction
from Borrower Agent or any other action taken by Lender with respect to this
Section 14.03 except due to willful misconduct or gross negligence of the
indemnified party.
Colonial/PNC ARCS — Master Credit Facility Agreement

51



--------------------------------------------------------------------------------



 



     Section 14.04. Waivers With Respect to Other Borrower Secured Obligation
(for Mortgaged Properties located in California).
     To the extent that a Security Instrument or any other Loan Document
executed by one Borrower secures an Obligation of another Borrower (the “Other
Borrower Secured Obligation”), and/or to the extent that a Borrower has
guaranteed the debt of another Borrower pursuant to Article 14, Borrower who
executed such Loan Document and/or guaranteed such debt (the “Waiving Borrower”)
hereby agrees, to the extent permitted by law, to the provisions of this
Section 14.04. To the extent that any Mortgaged Properties are located in
California, and to the extent permitted by law, the references to the California
Code below shall apply to this Agreement and any California Security Instrument
securing a California Mortgaged Property, otherwise the California Code shall
have no effect on this Agreement or any other Loan Document.
     (a) The Waiving Borrower hereby waives any right it may now or hereafter
have to require the beneficiary, assignee or other secured party under such Loan
Document, as a condition to the exercise of any remedy or other right against it
thereunder or under any other Loan Document executed by the Waiving Borrower in
connection with the Other Borrower Secured Obligation: (i) to proceed against
the other Borrower or any other person, or against any other collateral assigned
to Lender by either Borrower or any other person; (ii) to pursue any other right
or remedy in Lender’s power; (iii) to give notice of the time, place or terms of
any public or private sale of real or personal property collateral assigned to
Lender by the other Borrower or any other person (other than the Waiving
Borrower), or otherwise to comply with Section 9615 of the California Commercial
Code (as modified or recodified from time to time) with respect to any such
personal property collateral located in the State of California; or (iv) to make
or give (except as otherwise expressly provided in the Security Documents) any
presentment, demand, protest, notice of dishonor, notice of protest or other
demand or notice of any kind in connection with the Other Borrower Secured
Obligation or any collateral (other than the Collateral described in such
Security Document) for the Other Borrower Secured Obligation.
     (b) The Waiving Borrower hereby waives any defense it may now or hereafter
have that relates to: (i) any disability or other defense of the other Borrower
or any other person; (ii) the cessation, from any cause other than full
performance, of the Other Borrower Secured Obligation; (iii) the application of
the proceeds of the Other Borrower Secured Obligation, by the other Borrower or
any other person, for purposes other than the purposes represented to the
Waiving Borrower by the other Borrower or otherwise intended or understood by
the Waiving Borrower or the other Borrower; (iv) any act or omission by Lender
which directly or indirectly results in or contributes to the release of the
other Borrower or any other person or any collateral for any Other Borrower
Secured Obligation; (v) the unenforceability or invalidity of any Security
Document or Borrower Document (other than the Security Instrument executed by
the Waiving Borrower that secures the Other Borrower Secured Obligation) or
guaranty with respect to any Other Borrower Secured Obligation, or the lack of
perfection or continuing perfection or lack of priority of any Lien (other than
the Lien of such Security Instrument) which secures any Other Borrower Secured
Obligation; (vi) any failure of Lender to marshal assets in favor of the Waiving
Borrower or any other person; (vii) any modification of any Other Borrower
Secured Obligation, including any renewal, extension, acceleration or increase
in interest rate; (viii) any
Colonial/PNC ARCS — Master Credit Facility Agreement

52



--------------------------------------------------------------------------------



 



and all rights and defenses arising out of an election of remedies by Lender,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for a guaranteed obligation, has destroyed the Waiving
Borrower’s rights of subrogation and reimbursement against the principal by the
operation of Section 580d of the California Code of Civil Procedure or
otherwise; (ix) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation; (x) any failure of Lender to file or
enforce a claim in any bankruptcy or other proceeding with respect to any
person; (xi) the election by Lender, in any bankruptcy proceeding of any person,
of the application or non-application of Section 1111(b)(2) of the Bankruptcy
Code; (xii) any extension of credit or the grant of any lien under Section 364
of the Bankruptcy Code; (xiii) any use of cash collateral under Section 363 of
the Bankruptcy Code; or (xiv) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any person. The
Waiving Borrower further waives any and all rights and defenses that it may have
because the Other Borrower Secured Obligation is secured by real property; this
means, among other things, that: (A) Lender may collect from the Waiving
Borrower without first foreclosing on any real or personal property collateral
pledged by the other Borrower; (B) if Lender forecloses on any real property
collateral pledged by the other Borrower, then (C) the amount of the Other
Borrower Secured Obligation may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and (D) Lender may foreclose on the real property
encumbered by the Security Instrument executed by the Waiving Borrower and
securing the Other Borrower Secured Obligation even if Lender, by foreclosing on
the real property collateral of the Other Borrower, has destroyed any right the
Waiving Borrower may have to collect from the Other Borrower. Subject to the
last sentence of Section 14.03, the foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses the Waiving Borrower may have
because the Other Borrower Secured Obligation is secured by real property. These
rights and defenses being waived by the Waiving Borrower include, but are not
limited to, any rights or defenses based upon Section 580a, 580b, 580d or 726 of
the California Code of Civil Procedure. Without limiting the generality of the
foregoing or any other provision hereof, the Waiving Borrower further expressly
waives, except as provided in Section 14.04(g) below, to the extent permitted by
law any and all rights and defenses, which might otherwise be available to it
under California Civil Code Sections 2787 to 2855, inclusive, 2899 and 3433, or
under California Code of Civil Procedure Sections 580a, 580b, 580d and 726, or
any of such sections.
     (c) The Waiving Borrower hereby waives any and all benefits and defenses
under California Civil Code Section 2810 and agrees that by doing so the
Security Instrument executed by the Waiving Borrower and securing the Other
Borrower Secured Obligation shall be and remain in full force and effect even if
the other Borrower had no liability at the time of incurring the Other Borrower
Secured Obligation, or thereafter ceases to be liable. The Waiving Borrower
hereby waives any and all benefits and defenses under California Civil Code
Section 2809 and agrees that by doing so the Waiving Borrower’s liability may be
larger in amount and more burdensome than that of the other Borrower. The
Waiving Borrower hereby waives the benefit of all principles or provisions of
law, which are or might be in conflict with the terms of any of its waivers, and
agrees that the Waiving Borrower’s waivers shall not be affected by any
circumstances, which might otherwise constitute a legal or equitable discharge
of a surety or a
Colonial/PNC ARCS — Master Credit Facility Agreement

53



--------------------------------------------------------------------------------



 



guarantor. The Waiving Borrower hereby waives the benefits of any right of
discharge and all other rights under any and all statutes or other laws relating
to guarantors or sureties, to the fullest extent permitted by law, diligence in
collecting the Other Borrower Secured Obligation, presentment, demand for
payment, protest, all notices with respect to the Other Borrower Secured
Obligation, which may be required by statute, rule of law or otherwise to
preserve Lender’s rights against the Waiving Borrower hereunder, including
notice of acceptance, notice of any amendment of the Loan Documents evidencing
the Other Borrower Secured Obligation, notice of the occurrence of any default
or Event of Default, notice of intent to accelerate, notice of acceleration,
notice of dishonor, notice of foreclosure, notice of protest, notice of the
incurring by the other Borrower of any obligation or indebtedness and all rights
to require Lender to (i) proceed against the other Borrower, (ii) proceed
against any general partner of the other Borrower, (iii) proceed against or
exhaust any collateral held by Lender to secure the Other Borrower Secured
Obligation, or (iv) if the other Borrower is a partnership, pursue any other
remedy it may have against the other Borrower, or any general partner of the
other Borrower, including any and all benefits under California Civil Code
Sections 2845, 2849 and 2850.
     (d) The Waiving Borrower understands that the exercise by Lender of certain
rights and remedies contained in a Security Instrument executed by the other
Borrower (such as a nonjudicial foreclosure sale) may affect or eliminate the
Waiving Borrower’s right of subrogation against the other Borrower and that the
Waiving Borrower may therefore incur a partially or totally nonreimburseable
liability. Nevertheless, the Waiving Borrower hereby authorizes and empowers
Lender to exercise, in its sole and absolute discretion, any right or remedy, or
any combination thereof, which may then be available, since it is the intent and
purpose of the Waiving Borrower that its waivers shall be absolute, independent
and unconditional under any and all circumstances.
     (e) In accordance with Section 2856 of the California Civil Code, the
Waiving Borrower also waives any right or defense based upon an election of
remedies by Lender, even though such election (e.g., nonjudicial foreclosure
with respect to any collateral held by Lender to secure repayment of the Other
Borrower Secured Obligation) destroys or otherwise impairs the subrogation
rights of the Waiving Borrower to any right to proceed against the other
Borrower for reimbursement, or both, by operation of Section 580d of the
California Code of Civil Procedure or otherwise.
     (f) In accordance with Section 2856 of the California Civil Code, the
Waiving Borrower waives any and all other rights and defenses available to the
Waiving Borrower by reason of Sections 2787 through 2855, inclusive, of the
California Civil Code, including any and all rights or defenses the Waiving
Borrower may have by reason of protection afforded to the other Borrower with
respect to the Other Borrower Secured Obligation pursuant to the antideficiency
or other laws of the State of California limiting or discharging the Other
Borrower Secured Obligation, including Sections 580a, 580b, 580d, and 726 of the
California Code of Civil Procedure.
     (g) In accordance with Section 2856 of the California Civil Code and
pursuant to any other Applicable Law, the Waiving Borrower agrees to withhold
the exercise of any and all subrogation, contribution and reimbursement rights
against Borrower, against any other person,
Colonial/PNC ARCS — Master Credit Facility Agreement

54



--------------------------------------------------------------------------------



 



and against any collateral or security for the Other Borrower Secured
Obligation, including any such rights pursuant to Sections 2847 and 2848 of the
California Civil Code, until the Other Borrower Secured Obligation has been
indefeasibly paid and satisfied in full, all obligations owed to Lender under
the Loan Documents have been fully performed, and Lender have released,
transferred or disposed of all of their right, title and interest in such
collateral or security.
     (h) Each Borrower hereby irrevocably and unconditionally agrees that in the
event that, notwithstanding Section 14.04(g) hereof, to the extent its agreement
and waiver set forth in Section 14.04(g) is found by a court of competent
jurisdiction to be void or voidable for any reason and such Borrower has any
subrogation or other rights against any other Borrower, any such claims, direct
or indirect, that such Borrower may have by subrogation rights or other form of
reimbursement, contribution or indemnity, against any other Borrower or to any
security or any such Borrower, shall be and such rights, claims and indebtedness
are hereby deferred, postponed and fully subordinated in time and right of
payment to the prior payment, performance and satisfaction in full of the
Obligations. Until payment and performance in full with interest (including
post-petition interest in any case under any chapter of the Bankruptcy Code) of
the Obligations, each Borrower agrees not to accept any payment or satisfaction
of any kind of Indebtedness of any other Borrower in respect of any such
subrogation rights arising by virtue of payments made pursuant to this
Article 14, and hereby assigns such rights or indebtedness to Lender, including
the right to file proofs of claim and to vote thereon in connection with any
case under any chapter of the Bankruptcy Code, including the right to vote on
any plan of reorganization. In the event that any payment on account of any such
subrogation rights shall be received by any Borrower in violation of the
foregoing, such payment shall be held in trust for the benefit of Lender, and
any amount so collected should be turned over to Lender for application to the
Obligations.
     (i) At any time without notice to the Waiving Borrower, and without
affecting or prejudicing the right of Lender to proceed against the Collateral
described in any Loan Document executed by the Waiving Borrower and securing the
Other Borrower Secured Obligation, (i) the time for payment of the principal of
or interest on, or the performance of, the Other Borrower Secured Obligation may
be extended or the Other Borrower Secured Obligation may be renewed in whole or
in part; (ii) the time for the other Borrower’s performance of or compliance
with any covenant or agreement contained in the Loan Documents evidencing the
Other Borrower Secured Obligation, whether presently existing or hereinafter
entered into, may be extended or such performance or compliance may be waived;
(iii) the maturity of the Other Borrower Secured Obligation may be accelerated
as provided in the related Note or any other related Loan Document; (iv) the
related Note or any other related Loan Document may be modified or amended by
Lender and the other Borrower in any respect, including an increase in the
principal amount; and (v) any security for the Other Borrower Secured Obligation
may be modified, exchanged, surrendered or otherwise dealt with or additional
security may be pledged or mortgaged for the Other Borrower Secured Obligation.
     (j) It is agreed among each Borrower and Lender that all of the foregoing
waivers are of the essence of the transaction contemplated by this Agreement and
the Loan Documents and
Colonial/PNC ARCS — Master Credit Facility Agreement

55



--------------------------------------------------------------------------------



 



that but for the provisions of this Article 14 and such waivers Lender would
decline to enter into this Agreement.
     Section 14.05. Joint and Several Obligation; Cross-Guaranty.
     Notwithstanding anything contained in this Agreement or the other Borrower
Documents to the contrary (but subject to the last sentence of this
Section 14.05 and the provisions of Section 14.01 and Section 14.12), each
Borrower shall have joint and several liability for all Obligations.
Notwithstanding the intent of all of the parties to this Agreement that all
Obligations of each Borrower under this Agreement and the other Borrower
Documents shall be joint and several Obligations of each Borrower, each
Borrower, on a joint and several basis, hereby irrevocably guarantees to Lender
and its successors and assigns, the full and prompt payment (whether at stated
maturity, by acceleration or otherwise) and performance of, all Obligations owed
or hereafter owing to Lender by each other Borrower. Each Borrower agrees that
its guaranty obligation hereunder is an unconditional guaranty of payment and
performance and not merely a guaranty of collection. The Obligations of each
Borrower under this Agreement shall not be subject to any counterclaim, set-off,
recoupment, deduction, cross-claim or defense based upon any claim any Borrower
may have against Lender or any other Borrower.
     Section 14.06. No Impairment.
     Each Borrower agrees that the provisions of this Article 14 are for the
benefit of Lender and their successors, transferees, endorsees and assigns, and
nothing herein contained shall impair, as between any other Borrower and Lender,
the obligations of such other Borrower under the Loan Documents.
     Section 14.07. Election of Remedies.
          (a) Lender, in its discretion, may (i) bring suit against any one or
more Borrower, jointly and severally, without any requirement that Lender first
proceed against any other Borrower or any other Person; (ii) compromise or
settle with any one or more Borrower, or any other Person, for such
consideration as Lender may deem proper; (iii) release one or more Borrower, or
any other Person, from liability; and (iv) otherwise deal with any Borrower and
any other Person, or any one or more of them, in any manner, or resort to any of
the Collateral at any time held by it for performance of the Obligations or any
other source or means of obtaining payment of the Obligations, and no such
action shall impair the rights of Lender to collect from any Borrower any amount
guaranteed by any Borrower under this Article 14.
          (b) If, in the exercise of any of its rights and remedies, Lender
shall forfeit any of its rights or remedies, including its rights to enter a
deficiency judgment against any Borrower or any other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or the like, each
Borrower hereby consents to such action by Lender and waives any claim based
upon such action, even if such action by Lender shall result in a full or
partial loss or any rights of subrogation which each Borrower might otherwise
have had but for such action by Lender. Any election of remedies which results
in the denial or impairment of the right of
Colonial/PNC ARCS — Master Credit Facility Agreement

56



--------------------------------------------------------------------------------



 



Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations. In the
event Lender shall bid at any foreclosure or trustee’s sale or at any private
sale permitted by law or any of the Loan Documents, Lender may bid all or less
than the amount of the Obligations and the amount of such bid need not be paid
by Lender but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Lender or any other party is the
successful bidder, shall be conclusively deemed to be fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be amount of the Obligations
guaranteed under this Article 14, notwithstanding that any present or future law
or court decision or ruling may have the effect of reducing the amount of any
deficiency claim to which Lender might otherwise be entitled but for such
bidding at any such sale.
     Section 14.08. Subordination of Other Obligations.
     (a) Each Borrower hereby irrevocably and unconditionally agrees that all
amounts payable from time to time to such Borrower by any other Borrower
pursuant to any agreement, whether secured or unsecured, whether of principal,
interest or otherwise, other than the amounts referred to in this Article 14
(collectively, the “Subordinated Obligations”), shall be and such rights, claims
and indebtedness are, hereby deferred, postponed and fully subordinated in time
and right of payment to the prior payment, performance and satisfaction in full
of the Obligations; provided, however, that payments may be received by any
Borrower in accordance with, and only in accordance with, the provisions of
Section 14.08(b) hereof.
     (b) Until the Obligations under all the Loan Documents have been finally
paid in full or fully performed and all the Loan Documents have been terminated,
each Borrower irrevocably and unconditionally agrees it will not ask, demand,
sue for, take or receive, directly or indirectly, by set-off, redemption,
purchase or in any other manner whatsoever, any payment with respect to, or any
security or guaranty for, the whole or any part of the Subordinated Obligations,
and in issuing documents, instruments or agreements of any kind evidencing the
Subordinated Obligations, each Borrower hereby agrees that it will not receive
any payment of any kind on account of the Subordinated Obligations, so long as
any of the Obligations under all the Loan Documents are Outstanding or any of
the terms and conditions of any of the Loan Documents are in effect; provided,
however, that, notwithstanding anything to the contrary contained herein, if no
Potential Event of Default or Event of Default or any other event or condition
which would constitute an Event of Default after notice or lapse of time or both
has occurred and is continuing under any of the Loan Documents, then
(i) payments may be received by such Borrower in respect of the Subordinated
Obligations in accordance with the stated terms thereof; and (ii) each Borrower
and Guarantor shall be permitted to make distributions in accordance with the
terms of the applicable Organizational Documents. Except as aforesaid, each
Borrower agrees not to accept any payment or satisfaction of any kind of
indebtedness of any other Borrower in respect of the Subordinated Obligations
and hereby assigns such rights or indebtedness to Fannie Mae, including the
right to file proofs of claim and to vote thereon in connection with any case
under any chapter of the Bankruptcy Code, including the right to vote on any
plan of reorganization. In the event that any payment on account of Subordinated
Obligations shall be received by any
Colonial/PNC ARCS — Master Credit Facility Agreement

57



--------------------------------------------------------------------------------



 



Borrower in violation of the foregoing, such payment shall be held in trust for
the benefit of Lender, and any amount so collected shall be turned over to
Lender upon demand.
     Section 14.09. Insolvency and Liability of Other Borrower.
     So long as any of the Obligations are Outstanding, if a petition under any
chapter of the Bankruptcy Code is filed by or against any Borrower (the “Subject
Borrower” for the purposes of Section 14.09, Section 14.10, Section 14.11 and
Section 14.12 of this Agreement), each other Borrower (each, an “Other Borrower”
for the purposes of Section 14.09, Section 14.10, Section 14.11 and Section
14.12 of this Agreement) agrees to file all claims against the Subject Borrower
in any bankruptcy or other proceeding in which the filing of claims is required
by law in connection with indebtedness owed by the Subject Borrower and to
assign to Lender all rights thereunder up to the amount of such indebtedness. In
all such cases, the Person or Persons authorized to pay such claims shall pay to
Lender the full amount thereof and Lender agrees to pay such Other Borrower any
amounts received in excess of the amount necessary to pay the Obligations. Each
Other Borrower hereby assigns to Lender all of such Borrower’s rights to all
such payments to which such Other Borrower would otherwise be entitled but not
to exceed the full amount of the Obligations. In the event that, notwithstanding
the foregoing, any such payment shall be received by any Other Borrower before
the Obligations shall have been finally paid in full, such payment shall be held
in trust for the benefit of and shall be paid over to Lender upon demand.
Furthermore, notwithstanding the foregoing, the liability of each Borrower
hereunder shall in no way be affected by:
     (a) the release or discharge of any Other Borrower in any creditors’,
receivership, bankruptcy or other proceedings; or
     (b) the impairment, limitation or modification of the liability of any
Other Borrower or the estate of any Other Borrower in bankruptcy resulting from
the operation of any present or future provisions of any chapter of the
Bankruptcy Code or other statute or from the decision in any court.
     Section 14.10. Preferences, Fraudulent Conveyances, Etc.
     If Lender is required to refund, or voluntarily refunds, any payment
received from any Borrower because such payment is or may be avoided,
invalidated, declared fraudulent, set aside or determined to be void or voidable
as a preference, fraudulent conveyance, impermissible setoff or a diversion of
trust funds under the bankruptcy laws or for any similar reason, including
without limitation any judgment, order or decree of any court or administrative
body having jurisdiction over any Borrower or any of its property, or upon or as
a result of the appointment of a receiver, intervenor, custodian or conservator
of, or trustee or similar officer for, any Borrower or any substantial part of
its property, or otherwise, or any statement or compromise of any claim effected
by Lender with any Borrower or any other claimant (a “Rescinded Payment”), then
each Other Borrower’s liability to Lender shall continue in full force and
effect, or each Other Borrower’s liability to Lender shall be reinstated and
renewed, as the case may be, with the same effect and to the same extent as if
the Rescinded Payment had not been received by Lender, notwithstanding the
cancellation or termination of any of the Loan Documents, and regardless of
     Colonial/PNC ARCS — Master Credit Facility Agreement

58



--------------------------------------------------------------------------------



 



whether Lender contested the order requiring the return of such payment. In
addition, each Other Borrower shall pay, or reimburse Lender for, all expenses
(including all reasonable attorneys’ fees, court costs and related
disbursements) incurred by Lender in the defense of any claim that a payment
received by Lender in respect of all or any part of the Obligations must be
refunded. The provisions of this Section 14.10 shall survive the termination of
Borrower Documents and any satisfaction and discharge of any Borrower by virtue
of any payment, court order or any federal or state law.
     Section 14.11. Maximum Liability of Each Borrower.
     Notwithstanding anything contained in this Agreement or any of the Loan
Documents to the contrary, if the obligations of any Borrower under this
Agreement or any of the other Loan Documents or any Security Instruments granted
by any Borrower are determined to exceed the reasonably equivalent value
received by such Borrower in exchange for such obligations or grant of such
Security Instruments under any Fraudulent Transfer Law (as hereinafter defined),
then such liability of such Borrower shall be limited to a maximum aggregate
amount equal to the largest amount that would not render its obligations under
this Agreement or all the Other Borrower Documents subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any applicable provisions of comparable state law (collectively,
the “Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Borrower, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Borrower in respect of Indebtedness to any Other Borrower or any other
Person that is an Affiliate of the Other Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Borrower in respect of the Obligations) and after giving effect (as assets) to
the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation, reimbursement, indemnification or
contribution of such Borrower pursuant to Applicable Law or pursuant to the
terms of any agreement including any contribution agreement.
     Section 14.12. Liability Cumulative.
     The liability of each Borrower under this Article 14 is in addition to and
shall be cumulative with all liabilities of such Borrower to Lender under this
Agreement and all the other Loan Documents to which such Borrower is a party or
in respect of any Obligations of any Other Borrower.
ARTICLE 15
MISCELLANEOUS PROVISIONS
     Section 15.01. Counterparts.
     To facilitate execution, this Agreement may be executed in any number of
counterparts. It shall not be necessary that the signatures of, or on behalf of,
each party, or that the signatures of all persons required to bind any party,
appear on each counterpart, but it shall be sufficient that the signature of, or
on behalf of, each party, appear on one or more counterparts. All
Colonial/PNC ARCS — Master Credit Facility Agreement

59



--------------------------------------------------------------------------------



 



counterparts shall collectively constitute a single agreement. It shall not be
necessary in making proof of this Agreement to produce or account for more than
the number of counterparts containing the respective signatures of, or on behalf
of, all of the parties hereto.
     Section 15.02. Amendments, Changes and Modifications.
     This Agreement may be amended, changed, modified, altered or terminated
only by written instrument or written instruments signed by all of the parties
hereto.
     Section 15.03. Payment of Costs, Fees and Expenses.
     Borrower shall pay, on demand, all reasonable fees, costs, charges or
expenses (including the fees and expenses of attorneys, accountants and other
experts) incurred by Lender in connection with:
     (a) Any amendment, consent or waiver to this Agreement or any of the Loan
Documents (whether or not any such amendments, consents or waivers are entered
into).
     (b) Defending or participating in any litigation arising from actions by
third parties and brought against or involving Lender with respect to (i) any
Mortgaged Property, (ii) any event, act, condition or circumstance in connection
with any Mortgaged Property or (iii) the relationship between Lender and
Borrower and Guarantor in connection with this Agreement or any of the
transactions contemplated by this Agreement.
     (c) The administration or enforcement of, or preservation of rights or
remedies under, this Agreement or any other Loan Documents or in connection with
the foreclosure upon, sale of or other disposition of any Collateral granted
pursuant to the Loan Documents.
     (d) Any disclosure documents, including fees payable to any rating
agencies, including the fees and expenses of Lender’s attorneys and accountants.
Borrower shall also pay, on demand, any transfer taxes, documentary taxes,
assessments or charges made by any Governmental Authority by reason of the
execution, delivery, filing, recordation, performance or enforcement of any of
the Loan Documents or the Advances. Any attorneys’ fees and expenses payable by
Borrower pursuant to this Section 15.03 shall be recoverable separately from and
in addition to any other amount included in such judgment, and such obligation
is intended to be severable from the other provisions of this Agreement and to
survive and not be merged into any such judgment. Any amounts payable by
Borrower pursuant to this Section 15.03, with interest thereon if not paid when
due, shall become additional Indebtedness of Borrower secured by the Loan
Documents. Such amounts shall bear interest from the date such amounts are due
until paid in full at the weighted average, as determined by Lender, of the
interest rates in effect from time to time for each Advance unless collection
from Borrower of interest at such rate would be contrary to Applicable Law, in
which event such amounts shall bear interest at the highest rate which may be
collected from Borrower under Applicable Law. The provisions of this
Section 15.03 are cumulative with, and do not exclude the application and
benefit to Lender of, any provision of any other Loan Document relating to any
of the matters covered by this Section 15.03.
Colonial/PNC ARCS — Master Credit Facility Agreement

60



--------------------------------------------------------------------------------



 



     Section 15.04. Payment Procedure.
     All payments to be made to Lender pursuant to this Agreement or any of the
Loan Documents shall be made in lawful currency of the United States of America
and in immediately available funds by wire transfer to an account designated by
Lender before 2:00 p.m. (Eastern Standard Time or Eastern Daylight Savings Time,
as applicable) on the date when due.
     Section 15.05. Payments on Business Days.
     In any case in which the date of payment to Lender or the expiration of any
time period hereunder occurs on a day which is not a Business Day, then such
payment or expiration of such time period need not occur on such date but may be
made on the next succeeding Business Day with the same force and effect as if
made on the day of maturity or expiration of such period, except that interest
shall continue to accrue for the period after such date to the next Business
Day.
     Section 15.06. Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial.
     NOTWITHSTANDING ANYTHING IN THE NOTES, THE SECURITY DOCUMENTS OR ANY OF THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, EACH OF THE TERMS AND PROVISIONS, AND
RIGHTS AND OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT AND THE NOTES, GUARANTOR
UNDER THE GUARANTY, AND BORROWER, GUARANTOR AND LENDER UNDER THE OTHER LOAN
DOCUMENTS, SHALL BE GOVERNED BY, INTERPRETED, CONSTRUED AND ENFORCED PURSUANT TO
AND IN ACCORDANCE WITH THE LAWS OF THE DISTRICT OF COLUMBIA (EXCLUDING THE LAW
APPLICABLE TO CONFLICTS OR CHOICE OF LAW) EXCEPT TO THE EXTENT OF PROCEDURAL AND
SUBSTANTIVE MATTERS RELATING ONLY TO (a) THE CREATION, PERFECTION AND
FORECLOSURE OF LIENS AND SECURITY INTERESTS, AND ENFORCEMENT OF THE RIGHTS AND
REMEDIES, AGAINST THE MORTGAGED PROPERTIES, WHICH MATTERS SHALL BE GOVERNED BY
THE LAWS OF THE JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS LOCATED, (b) THE
PERFECTION, THE EFFECT OF PERFECTION AND NON-PERFECTION AND FORECLOSURE OF
SECURITY INTERESTS ON PERSONAL PROPERTY (OTHER THAN DEPOSIT ACCOUNTS), WHICH
MATTERS SHALL BE GOVERNED BY THE LAWS OF THE JURISDICTION DETERMINED BY THE
CHOICE OF LAW PROVISIONS OF THE UNIFORM COMMERCIAL CODE IN EFFECT FOR THE
JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS LOCATED AND (c) THE PERFECTION,
THE EFFECT OF PERFECTION AND NON-PERFECTION AND FORECLOSURE OF DEPOSIT ACCOUNTS,
WHICH MATTERS SHALL BE GOVERNED BY THE LAWS OF THE JURISDICTION IN WHICH THE
DEPOSIT ACCOUNT IS LOCATED. BORROWER, GUARANTOR AND LENDER AGREE THAT ANY
CONTROVERSY ARISING UNDER OR IN RELATION TO THE NOTES, THE SECURITY DOCUMENTS
(OTHER THAN THE SECURITY INSTRUMENTS) OR ANY OTHER LOAN DOCUMENT SHALL BE,
EXCEPT AS OTHERWISE PROVIDED HEREIN, LITIGATED IN DISTRICT OF COLUMBIA. THE
LOCAL AND FEDERAL COURTS AND AUTHORITIES WITH JURISDICTION IN
Colonial/PNC ARCS — Master Credit Facility Agreement

61



--------------------------------------------------------------------------------



 



DISTRICT OF COLUMBIA SHALL, EXCEPT AS OTHERWISE PROVIDED HEREIN, HAVE
JURISDICTION OVER ALL CONTROVERSIES WHICH MAY ARISE UNDER OR IN RELATION TO THE
LOAN DOCUMENTS, INCLUDING THOSE CONTROVERSIES RELATING TO THE EXECUTION,
JURISDICTION, BREACH, ENFORCEMENT OR COMPLIANCE WITH THE NOTES, THE SECURITY
DOCUMENTS (OTHER THAN THE SECURITY INSTRUMENTS) OR ANY OTHER ISSUE ARISING
UNDER, RELATING TO, OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS. BORROWER,
GUARANTOR AND LENDER IRREVOCABLY CONSENT TO SERVICE, JURISDICTION, AND VENUE OF
SUCH COURTS FOR ANY LITIGATION ARISING FROM THE NOTES, THE SECURITY DOCUMENTS OR
ANY OF THE OTHER LOAN DOCUMENTS, AND WAIVES ANY OTHER VENUE TO WHICH IT MIGHT BE
ENTITLED BY VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR OTHERWISE. NOTHING
CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER FROM BRINGING ANY SUIT, ACTION
OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST BORROWER AND GUARANTOR AND
AGAINST THE COLLATERAL IN ANY OTHER JURISDICTION. INITIATING SUCH SUIT, ACTION
OR PROCEEDING OR TAKING SUCH ACTION IN ANY OTHER JURISDICTION SHALL IN NO EVENT
CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED HEREIN THAT THE LAWS OF DISTRICT
OF COLUMBIA SHALL GOVERN THE RIGHTS AND OBLIGATIONS OF BORROWER AND GUARANTOR
AND LENDER AS PROVIDED HEREIN OR THE SUBMISSION HEREIN BY BORROWER AND GUARANTOR
TO PERSONAL JURISDICTION WITHIN DISTRICT OF COLUMBIA. BORROWER AND GUARANTOR
(i) COVENANT AND AGREE NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING UNDER ANY OF THE LOAN DOCUMENTS TRIABLE BY A JURY AND (ii) WAIVE ANY
RIGHT TO TRIAL BY JURY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST. THIS WAIVER IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL WOULD OTHERWISE ACCRUE. FURTHER,
BORROWER AND GUARANTOR HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF LENDER
(INCLUDING, BUT NOT LIMITED TO, LENDER’S COUNSEL) HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, TO BORROWER AND GUARANTOR THAT LENDER WILL NOT SEEK TO ENFORCE THE
PROVISIONS OF THIS SECTION 15.06. THE FOREGOING PROVISIONS WERE KNOWINGLY,
WILLINGLY AND VOLUNTARILY AGREED TO BY BORROWER AND GUARANTOR UPON CONSULTATION
WITH INDEPENDENT LEGAL COUNSEL SELECTED BY BORROWER’S AND GUARANTOR’S FREE WILL.
     Section 15.07. Severability.
     In the event any provision of this Agreement or in any other Loan Document
shall be held invalid, illegal or unenforceable in any jurisdiction, such
provision will be severable from the remainder hereof as to such jurisdiction
and the validity, legality and enforceability of the remaining provisions will
not in any way be affected or impaired in any jurisdiction.
Colonial/PNC ARCS — Master Credit Facility Agreement

62



--------------------------------------------------------------------------------



 



     Section 15.08. Notices.
     (a) Manner of Giving Notice. Each notice, direction, certificate or other
communication hereunder (in this Section 15.08 referred to collectively as
“notices” and singularly as a “notice”) which any party is required or permitted
to give to the other party pursuant to this Agreement shall be in writing and
shall be deemed to have been duly and sufficiently given if:
          (i) personally delivered with proof of delivery thereof (any notice so
delivered shall be deemed to have been received at the time so delivered);
          (ii) sent by Federal Express (or other similar reputable overnight
courier) designating morning delivery (any notice so delivered shall be deemed
to have been received on the Business Day it is delivered by the courier);
          (iii) sent by telecopier or facsimile machine which automatically
generates a transmission report that states the date and time of the
transmission, the length of the document transmitted, and the telephone number
of the recipient’s telecopier or facsimile machine (to be confirmed with a copy
thereof sent in accordance with paragraphs (i) or (ii) above within two
(2) Business Days) (any notice so delivered shall be deemed to have been
received (A) on the date of transmission, if so transmitted before 5:00 p.m.
(local time of the recipient) on a Business Day, or (B) on the next Business
Day, if so transmitted on or after 5:00 p.m. (local time of the recipient) on a
Business Day or if transmitted on a day other than a Business Day), addressed to
the parties as follows:

     
As to Borrower:
  CMF 15 Portfolio LLC
 
  2101 6th Avenue North, Suite 750
 
  PO Box 11687
 
  Birmingham, Alabama 35202-1687
 
  Attention: Jerry Brewer, Executive Vice President
 
  Telecopy No.: 205-250-8890
 
   
with a copy to:
  Leitman, Siegal & Payne
 
  600 North 20th Street
 
  Birmingham, Alabama 35203
 
  Attention: Brad Siegal, Esq.
 
  Telecopy No.: 205-323-2098
 
   
As to Lender:
  PNC ARCS LLC
 
  26901 Agoura Road, Suite 200
 
  Calabasas Hills, CA 91301
 
  Attention: Timothy L. White
 
  Telecopy No.: 818-880-3330
 
   
with a copy to:
  One PNC Plaza
 
  249 Fifth Avenue

Colonial/PNC ARCS — Master Credit Facility Agreement

63



--------------------------------------------------------------------------------



 



     
 
  Pittsburgh, PA 15222
 
  Attention: D. Scott Bassin
 
  Telecopy No.: 412-705-1645
 
   
As to Guarantor:
  Colonial Realty Limited Partnership
 
  2101 6th Avenue North, Suite 750
 
  PO Box 11687
 
  Birmingham, AL 35202-1687
 
  Attention: Jerry Brewer, Executive Vice President
 
  Telecopy No.: 205-250-8890
 
   
with a copy to:
  Leitman, Siegal & Payne
 
  600 North 20th Street
 
  Birmingham, AL 35203
 
  Attention: Brad Siegal, Esq.
 
  Telecopy No.: 205-323-2098
 
   
As to Fannie Mae:
  Fannie Mae
 
  3900 Wisconsin Avenue, N.W.
 
  Washington, D.C. 20016-2899
 
  Attention: Vice President for Multifamily Asset Management
 
  Telecopy No.: (301) 280-2064
 
   
with a copy to:
  Venable LLP
 
  575 7th Street, N.W.
 
  Washington, D.C. 20004
 
  Attention: Stephanie L. DeLong, Esq.
 
  Telecopy No.: (202) 344-8300

     (b) Change of Notice Address. Any party may, by notice given pursuant to
this Section 15.08, change the person or persons and/or address or addresses, or
designate an additional person or persons or an additional address or addresses,
for its notices, but notice of a change of address shall only be effective upon
receipt. Each party agrees that it shall not refuse or reject delivery of any
notice given hereunder, that it shall acknowledge, in writing, receipt of the
same upon request by the other party and that any notice rejected or refused by
it shall be deemed for all purposes of this Agreement to have been received by
the rejecting party on the date so refused or rejected, as conclusively
established by the records of the U.S. Postal Service, the courier service or
facsimile.
     Section 15.09. Further Assurances and Corrective Instruments.
     (a) Further Assurances. To the extent permitted by law, the parties hereto
agree that they shall, from time to time, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, such supplements hereto and
such further instruments as Lender or Borrower may request and as may be
required in the opinion of Lender or its counsel to preserve
Colonial/PNC ARCS — Master Credit Facility Agreement

64



--------------------------------------------------------------------------------



 



Lender’s perfected lien status, or effectuate the intention of or facilitate the
performance of this Agreement or any Loan Document.
     (b) Further Documentation. Without limiting the generality of subsection
(a), in the event any further documentation or information is required by Lender
to correct patent mistakes in the Loan Documents, materials relating to the
Title Insurance Policies or the funding of the Advances, Borrower shall provide,
or cause to be provided to Lender, at its cost and expense, such documentation
or information. Borrower shall execute and deliver to Lender such documentation,
including any amendments, corrections, deletions or additions to the Notes, the
Security Instruments or the other Loan Documents as is reasonably required by
Lender.
     (c) Compliance with Investor Requirements. Without limiting the generality
of subsection (a), Borrower shall do anything necessary to comply with the
reasonable requirements of Lender to enable Lender to sell any Advance or
Additional Loan to Fannie Mae.
     Section 15.10. Term of this Agreement.
     This Agreement shall continue in effect until the Termination Date.
     Section 15.11. Assignments; Third-Party Rights.
     Borrower shall not assign this Agreement, or delegate any of its
obligations hereunder, without the prior written consent of Lender. Lender may
assign its rights and obligations under this Agreement separately or together,
without Borrower’s consent, only to Fannie Mae or other entity if such
assignment is made with the intent that such entity will further assign rights
and obligations to Fannie Mae, but may not delegate its obligations under this
Agreement unless it first receives Fannie Mae’s written approval. Upon
assignment to Fannie Mae, Fannie Mae shall be permitted to further assign its
rights and obligations under this Agreement.
     Section 15.12. Headings.
     Article and Section headings used herein are for convenience of reference
only, are not part of this Agreement and are not to affect the construction of,
or to be taken into consideration in interpreting, this Agreement.
     Section 15.13. General Interpretive Principles.
     For purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (i) the terms defined in Appendix I and
elsewhere in this Agreement have the meanings assigned to them in this Agreement
and include the plural as well as the singular, and the use of any gender herein
shall be deemed to include the other genders; (ii) accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP; (iii) references herein to “Articles,” “Sections,” “subsections,”
“paragraphs” and other subdivisions without reference to a document are to
designated Articles, Sections, subsections, paragraphs and other subdivisions of
this Agreement; (iv) a reference to a subsection without further reference to a
Section is a reference to such subsection as contained in the same Section in
which the reference appears, and this rule shall also apply to paragraphs and
Colonial/PNC ARCS — Master Credit Facility Agreement

65



--------------------------------------------------------------------------------



 



other subdivisions; (v) a reference to an Exhibit or a Schedule without a
further reference to the document to which the Exhibit or Schedule is attached
is a reference to an Exhibit or Schedule to this Agreement; (vi) the words
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular provision; and (vii) the word
“including” means “including, but not limited to.”
     Section 15.14. Interpretation.
     The parties hereto acknowledge that each party and their respective counsel
have participated in the drafting and revision of this Agreement and the Loan
Documents. Accordingly, the parties agree that any rule of construction which
disfavors the drafting party shall not apply in the interpretation of this
Agreement and the Loan Documents or any amendment or supplement or exhibit
hereto or thereto.
     Section 15.15. Standards for Decisions, Etc.
     Unless otherwise provided herein, if Lender’s approval is required for any
matter hereunder, such approval may be granted or withheld in Lender’s sole and
absolute discretion. Unless otherwise provided herein, if Lender’s designation,
determination, selection, estimate, action or decision is required, permitted or
contemplated hereunder, such designation, determination, selection, estimate,
action or decision shall be made in Lender’s sole and absolute discretion.
     Section 15.16. Decisions in Writing.
     Any approval, designation, determination, selection, action or decision of
Lender or Borrower must be in writing to be effective.
     Section 15.17. Approval of Waivers.
     Unless otherwise agreed by Lender, any modifications set forth in this
Agreement and the other Loan Documents which are modifications to or waivers
from the terms and conditions applicable to similar loans made by Lender and
sold to Fannie Mae shall remain in effect with respect to a Mortgaged Property
or an Advance only for so long as such Mortgaged Property and Advance are
subject to this Agreement and such Borrower is controlled by Guarantor and is a
party to this Agreement.
Colonial/PNC ARCS — Master Credit Facility Agreement

66



--------------------------------------------------------------------------------



 



     Section 15.18. USA Patriot Act.
     Lender hereby notifies each Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with such Act.
     Section 15.19. All Asset Filings.
     If Lender believes that an “all-asset” collateral description, as
contemplated by Section 9-504(2) of the UCC, is appropriate as to any Collateral
under any Loan Document, Lender is irrevocably authorized to use such a
collateral description, whether in one or more separate filings or as part of
the collateral description in a filing that particularly describes the
Collateral.
     Section 15.20. Recitals.
     The Recitals set forth in this Agreement are incorporated herein as if
fully set forth in the body of the Agreement.
[Remainder of page intentionally left blank.]
Colonial/PNC ARCS — Master Credit Facility Agreement

67



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                          BORROWER:        
 
                        CMF 15 Portfolio LLC, a Delaware limited liability
company
 
                        By:   Colonial Realty Limited Partnership, a Delaware
limited partnership     Its:   Sole Member    
 
                            By:   Colonial Properties Trust, an Alabama real
estate investment trust         Its:   General Partner    
 
                   
 
          By:   /s/ Jerry A. Brewer
 
   
 
          Name:   Jerry A. Brewer    
 
          Title:   Executive Vice President    

Colonial/PNC ARCS — Master Credit Facility Agreement

S-1



--------------------------------------------------------------------------------



 



                      GUARANTOR:    
 
                    COLONIAL REALTY LIMITED
PARTNERSHIP, a Delaware limited partnership    
 
                    By:   Colonial Properties Trust, an Alabama real
estate investment trust         Its:   General Partner    
 
               
 
      By:   /s/ Jerry A. Brewer
 
   
 
      Name:   Jerry A. Brewer    
 
      Title:   Executive Vice President    

Colonial/PNC ARCS — Master Credit Facility Agreement

S-2



--------------------------------------------------------------------------------



 



            LENDER:

PNC ARCS LLC, a Delaware limited liability company
      By:   /s/ Tim White       Name:   Tim White      Title:   President     

Colonial/PNC ARCS — Master Credit Facility Agreement

S-3



--------------------------------------------------------------------------------



 



APPENDIX I
DEFINITIONS
For all purposes of the Agreement, the following terms shall have the respective
meanings set forth below:
     “Addition” shall have the meaning set forth in Section 3.02.
     “Addition Fee” means, with respect to a Multifamily Residential Property
added to the Collateral Pool in accordance with Article 3, the product of
     (a) 45 basis points (0.45%), multiplied by
     (b) the Allocable Facility Amount of the Mortgaged Property, as determined
by Lender.
     “Addition Loan Documents” means the Security Instrument covering an
Additional Mortgaged Property and any other documents, instruments or
certificates reasonably required by Lender in form and substance satisfactory to
Lender and Borrower connection with the Addition of the Additional Mortgaged
Property to the Collateral Pool pursuant to Article 3.
     “Addition Request” means a written request, substantially in the form of
Exhibit L to the Agreement, to add Additional Mortgaged Properties to the
Collateral Pool as set forth in Section 3.02(a).
     “Additional Borrower” means the owner of an Additional Mortgaged Property,
which entity has been approved by Lender and becomes a Borrower under the
Agreement and the applicable Loan Documents.
     “Additional Collateral Due Diligence Fees” means the due diligence fees
paid by Borrower to Lender with respect to each Additional Mortgaged Property,
as set forth in Section 10.03(b).
     “Additional Mortgaged Property” means each Multifamily Residential Property
owned by any Borrower or Additional Borrower (either in fee simple or as tenant
under a ground lease meeting all of Lender’s requirements for similar loans
anticipated to be sold to Fannie Mae) and added to the Collateral Pool after the
Initial Closing Date pursuant to Article 3.
     “Additional Origination Fee” shall have the meaning set forth in Section
10.02(b).
     “Adjustable Rate” has the meaning set forth in each Variable Facility Note
evidencing a SARM Variable Advance.
     “Advance” means a Variable Advance or a Fixed Advance.
     “Advance Amount” means the lesser of (a) the amount that would result in an
Aggregate Loan to Value Ratio of not more than sixty-five percent (65%), or
(b) the amount that would result in (x) an Aggregate Debt Service Coverage Ratio
of not less than 1.35:1.0 for the portion
Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-1

 



--------------------------------------------------------------------------------



 



of the Advance drawn from the Fixed Facility Commitment and (y) an Aggregate
Debt Service Coverage Ratio of not less than 1.10:1.0 for the portion of the
Advance drawn from the Variable Facility Commitment, provided that such amount
shall not exceed one hundred three percent (103%).
     “Advance Request” means a written request, substantially in the form of
Exhibit K to the Agreement, for an Advance made pursuant to Section 2.03.
     “Affiliate” or “Affiliated” means, when used with reference to a specified
Person, (a) any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with,
the specified Person, (b) any Person that is an officer of, partner in or
trustee of, or serves in a similar capacity with respect to, the specified
Person or of which the specified Person is an officer, partner or trustee, or
with respect to which the specified Person serves in a similar capacity, (c) any
Person that, directly or indirectly, is the beneficial owner of ten percent
(10%) or more of any class of equity securities of, or otherwise has a
substantial beneficial interest in, the specified Person or of which the
specified Person is, directly or indirectly, the owner of ten percent (10%) or
more of any class of equity securities or in which the specified Person has a
substantial beneficial interest, and (d) for the specified Person, any of the
individual’s spouse, issue, parents, siblings and a trust for the benefit of the
individual’s spouse or issue, or both. For the purposes of this definition,
“control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management (other than property management) and policies of
that Person, whether through the ownership of voting securities, ownership
interests or by contract or otherwise.
     “Aggregate Debt Service Coverage Ratio” means, for any specified date, the
ratio (expressed as a percentage) of —

  (a)   the aggregate of the Net Operating Income for the Mortgaged Properties

to

  (b)   the Facility Debt Service on the specified date.

     “Aggregate Loan to Value Ratio” means, for any specified date, the ratio
(expressed as a percentage) of —

  (a)   the Advances Outstanding on the specified date,

to

  (b)   the aggregate of the Valuations most recently obtained prior to the
specified date for all of the Mortgaged Properties.

     “Agreement” means the Master Credit Facility Agreement, as it may be
amended, supplemented or otherwise modified from time to time, including all
Recitals, Appendices and
Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-2

 



--------------------------------------------------------------------------------



 



Exhibits to the Agreement, each of which is hereby incorporated into the
Agreement by this reference.
     “Allocable Facility Amount” means the portion of the then Outstanding
Advances allocated to a particular Mortgaged Property by Lender in accordance
with the Agreement.
     “Alterations” shall have the meaning set forth in Section 7.11.
     “Amortization Period” means the period of thirty (30) years.
     “Applicable Law” means (a) all applicable provisions of all constitutions,
statutes, rules, regulations and orders of all governmental bodies, all
Governmental Approvals and all orders, judgments and decrees of all courts and
arbitrators, (b) all applicable zoning, building, environmental and other laws,
ordinances, rules, regulations and restrictions of any Governmental Authority
affecting the ownership, management, use, operation, maintenance or repair of
any Mortgaged Property, including the Americans with Disabilities Act (if
applicable), the Fair Housing Amendment Act of 1988 and Hazardous Materials Laws
(as defined in the Security Instrument), (c) any building permits or any
conditions, easements, rights-of-way, covenants, restrictions of record or any
recorded or unrecorded agreement affecting or concerning any Mortgaged Property
including planned development permits, condominium declarations, and reciprocal
easement and regulatory agreements with any Governmental Authority, (d) all
applicable laws, ordinances, rules and regulations, whether in the form of rent
control, rent stabilization or otherwise, that limit or impose conditions on the
amount of rent that may be collected from the units of any Mortgaged Property,
and (e) requirements of insurance companies or similar organizations, affecting
the operation or use of any Mortgaged Property or the consummation of the
transactions to be effected by the Agreement or any of the other Loan Documents.
     “Appraisal” means an appraisal of Multifamily Residential Property
conforming to the requirements of Lender for similar loans anticipated to be
sold to Fannie Mae and accepted by Lender.
     “Appraised Value” means the value set forth in an Appraisal.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy” as now and hereafter in effect, or any successor statute.
     “Borrower” means, individually and collectively, (a) CMF 15 Portfolio LLC,
a Delaware limited liability company, and (b) any Additional Borrower becoming a
party to this Agreement and any other Loan Documents.
     “Borrower Agent” shall have the meaning set forth in Section 14.03(a).
     “Borrower Parties” means Borrower and Guarantor.
     “Borrower Party” shall mean any of the Borrower Parties, individually.
     “Business Day” means a day on which Fannie Mae is open for business.
Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-3

 



--------------------------------------------------------------------------------



 



     “Calendar Day” means any day in the Calendar Year.
     “Calendar Quarter” means, with respect to any year, any of the following
three month periods: (a) January-February-March; (b) April-May-June;
(c) July-August-September; and (d) October-November-December.
     “Calendar Year” means the twelve (12) month period from the first day of
January to and including the last day of December, and each twelve (12) month
period thereafter.
     “Cap Rate” means, for each Mortgaged Property, a capitalization rate
reasonably selected by Lender for use in determining the Valuations, as
disclosed to Borrower upon written request therefor from time to time.
     “Cap Security Agreement” means, with respect to an Interest Rate Cap, the
Interest Rate Cap Security, Pledge and Assignment Agreement between Borrower and
Lender, for the benefit of Lender, in the form attached as Exhibit D to this
Agreement as such agreement may be amended, modified, supplemented or restated
from time to time.
     “Cash Collateral Account” means the cash collateral account established
pursuant to the Cash Collateral Agreement.
     “Cash Collateral Agreement” means a cash collateral, security and custody
agreement by and among Fannie Mae, Borrower and a collateral agent for Fannie
Mae.
     “Cash Equivalents” means:

  (a)   securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and backed by the full faith and credit of the
United States having maturities of not more than twelve (12) months from the
date of acquisition. (For the purposes of this definition, agency securities
shall mean “Government Securities within the meaning of the Investment Act of
1940 or Section 1.860G-2(a)(8)(l) of the Treasury Regulations.     (b)  
certificates of deposit, time deposits, demand deposits, Eurodollar time
deposits, repurchase agreements, reverse repurchase agreements, or bankers’
acceptances, having in each case a term of not more than twelve (12) months,
issued by any commercial bank having membership in the FDIC, or by any U.S.
commercial lender (or any branch or agency of a non-U.S. bank licensed to
conduct business in the U.S.) having combined capital and surplus of not less
than $100,000,000 whose short-term securities are rated at least A-l by S&P or
P-l by Moody’s Investors Service, Inc.; and     (c)   commercial paper of an
issuer rated at least A-l by S&P or P-l by Moody’s Investors Service, Inc. and
in either case having a term of not more than twelve (12) months.

Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-4

 



--------------------------------------------------------------------------------



 



     “Cash Interest Rate” means, on the date of determination, a rate of
interest, per annum, established by Fannie Mae for loans purchased for cash by
Fannie Mae of similar characteristics then offered by Fannie Mae.
     “Certificate of Borrower Parties” means the written instrument
substantially in the form of Exhibit J to the Agreement.
     “Change of Control” means, with respect to any individual or entity, the
earliest to occur of the following, as applicable:

  (i)   if such entity is a general partnership or a joint venture, a Transfer
of any general partnership interest or joint venture interest which would cause
the Initial Owners to own less than fifty-one percent (51%) of all general
partnership or joint venture interests in such entity;     (ii)   if such entity
is a limited partnership, a Transfer (A) of any general partnership interest, or
(B) in which the General Partner ceases for any reason to the sole general
partner of Guarantor;     (iii)   if such entity is a limited liability company
or a limited liability partnership, a Transfer of (A) any managing member’s
ownership interest, or (B) any membership or other ownership interest which
would cause the Initial Owners to own less than fifty-one percent (51%) of all
membership or other ownership interests in such entity;     (iv)   if such
entity is a corporation (other than a Publicly-Held Corporation) with only one
class of voting stock, a Transfer of any voting stock which would cause the
Initial Owners to own less than fifty-one percent (51%) of voting stock in such
corporation;     (v)   if such entity is a corporation (other than a
Publicly-Held Corporation) with more than one class of voting stock, a Transfer
of any voting stock which would cause the Initial Owners to own less than a
sufficient number of shares of voting stock having the power to elect the
majority of directors of such corporation;     (vi)   if such entity is a trust,
the removal, appointment or substitution of a trustee of such trust other than
(A) in the case of a land trust, or (B) if the trustee of such trust after such
removal, appointment or substitution is a trustee identified in the trust
agreement approved by Lender;     (vii)   the date on which Guarantor ceases for
any reason to be the holder, directly or indirectly, of at least one hundred
percent (100%) of the voting interests of any Borrower or to own, directly or
indirectly at least one hundred percent (100%) of the equity, profits or other
partnership or member interest in, or Voting Equity Capital (or any other
Securities or ownership interests) of Borrower;

Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-5

 



--------------------------------------------------------------------------------



 



  (viii)   the date on which General Partner ceases for any reason to be the
holder, directly or indirectly, of at least one hundred percent (100%) of the
voting interests of Guarantor or to own, directly or indirectly at least one
hundred percent (100%) of the Voting Equity Capital (or any other Securities or
ownership interests) of Guarantor, or ceases for any reason to be the sole
general partner of Guarantor;     (ix)   with respect to the General Partner or
Guarantor, any merger, consolidation or acquisition of the General Partner or
Guarantor with or by a Person that is an unrelated third party; provided that if
there is a merger, consolidation or acquisition of a unrelated third party by
the General Partner or Guarantor and (A) following such merger, consolidation or
acquisition not more than one (1) officer holding a Senior Management position
of Guarantor or General Partner shall have been or will be replaced in
connection therewith, and (B) the members of the Board of Directors or other
governing body of Guarantor or General Partner prior to such merger,
consolidation or acquisition shall constitute at least sixty-five percent (65%)
of the Board of Directors or other governing body of Guarantor or General
Partner after such merger, consolidation or acquisition, then such merger,
consolidation or acquisition by the General Partner or Guarantor shall not be
deemed a Change of Control;     (x)   the date on which a Person or Persons
become (by acquisition, consolidation, merger or otherwise), directly or
indirectly, the beneficial owner of more than, in the aggregate, twenty percent
(20%) of the total Voting Equity Capital (or of any other Securities or
ownership interest) of the General Partner then outstanding; or     (xi)   the
replacement (other than solely by reason of retirement at age sixty-five or
older, death or disability) of fifty percent (50%) (or such lesser percentage as
is required for decision-making by the board of directors or an equivalent
governing body) of the members of the board of directors (or an equivalent
governing body) of Guarantor or of the General Partner over a one-year period
from the directors who constituted such board of directors at the beginning of
such period (it being understood and agreed that in the case of any entity
governed by a trustee, board of managers, or other similar governing body, the
foregoing clause (c) shall apply thereto by substituting such governing body and
the members thereof for the board of directors and members thereof,
respectively).

     (a) “Initial Owners” means, with respect to Borrower, Guarantor, or any
other entity, the persons or entities who on the date of the Agreement own in
the aggregate one hundred percent (100%) of the ownership interests in Borrower,
Guarantor or that entity.
     (b) “Publicly-Held Corporation” shall mean a corporation the outstanding
voting stock of which is registered under Section 12(b) or 12(g) of the
Securities and Exchange Act of 1934, as amended.
Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-6

 



--------------------------------------------------------------------------------



 



     “Chief Executive Officer” means the chief executive officer of Guarantor or
any other person with responsibility for any of the functions typically
performed in a corporation by the chief executive officer.
     “Chief Financial Officer” means the chief financial officer of Guarantor or
any other person with responsibility for any of the functions typically
performed in a corporation by the chief financial officer.
     “Closing Date” means the Initial Closing Date and each date after the
Initial Closing Date on which the funding or other transaction requested in a
Request is required to take place.
     “Collateral” means the Mortgaged Properties and other collateral from time
to time or at any time encumbered by the Security Instruments, or any other
property securing Borrower’s obligations under the Loan Documents.
     “Collateral Pool” means all of the Collateral.
     “Commitment” shall mean the Commitment, as defined in Part I of the DUS
Guide, from Fannie Mae to Lender.
     “Compliance Certificate” means a certificate of Borrower substantially in
the form of Exhibit F to the Agreement.
     “Confirmation of Guaranty” means a confirmation of any Guaranty executed by
Guarantor in connection with any Request after the Initial Closing,
substantially in the form of Exhibit E-2 to the Agreement.
     “Confirmation of Obligations” means a document substantially in the form of
Exhibit M to the Agreement.
     “Conversion Amendment” means an amendment to the Master Credit Facility
Agreement reflecting the conversion of all or any portion of any Variable
Advance to a Fixed Advance as set forth in Section 1.06.
     “Conversion Availability Period” means with respect to a conversion, the
date beginning on the Initial Closing Date and ending on the Fifth Anniversary.
     “Conversion Documents” means the Conversion Amendment, together with an
amendment to each Security Document if required by Lender and other applicable
Loan Documents, in form and substance satisfactory to Lender, reflecting the
conversion of all or a portion of a Variable Advance to a Fixed Advance pursuant
to Section 1.06.
     “Conversion Request” means a written request, substantially in the form of
Exhibit H to the Agreement, to convert all or a portion of a Variable Advance to
a Fixed Advance pursuant to Section 1.06.
     “Coverage and LTV Tests” means, for any specified date, each of the
following financial tests:
Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-7

 



--------------------------------------------------------------------------------



 



  (a)   The Aggregate Debt Service Coverage Ratio is not less than 1.35:1.0,
with respect to the portion of the Advances drawn from the Fixed Facility
Commitment, and 1.10:1.0, with respect to the portion of the Advances drawn from
the Variable Facility Commitment.     (b)   The Aggregate Loan to Value Ratio
does not exceed sixty-five percent (65%).


     “Credit Facility” means the Fixed Facility and the Variable Facility.
     “Credit Facility Termination Documents” means the instruments releasing the
Security Instruments as liens on the Mortgaged Properties, UCC-3 Termination
Statements terminating the UCC-1 Financing Statements in favor of Lender, and
such other documents and instruments necessary to evidence the release of the
Collateral from any lien securing the Obligations, and the Notes, all in
connection with the termination of the Agreement and the Credit Facility
pursuant to Article 4.
     “Credit Facility Termination Request” means a written request,
substantially in the form of Exhibit N to the Agreement, to terminate the
Agreement and the Credit Facility pursuant to Section 4.02(a).
     “Debt Service Amounts” shall have the meaning set forth in
Section 14.01(b).
     “Debt Service Coverage Ratio” means for any Mortgaged Property, for any
specified date, the ratio (expressed as a percentage) of–

  (a)   the aggregate of the Net Operating Income for the preceding twelve
(12) month period for the subject Mortgaged Property         to     (b)   the
Facility Debt Service on the specified date, assuming, for the purpose of
calculating the Facility Debt Service for this definition, that Advances
Outstanding shall be the Allocable Facility Amount for the subject Mortgaged
Property.

     “DUS Guide” means the Fannie Mae Delegated Underwriting and Servicing
Guide, as it is amended, modified, supplemented or reissued from time to time.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
     “ERL Certification” shall have the meaning set forth in Section 1.03(d).
     “Event of Default” means any event defined to be an “Event of Default”
under Article 11.
Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-8

 



--------------------------------------------------------------------------------



 



     “Facility Debt Service” means–

  (a)   For use in determining the Advance Amount for the Initial Advance, the
sum of the amount of interest and principal amortization that would be payable
during the twelve (12) month period immediately succeeding the Initial Closing
Date, with respect to the full amount of the Initial Advance, except that, for
these purposes:

  (i)   each SARM Variable Advance to be obtained shall be deemed to require
level monthly payments of principal and interest (at an interest rate equal to
(A) the One-Month LIBOR rate or the Three-Month LIBOR rate, as applicable, plus
(B) the anticipated Fannie Mae spread (as determined by Lender), plus (C) the
Variable Facility Fee, plus (D) up to 300 basis points, as determined by Lender,
plus (E) any monthly Cap Escrow Payment required pursuant to the Cap Security
Agreement) in an amount necessary to fully amortize the original principal
amount of the SARM Variable Advance over the Amortization Period, with such
amortization to commence on the first day of the twelve (12) month period; and  
  (ii)   each Fixed Advance to be obtained shall be deemed to require level
monthly payments of principal and interest (at an interest rate equal to (A) the
base United States Treasury Index Rate for securities having a maturity
substantially similar to the maturity of the Fixed Advance, plus (B) the
anticipated Fannie Mae spread (as determined by Lender) for an actual/360
execution for loans having similar characteristics as the Fixed Advances to be
made in connection with the Fixed Facility Commitment, plus (C) the Fixed
Facility Fee) in an amount necessary to fully amortize the original principal
amount of the Fixed Facility Commitment over the Amortization Period, with such
amortization to commence on the first day of the twelve (12) month period.

  (b)   For use in determining the additional borrowing capacity created by the
Addition of Additional Mortgaged Properties to the Collateral Pool, the Release
Price pursuant to Section 3.04(c) and Substitution requirements pursuant to
Section 3.05, the sum of the amount of interest and principal amortization,
during the twelve (12) month period immediately succeeding the specified date,
with respect to the Advances Outstanding on the specified date, except that, for
these purposes:

  (i)   each SARM Variable Advance to be obtained shall be deemed to require
level monthly payments of principal and interest (at an interest rate equal to
(A) the One-Month LIBOR rate or the Three-Month LIBOR rate, as applicable, plus
(B) the anticipated Fannie Mae spread (as determined by Lender), plus (C) the
Variable Facility Fee, plus (D) up to 300 basis points, as determined by Lender,
plus (E) any monthly Cap Escrow Payment required pursuant to the Cap Security
Agreement) in an amount necessary to fully amortize the original principal
amount of the SARM Variable Advance over the Amortization Period, with such
amortization to commence on the first day of the twelve (12) month period;

Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-9

 



--------------------------------------------------------------------------------



 



  (ii)   each Fixed Advance Outstanding shall require level monthly payments of
principal and interest (at the rate set forth in the Note for the Fixed Advance)
in an amount necessary to fully amortize the original principal amount of the
Fixed Advance over the Amortization Period, with such amortization to commence
on the first day of the twelve (12) month period; and     (iii)   each Fixed
Advance to be obtained shall be deemed to require level monthly payments of
principal and interest (at an interest rate equal to (A) the base United States
Treasury Index Rate for securities having a maturity substantially similar to
the maturity of the Fixed Advance, plus (B) the anticipated Fannie Mae spread
(as determined by Lender) for an actual/360 execution for loans having similar
characteristics as the Fixed Advances to be made in connection with the Fixed
Facility Commitment, plus (C) the Fixed Facility Fee) in an amount necessary to
fully amortize the original principal amount of the Fixed Facility Commitment
over the Amortization Period, with such amortization to commence on the first
day of the twelve (12) month period.

  (c)   For use in determining the Aggregate Debt Service Coverage Ratio for
purposes of Section 2.04(b) of the Agreement, for purposes of determining
compliance with the Coverage and LTV Tests (other than with respect to
Advances), and for other ongoing monitoring purposes, as of any specified date,
the sum of the amount of interest and principal amortization, during the twelve
(12) month period immediately succeeding the specified date, with respect to the
Advances Outstanding on the specified date, except that, for these purposes:

  (i)   each SARM Variable Advance Outstanding shall be deemed to require level
monthly payments of principal and interest (at an interest rate equal to (A) the
current rate of interest paid on such Variable Facility Note, including any
Variable Facility Fee, plus (B) any monthly Cap Escrow Payment required pursuant
to the Cap Security Agreement) in an amount necessary to fully amortize the
original principal amount of the SARM Variable Advance over the Amortization
Period, with such amortization to commence on the first day of the twelve
(12) month period; and     (ii)   each Fixed Advance Outstanding shall require
level monthly payments of principal and interest (at the interest rate set forth
in the applicable Fixed Facility Note for such Fixed Advance) in an amount
necessary to fully amortize the original principal amount of the Fixed Advance
over the Amortization Period, with such amortization to commence on the first
day of the twelve (12) month period.

  (d)   For use in determining the Aggregate Debt Service Coverage Ratio for
purposes of determining the Strike Rate in Section 2.1(c) of the Cap Reserve,
and Security Agreement, as of any specified date, the sum of the amount of
interest, during the twelve (12) month period immediately succeeding the
specified date, with respect

Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-10

 



--------------------------------------------------------------------------------



 



to the Advances Outstanding on the specified date, except that, for the purposes
of determining the Strike Rate, SARM Variable Advances shall be deemed to
require level monthly payments of interest only (at an interest rate equal to
(i) the One-Month LIBOR rate or Three-Month LIBOR rate, as applicable, plus
(ii) the Variable Facility Fee, plus (iii) up to 300 basis points, assuming no
amortization).
     “Fannie Mae” means the body corporate duly organized under the Federal
National Mortgage Association Charter Act, as amended, 12 U.S.C. §1716 et seq.
and duly organized and existing under the laws of the United States.
     “Fees” means Addition Fee, Additional Collateral Due Diligence Fee,
Additional Origination Fee, Fixed Facility Fee, Initial Due Diligence Fee,
Initial Origination Fee, Unused Capacity Fee, Release Fee, Re-Underwriting Fee,
Substitution Fee, Variable Facility Fee and any and all other fees specified in
the Agreement.
     “Fifth Anniversary” means the date that is the first day of the month
following the date five (5) years after the Initial Closing Date.
     “First Anniversary” means the date that is the first day of the month
following the date one (1) year after the Initial Closing Date.
     “Fixed+1 Maturity Option” shall have the meaning set forth in Section
1.03(c)(ii).
     “Fixed Advance” means a fixed rate loan made by Lender to Borrower under
the Fixed Facility Commitment evidenced by a Fixed Facility Note.
     “Fixed Facility” means the agreement of Lender to make Fixed Advances to
Borrower pursuant to Section 1.01.
     “Fixed Facility Availability Period” means the period beginning on the
Initial Closing Date and ending on the First Anniversary.
     “Fixed Facility Commitment” means $350,000,000, plus such amount as
Borrower may elect to add to or convert to the Fixed Facility Commitment in
accordance with Section 1.06.
     “Fixed Facility Fee” means for any Fixed Advance drawn or converted from a
Variable Advance, the number of basis points determined by Lender as the Fixed
Facility Fee at the time of draw or conversion of such Fixed Advance.
     “Fixed Facility Note” means a promissory note, in the form attached as
Exhibit B-1 or Exhibit B-2 to the Agreement, which will be issued by Borrower to
Lender, concurrently with the funding of each Fixed Advance.
     “Fixed Standard Yield Maintenance Maturity Option” shall have the meaning
set forth in Section 1.03(c)(i).
     “Fraudulent Transfer Laws” shall have the meaning set forth in
Section 14.11 of the Agreement.
Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-11

 



--------------------------------------------------------------------------------



 



     “Future Advance” means an Advance made after the Initial Closing Date.
     “GAAP” means generally accepted accounting principles in the United States
in effect from time to time, consistently applied.
     “General Conditions” shall have the meaning set forth in Article 5.
     “General Partner” shall mean Colonial Properties Trust, an Alabama real
estate investment trust, that is the general partner of Guarantor.
     “Governmental Approval” means an authorization, permit, consent, approval,
license, registration or exemption from registration or filing with, or report
to, any Governmental Authority.
     “Governmental Authority” means any court, board, agency, commission, office
or authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence having jurisdiction over Borrower and/or Mortgaged Properties.
     “Gross Revenues” means, for any specified period and for any specified
purpose, with respect to any Multifamily Residential Property, all income in
respect of such Multifamily Residential Property determined in accordance with
the Underwriting Requirements based on the certified operating statement for
such specified period.
     “Guarantor” means Colonial Properties Trust, an Alabama real estate
investment trust.
     “Guaranty” means that certain Guaranty to be executed by Guarantor in the
form of Exhibit E-l to this Agreement.
     “Hazardous Materials,” with respect to any Mortgaged Property, shall have
the meaning given that term in the Security Instrument encumbering the Mortgaged
Property.
     “Hazardous Materials Law”, with respect to any Mortgaged Property, shall
have the meaning given that term in the Security Instrument encumbering the
Mortgaged Property.
     “Hazardous Substance Activity” shall have the meaning given to the term
“Prohibited Activities or Conditions” in the Security Instrument encumbering the
Mortgaged Property.
     “Impositions” means, with respect to any Mortgaged Property, all (a) water
and sewer charges which, if not paid, may result in a lien on all or any part of
the Mortgaged Property, (b) premiums for fire and other hazard insurance, rent
loss insurance and such other insurance as Lender may require under any Security
Instrument, (c) Taxes, and (d) amounts for other charges and expenses which
Lender at any time reasonably deems necessary to protect the Mortgaged Property,
to prevent the imposition of liens on the Mortgaged Property, or otherwise to
protect Lender’s interests.
     “Indebtedness” means, with respect to any Person, as of any specified date,
without duplication, all:
Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-12

 



--------------------------------------------------------------------------------



 



  (a)   indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than (i) current trade liabilities
(including, but not limited to, service contracts, property management
agreements, and employment contracts) incurred in the ordinary course of
business and payable in accordance with customary practices, (ii) for
construction of improvements to property, if such person has a non-contingent
contract to purchase such property, or (iii) amounts to be paid by such Person,
in performance stages or upon completion, pursuant to a written contract for the
making of capital improvements to a Mortgaged Property permitted by this
Agreement or the other Loan Documents);     (b)   other indebtedness of such
Person which is evidenced by a note, bond, debenture or similar instrument;    
(c)   obligations of such Person under any lease of property, real or personal,
the obligations of the lessee in respect of which are required by GAAP to be
capitalized on a balance sheet of the lessee or to be otherwise disclosed as
such in a note to such balance sheet;     (d)   obligations of such Person in
respect of acceptances (as defined in Article 3 of the Uniform Commercial Code
of the District of Columbia) issued or created for the account of such Person;  
  (e)   liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment of such liabilities; and     (f)   as to any Person (“guaranteeing
person”), any obligation of (i) the guaranteeing person or (ii) another Person
(including any bank under any letter of credit) to induce the creation of a
primary obligation (as defined below) with respect to which the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation, in
either case guaranteeing, or in effect guaranteeing, any indebtedness, lease,
dividend or other obligation (“primary obligations”) of any third person
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, to
(A) purchase any such primary obligation or any property constituting direct or
indirect security therefor, (B) advance or supply funds for the purchase or
payment of any such primary obligation or to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (C) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (D) otherwise assure or hold harmless the owner of any such
primary obligation against loss in respect of the primary obligation
((“Contingent Obligation”), provided, however, that the term “Contingent
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business). The amount of any Contingent
Obligation of any guaranteeing person shall be deemed

Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-13

 



--------------------------------------------------------------------------------



 



to be the lesser of (1) an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
and (2) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Contingent Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Contingent Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by
Lender in good faith.
     “Individual Property Coverage and LTV Tests” means, in connection with the
Substitution or Addition of one or more proposed Mortgaged Properties, each of
the following tests: (a) the Debt Service Coverage Ratio is not less than
(i) 1.35:1.0 with respect to the portion of the Advances to be drawn from the
Fixed Facility Commitment in connection with such Addition, and (ii) 1.10:1.0,
with respect to the portion of the Advances drawn from the Variable Facility
Commitment in connection with such Addition; and (b) the Loan to Value Ratio
does not exceed sixty-five percent (65%).
     “Initial Advance” means the Variable Advance and Fixed Advance made on the
Initial Closing Date in the aggregate amount of $350,000,000.
     “Initial Closing Date” means the date of the Agreement.
     “Initial Commitment Amount” means $350,000,000.
     “Initial Due Diligence Fees” shall have the meaning set forth in
Section 10.03(a).
     “Initial Mortgaged Properties” means the Multifamily Residential Properties
described on Exhibit A to the Agreement and which represent the Multifamily
Residential Properties which are made part of the Collateral Pool on the Initial
Closing Date.
     “Initial Origination Fee” shall have the meaning set forth in Section
10.02(a) of the Agreement.
     “Initial Security Instruments” means the Security Instruments covering the
Initial Mortgaged Properties.
     “Initial Valuation” means, when used with reference to specified
Collateral, the Valuation initially performed for the Collateral as of the date
on which the Collateral was added to the Collateral Pool. The Initial Valuation
for each of the Initial Mortgaged Properties is as set forth in Exhibit A to the
Agreement.
     “Insurance Policy” means, with respect to a Mortgaged Property, the
insurance coverage and insurance certificates evidencing such insurance required
to be maintained pursuant to the Security Instrument encumbering the Mortgaged
Property.
     “Interest Rate Cap” shall have the meaning set forth in Section 1.09.
Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-14

 



--------------------------------------------------------------------------------



 



     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended. Each reference to the Internal Revenue Code shall be deemed to include
(a) any successor internal revenue law and (b) the applicable regulations
whether final, temporary or proposed.
     “Issuer” shall have the meaning set forth in Section 5.11(a).
     “Lease” means any lease, any sublease or subsublease, license, concession
or other agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in any Mortgaged
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease or other agreement entered into in connection with
such lease, sublease, subsublease or other agreement, and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
     “Lender” shall have the meaning set forth in the first paragraph of the
Agreement, but shall refer to any replacement Lender.
     “Letter of Credit” means a letter of credit issued by a financial
institution satisfactory to Fannie Mae, naming Fannie Mae as beneficiary in form
and substance as attached hereto as Exhibit O, or as otherwise reasonably and
customarily acceptable to Fannie Mae.
     “Lien” means any mortgage, deed of trust, deed to secure debt, security
interest or other lien or encumbrance (including both consensual and
non-consensual liens and encumbrances).
     “Loan Document Taxes” shall have the meaning set forth in Section 7.12.
     “Loan Documents” means the Agreement, the Notes, the Guaranty, the Security
Documents, all documents executed by Borrower or Guarantor pursuant to the
General Conditions set forth in Article 5 of the Agreement and any other
documents executed by Borrower or Guarantor from time to time in connection with
the Agreement or the transactions contemplated by the Agreement.
     “Loan to Value Ratio” means, for a Mortgaged Property, for any specified
date, the ratio (expressed as a percentage) of —
(a) the Allocable Facility Amount of the subject Mortgaged Property on the
specified date,
to
(b) the Valuation most recently obtained prior to the specified date for the
subject Mortgaged Property.
     “Material Adverse Effect” means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse determination in
any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, or circumstance or circumstances, whether or not
Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-15

 



--------------------------------------------------------------------------------



 



related, a change or effect which does or would materially impair (a) the
business, operations, property or condition (financial or otherwise) of Borrower
or Guarantor, (b) the present or future ability of Borrower or Guarantor to
perform the Obligations for which it is liable, (c) the validity, priority,
perfection or enforceability of the Agreement or any other Loan Document or the
rights or remedies of Lender under any Loan Document, or (d) Lender’s ability to
have recourse against any Mortgaged Property subject to Section 14.01.
     “Maximum Annual Coupon Rate” shall have the meaning set forth in Section
2.01(b).
     “Moody’s” means Moody’s Investors Service, Inc., a corporation organized
and existing under the laws of the State of Delaware, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.
     “Mortgaged Properties” means, collectively, the Additional Mortgaged
Properties, the Substitute Mortgaged Properties and the Initial Mortgaged
Properties, but excluding each Release Mortgaged Property from and after the
date of its release from the Collateral Pool.
     “Multifamily Residential Property” means a residential property, located in
the United States, containing five or more dwelling units in which not more than
twenty percent (20%) of the net rentable area is or will be rented to
non-residential tenants, and conforming to the requirements of Lender for
similar loans anticipated to be sold to Fannie Mae.
     “Net Operating Income” means, for any specified period, with respect to any
Multifamily Residential Property, the aggregate net income during such period
equal to Gross Revenues during such period less the aggregate Operating Expenses
during such period. If a Mortgaged Property is not owned by a Borrower or an
Affiliate of a Borrower for the entire specified period, the Net Operating
Income for the Mortgaged Property for the time within the specified period
during which the Mortgaged Property was owned by a Borrower or an Affiliate of a
Borrower shall be the Mortgaged Property’s pro forma net operating income
determined by Lender in accordance with the underwriting procedures set forth by
Lender for similar loans anticipated to be sold to Fannie Mae.
     “Note”. means any Fixed Facility Note or Variable Facility Note.
     “Obligations” means the aggregate of the obligations of Borrower and
Guarantor under the Agreement and the other Loan Documents.
     “One-Month LIBOR” means the British Bankers Association fixing of the
London Inter-Bank Offered Rate for 1-month U.S. Dollar-denominated deposits as
reported by Telerate through electronic transmission. If the Index is no longer
available, or is no longer posted through electronic transmission, Lender will
choose a new index that is based upon comparable information and provide notice
thereof to Borrower.
     “Operating Expenses” means, for any period, with respect to any Multifamily
Residential Property, all expenses in respect of the Multifamily Residential
Property, as determined by Lender based on the certified operating statement for
such specified period as adjusted to provide for the following: (a) all
appropriate types of expenses, including a management fee and deposits required
pursuant to the Replacement Reserve Agreement
Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-16

 



--------------------------------------------------------------------------------



 



(whether funded or not), are included in the total operating expense figure;
(b) upward adjustments to individual line item expenses to reflect market norms
or actual costs and correct any unusually low expense items, which could not be
replicated by a different owner or manager (e.g., a market rate management fee
will be included regardless of whether or not a management fee is charged,
market rate payroll will be included regardless of whether shared payroll
provides for economies, etc.); and (c) downward adjustments to individual line
item expenses to reflect unique or aberrant costs (e.g., non-recurring capital
costs, non-operating borrower expenses, etc.).
     “Organizational Certificate” means, collectively, certificates from
Borrower and Guarantor to Lender, in the form of Exhibit G-l and Exhibit G-2 to
the Agreement, certifying as to certain organizational matters with respect to
Borrower and Guarantor.
     “Organizational Documents” means all certificates, instruments and other
documents in effect on the date of the Agreement, pursuant to which an entity is
organized or operates, including but not limited to, (a) with respect to a
corporation, its articles of incorporation and bylaws, (b) with respect to a
limited partnership, its limited partnership certificate and partnership
agreement, (c) with respect to a general partnership or joint venture, its
partnership or joint venture agreement and (d) with respect to a limited
liability company, its articles of organization and operating agreement.
     “Other Borrower” shall have the meaning set forth in Section 14.09 of the
Agreement.
     “Other Borrower Documents” shall have the meaning set forth in
Section 14.05 of the Agreement.
     “Other Borrower Secured Obligation” shall have the meaning set forth in
Section 14.04 of the Agreement.
     “Outstanding” means, when used in connection with promissory notes, other
debt instruments or Advances, for a specified date, promissory notes or other
debt instruments which have been issued, or Advances which have been made, but
have not been repaid in full as of the specified date.
     “Ownership Interests” means, with respect to any entity, any direct or
indirect ownership interests in the entity and any economic rights (such as a
right to distributions, net cash flow or net income) to which the owner of such
ownership interests is entitled.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permits” means all permits, or similar licenses or approvals issued and/or
required by an applicable Governmental Authority or any Applicable Law in
connection with the ownership, use, occupancy, leasing, management, operation,
repair, maintenance or rehabilitation of any Mortgaged Property or any
Borrower’s business.
     “Permitted Liens” means, with respect to a Mortgaged Property, (a) the
exceptions to title to the Mortgaged Property set forth in the Title Insurance
Policy for the Mortgaged Property
Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-17

 



--------------------------------------------------------------------------------



 



which are approved by Lender, (b) the Security Instrument encumbering the
Mortgaged Property, (c) mechanic’s or materialmen’s liens or judgment liens
against a Mortgaged Property which are released of record or otherwise remedied
to Lender’s satisfaction within forty-five (45) days of the date of creation,
and (d) real estate taxes and water and sewer and other utility charges that are
lien but not yet due and payable.
     “Permitted Transfers” shall have the meaning set forth in Section 7.14 of
the Agreement.
     “Person” means an individual, an estate, a trust, a corporation, a
partnership, a limited liability company or any other organization or entity
(whether governmental or private).
     “Plan” means a “multiemployer plan” as defined in Section 4001(3) of ERISA
and a “single employee plan” as defined in Section 4001(5) of ERISA.
     “Potential Event of Default” means any event which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default.
     “Proper Officer” means of any of the Chief Executive Officer, Chief
Financial Officer, Chief Operating Officer, Senior Executive Vice President or
Treasurer.
     “Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.
     “Property Delivery Deadline” shall have the meaning set forth in Section
3.05(d)(ii) of the Agreement.
     “Property Manager” means, if any, the entity hired to operate and manage
the Mortgaged Property, whose hiring is subject to the written approval and
consent of Lender.
     “Publicly-Held Corporation” shall have the meaning set forth in the
definition of Change of Control.
     “Rate Change Date” shall have the meaning set forth in each Variable
Facility Note evidencing a SARM Variable Advance.
     “Rate Form” means the completed and executed document from Borrower to
Lender pursuant to Section 2.01(b), substantially in the form of Exhibit I to
the Agreement.
     “Rate Setting Date” shall have the meaning set forth in Section 2.01 (b).
     “Release Documents” mean instruments releasing the applicable Security
Instrument as a Lien on the Release Mortgaged Property, and UCC-3 Termination
Statements terminating the UCC-1 Financing Statements, and such other documents
and instruments to evidence the release of the Release Mortgaged Property from
the Collateral Pool.
     “Release Fee” means $4,500 for each Release Mortgaged Property.
Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-18

 



--------------------------------------------------------------------------------



 



     “Release Mortgaged Property” means the Mortgaged Property to be released
pursuant to Section 3.04.
     “Release Price” shall have the meaning set forth in Section 3.04(c).
     “Release Request” means a written request, substantially in the form of
Exhibit L to the Agreement, to obtain a release of Collateral from the
Collateral Pool pursuant to Section 3.04(a).
     “Remaining Mortgaged Properties” shall have the meaning set forth in
Section 5.05(g).
     “Rent Roll” means, with respect to any Multifamily Residential Property, a
rent roll prepared and certified by the owner of the Multifamily Residential
Property on a form approved by Lender.
     “Replacement Reserve Agreement” means a Replacement Reserve and Security
Agreement, reasonably required by Lender, and completed in accordance with the
requirements of Lender for similar loans anticipated to be sold to Fannie Mae.
     “Request” means an Advance Request, an Addition Request, a Substitution
Request, a Release Request, a Conversion Request, or a Credit Facility
Termination Request.
     “Rescinded Payment” has the meaning given that term in Section 14.10 of
this Agreement.
     “Re-Underwriting Fee” means $4,500 for each Mortgaged Property in the
Collateral Pool at the time of any Request for an Additional Loan made pursuant
to Section 2.05.
     “S&P” shall mean Standard & Poor’s Credit Markets Services, a division of
The McGraw-Hill Companies, Inc., a New York corporation, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.
     “SARM Variable Advance” a loan made by Lender to Borrower under the
Variable Facility Commitment that is anticipated to be sold to Fannie Mae under
the Fannie Mae Structured Adjustable Rate Mortgage program.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, together with all rules and regulations issued thereunder.
     “Security” means a security as set forth in Section 2(1) of the Securities
Act.
     “Security Documents” means the Security Instruments, the Completion Reserve
Agreements, the Replacement Reserve Agreements and any other documents executed
by Borrower and Guarantor from time to time to secure any of Borrower’s and
Guarantor’s obligations under the Loan Documents.
     “Security Instrument” means, for each Mortgaged Property, a separate
Multifamily Mortgage, Deed of Trust or Deed to Secure Debt, Assignment of Leases
and Rents and Security Agreement given by a Borrower to or for the benefit of
Lender to secure the obligations of
Colonial/PNC ARCS — Master Credit Facility Agreement
Appendix-19

 



--------------------------------------------------------------------------------



 



Borrower under the Loan Documents. With respect to each Mortgaged Property owned
by a Borrower, the Security Instrument shall be substantially in the form
published by Fannie Mae for use in the state in which the Mortgaged Property is
located.
     “Senior Executive Vice President” means any senior executive vice president
of Guarantor or any other person with responsibility for any of the functions
typically performed in a corporation by a senior executive vice president.
     “Senior Management” means (a) the Chief Executive Officer/Chairman of the
Board, President/Chief Financial Officer and Chief Operating Officer of
Guarantor or General Partner, and (b) any other individuals with responsibility
for any of the functions typically performed by the officers described in clause
(a).
     “Single-Purpose” means, with respect to a Person which is any form of
partnership or corporation or limited liability company, that such Person at all
times since its formation:

  (a)   has been a duly formed and existing partnership, corporation or limited
liability company, as the case may be;     (b)   has been duly qualified in each
jurisdiction in which such qualification was at such time necessary for the
conduct of its business;     (c)   has complied with the provisions of its
organizational documents and the laws of its jurisdiction of formation in all
respects;     (d)   has observed all customary formalities regarding its
partnership or corporate existence, as the case may be;     (e)   has accurately
maintained its financial statements, accounting records and other partnership or
corporate documents separate from those of any other Person;     (f)   has not
commingled its assets or funds with those of any other Person provided that
after any assets or funds are deposited in a separate account of any Person such
assets or funds may be transferred to an account which account may hold the
assets or funds of more than one Person;     (g)   has identified itself in all
dealings with creditors (other than trade creditors in the ordinary course of
business and creditors for the construction of improvements to property on which
such Person has a non-contingent contract to purchase such property) under its
own name and as a separate and distinct entity;     (h)   has been adequately
capitalized in light of its contemplated business operations;     (i)   has not
assumed, guaranteed or become obligated for the liabilities of any other Person
(except in connection with the Credit Facility or the endorsement of negotiable
instruments in the ordinary course of business) or held out its credit as being
available to satisfy the obligations of any other Person;

Colonial/PNC ARCS — Master Credit Facility Agreement

Appendix-20



--------------------------------------------------------------------------------



 



  (j)   has not acquired obligations or securities of any other Person;     (k)
  in relation to a Borrower, except for loans made in the ordinary course of
business to Affiliates and deposits and investments in Cash Equivalents made in
the ordinary course of business, has not made loans or advances to any other
Person;     (l)   has not entered into and was not a party to any transaction
with any Affiliate of such Person, except in the ordinary course of business and
on terms which are no less favorable to such Person than would be obtained in a
comparable arm’s-length transaction with an unrelated third Party;     (m)   has
paid the salaries of its own employees, if any, and maintained a sufficient
number of employees or has entered into binding agreements with third parties to
provide all required services that would otherwise be provided by employees in
light of its contemplated business operations;     (n)   has allocated fairly
and reasonably any overhead for shared office space;     (o)   has not engaged
in a non-exempt prohibited transaction described in Section 406 of ERISA or
Section 4975 of the Internal Revenue Code to the extent it is subject to ERISA;
    (p)   has conducted its own business in its own name;     (q)   except as
permitted under this Agreement, has not pledged its assets for the benefit of
any other entity or made any loans or advances to any person or entity except in
connection with the Credit Facility; and     (r)   in relation to Borrower shall
not (i) acquire any real or personal property other than the Mortgaged
Properties and personal property related to the operation and maintenance of the
Mortgaged Properties, (ii) operate any business other than the management and
operation of the Mortgaged Properties, and (iii) shall not maintain its assets
in a way difficult to segregate and identify.

     “Subject Borrower” shall have the meaning set forth in Section 14.09 of the
Agreement.
     “Subordinated Obligations” shall have the meaning set forth in Section
14.08(a) of the Agreement.
     “Substitute Cash Collateral” shall have the meaning set forth in Section
3.04(d)(ii) of the Agreement.
     “Substitute Mortgaged Property” means each Multifamily Residential Property
owned by Borrower (either in fee simple or as tenant under a ground lease
meeting all of the requirements of Lender for similar loans anticipated to be
sold to Fannie Mae) and added to the Collateral Pool after the Initial Closing
Date in connection with a substitution of Collateral as permitted by
Section 3.05.
Colonial/PNC ARCS — Master Credit Facility Agreement

Appendix-21



--------------------------------------------------------------------------------



 



     “Substitution” shall have the meaning set forth in Section 3.05(a).
     “Substitution Deposit” shall have the meaning set forth in Section 3.05(e).
     “Substitution Fee” means $35,000 with respect to each Additional Mortgaged
Property added as part of a Substitution.
     “Substitution Request” shall have the meaning set forth in Section 3.05 of
the Agreement.
     “Surveys” means the as-built surveys of the Mortgaged Properties prepared
in accordance with Lender’s requirements for similar loans that are anticipated
to be sold to Fannie Mae.
     “Taxes” means all taxes, assessments, vault rentals and other charges, if
any, general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien, on the Mortgaged Properties.
     “Term of this Agreement” shall be determined as provided in Section 15.10.
     “Termination Date” means, at any time during which Variable Advances and
Fixed Advances are Outstanding, the latest maturity date for any Advance
Outstanding.
     “Three-Month LIBOR” means the British Bankers Association fixing of the
London Inter-Bank Offered Rate for 3-month U.S. Dollar-denominated deposits as
reported by Telerate through electronic transmission. If the Index is no longer
available, or is no longer posted through electronic transmission, Lender will
choose a new index that is based upon comparable information and provide notice
thereof to Borrower.
     “Title Company” means Chicago Title Insurance Company.
     “Title Insurance Policies” means the mortgagee’s policies of title
insurance issued by the Title Company from time to time relating to each of the
Security Instruments, conforming to Lender’s requirements for similar loans
anticipated to be sold to Fannie Mae, together with such endorsements,
coinsurance, reinsurance and direct access agreements with respect to such
policies as Lender may, from time to time, consider necessary or appropriate,
including variable credit endorsements, if available, and tie-in endorsements,
if available, and with a limit of liability under the policy (subject to the
limitations contained in the Conditions of the policy relating to a
Determination and Extent of Liability) equal to the Commitment.
     “Transfer” means —

  (a)   as used with respect to Ownership Interests in Borrower, Guarantor or
General Partner means (i) a sale, assignment, pledge, transfer or other
disposition of any Ownership Interest in Borrower, Guarantor or General Partner
or in any entity (including without limitation the General Partner) that has a
direct or indirect Ownership Interest in Borrower, or (ii) the issuance or other
creation of new Ownership Interests in Borrower or Guarantor or in any entity
that has a direct or indirect Ownership Interest in Borrower or Guarantor that
is not in compliance

Colonial/PNC ARCS — Master Credit Facility Agreement

Appendix-22



--------------------------------------------------------------------------------



 



with the laws of the United States, or (iii) a merger or consolidation of
Borrower, Guarantor or General Partner or of any entity that has a direct or
indirect Ownership Interest in Borrower, as the case may be, into another entity
or of another entity into Borrower, Guarantor or General Partner or into any
entity that has a direct or indirect Ownership Interest in Borrower, as the case
may be, or (iv) the reconstitution of Borrower, Guarantor or General Partner or
of any entity that has a direct or indirect Ownership Interest in Borrower,
Guarantor or General Partner from one type of entity to another type of entity,
or (v) the amendment, modification or any other change in the governing
instrument or instruments of a Person which has the effect of changing the
relative powers, rights, privileges, voting rights or economic interests of the
Ownership Interests in such Person.

  (b)   as used with respect to a Mortgaged Property means a sale (except with
respect to a Mortgaged Property for which a Release has been requested),
assignment, lease, pledge, transfer or other disposition (whether voluntary or
by operation of law) of, or the granting or creating of a lien, encumbrance or
security interest in, any estate, rights, title or interest in a Mortgaged
Property, or any portion thereof. Transfer does not include a conveyance of a
Mortgaged Property at a judicial or non-judicial foreclosure sale under any
security instrument or the Mortgaged Property becoming part of a bankruptcy
estate by operation of law under the United States Bankruptcy Code.

     “Treasurer” means the treasurer of Guarantor or any other person with
responsibility for any of the functions typically performed in a corporation by
the treasurer.
     “Underwriting Requirements” means Lender’s overall underwriting
requirements for Multifamily Residential Properties in connection with loans
anticipated to be sold to Fannie Mae as such requirements may be amended,
modified, updated, superseded, supplemented or replaced from time to time.
     “Unused Capacity” shall mean, for any month up until the First Anniversary,
the difference between the Commitment less the aggregate amount of Advances
borrowed. There shall be no Unused Capacity and no Unused Capacity Fee on and
after the First Anniversary.
     “Unused Capacity Fee” means for any month in which Unused Capacity is
permitted, an amount equal to the product obtained by multiplying: (i) 1/12, by
(ii) 20 basis points (0.20%), by (iii) the Unused Capacity. The Unused Capacity
Fee shall be paid monthly in arrears pursuant to the terms of Section 10.01.
     “Valuation” means, for any specified date, with respect to a Multifamily
Residential Property, (a) if an Appraisal of the Multifamily Residential
Property was more recently obtained than a Cap Rate for the Multifamily
Residential Property, the Appraised Value of such Multifamily Residential
Property, or (b) if a Cap Rate for the Multifamily Residential Property was more
recently obtained than an Appraisal of the Multifamily Residential Property, the
value derived by dividing—

  (i)   the Net Operating Income of such Multifamily Residential Property, by

Colonial/PNC ARCS — Master Credit Facility Agreement

Appendix-23



--------------------------------------------------------------------------------



 



  (ii)   the most recent Cap Rate determined by Lender.

Notwithstanding the foregoing, any Valuation for a Multifamily Residential
Property calculated for a date occurring before the first anniversary of the
date on which the Multifamily Residential Property becomes a part of the
Collateral Pool shall equal the Appraised Value of such Multifamily Residential
Property, unless Lender determines that changed market or property conditions
warrant that the value be determined as set forth in the preceding sentence.
     “Variable Advance” means a SARM Variable Advance.
     “Variable Facility” means the agreement of Lender to make Variable Advances
to Borrower pursuant to Section 1.01.
     “Variable Facility Availability Period” means the period beginning on the
Initial Closing Date and ending on the First Anniversary.
     “Variable Facility Commitment” means an aggregate amount of $0, which, when
advanced, shall be evidenced by one (1) or more Variable Facility Notes in the
form attached hereto as Exhibit C-l or Exhibit C-2, less such amount as Borrower
may elect to convert from the Variable Facility Commitment to the Fixed Facility
Commitment in accordance with Section 1.06 less such amount upon which Borrower
may elect to stop paying the Unused Capacity Fee in accordance with
Section 10.01.
     “Variable Facility Fee” means for any Variable Advance drawn, the number of
basis points determined at the time of such Variable Advance by Lender as the
Variable Facility Fee for such Variable Advance.
     “Variable Facility Note” means the promissory note, in the form attached as
Exhibit C-l or Exhibit C-2 to the Agreement, which has been issued by Borrower
to Lender to evidence Borrower’s obligation to repay SARM Variable Advances.
     “Voting Equity Capital” means Securities, membership interests or
partnership interests of any class or classes, the holders of which are
ordinarily, in the absence of contingencies, entitled to elect a majority of the
board of directors (or Persons performing similar functions).
     “Waiving Borrower” shall have the meaning set forth in Section 14.04.
Colonial/PNC ARCS — Master Credit Facility Agreement

Appendix-24



--------------------------------------------------------------------------------



 



    EXECUTION VERSION
COLONIAL/PNC ARCS

EXHIBIT A TO MASTER CREDIT FACILITY AGREEMENT
SCHEDULE OF INITIAL MORTGAGED PROPERTIES
AND INITIAL VALUATIONS

                  Property Name   Borrower   Address   Initial Valuation
Colonial Grand at
Liberty Park
  CMF 15 PORTFOLIO LLC,
a Delaware limited
liability company   1750 Bartholdi Parkway,
Vestavia Hills, Jefferson
County, Alabama 35242   $ 26,570,000  
Colonial Grand at
Heathrow
  CMF 15 Portfolio LLC,
a Delaware limited
liability company   1122 Greenstone Blvd,
Heathrow, Seminole
County, Florida 32746   $ 30,700,000  
Colonial Grand at
McGinnis Ferry
  CMF 15 PORTFOLIO LLC,
a Delaware limited
liability company   4000 McGinnis Ferry
Road, Suwanee, Gwinnett
County, Georgia   $ 38,000,000  
Colonial Grand at
Mount Vernon
  CMF 15 PORTFOLIO LLC,
a Delaware limited
liability company   100 Preston Woods Trail,
Dunwoody, Fulton
County, Georgia 30338   $ 22,850,000  
Colonial Grand at
Shiloh
  CMF 15 PORTFOLIO LLC,
a Delaware limited
liability company   1750 Shiloh Road, NW,
Kennesaw, Cobb County,
Georgia   $ 45,400,000  
Colonial Grand at
Arringdon
  CMF 15 Portfolio LLC,
a Delaware limited
liability company   5710 Arringdon Park
Drive, Morrisville,
Durham County, North
Carolina 27560   $ 28,800,000  
Colonial Grand at
Beverly Crest
  CMF 15 Portfolio LLC,
a Delaware limited
liability company   7201 Shannopin Drive,
Charlotte, Mecklenburg
County, North Carolina
28270   $ 23,100,000  
Colonial Grand at
Crabtree Valley
  CMF 15 Portfolio LLC,
a Delaware limited
liability company   3300 Grove at Crabtree
Crescent, Raleigh, Wake
County, North Carolina
27613   $ 15,700,000  
Colonial Grand at
Mallard Creek
  CMF 15 Portfolio LLC,
a Delaware limited
liability company   3025 Mallard Hill Drive,
Charlotte, Mecklenburg
County, North Carolina
28269   $ 23,300,000  
Colonial Grand at
Mallard Lake
  CMF 15 Portfolio LLC,
a Delaware limited
liability company   9401 Grove Hill Drive,
Charlotte, Mecklenburg
County, North Carolina
28262   $ 26,300,000  
Colonial Grand at
Patterson Place
  CMF 15 Portfolio LLC,
a Delaware limited
liability company   100 Northcreek Drive,
Durham, Durham County,
North Carolina 27707   $ 22,900,000  
Colonial Grand at
Bear Creek
  CMF 15 Portfolio LLC,
a Delaware limited
liability company   1200 Fuller Wiser Road,
Euless, Tarrant County,
Texas 76039   $ 35,900,000  
Colonial Village at
Oak Bend
  CMF 15 Portfolio LLC,
a Delaware limited
liability company   195 E Round Grove Road,
Lewisville, Denton
County, Texas 75067   $ 32,300,000  

A-1



--------------------------------------------------------------------------------



 



                  Property Name   Borrower   Address   Initial Valuation
Colonial Village at
Quarry Oaks
  CMF 15 Portfolio LLC,
a Delaware limited
liability company   6263 McNeil Drive,
Austin, Travis County,
Texas 78729   $ 40,000,000  
Colonial Grand at
Round Rock
  CMF 15 Portfolio LLC,
a Delaware limited
liability company   1800 Plateau Vista
Boulevard, Round Rock,
Williamson County, Texas
78664   $ 36,500,000  
Colonial Village at
Shoal Creek
  CMF 15 Portfolio LLC,
a Delaware limited
liability company   2500 Central Park
Boulevard, Bedford,
Tarrant County, Texas
76022   $ 34,000,000  
Colonial Village at
Sierra Vista
  CMF 15 Portfolio LLC,
a Delaware limited
liability company   1111 Southcreek Drive,
Round Rock, Williamson
County, Texas 78664   $ 16,250,000  
Colonial Village at
Willow Creek
  CMF 15 Portfolio LLC,
a Delaware limited
liability company   2801 Airport Freeway,
Bedford, Tarrant County,
Texas 76021   $ 39,400,000  
Colonial Village at
West End
  CMF 15 Portfolio LLC,
a Delaware limited
liability company   4008 Gaelic Lane, Glen
Allen, Henrico County,
Virginia 23060   $ 18,800,000  

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B -1 TO MASTER CREDIT FACILITY AGREEMENT
FIXED FACILITY NOTE
(Standard Maturity)
[Need to modify if partially IO.]

US $                                           , 20___

     FOR VALUE RECEIVED, the undersigned (individually and collectively,
“Borrower”) jointly and severally (if more than one) promises to pay to the
order of PNC ARCS LLC, a Delaware limited liability company (“Lender”) the
principal sum of                                                  AND NO/100
DOLLARS (US $           ), with interest accruing on the unpaid principal
balance from the Disbursement Date until fully paid at the Interest Rate.
     This Note is executed and delivered by Borrower pursuant to that certain
Master Credit Facility Agreement, dated as of February 27, 2009, by and between
Borrower and Lender (as amended, restated or otherwise modified from time to
time, the “Master Agreement”), to evidence the obligation of Borrower to repay a
Fixed Advance made by Lender to Borrower in accordance with the terms of the
Master Agreement. This Note is entitled to the benefit and security of the Loan
Documents provided for in the Master Agreement, to which reference is hereby
made for a statement of all of the terms and conditions under which the Fixed
Advance evidenced hereby is made.
     1. Defined Terms. In addition to defined terms found elsewhere in this
Note, as used in this Note, the following definitions shall apply:
Advance: The advance evidenced by this Note.
Advance Term:                                        months.
Amortization Period:                    . [Three hundred sixty (360) months or
N/A depending on term.]
Business Day: Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.
Debt Service Amounts: Amounts payable under this Note, the Security Instrument
or any other Loan Document.
Default Rate: A rate equal to the lesser of 4 percentage points above the
Interest Rate or the maximum interest rate which may be collected from Borrower
under applicable law.
Disbursement Date: The date of disbursement of Advance proceeds hereunder.

B-1-1



--------------------------------------------------------------------------------



 



First Payment Date: The first day of                     , 20___. [For example:
If the Note date is January 1, then the First Payment Date will be February 1.
If the Note date is any day other than January 1, then the First Payment Date
will be March 1.]
Indebtedness: The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.
Interest Rate: The annual rate of                                        
percent (___%).
Lender: The holder of this Note.
Maturity Date: The first day of                     , ___, or any earlier date
on which the unpaid principal balance of this Note becomes due and payable by
acceleration or otherwise.
Security Instrument: Individually and collectively, various multifamily
mortgages, deeds to secure debt or deeds of trust described in the Master
Agreement.
Yield Maintenance Period Term or Prepayment Premium Period Term:
                    months. [Typically 54, 90, or 114 months]
Yield Maintenance Period End Date or Prepayment Premium Period End
Date: The last day of                     , ___. [Insert the appropriate month
and year, calculating from the Maturity Date, e.g., if the advance is a 10-year
advance with a Maturity Date of July 1, 2015, and the yield maintenance period
is 9.5 years, then the month and year to insert is December, 2014]
Event of Default and other capitalized terms used but not defined in this Note
shall have the meanings given to such terms in the Master Agreement or, if not
defined in the Master Agreement, as defined in the Security Instrument.
     2. Address for Payment. All payments due under this Note shall be payable
at PNC ARCS LLC, 26901 Agoura Road, Suite 200, Calabasas Hills, California
91301, or such other place as may be designated by written notice to Borrower
from or on behalf of Lender.
     3. Payment of Principal and Interest. Principal and interest shall be paid
as follows:
     (a) Short Month Interest. If disbursement of principal is made by Lender to
Borrower on any day other than the first day of the month, interest for the
period beginning on the Disbursement Date and ending on and including the last
day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.

B-1-2



--------------------------------------------------------------------------------



 



     (b) Interest Computation. Interest under this Note shall be computed on the
basis of (check one only):

  o   30/360. A 360-day year consisting of twelve 30-day months.     o  
Actual/360. A 360-day year. The amount of each monthly payment made by Borrower
pursuant to Paragraph 3(c) below will be based on the actual number of calendar
days during such month and shall be calculated by multiplying the unpaid
principal balance of this Note by the per annum Interest Rate, dividing the
product by three hundred sixty (360) and multiplying the quotient by the actual
number of days elapsed during the month. Borrower understands that the amount of
interest for each month will vary depending on the actual number of calendar
days during such month.

     (c) Monthly Installments (check one only):

  o   30/360. [Select only if 30/360 is selected in Paragraph 3(b) above.] If
interest accrues based on a 30/360 interest computation, then consecutive
monthly installments of interest only, each in the amount of              
                                                                             
                                                                          
        Dollars (US $                                                       
         ), shall be payable on the First Payment Date and on the first day of
every month thereafter, until the entire unpaid principal balance evidenced by
this Note is fully paid. The entire principal balance and accrued but unpaid
interest shall be due and payable on the Maturity Date. The unpaid principal
balance shall continue to bear interest after the Maturity Date at the Default
Rate set forth in this Note until and including the date on which it is paid in
full.

  o   Actual/360. [Select only if Actual/360 is selected in Paragraph 3(b)
above.] If interest accrues based on an Actual/360 interest computation, the
amount of                                                                     
                                        Dollars (US $                
                          ) shall be payable on the First Payment Date and
thereafter consecutive monthly installments of interest only, shall be payable
as follows:

  (1)                                                                       
                                  Dollars (US
$                                        ), shall be payable on the first day of
each month during the term hereof which follows a 28-day month;     (2)  
                                                                                
                     Dollars (US $                                        ),
shall be payable on the first day of each month during the term hereof which
follows a 29-day month,

B-1-3



--------------------------------------------------------------------------------



 



  (3)  
                                                                                
                     Dollars (US $                                        ),
shall be payable on the first day of each month during the term hereof which
follows a 30-day month, or

  (4)  
                                                                                
                     Dollars (US $                                        ),
shall be payable on the first day of each month during the term hereof which
follows a 31-day month,

until the entire unpaid principal balance evidenced by this Note is fully paid.
The entire principal balance and accrued but unpaid interest shall be due and
payable on the Maturity Date. The unpaid principal balance shall continue to
bear interest after the Maturity Date at the Default Rate set forth in this Note
until and including the date on which it is paid in full.
     (d) Payments Before Due Date. Any regularly scheduled monthly installment
of interest that is received by Lender before the date it is due shall be deemed
to have been received on the due date solely for the purpose of calculating
interest due.
     (e) Accrued Interest. Any accrued interest remaining past due for thirty
(30) days or more shall be added to and become part of the unpaid principal
balance and shall bear interest at the rate or rates specified in this Note. Any
reference herein to “accrued interest” shall refer to accrued interest which has
not become part of the unpaid principal balance. Any amount added to principal
pursuant to the Loan Documents shall bear interest at the applicable rate or
rates specified in this Note and shall be payable with such interest upon demand
by Lender and absent such demand, as provided in this Note for the payment of
principal and interest.
     4. Application of Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness that is less than all
amounts due and payable at such time, Lender may apply that payment to amounts
then due and payable in any manner and in any order determined by Lender, in
Lender’s discretion. Borrower agrees that neither Lender’s acceptance of a
payment from Borrower in an amount that is less than all amounts then due and
payable nor Lender’s application of such payment shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.
     5. Security. The Indebtedness is secured, among other things, by the
Security Instrument, and reference is made to the Security Instrument for other
rights of Lender concerning the collateral for the Indebtedness.
     6. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, the prepayment premium
payable under Paragraph 10, if any, and all other amounts payable under this
Note and any other Loan Document shall at once become due and payable, at the
option of Lender, without any prior notice to Borrower. Lender may exercise this
option to accelerate regardless of any prior forbearance.

B-1-4



--------------------------------------------------------------------------------



 



     7. Late Charge. If any monthly installment due hereunder is not received by
Lender on or before the 10th day of each month or if any other amount payable
under this Note or under the Security Instrument or any other Loan Document is
not received by Lender within 10 days after the date such amount is due,
counting from and including the date such amount is due, Borrower shall pay to
Lender, immediately and without demand by Lender, a late charge equal to
5 percent of such monthly installment or other amount due. Borrower acknowledges
that its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the Advance and that it is extremely
difficult and impractical to determine those additional expenses. Borrower
agrees that the late charge payable pursuant to this Paragraph represents a fair
and reasonable estimate, taking into account all circumstances existing on the
date of this Note, of the additional expenses Lender will incur by reason of
such late payment. The late charge is payable in addition to, and not in lieu
of, any interest payable at the Default Rate pursuant to Paragraph 8.
     8. Default Rate. So long as any monthly installment or any other payment
due under this Note remains past due for thirty (30) days or more, interest
under this Note shall accrue on the unpaid principal balance from the earlier of
the due date of the first unpaid monthly installment or other payment due, as
applicable, at the Default Rate. If the unpaid principal balance and all accrued
interest are not paid in full on the Maturity Date, the unpaid principal balance
and all accrued interest shall bear interest from the Maturity Date at the
Default Rate. Borrower also acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Advance, that, during the time that any monthly installment or
payment under this Note is delinquent for more than thirty (30) days, Lender
will incur additional costs and expenses arising from its loss of the use of the
money due and from the adverse impact on Lender’s ability to meet its other
obligations and to take advantage of other investment opportunities, and that it
is extremely difficult and impractical to determine those additional costs and
expenses. Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than
thirty (30) days, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk.
Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional
costs and expenses Lender will incur by reason of Borrower’s delinquent payment
and the additional compensation Lender is entitled to receive for the increased
risks of nonpayment associated with a delinquent advance.
     9. Limits on Personal Liability. The provisions of Article 14 of the Master
Agreement (entitled “Limits on Personal Liability”) are hereby incorporated into
this Note by this reference to the fullest extent as if the text of such Article
were set forth in its entirety herein.
     10. Voluntary and Involuntary Prepayments.
     (a) A prepayment premium shall be payable in connection with any prepayment
made under this Note as provided below:
     (1) Subject to the terms of the Master Agreement, Borrower may voluntarily
prepay all (or a portion) of the unpaid principal balance of this Note only on
the last

B-1-5



--------------------------------------------------------------------------------



 



calendar day of a calendar month (the “Last Day of the Month”) and only if
Borrower has complied with all of the following:

  (i)   Borrower must give Lender at least thirty (30) days (if given via U.S.
Postal Service) or twenty (20) days (if given via facsimile, email or overnight
courier), but not more than sixty (60) days, prior written notice of Borrower’s
intention to make a prepayment (the “Prepayment Notice”). The Prepayment Notice
shall be given in writing (via facsimile, email, U.S. Postal Service or
overnight courier) and addressed to Lender. The Prepayment Notice shall include,
at a minimum, the Business Day upon which Borrower intends to make the
prepayment (the “Intended Prepayment Date”).     (ii)   Borrower acknowledges
that the Lender is not required to accept any voluntary prepayment of this Note
on any day other than the Last Day of the Month even if Borrower has given a
Prepayment Notice with an Intended Prepayment Date other than the Last Day of
the Month or if the Last Day of the Month is not a Business Day. Therefore, even
if Lender accepts a voluntary prepayment on any day other than the Last Day of
the Month, for all purposes (including the accrual of interest and the
calculation of the prepayment premium), any prepayment received by Lender on any
day other than the Last Day of the Month shall be deemed to have been received
by Lender on the Last Day of the Month and any prepayment calculation will
include interest to and including the Last Day of the Month in which such
prepayment occurs. If the Last Day of the Month is not a Business Day, then
Borrower must make the payment on the Business Day immediately preceding the
Last Day of the Month.     (iii)   Any prepayment shall be made by paying
(A) the amount of principal being prepaid, (B) all accrued interest (calculated
to the Last Day of the Month), (C) all other sums due Lender at the time of such
prepayment, and (D) the prepayment premium calculated pursuant to Schedule A.  
  (iv)   If, for any reason, Borrower fails to prepay this Note (A) within five
(5) Business Days after the Intended Prepayment Date or (B) if the prepayment
occurs in a month other than the month stated in the original Prepayment Notice,
then Lender shall have the right, but not the obligation, to recalculate the
prepayment premium based upon the date that Borrower actually prepays this Note
and to make such calculation as described in Schedule A attached hereto. For
purposes of such recalculation, such new prepayment date shall be deemed the
“Intended Prepayment Date.”

B-1-6



--------------------------------------------------------------------------------



 



     (2) Upon Lender’s exercise of any right of acceleration under this Note,
Borrower shall pay to Lender, in addition to the entire unpaid principal balance
of this Note outstanding at the time of the acceleration, (i) all accrued
interest and all other sums due Lender under this Note and the other Loan
Documents, and (ii) the prepayment premium calculated pursuant to Schedule A.
     (3) Any application by Lender of any collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note prior to
the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.
     (b) Notwithstanding the provisions of Paragraph 10(a), no prepayment
premium shall be payable (1) with respect to any prepayment occurring as a
result of the application of any insurance proceeds or condemnation award under
the Security Instrument, or (2) as provided in subparagraph (c) of Schedule A.
     (c) Schedule A is hereby incorporated by reference into this Note.
     (d) Any required prepayment of less than the entire unpaid principal
balance of this Note shall not extend or postpone the due date of any subsequent
monthly installments or change the amount of such installments, unless Lender
agrees otherwise in writing.
     (e) Borrower recognizes that any prepayment of the unpaid principal balance
of this Note, whether voluntary or involuntary or resulting from a default by
Borrower, will result in Lender’s incurring loss, including reinvestment loss,
additional expense and frustration or impairment of Lender’s ability to meet its
commitments to third parties. Borrower agrees to pay to Lender upon demand
damages for the detriment caused by any prepayment, and agrees that it is
extremely difficult and impractical to ascertain the extent of such damages.
Borrower therefore acknowledges and agrees that the formula for calculating
prepayment premiums set forth on Schedule A represents a reasonable estimate of
the damages Lender will incur because of a prepayment.
     (f) Borrower further acknowledges that the prepayment premium provisions of
this Note are a material part of the consideration for the Advance evidenced by
this Note, and acknowledges that the terms of this Note are in other respects
more favorable to Borrower as a result of Borrower’s voluntary agreement to the
prepayment premium provisions.
     11. Costs and Expenses. Borrower shall pay on demand all expenses and
costs, including fees and out-of-pocket expenses of attorneys and expert
witnesses and costs of investigation, incurred by Lender as a result of any
default under this Note or in connection with efforts to collect any amount due
under this Note, or to enforce the provisions of any of the other Loan
Documents, including those incurred in post-judgment collection efforts and in
any bankruptcy proceeding (including any action for relief from the automatic
stay of any bankruptcy proceeding) or judicial or non-judicial foreclosure
proceeding.

B-1-7



--------------------------------------------------------------------------------



 



     12. Forbearance. Any forbearance by Lender in exercising any right or
remedy under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.
     13. Waivers. Except as expressly provided in the Master Agreement,
presentment, demand, notice of dishonor, protest, notice of acceleration, notice
of intent to demand or accelerate payment or maturity, presentment for payment,
notice of nonpayment, grace, and diligence in collecting the Indebtedness are
waived by Borrower and all endorsers and guarantors of this Note and all other
third party obligors.
     14. Advance Charges. Borrower agrees to pay an effective rate of interest
equal to the sum of the Interest Rate provided for in this Note and any
additional rate of interest resulting from any other charges of interest or in
the nature of interest paid or to be paid in connection with the Advance
evidenced by this Note and any other fees or amounts to be paid by Borrower
pursuant to any of the other Loan Documents. Neither this Note nor any of the
other Loan Documents shall be construed to create a contract for the use,
forbearance or detention of money requiring payment of interest at a rate
greater than the maximum interest rate permitted to be charged under applicable
law. If any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower in connection with the Advance is
interpreted so that any interest or other charge provided for in any Loan
Document, whether considered separately or together with other charges provided
for in any other Loan Document, violates that law, and Borrower is entitled to
the benefit of that law, that interest or charge is hereby reduced to the extent
necessary to eliminate that violation. The amounts, if any, previously paid to
Lender in excess of the permitted amounts shall be applied by Lender to reduce
the unpaid principal balance of this Note. For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all Indebtedness that
constitutes interest, as well as all other charges made in connection with the
Indebtedness that constitute interest, shall be deemed to be allocated and
spread ratably over the stated term of the Note. Unless otherwise required by
applicable law, such allocation and spreading shall be effected in such a manner
that the rate of interest so computed is uniform throughout the stated term of
the Note.
     15. Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.
     16. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.
     17. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. The
provisions of Section 15.06 of the Master Agreement (entitled “Choice of Law;
Consent to

B-1-8



--------------------------------------------------------------------------------



 



Jurisdiction; Waiver of Jury Trial”) are hereby incorporated into this Note by
this reference to the fullest extent as if the text of such Section were set
forth in its entirety herein.
     18. Captions. The captions of the paragraphs of this Note are for
convenience only and shall be disregarded in construing this Note.
     19. Notices. All notices, demands and other communications required or
permitted to be given by Lender to Borrower pursuant to this Note shall be given
in accordance with Section 15.08 of the Master Agreement.
     20. Security for this Note. The indebtedness evidenced by this Note is
secured by other Security Documents executed by Borrower or its Affiliates.
Reference is made hereby to the Master Agreement and the Security Documents for
additional rights and remedies of Lender relating to the Indebtedness evidenced
by this Note. Each Security Document shall be released in accordance with the
provisions of the Master Agreement and the Security Documents.
     21. No Reborrowing. Advances borrowed under this Note may not be
reborrowed.
     22. Fixed Advance. This Note is issued to evidence a Fixed Advance made in
accordance with the terms of the Master Agreement.
     23. Cross-Default with Master Agreement. The occurrence of an Event of
Default under the Master Agreement shall constitute an “Event of Default” under
this Note, and, accordingly, upon the occurrence of an Event of Default under
the Master Agreement, the entire principal amount outstanding hereunder and
accrued interest thereon shall at once become due and payable, at the option of
the holder hereof.
[Remainder of page intentionally left blank.]

B-1-9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal
or has caused this Note to be signed and delivered under seal by its duly
authorized representative. Borrower intends that this Note shall be deemed to be
signed and delivered as a sealed instrument.

                          BORROWER:                      
 
                        CMF 15 Portfolio LLC, a Delaware limited liability
company
 
                        By:   Colonial Realty Limited Partnership, a Delaware
limited partnership     Its:   Sole Member
 
                            By:   Colonial Properties Trust, an
Alabama real estate investment trust         Its:   General Partner
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   

B-1-10



--------------------------------------------------------------------------------



 



     Pay to the order of
                                                            , without recourse.

                  LENDER:
 
                PNC ARCS LLC, a Delaware limited liability   company
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

B-1-11



--------------------------------------------------------------------------------



 



     ATTACHED SCHEDULES. The following Schedules are attached to this Note:

        þ Schedule A Prepayment Premium (required)

        o Schedule B Modifications to Multifamily Note

B-1-12



--------------------------------------------------------------------------------



 



SCHEDULE A
PREPAYMENT PREMIUM
[FOR STANDARD YIELD MAINTENANCE –
OTHER PREPAYMENT OPTIONS MAY BE AVAILABLE FOR A FEE]
Any prepayment premium payable under Paragraph 10 of this Note shall be computed
as follows:

  (a)   If the prepayment is made at any time after the date of this Note and
before the Yield Maintenance Period End Date, the prepayment premium shall be
the greater of:

  (i)   one percent (1%) of the amount of principal being prepaid; or     (ii)  
The product obtained by multiplying:

  (A)   the amount of principal being prepaid,

      by

  (B)   the difference obtained by subtracting from the Interest Rate on this
Note the yield rate (the “Yield Rate”) on the
                                        % U.S. Treasury Security due
                                                             (the “Specified
U.S. Treasury Security” ), on the twenty-fifth (25th) Business Day preceding
(x) the Intended Prepayment Date, or (y) the date Lender accelerates the Advance
or otherwise accepts a prepayment pursuant to Paragraph 10(a)(3) of this Note,
as the Yield Rate is reported in The Wall Street Journal,

      by

  (C)   the present value factor calculated using the following formula:       1
- (1 + r)-n/12
r

         
 
  [r =   Yield Rate
 
       
 
  n =   the number of months remaining between (1) either of the following:
(x) in the case of a voluntary prepayment, the Last Day of the Month during
which the prepayment is made, or (y) in any other case, the date on which Lender
accelerates the unpaid principal balance of this Note and (2) the Yield
Maintenance Period End Date]

B-1-13



--------------------------------------------------------------------------------



 



         
 
      In the event that no Yield Rate is published for the Specified U.S.
Treasury Security, then the nearest equivalent non-callable U.S. Treasury
Security having a maturity date closest to the Yield Maintenance Period End Date
of this Note shall be selected at Lender’s discretion. If the publication of
such Yield Rates in The Wall Street Journal is discontinued, Lender shall
determine such Yield Rates from another source selected by Lender.

  (b)   If the prepayment is made on or after the Yield Maintenance Period End
Date but before the last calendar day of the fourth (4th) month prior to the
month in which the Maturity Date occurs, the prepayment premium shall be one
percent (1%) of the amount of principal being prepaid.     (c)   Notwithstanding
the provisions of Paragraph 10(a) of this Note, no prepayment premium shall be
payable with respect to any prepayment made on or after the last calendar day of
the fourth (4th) month prior to the month in which the Maturity Date occurs.

[Remainder of page intentionally left blank.]

B-1-14



--------------------------------------------------------------------------------



 



[Initial Page to Schedule A to Fixed Facility Note (Standard Maturity)]
 
INITIALS

B-1-15



--------------------------------------------------------------------------------



 



EXHIBIT B-2 TO MASTER CREDIT FACILITY AGREEMENT
FIXED FACILITY NOTE
(Fixed+1 Maturity)

      US [$                                                                ]  
[                                           ,                       ]

     FOR VALUE RECEIVED, the undersigned (individually and collectively,
“Borrower”) jointly and severally (if more than one) promises to pay to the
order of PNC ARCS LLC, a Delaware limited liability company (“Lender”), the
principal sum of                                                                
                                                                             
Dollars (US $                                                                 ),
with interest accruing at the Interest Rate on the unpaid principal balance from
the Disbursement Date until fully paid.
     This Note is executed and delivered by Borrower pursuant to that certain
Master Credit Facility Agreement, dated as of February 27, 2009, by and between
Borrower and Lender (as amended, restated or otherwise modified from time to
time, the “Master Agreement”), to evidence the obligation of Borrower to repay a
Fixed Advance made by Lender to Borrower in accordance with the terms of the
Master Agreement. This Note is entitled to the benefit and security of the Loan
Documents provided for in the Master Agreement, to which reference is hereby
made for a statement of all of the terms and conditions under which the Fixed
Advance evidenced hereby is made.
     1. Defined Terms. In addition to defined terms found elsewhere in this
Note, as used in this Note, the following definitions shall apply:
Adjustable Rate. From and after each Rate Change Date until the next Rate Change
Date, the Adjustable Rate shall be the sum of (i) the Current Index, and
(ii) the Margin, which sum is then rounded to three decimal places, subject to
the limitations that the Adjustable Rate shall not be less than the Margin.
Adjustable Rate Period: The period commencing on the First Rate Change Date and
ending on the Maturity Date.
Advance: The Advance evidenced by this Note.
Advance Term:                                                              
months. [Note: Include both Fixed Rate Period and Adjustable Rate Period.]
Amortization Period:                                                   
            . [Three hundred sixty (360) months or N/A depending on term.]
Business Day: Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.

B-2-1



--------------------------------------------------------------------------------



 



Current Index: The published Index that is effective on the fifteenth (15t)h day
before the applicable Rate Change Date.
Debt Service Amounts: Amounts payable under this Note, the Security Instrument
or any other Loan Document.
Default Rate: A rate equal to the lesser of four (4) percentage points above the
Interest Rate or the maximum interest rate which may be collected from Borrower
under applicable law.
Disbursement Date: The date of disbursement of the Advance hereunder.
First Payment Change Date: The first day of
                                                             , 20          
                                 . [Insert the calendar month and year
immediately following the First Rate Change Date. For example: If the First Rate
Change Date is January 1, 2010, then the First Payment Change Date is
February 1, 2010.]
First Payment Date or First Interest Only Payment Date: The first day of     
                                      , 20                      . [For example:
If the Note date is January 1, 2009, then the First Payment Date or First
Interest Only Payment Date will be February 1, 2009. If the Note date is any
other day in the month of January, then the First Payment Date or First Interest
Only Payment Date will be March 1, 2009.]
First Principal and Interest Payment Date: The first day of                
                           , 20                    . [Applicable only if there
is a Partial Interest-Only Period. If a Partial Interest-Only Period applies,
insert the calendar month and year immediately following the Last Interest-Only
Payment Date. For example: If the Last Interest-Only Payment Date is January 1,
2009, then the First Principal and Interest Payment Date is February 1, 2009.]
First Rate Change Date: The first day of
                                        , 20                     . [Insert the
calendar month that is twelve months prior to the Maturity Date. For example: If
the Maturity Date is March 1, 2016, then the First Rate Change Date is March 1,
2015.]
Fixed Rate: The annual rate of                                          percent
(                    %).
Indebtedness: The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.
Index: The British Bankers Association fixing of the London Inter-Bank Offered
Rate for 1-month U.S. Dollar-denominated deposits as reported by Telerate
through electronic transmission. If the Index is no longer available, or is no
longer posted through electronic transmission, Lender will choose a new index

B-2-2



--------------------------------------------------------------------------------



 



that is based upon comparable information and provide notice thereof to
Borrower.
Last Interest-Only Payment Date: The first day of
                                         , 20                     . [Only
applies if there is a Partial Interest-Only Period. Insert the date that the
last interest-only payment is due.]
Lender: The holder of this Note.
Margin: The Adjustable Rate Period margin is [2.40% — confirm].
Maturity Date: The first day of                                         ,
                     , or any earlier date on which the unpaid principal balance
of this Note becomes due and payable by acceleration or otherwise. [Insert the
final Maturity Date of the Note including the Adjustable Rate Period.]
Payment Change Date: The first day of the month following each Rate Change Date
until this Note is repaid in full.
Remaining Amortization Period: For an amortizing Advance, as of each Payment
Change Date, the Amortization Period minus the number of scheduled monthly
principal and interest payments that have elapsed since the date of this Note.
Rate Change Date: The First Rate Change Date and the first day of each month
thereafter until this Note is repaid in full.
Security Instrument: Individually and collectively, various multifamily
mortgage, deeds to secure debt or deeds of trust described in the Master
Agreement.
Yield Maintenance Period Term or Prepayment Premium Period Term:
                                         months. [Note: This must be equal to
the Fixed Rate Period.]
Yield Maintenance Period End Date or Prepayment Premium Period End Date: The
last day of                                         ,                     .
[Insert the last day of the calendar month immediately preceding the First Rate
Change Date]
Event of Default and other capitalized terms used but not defined in this Note
shall have the meanings given to such terms in the Master Agreement or, if not
defined in the Master Agreement, as defined in the Security Instrument.
     2. Address for Payment. All payments due under this Note shall be payable
at PNC ARCS LLC, 26901 Agoura Road, Suite 200, Calabasas Hills, California
91301, or such other place as may be designated by written notice to Borrower
from or on behalf of Lender.

B-2-3



--------------------------------------------------------------------------------



 



     3. Payment of Principal and Interest. Principal and interest shall be paid
as follows:
     (a) Short Month Interest. If disbursement of principal is made by Lender to
Borrower on any day other than the first day of the month, interest for the
period beginning on the Disbursement Date and ending on and including the last
day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.
     (b) Interest Computation. Interest under this Note shall be computed on the
basis of (check one only):

  o   30/360. A 360-day year consisting of twelve 30-day months.     o  
Actual/360. A 360-day year. The amount of each monthly payment made by Borrower
pursuant to Paragraph 3(d) below that is allocated to interest will be based on
the actual number of calendar days during such month and shall be calculated by
multiplying the unpaid principal balance of this Note by the per annum Interest
Rate, dividing the product by three hundred sixty (360) and multiplying the
quotient by the actual number of days elapsed during the month. Borrower
understands that the amount allocated to interest for each month will vary
depending on the actual number of calendar days during such month.

     (c) Interest Accrual. Interest shall accrue on the unpaid principal balance
of this Note at the Fixed Rate or the Adjustable Rate, as applicable. Interest
shall accrue at the Fixed Rate until the First Rate Change Date. Thereafter,
interest shall accrue at the Adjustable Rate. During the Adjustable Rate Period,
the Adjustable Rate shall change on each Rate Change Date until the Advance is
repaid in full.
     (d) Monthly Installments.

  (1)   Fixed Rate Period. (Check one only.)

  o   Amortizing Advance.         Consecutive monthly installments of principal
and interest, each in the amount of                                          
Dollars (US $                    ), shall be payable on the First Payment Date
and on the first day of every month thereafter, until and including the First
Rate Change Date     o   Interest Only Advance. (Check one only)

  o   30/360. [Select only if 30/360 is selected in Paragraph 3(b) above.] If
interest accrues based on a 30/360 interest computation, then consecutive
monthly installments of interest only, each in the amount of

B-2-4



--------------------------------------------------------------------------------



 



                                                  Dollars (US $    
                                      ), shall be payable on the First Payment
Date and on the first day of every month thereafter, until and including the
First Rate Change Date.

  o   Actual/360. [Select only if Actual/360 is selected in Paragraph 3(b)
above.] If interest accrues based on an Actual/360 interest computation, the
amount of                                          Dollars (US
$                                         ) shall be payable on the First
Payment Date and thereafter consecutive monthly installments of interest only,
shall be payable as follows:

  (1)                                            Dollars (US
$                                         ), shall be payable on the first day
of each month during the term hereof which follows a 28-day month;     (2)  
                                         Dollars (US
$                                         ), shall be payable on the first day
of each month during the term hereof which follows a 29-day month,     (3)  
                                         Dollars (US
$                                         ), shall be payable on the first day
of each month during the term hereof which follows a 30-day month, or     (4)  
                                         Dollars (US
$                                         ), shall be payable on the first day
of each month during the term hereof which follows a 31-day month,

      until and including the First Rate Change Date.

  o   Partial Interest Only Advance.

  (1)   Interest Only Period. Commencing on the First Interest Only Payment Date
and on the first day of every month until and including the Last Interest Only
Payment Date, consecutive monthly installments of interest only shall be payable
and in an amount equal to one of the following (check one only):

  o   30/360. [Select only if 30/360 is selected in Paragraph 3(b) above.] If
interest accrues based on a 30/360 interest computation, then consecutive

B-2-5



--------------------------------------------------------------------------------



 



      monthly installments of interest only, each in the amount of   
                                        Dollars (US
$                                        ).   o   Actual/360. [Select only if
Actual/360 is selected in Paragraph 3(b) above.] If interest accrues based on an
Actual/360 interest computation, the amount of
                                         Dollars (US
$                                        ) shall be payable on the First
Interest Only Payment Date and thereafter consecutive monthly installments of
interest only shall be payable as follows:

  (i)                                            Dollars (US $          
                               ), shall be payable on the first day of each
month during the term hereof which follows a 28-day month;     (ii)  
                                         Dollars (US
$                                        ), shall be payable on the first day of
each month during the term hereof which follows a 29-day month,     (iii)  
                                         Dollars (US
$                                        ), shall be payable on the first day of
each month during the term hereof which follows a 30-day month, or     (iv)  
                                         Dollars (US
$                                        ), shall be payable on the first day of
each month during the term hereof which follows a 31-day month,

  (2)   Amortizing Period. Commencing on the First Principal and Interest
Payment Date and on the first day of every month thereafter, until and including
the First Rate Change Date, consecutive monthly installments of principal and
interest shall be due and payable, each in the amount of
                                         Dollars (US
$                                         ).

B-2-6



--------------------------------------------------------------------------------



 



  (2)   Adjustable Rate Period. (Check one only)

  o   Amortizing Advance. If the Advance is an amortizing Advance, consecutive
monthly installments of principal and interest, each in the amount of the
Required Monthly Payment (defined below), shall be payable on the first day of
each month beginning on the First Payment Change Date and on each Payment Change
Date thereafter until the entire unpaid principal balance evidenced by this Note
is fully paid. The initial Required Monthly Payment shall be the amount required
to pay the unpaid principal balance of this Note in equal monthly installments,
including accrued interest at the Adjustable Rate over the Remaining
Amortization Period. Thereafter, to the extent that the Adjustable Rate has
changed, the Required Monthly Payment shall change on each Payment Change Date,
and shall be in such amount as shall cause the unpaid principal balance of the
Note to be amortized over the Remaining Amortization Period. Notwithstanding the
interest accrual method selected in paragraph 3(b) above, the amount of the
initial and all other Required Monthly Payments shall be calculated utilizing a
30/360 interest calculation payment schedule whether the amount allocated to
interest on the loan is based on a 360-day year consisting of twelve 30-day
months or on a 360-day year consisting of the actual number of days in each
month. Any remaining principal and interest, if not sooner paid, shall be due
and payable on the Maturity Date.     o   Interest-Only Advance. If the Advance
is an interest-only Advance, consecutive monthly installments of interest only,
each in the amount of the Required Monthly Payment (defined below), shall be
payable on the First Payment Change Date and on each Payment Change Date
thereafter until the entire unpaid principal balance evidenced by this Note is
fully paid. The initial Required Monthly Payment shall be calculated based on
the outstanding principal balance and the then-applicable Adjustable Rate.
Thereafter, to the extent that the Adjustable Rate has changed, the Required
Monthly Payment shall change on each Payment Change Date based on the
then-applicable Adjustable Rate. The amount of the initial and any changed
Required Monthly Payment shall be calculated utilizing the interest accrual
method selected in paragraph 3(b) above. The entire unpaid principal balance and
accrued but unpaid interest, if not sooner paid, shall be due and payable on the
Maturity Date.

          (i) Adjustable Rate. The Adjustable Rate shall be in effect beginning
on the First Rate Change Date. From and after each Rate Change Date until the
next Rate Change Date, the Adjustable Rate shall be

B-2-7



--------------------------------------------------------------------------------



 



the sum of (a) the Current Index, and (b) the Margin, which sum is then rounded
to three decimal places, subject to the limitations that the Adjustable Rate
shall not be less than the Margin. Accrued interest on this Note shall be paid
in arrears.
     (ii) Notice of Interest Rate Change. Before each Payment Change Date,
Lender shall re-calculate the Adjustable Rate and shall notify Borrower (in the
manner specified in the Security Instrument for giving notices) of any change in
the Adjustable Rate and the Required Monthly Payment.
     (iii) Correction to Required Monthly Payment. If Lender at any time
determines, in its sole but reasonable discretion, that it has miscalculated the
amount of the Required Monthly Payment (whether because of a miscalculation of
the Adjustable Rate or otherwise), then Lender shall give notice to Borrower of
the corrected amount of the Required Monthly Payment (and the corrected
Adjustable Rate, if applicable) and (a) if the corrected amount of the Required
Monthly Payment represents an increase, then Borrower shall, within thirty
(30) calendar days thereafter, pay to Lender any sums that Borrower would have
otherwise been obligated under this Note to pay to Lender had the amount of the
Required Monthly Payment not been miscalculated, or (b) if the corrected amount
of the Required Monthly Payment represents a decrease thereof and Borrower is
not otherwise in breach or default under any of the terms and provisions of the
Note, the Security Instrument or any other loan document evidencing or securing
the Note, then Borrower shall thereafter be paid the sums that Borrower would
not have otherwise been obligated to pay to Lender had the amount of the
Required Monthly Payment not been miscalculated.
     (e) Payments Before Due Date. Any regularly scheduled monthly installment
of principal and interest that is received by Lender before the date it is due
shall be deemed to have been received on the due date solely for the purpose of
calculating interest due.
     (f) Accrued Interest. Any accrued interest remaining past due for thirty
(30) days or more shall be added to and become part of the unpaid principal
balance and shall bear interest at the rate or rates specified in this Note. Any
reference herein to “accrued interest” shall refer to accrued interest which has
not become part of the unpaid principal balance. Any amount added to principal
pursuant to the Loan Documents shall bear interest at the applicable rate or
rates specified in this Note and shall be payable with such interest upon demand
by Lender and absent such demand, as provided in this Note for the payment of
principal and interest.
     4. Application of Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness that is less than all
amounts due and payable at such time, Lender may apply that payment to amounts
then due and payable in any manner and in any order determined by Lender, in
Lender’s discretion. Borrower agrees that

B-2-8



--------------------------------------------------------------------------------



 



neither Lender’s acceptance of a payment from Borrower in an amount that is less
than all amounts then due and payable nor Lender’s application of such payment
shall constitute or be deemed to constitute either a waiver of the unpaid
amounts or an accord and satisfaction.
     5. Security. The Indebtedness is secured, among other things, by the
Security Instrument, and reference is made to the Security Instrument for other
rights of Lender concerning the collateral for the Indebtedness.
     6. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, the prepayment premium
payable under Section 10, if any, and all other amounts payable under this Note
and any other Loan Document shall at once become due and payable, at the option
of Lender, without any prior notice to Borrower. Lender may exercise this option
to accelerate regardless of any prior forbearance.
     7. Late Charge. If any monthly installment due hereunder is not received by
Lender on or before the tenth (10th) day of each month or if any other amount
payable under this Note or under the Security Instrument or any other Loan
Document is not received by Lender before or on the date such amount is due,
counting from and including the date such amount is due, Borrower shall pay to
Lender, immediately and without demand by Lender, a late charge equal to five
percent (5%) of such monthly installment or other amount due. Borrower
acknowledges that its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Advance and that it is
extremely difficult and impractical to determine those additional expenses.
Borrower agrees that the late charge payable pursuant to this Paragraph
represents a fair and reasonable estimate, taking into account all circumstances
existing on the date of this Note, of the additional expenses Lender will incur
by reason of such late payment. The late charge is payable in addition to, and
not in lieu of, any interest payable at the Default Rate pursuant to Paragraph
8.
     8. Default Rate. So long as any monthly installment or any other payment
due under this Note remains past due for thirty (30) days or more, interest
under this Note shall accrue on the unpaid principal balance from the earlier of
the due date of the first unpaid monthly installment or other payment due, as
applicable, at the Default Rate. If the unpaid principal balance and all accrued
interest are not paid in full on the Maturity Date, the unpaid principal balance
and all accrued interest shall bear interest from the Maturity Date at the
Default Rate. Borrower also acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Advance, that, during the time that any monthly installment or
payment under this Note is delinquent for more than thirty (30) days, Lender
will incur additional costs and expenses arising from its loss of the use of the
money due and from the adverse impact on Lender’s ability to meet its other
obligations and to take advantage of other investment opportunities, and that it
is extremely difficult and impractical to determine those additional costs and
expenses. Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than
thirty (30) days, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk.
Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional

B-2-9



--------------------------------------------------------------------------------



 



costs and expenses Lender will incur by reason of Borrower’s delinquent payment
and the additional compensation Lender is entitled to receive for the increased
risks of nonpayment associated with a delinquent Advance.
     9. Limits on Personal Liability. The provisions of Article 14 of the Master
Agreement (entitled “Limits on Personal Liability”) are hereby incorporated into
this Note by this reference to the fullest extent as if the text of such Article
were set forth in its entirety herein.
     10. Voluntary and Involuntary Prepayments.
     (a) A prepayment premium shall be payable in connection with any prepayment
made under this Note as provided below:
     (1) Subject to the terms of the Master Agreement, Borrower may voluntarily
prepay all or a portion of the unpaid principal balance of this Note only on the
last calendar day of a calendar month (the “Last Day of the Month”) and only if
Borrower has complied with all of the following:

  (i)   Borrower must give Lender at least thirty (30) days (if given via U.S.
Postal Service) or twenty (20) days (if given via facsimile, email or overnight
courier), but not more than sixty (60) days, prior written notice of Borrower’s
intention to make a prepayment (the “Prepayment Notice”). The Prepayment Notice
shall be given in writing (via facsimile, email, U.S. Postal Service or
overnight courier) and addressed to Lender. The Prepayment Notice shall include,
at a minimum, the Business Day upon which Borrower intends to make the
prepayment (the “Intended Prepayment Date”).

  (ii)   Borrower acknowledges that Lender is not required to accept any
voluntary prepayment of this Note on any day other than the Last Day of the
Month even if (A) Borrower has given a Prepayment Notice with an Intended
Prepayment Date other than the Last Day of the Month or (B) the Last Day of the
Month is not a Business Day. Therefore, even if Lender accepts a voluntary
prepayment on any day other than the Last Day of the Month, for all purposes
(including the accrual of interest and the calculation of the prepayment
premium), any prepayment received by Lender on any day other than the Last Day
of the Month shall be deemed to have been received by Lender on the Last Day of
the Month and any prepayment calculation will include interest to and including
the Last Day of the Month in which such prepayment occurs. If the Last Day of
the Month is not a Business Day, then Borrower must make the payment on the
Business Day immediately preceding the Last Day of the Month.

B-2-10



--------------------------------------------------------------------------------



 



  (iii)   Any prepayment shall be made by paying (A) the amount of principal
being prepaid, (B) all accrued interest (calculated to the Last Day of the
Month), (C) all other sums due Lender at the time of such prepayment, and
(D) the prepayment premium calculated pursuant to Schedule A.

  (iv)   If, for any reason, Borrower fails to prepay this Note (A) within five
(5) Business Days after the Intended Prepayment Date or (B) if the prepayment
occurs in a month other than the month stated in the original Prepayment Notice,
then Lender shall have the right, but not the obligation, to recalculate the
prepayment premium based upon the date that Borrower actually prepays this Note
and to make such calculation as described in Schedule A attached hereto. For
purposes of such recalculation, such new prepayment date shall be deemed the
“Intended Prepayment Date.”

     (2) Upon Lender’s exercise of any right of acceleration under this Note,
Borrower shall pay to Lender, in addition to the entire unpaid principal balance
of this Note outstanding at the time of the acceleration, (i) all accrued
interest and all other sums due Lender under this Note and the other Loan
Documents, and (ii) the prepayment premium calculated pursuant to Schedule A.
     (3) Any application by Lender of any collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note prior to
the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.
     (b) Notwithstanding the provisions of Paragraph 10(a), no prepayment
premium shall be payable (1) with respect to any prepayment occurring as a
result of the application of any insurance proceeds or condemnation award under
the Security Instrument, or (2) as provided in subparagraph (b) of Schedule A.
     (c) Schedule A is hereby incorporated by reference into this Note.
     (d) Any required prepayment of less than the entire unpaid principal
balance of this Note shall not extend or postpone the due date of any subsequent
monthly installments or change the amount of such installments, unless Lender
agrees otherwise in writing.
     (e) Borrower recognizes that any prepayment of the unpaid principal balance
of this Note, whether voluntary or involuntary or resulting from a default by
Borrower, will result in Lender’s incurring loss, including reinvestment loss,
additional expense and frustration or impairment of Lender’s ability to meet its
commitments to third parties. Borrower agrees to pay to Lender upon demand
damages for the detriment caused by any prepayment, and agrees that it is
extremely difficult and impractical to ascertain the extent of such damages.
Borrower therefore acknowledges and agrees that the formula for calculating
prepayment premiums set

B-2-11



--------------------------------------------------------------------------------



 



forth on Schedule A represents a reasonable estimate of the damages Lender will
incur because of a prepayment.
     (f) Borrower further acknowledges that the prepayment premium provisions of
this Note are a material part of the consideration for the Advance evidenced by
this Note, and acknowledges that the terms of this Note are in other respects
more favorable to Borrower as a result of Borrower’s voluntary agreement to the
prepayment premium provisions.
     11. Costs and Expenses. Borrower shall pay on demand all expenses and
costs, including fees and out-of-pocket expenses of attorneys and expert
witnesses and costs of investigation, incurred by Lender as a result of any
default under this Note or in connection with efforts to collect any amount due
under this Note, or to enforce the provisions of any of the other Loan
Documents, including those incurred in post-judgment collection efforts and in
any bankruptcy proceeding (including any action for relief from the automatic
stay of any bankruptcy proceeding) or judicial or non-judicial foreclosure
proceeding.
     12. Forbearance. Any forbearance by Lender in exercising any right or
remedy under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.
     13. Waivers. Except as expressly provided in the Master Agreement,
presentment, demand, notice of dishonor, protest, notice of acceleration, notice
of intent to demand or accelerate payment or maturity, presentment for payment,
notice of nonpayment, grace, and diligence in collecting the Indebtedness are
waived by Borrower and all endorsers and guarantors of this Note and all other
third party obligors.
     14. Advance Charges. Borrower agrees to pay an effective rate of interest
equal to the sum of the Interest Rate provided for in this Note and any
additional rate of interest resulting from any other charges of interest or in
the nature of interest paid or to be paid in connection with the Advance
evidenced by this Note and any other fees or amounts to be paid by Borrower
pursuant to any of the other Loan Documents. Neither this Note nor any of the
other Loan Documents shall be construed to create a contract for the use,
forbearance or detention of money requiring payment of interest at a rate
greater than the maximum interest rate permitted to be charged under applicable
law. If any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower in connection with the Advance is
interpreted so that any interest or other charge provided for in any Loan
Document, whether considered separately or together with other charges provided
for in any other Loan Document, violates that law, and Borrower is entitled to
the benefit of that law, that interest or charge is hereby reduced to the extent
necessary to eliminate that violation. The amounts, if any, previously paid to
Lender in excess of the permitted amounts shall be applied by Lender to reduce
the unpaid

B-2-12



--------------------------------------------------------------------------------



 



principal balance of this Note. For the purpose of determining whether any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower has been violated, all Indebtedness that constitutes
interest, as well as all other charges made in connection with the Indebtedness
that constitute interest, shall be deemed to be allocated and spread ratably
over the stated term of the Note. Unless otherwise required by applicable law,
such allocation and spreading shall be effected in such a manner that the rate
of interest so computed is uniform throughout the stated term of the Note.
     15. Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.
     16. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.
     17. Captions. The captions of the paragraphs of this Note are for
convenience only and shall be disregarded in construing this Note.
     18. Notices. All notices, demands and other communications required or
permitted to be given by Lender to Borrower pursuant to this Note shall be given
in accordance with accordance with Section 15.08 of the Master Agreement.
     19. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. The
provisions of Section 15.06 of the Master Agreement (entitled “Choice of Law;
Consent to Jurisdiction; Waiver of Jury Trial”) are hereby incorporated into
this Note by this reference to the fullest extent as if the text of such Section
were set forth in its entirety herein.
     20. Security for this Note. The indebtedness evidenced by this Note is
secured by other Security Documents executed by Borrower or its Affiliates.
Reference is made hereby to the Master Agreement and the Security Documents for
additional rights and remedies of Lender relating to the Indebtedness evidenced
by this Note. Each Security Document shall be released in accordance with the
provisions of the Master Agreement and the Security Documents.
     21. No Reborrowing. Advances borrowed under this Note may not be
reborrowed.
     22. Fixed Advances. This Note is issued to evidence a Fixed Advance made in
accordance with the terms of the Master Agreement.
     23. Cross-Default with Master Agreement. The occurrence of an Event of
Default under the Master Agreement shall constitute an “Event of Default” under
this Note, and, accordingly, upon the occurrence of an Event of Default under
the Master Agreement, the entire principal amount outstanding hereunder and
accrued interest thereon shall at once become due and payable, at the option of
the holder hereof.
[Remainder of page intentionally left blank.]

B-2-13



--------------------------------------------------------------------------------



 



ATTACHED SCHEDULES. The following Schedules are attached to this Note:

         
þ
  Schedule A   Prepayment Premium (required)
 
       
o
  Schedule B   Modifications to Multifamily Note

[Remainder of page intentionally left blank.]

B-2-14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal
or has caused this Note to be signed and delivered under seal by its duly
authorized representative. Borrower intends that this Note shall be deemed to be
signed and delivered as a sealed instrument.

                          BORROWER:                   CMF 15 Portfolio LLC, a
Delaware limited liability company                           By:   Colonial
Realty Limited Partnership, a Delaware limited partnership         Its:   Sole
Member        
 
                            By:   Colonial Properties Trust, an Alabama real
estate investment trust    
 
      Its:   General Partner    
 
                   
 
          By:        
 
             
 
   
 
          Name:        
 
             
 
   
 
          Title:        
 
             
 
   

B-2-15



--------------------------------------------------------------------------------



 



     Pay to the order of ___, without recourse.

             
 
  LENDER:        
 
                PNC ARCS LLC, a Delaware limited liability company
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

B-2-16



--------------------------------------------------------------------------------



 



SCHEDULE A
PREPAYMENT PREMIUM
Any prepayment premium payable under Paragraph 10 of this Note shall be computed
as follows:

  (a)   If the prepayment is made at any time after the date of this Note and
before the Yield Maintenance Period End Date, the prepayment premium shall be
the greater of:

  (i)   one percent (1%) of the amount of principal being prepaid; or
    (ii)   The product obtained by multiplying:

  (A)   the amount of principal being prepaid,

      by

  (B)   the difference obtained by subtracting from the Fixed Rate on this Note
the yield rate (the “Yield Rate”) on the            % U.S. Treasury Security due
                     (the “Specified U.S. Treasury Security”), on the
twenty-fifth (25th) Business Day preceding (x) the Intended Prepayment Date, or
(y) the date Lender accelerates the Advance or otherwise accepts a prepayment
pursuant to Paragraph 10(a)(3) of this Note, as the Yield Rate is reported in
The Wall Street Journal,

      by

  (C)   the present value factor calculated using the following formula:

        1 - (1 + r)-n/12
r

         
 
  [r =   Yield Rate
 
  n =   the number of months remaining between (1) either of the following:
(x) in the case of a voluntary prepayment, the Last Day of the Month during
which the prepayment is made, or (y) in any other case, the date on which Lender
accelerates the unpaid principal balance of this Note and (2) the Yield
Maintenance Period End Date]

     
 
  In the event that no Yield Rate is published for the Specified U.S. Treasury
Security, then the nearest equivalent non-callable U.S. Treasury Security having
a maturity date closest to the Yield

B-2-17



--------------------------------------------------------------------------------



 



     
 
  Maintenance Period End Date of this Note shall be selected at Lender’s
discretion. If the publication of such Yield Rates in The Wall Street Journal is
discontinued, Lender shall determine such Yield Rates from another source
selected by Lender.

  (b)   Notwithstanding the provisions of Paragraph 10(a) of this Note, no
prepayment premium shall be payable with respect to any prepayment made on or
after the Yield Maintenance Period End Date.

[Remainder of page intentionally left blank.]

B-2-18



--------------------------------------------------------------------------------



 



[Initial Page to Schedule A to Fixed Facility Note (Fixed+1 Maturity)]

         
 
       
 
 
 
   
 
  INITIALS    

B-2-19



--------------------------------------------------------------------------------



 



EXHIBIT C-1 TO MASTER CREDIT FACILITY AGREEMENT
VARIABLE FACILITY NOTE
(1-Month LIBOR Index Structured ARM)
[Need to modify if partially IO.]

      US $[                                                            ]  
[                                        , ___]

     FOR VALUE RECEIVED, the undersigned (“Borrower”) jointly and severally (if
more than one) promises to pay to the order of PNC ARCS LLC, a Delaware limited
liability company (“Lender”), the principal sum of                     
                                             Dollars (US $          
                               ), with interest on the unpaid principal balance
from the Disbursement Date until fully paid at the rates applicable from time to
time set forth in this Variable Facility Note (“Note”).
     This Note is executed and delivered by Borrower pursuant to that certain
Master Credit Facility Agreement, dated as of February 27, 2009, by and between
Borrower and Lender (as amended, restated or otherwise modified from time to
time, the “Master Agreement”), to evidence the obligation of Borrower to repay a
Variable Advance made by Lender to Borrower in accordance with the terms of the
Master Agreement. This Note is entitled to the benefit and security of the Loan
Documents provided for in the Master Agreement, to which reference is hereby
made for a statement of all of the terms and conditions under which the Variable
Advance evidenced hereby is made.
     Section 1. Defined Terms. In addition to defined terms found elsewhere in
this Note, as used in this Note, the following definitions shall apply:
Adjustable Rate. The initial Adjustable Rate shall be ___% per annum until the
first Rate Change Date. From and after each Rate Change Date until the next Rate
Change Date, the Adjustable Rate shall be the sum of (i) the Current Index, and
(ii) the Margin, which sum is then rounded to three decimal places, subject to
the limitations that the Adjustable Rate shall not be less than the Margin.
Advance: The advance evidenced by this Note.
Amortization Period:                     . [Three hundred sixty (360) months or
N/A depending on term.]
Business Day: Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.
Current Index: The published Index that is effective on the Business Day
immediately preceding the applicable Rate Change Date.

C-1-1



--------------------------------------------------------------------------------



 



Default Rate: A rate equal to the lesser of four (4) percentage points above the
then-applicable Adjustable Rate or the maximum interest rate which may be
collected from Borrower under applicable law.
Disbursement Date: The date of disbursement of Advance proceeds hereunder.
First Payment Date: The first day of                     , ___. [For example, if
the Note date is January 1, then the First Payment Date will be February 1. If
the Note date is any day other than January 1, then the First Payment Date will
be March 1.]
Indebtedness: The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.
Index: The British Bankers Association fixing of the London Inter-Bank Offered
Rate for 1-month U.S. Dollar-denominated deposits as reported by Telerate
through electronic transmission. If the Index is no longer available, or is no
longer posted through electronic transmission, Lender will choose a new index
that is based upon comparable information and provide notice thereof to
Borrower.
Initial Adjustable Rate:                     % per annum until the first Rate
Change Date.
Lender: The holder of this Note.
Loan Year: The period beginning on the Disbursement Date and ending on the day
before the twelfth Rate Change Date and each successive twelve- (12) month
period thereafter.
Margin:                                         %, which amount includes the
Variable Facility Fee.
Master Agreement: The Master Credit Facility Agreement dated as of February 27,
2009, and executed by and among Borrower and Lender, as amended, supplemented or
otherwise amended and restated from time to time.
Maturity Date: The first day of                                            
                    ,                       , or any earlier date on which the
unpaid principal balance of this Note becomes due and payable by acceleration or
otherwise.
Payment Change Date: The first day of the month following each Rate Change Date
until this Note is repaid in full.
Prepayment Lockout Period: That period of time as may be stated in Schedule A
attached hereto, if any.

C-1-2



--------------------------------------------------------------------------------



 



Prepayment Premium Term: The period beginning on the Disbursement Date and
ending on the last calendar day of the fourth (4th) month prior to the month in
which the Maturity Date occurs.
Rate Change Date: The First Payment Date and the first day of each month
thereafter until this Note is repaid in full.
Security Instrument: Individually and collectively, various multifamily
mortgages, deeds to secure debt or deeds of trust described in the Master
Agreement.
Servicing Payment Date: Two (2) Business Days prior to the date each monthly
payment is due under this Note.
Variable Facility Fee: Has the meaning set forth in the Master Agreement.
Event of Default and other capitalized terms used but not defined in this Note
shall have the meanings given to such terms in the Master Agreement or, if not
defined in the Master Agreement, as defined in the Security Instrument.
     Section 2. Address for Payment. All payments due under this Note shall be
payable at PNC ARCS LLC, 26901 Agoura Road, Suite 200, Calabasas Hills,
California 91301, or such other place as may be designated by written notice to
Borrower from or on behalf of Lender.
     Section 3. Payment of Principal and Interest. This Note will accrue
interest on the outstanding principal balance at the Adjustable Rate. Principal
and interest shall be paid as follows:
          (a) Short Month Interest. If disbursement of principal is made by
Lender to Borrower on any day other than the first day of the month, interest
for the period beginning on the Disbursement Date and ending on and including
the last day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.
          (b) Interest Accrual. Interest shall accrue on the unpaid principal
balance of this Note at the Adjustable Rate. The Adjustable Rate shall change on
each Rate Change Date until the Advance is repaid in full. Interest under this
Note shall be computed on the basis of a 360-day year. The amount of each
monthly payment made by Borrower pursuant to Paragraph 3(c)(4) below that is
allocated to interest will be based on the actual number of calendar days during
such month and shall be calculated by multiplying the unpaid principal balance
of this Note by the applicable Adjustable Rate, dividing the product by three
hundred sixty (360) and multiplying the quotient by the actual number of days
elapsed during the month. Borrower understands that the amount allocated to
interest for each month will vary depending on the actual number of calendar
days during such month.

C-1-3



--------------------------------------------------------------------------------



 



          (c) Adjustable Rate. The Initial Adjustable Rate shall be in effect
until the first Rate Change Date. From and after each Rate Change Date until the
next Rate Change Date, the Adjustable Rate shall be the sum of (i) the Current
Index, and (ii) the Margin, which sum is then rounded to three decimal places,
subject to the limitations that the Adjustable Rate shall not be less than the
Margin. Accrued interest on this Note shall be paid in arrears.
          (d) Monthly Payments. Borrower acknowledges and agrees to pay all
payments required each month as set forth below (the “Required Monthly
Payments”) due under this Note to Lender on the Servicing Payment Date even
though such Required Monthly Payments are due on the first day of every month.
Select one only:

         
 
  o   Amortizing Advance. If the Advance is an amortizing Advance, consecutive
monthly installments of principal and interest, each in the amount of the
Required Monthly Payment, shall be payable on the First Payment Date and on the
first day of each month thereafter until the entire unpaid principal balance
evidenced by this Note is fully paid. The initial Required Monthly Payment shall
be the amount required to pay the unpaid principal balance of this Note in equal
monthly installments, including accrued interest at the Initial Adjustable Rate
over the Amortization Period. Any remaining principal and interest, if not
sooner paid, shall be due and payable on the Maturity Date. The initial Required
Monthly Payment shall be                                                 
                                      Dollars (US
$                                        ). Thereafter, to the extent that the
Adjustable Rate has changed, the Required Monthly Payment shall change on each
Payment Change Date based on the then-applicable Adjustable Rate, and shall be
in an amount equal to the sum of (i) a principal payment equal to
                                                             Dollars (US
$                                        ) plus (ii) an interest payment
calculated utilizing the accrual method stated in Paragraph 3(b) above.
 
       
 
  o   Interest Only Advance. If the Advance is an interest-only Advance,
consecutive monthly installments of interest only, each in the amount of the
Required Monthly Payment, shall be payable on the First Payment Date and on the
first day of each month thereafter until the entire unpaid principal balance
evidenced by this Note is fully paid. The entire unpaid principal balance and
accrued but unpaid interest, if not sooner paid, shall be due and payable on the
Maturity Date. The initial Required Monthly Payment shall be ___Dollars (US
$___). Thereafter, to the extent that the Adjustable Rate has changed, the
Required Monthly Payment shall change on each Payment Change Date based on the
then-applicable Adjustable Rate. The amount of the initial and any changed
Required Monthly Payment shall be calculated utilizing the interest accrual
method stated in Paragraph 3(b) above.

          (e) [Intentionally deleted.]
          (f) Notice of Interest Rate Change. Before each Payment Change Date,
Lender shall re-calculate the Adjustable Rate and shall notify Borrower (in the
manner specified

C-1-4



--------------------------------------------------------------------------------



 



in the Security Instrument for giving notices) of any change in the Adjustable
Rate and the Required Monthly Payment.
          (g) Correction to Required Monthly Payment. If Lender at any time
determines, in its sole but reasonable discretion, that it has miscalculated the
amount of the Required Monthly Payment (whether because of a miscalculation of
the Adjustable Rate or otherwise), then Lender shall give notice to Borrower of
the corrected amount of the Required Monthly Payment (and the corrected
Adjustable Rate, if applicable) and (i) if the corrected amount of the Required
Monthly Payment represents an increase, then Borrower shall, within thirty
(30) calendar days thereafter, pay to Lender any sums that Borrower would have
otherwise been obligated under this Note to pay to Lender had the amount of the
Required Monthly Payment not been miscalculated, or (ii) if the corrected amount
of the Required Monthly Payment represents a decrease thereof and Borrower is
not otherwise in breach or default under any of the terms and provisions of the
Note, the Security Instrument or any other loan document evidencing or securing
the Note, then Borrower shall thereafter be paid the sums that Borrower would
not have otherwise been obligated to pay to Lender had the amount of the
Required Monthly Payment not been miscalculated.
          (h) Payments Before Due Date. Any regularly scheduled monthly
installment of principal and interest that is received by Lender before the date
it is due shall be deemed to have been received on the due date solely for the
purpose of calculating interest due.
          (i) Accrued Interest. Any accrued interest remaining past due for
thirty (30) days or more shall be added to and become part of the unpaid
principal balance and shall bear interest at the rate or rates specified in this
Note. Any reference herein to “accrued interest” shall refer to accrued interest
which has not become part of the unpaid principal balance. Any amount added to
principal pursuant to the Loan Documents shall bear interest at the applicable
rate or rates specified in this Note and shall be payable with such interest
upon demand by Lender and absent such demand, as provided in this Note for the
payment of principal and interest.
     Section 4. Application of Payments. If at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness which is less
than all amounts due and payable at such time, Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Borrower agrees that neither Lender’s acceptance
of a payment from Borrower in an amount that is less than all amounts then due
and payable nor Lender’s application of such payment shall constitute or be
deemed to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.
     Section 5. Security. The Indebtedness is secured, among other things, by
the Security Instrument, and reference is made to the Security Instrument for
other rights of Lender concerning the collateral for the Indebtedness.
     Section 6. Acceleration. If an Event of Default has occurred and is
continuing, the entire unpaid principal balance, any accrued interest, the
prepayment premium payable under Section 10, if any, and all other amounts
payable under this Note and any other Loan Document

C-1-5



--------------------------------------------------------------------------------



 



shall at once become due and payable, at the option of Lender, without any prior
notice to Borrower. Lender may exercise this option to accelerate regardless of
any prior forbearance.
     Section 7. Late Charge. MONTHLY PAYMENTS UNDER THIS NOTE ARE DUE ON THE
FIRST DAY OF EACH AND EVERY MONTH UNTIL THIS NOTE IS PAID IN FULL. BORROWER
HEREBY AGREES THAT SUCH PAYMENTS SHALL BE MADE TO LENDER ON THE SERVICING
PAYMENT DATE. THERE IS NO "GRACE” PERIOD FOR ANY MONTHLY INSTALLMENTS DUE
HEREUNDER. If any monthly installment due hereunder is not received by Lender on
or before the first day of each month or if any other amount payable under this
Note or under the Security Instrument or any other Loan Document is not received
by Lender before or on the date such amount is due, counting from and including
the date such amount is due, Borrower shall pay to Lender, immediately and
without demand by Lender, a late charge equal to five percent (5%) of such
monthly installment or other amount due. Borrower acknowledges that its failure
to make timely payments will cause Lender to incur additional expenses in
servicing and processing the Advance and that it is extremely difficult and
impractical to determine those additional expenses. Borrower agrees that the
late charge payable pursuant to this Paragraph represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Note, of the additional expenses Lender will incur by reason of such late
payment. The late charge is payable in addition to, and not in lieu of, any
interest payable at the Default Rate pursuant to Section 8.
     Section 8. Default Rate. So long as any monthly installment or any other
payment due under this Note remains past due for thirty (30) days or more,
interest under this Note shall accrue on the unpaid principal balance from the
earlier of the due date of the first unpaid monthly installment or other payment
due, as applicable, at the Default Rate. If the unpaid principal balance and all
accrued interest are not paid in full on the Maturity Date, the unpaid principal
balance and all accrued interest shall bear interest from the Maturity Date at
the Default Rate. Borrower also acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Advance, that, during the time that any monthly installment or
payment under this Note is delinquent for more than thirty (30) days, Lender
will incur additional costs and expenses arising from its loss of the use of the
money due and from the adverse impact on Lender’s ability to meet its other
obligations and to take advantage of other investment opportunities, and that it
is extremely difficult and impractical to determine those additional costs and
expenses. Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than
thirty (30) days, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk.
Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional
costs and expenses Lender will incur by reason of Borrower’s delinquent payment
and the additional compensation Lender is entitled to receive for the increased
risks of nonpayment associated with a delinquent Advance.
     Section 9. Limits on Personal Liability; Joint and Several Obligation. The
provisions of Article 14 of the Master Agreement (entitled “Limits on Personal
Liability”) are

C-1-6



--------------------------------------------------------------------------------



 



hereby incorporated into this Note by this reference to the fullest extent as if
the text of such Sections were set forth in its entirety herein.
     Section 10. Lockout; Voluntary and Involuntary Prepayments.
          (a) Subject to the terms of the Master Agreement, Borrower may
voluntarily prepay all or a portion of the indebtedness evidenced hereby subject
to the prepayment provisions and any Prepayment Lockout Period described in
Schedule A.
          (b) A prepayment premium shall be payable in connection with any
prepayment made under this Note as provided below:
               (i) At any time after the expiration of the Prepayment Lockout
Period, Borrower may voluntarily prepay all (but not less than all) of the
unpaid principal balance of this Note only on the last calendar day of a
calendar month (the “Last Day of the Month”) and only if Borrower has complied
with all of the following:
               (1) Borrower must give Lender at least thirty (30) days (if given
via U.S. Postal Service) or twenty (20) days (if given via facsimile, email or
overnight courier), but not more than sixty (60) days, prior written notice of
Borrower’s intention to make a prepayment (the “Prepayment Notice”). The
Prepayment Notice shall be given in writing (via facsimile, email, U.S. Postal
Service or overnight courier) and addressed to Lender. The Prepayment Notice
shall include, at a minimum, the Business Day upon which Borrower intends to
make the prepayment (the “Intended Prepayment Date”).
               (2) Borrower acknowledges that Lender is not required to accept
any voluntary prepayment of this Note on any day other than the Last Day of the
Month even if Borrower has given a Prepayment Notice with an Intended Prepayment
Date other than the Last Day of the Month or if the Last Day of the Month is not
a Business Day. Therefore, even if Lender accepts a voluntary prepayment on any
day other than the Last Day of the Month, for all purposes (including the
accrual of interest and the calculation of the prepayment premium), any
prepayment received by Lender on any day other than the Last Day of the Month
shall be deemed to have been received by Lender on the Last Day of the Month and
any prepayment calculation will include interest to and including the Last Day
of the Month in which such prepayment occurs. If the Last Day of the Month is
not a Business Day, then Borrower must make the payment on the Business Day
immediately preceding the Last Day of the Month.
               (3) Any prepayment shall be made by paying (A) the amount of
principal being prepaid, (B) all accrued interest (calculated to the Last Day of
the Month), (C) all other sums due Lender at the time of such prepayment, and
(D) the prepayment premium calculated pursuant to Schedule A.
               (4) If, for any reason, Borrower fails to prepay this Note within
five (5) Business Days after the Intended Prepayment Date, then Lender shall
have the right, but not the obligation, to recalculate the prepayment premium
pursuant to Schedule

C-1-7



--------------------------------------------------------------------------------



 



A based upon the date that Borrower actually prepays this Note. Notwithstanding
the foregoing, if the delayed prepayment occurs in a month other than the month
stated in the original Prepayment Notice, then Lender shall (a) have the right,
but not the obligation, to recalculate the prepayment premium pursuant to
Schedule A based upon the date that Borrower actually prepays this Note and
(b) recalculate the amount of interest payable. In either instance, for purposes
of recalculation, such new prepayment date shall be deemed the “Intended
Prepayment Date.”
               (ii) Upon Lender’s exercise of any right of acceleration under
this Note, Borrower shall pay to Lender, in addition to the entire unpaid
principal balance of this Note outstanding at the time of the acceleration,
(A) all accrued interest and all other sums due Lender under this Note and the
other Loan Documents, and (B) the prepayment premium calculated pursuant to
Schedule A.
               (iii) Any application by Lender of any collateral or other
security to the repayment of any portion of the unpaid principal balance of this
Note prior to the Maturity Date and in the absence of acceleration shall be
deemed to be a partial prepayment by Borrower, requiring the payment to Lender
by Borrower of a prepayment premium.
          (c) Notwithstanding the provisions of Section 10(b), no prepayment
premium shall be payable (1) with respect to any prepayment occurring as a
result of the application of any insurance proceeds or condemnation award under
the Security Instrument, or (2) as provided in subparagraph (c) of Schedule A.
          (d) Schedule A is hereby incorporated by reference into this Note.
          (e) Any required prepayment of less than the entire unpaid principal
balance of this Note shall not extend or postpone the due date of any subsequent
monthly installments or change the amount of such installments, unless Lender
agrees otherwise in writing.
          (f) Borrower recognizes that any prepayment of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from a
default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth on Schedule A represents a reasonable
estimate of the damages Lender will incur because of a prepayment.
          (g) Borrower further acknowledges that the prepayment premium
provisions of this Note are a material part of the consideration for the Advance
evidenced by this Note, and acknowledges that the terms of this Note are in
other respects more favorable to Borrower as a result of Borrower’s voluntary
agreement to the prepayment premium provisions.
     Section 11. Costs and Expenses. Borrower shall pay on demand all expenses
and costs, including fees and out-of-pocket expenses of attorneys and expert
witnesses and costs of

C-1-8



--------------------------------------------------------------------------------



 



investigation, incurred by Lender as a result of any default under this Note or
in connection with efforts to collect any amount due under this Note, or to
enforce the provisions of any of the other Loan Documents, including those
incurred in post-judgment collection efforts and in any bankruptcy proceeding
(including any action for relief from the automatic stay of any bankruptcy
proceeding) or judicial or non-judicial foreclosure proceeding.
     Section 12. Forbearance. Any forbearance by Lender in exercising any right
or remedy under this Note, the Security Instrument, or any other Loan Document
or otherwise afforded by applicable law, shall not be a waiver of or preclude
the exercise of that or any other right or remedy. The acceptance by Lender of
any payment after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments or to exercise any right or remedy
with respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.
     Section 13. Waivers. Except as expressly provided in the Master Agreement,
presentment, demand, notice of dishonor, protest, notice of acceleration, notice
of intent to demand or accelerate payment or maturity, presentment for payment,
notice of nonpayment, grace, and diligence in collecting the Indebtedness are
waived by Borrower and all endorsers and guarantors of this Note and all other
third party obligors.
     Section 14. Loan Charges. Borrower agrees to pay an effective rate of
interest equal to the sum of the interest rate provided for in this Note and any
additional rate of interest resulting from any other charges of interest or in
the nature of interest paid or to be paid in connection with the Advance
evidenced by this Note and any other fees or amounts to be paid by Borrower
pursuant to any of the other Loan Documents. Neither this Note nor any of the
other Loan Documents shall be construed to create a contract for the use,
forbearance or detention of money requiring payment of interest at a rate
greater than the maximum interest rate permitted to be charged under applicable
law. If any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower in connection with the Advance is
interpreted so that any interest or other charge provided for in any Loan
Document, whether considered separately or together with other charges provided
for in any other Loan Document, violates that law, and Borrower is entitled to
the benefit of that law, that interest or charge is hereby reduced to the extent
necessary to eliminate that violation. The amounts, if any, previously paid to
Lender in excess of the permitted amounts shall be applied by Lender to reduce
the unpaid principal balance of this Note. For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all Indebtedness that
constitutes interest, as well as all other charges made in connection with the
Indebtedness that constitute interest, shall be deemed to be allocated and
spread ratably over the stated term of the Note. Unless otherwise required by
applicable law, such allocation and spreading shall be effected in such a manner
that the rate of interest so computed is uniform throughout the stated term of
the Note.

C-1-9



--------------------------------------------------------------------------------



 



     Section 15. Commercial Purpose. Borrower represents that the Indebtedness
is being incurred by Borrower solely for the purpose of carrying on a business
or commercial enterprise, and not for personal, family or household purposes.
     Section 16. Counting of Days. Except where otherwise specifically provided,
any reference in this Note to a period of “days” means calendar days, not
Business Days.
     Section 17. Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial.
The provisions of Section 15.06 of the Master Agreement (entitled “Choice of
Law; Consent to Jurisdiction; Waiver of Jury Trial”) are hereby incorporated
into this Note by this reference to the fullest extent as if the text of such
Section were set forth in its entirety herein.
     Section 18. Captions. The captions of the paragraphs of this Note are for
convenience only and shall be disregarded in construing this Note.
     Section 19. Notices. All notices, demands and other communications required
or permitted to be given by Lender to Borrower pursuant to this Note shall be
given in accordance with Section 15.08 of the Master Agreement.
     Section 20. Cross-Default with Master Agreement. The occurrence of an Event
of Default under the Master Agreement shall constitute an “Event of Default”
under this Note, and, accordingly, upon the occurrence of an Event of Default
under the Master Agreement, the entire principal amount outstanding hereunder
and accrued interest thereon shall at once become due and payable, at the option
of the holder hereof.
[Remainder of page intentionally left blank.]

C-1-10



--------------------------------------------------------------------------------



 



ATTACHED SCHEDULES. The following Schedules are attached to this Note:

             
 
  þ   Schedule A Prepayment Premium (required)    
 
           
 
  o   Schedule B Modifications to Multifamily Note    

[Remainder of page intentionally left blank.]

C-1-11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal
or has caused this Note to be signed and delivered under seal by its duly
authorized representative.

                          BORROWER:    
 
                        CMF 15 Portfolio LLC, a Delaware limited liability
company    
 
                        By:   Colonial Realty Limited Partnership, a Delaware
limited partnership         Its:   Sole Member    
 
                            By:   Colonial Properties Trust, an Alabama real
estate investment trust             Its:   General Partner    
 
                   
 
          By:        
 
          Name:  
 
   
 
                   
 
          Title:        
 
                   

C-1-12



--------------------------------------------------------------------------------



 



Pay to the order of
                                                                    
                                , without recourse.

                  LENDER:
 
                PNC ARCS LLC, a Delaware limited liability company
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

C-1-13



--------------------------------------------------------------------------------



 



SCHEDULE A
PREPAYMENT PREMIUM
[USE IF 5-4-3-2-1 PREPAYMENT PREMIUM OPTION IS ELECTED BY BORROWER]
[5-7-10] YEAR TERM ARM ADVANCE — GRADUATED PREPAYMENT PREMIUM
(5-4-3-2-1 Prepayment Option)
Any prepayment premium payable under Section 10 of this Note shall be computed
as follows:

  (a)   If Borrower voluntarily prepays this Note, Lender accelerates the unpaid
principal balance of this Note, or Lender applies collateral held by Lender to
the repayment of any portion of the unpaid principal balance of this Note as
permitted in Section 10(b)(iii) of the Note (if any), the prepayment premium
shall be equal to the following percentage of the amount of principal being
prepaid at the time of such prepayment, acceleration or application:

         
First Loan Year
    5.00 %
Second Loan Year
    4.00 %
Third Loan Year
    3.00 %
Fourth Loan Year
    2.00 %
Fifth [through Tenth] Loan Year (except as set forth in (c) below)
    1.00 %

(b) For the purposes of this Note, a “Loan Year” shall have the meaning ascribed
to it in this Note.
(c) Notwithstanding the provisions of Section 10(b) of this Note or the
foregoing, no prepayment premium shall be payable with respect to any prepayment
made on or after the last calendar day of the fourth (4th) month prior to the
month in which the Maturity Date occurs.

         
 
 
 
INITIAL(S)    

C-1-14



--------------------------------------------------------------------------------



 



SCHEDULE A
PREPAYMENT PREMIUM
[USE IF 1% PREPAYMENT PREMIUM OPTION IS SELECTED]
     Notwithstanding Paragraph 10 of this Note, Borrower shall not have the
right voluntarily to prepay any of the principal of this Note before the first
anniversary of the date of this Note (the “Lockout Period”). The preceding
sentence shall not apply to a prepayment occurring as a result of the
application of any insurance proceeds or condemnation award under the Security
Instrument.
     Any prepayment premium payable under Paragraph 10 of this Note shall be
computed as follows:
(a) Borrower shall have no right to make a voluntary prepayment of this Note, in
whole or in part, during the Prepayment Lockout Period. If, during the
Prepayment Lockout Period, Lender accelerates the unpaid principal balance of
this Note or otherwise applies collateral held by Lender to the repayment of any
portion of the unpaid principal balance as permitted in Section 10(b)(ii) of the
Note (if any), the prepayment premium shall be equal to the following percentage
of the amount of principal being prepaid at the time of such acceleration or
application:
5.00%
(b) If, during the second through the tenth Loan Years, Borrower makes a
voluntary prepayment of this Note, Lender accelerates the unpaid principal
balance of this Note, or the Lender applies collateral held by Lender to the
repayment of any portion of the unpaid principal balance as permitted in
Section 10(b)(ii) of the Note (if any), the prepayment premium shall be equal to
the following percentage of the amount of principal being prepaid at the time of
such prepayment, acceleration or application:

         
Second Loan Year
    1.00 %
Third Loan Year
    1.00 %
Fourth Loan Year
    1.00 %
Fifth [through Tenth] Loan Year
    1.00 %

C-1-15



--------------------------------------------------------------------------------



 



     (c) Notwithstanding the foregoing or the provisions of Paragraph 10(b) of
this Note, no prepayment premium shall be payable with respect to any prepayment
made on or after the last calendar day of the fourth (4th) month prior to the
month in which the Maturity Date occurs.

         
 
 
 
Borrower Initials    

C-1-16



--------------------------------------------------------------------------------



 



EXHIBIT C-2 TO MASTER CREDIT FACILITY AGREEMENT
VARIABLE FACILITY NOTE
(3-Month LIBOR Index Structured ARM)
[Need to modify if partially IO.]

             
US $
        ,  
 
         

     FOR VALUE RECEIVED, the undersigned (“Borrower”) jointly and severally (if
more than one) promises to pay to the order of PNC ARCS LLC, a Delaware limited
liability company (“Lender”), the principal sum of
                                         Dollars (US $                    ),
with interest on the unpaid principal balance at the rates applicable from time
to time set forth in this Variable Facility Note (“Note”).
     This Note is executed and delivered by Borrower pursuant to that certain
Master Credit Facility Agreement, dated as of February 27, 2009, by and between
Borrower and Lender (as amended, restated or otherwise modified from time to
time, the “Master Agreement”), to evidence the obligation of Borrower to repay a
Variable Advance made by Lender to Borrower in accordance with the terms of the
Master Agreement. This Note is entitled to the benefit and security of the Loan
Documents provided for in the Master Agreement, to which reference is hereby
made for a statement of all of the terms and conditions under which the Variable
Advance evidenced hereby is made.
     Section 1. Defined Terms. In addition to defined terms found elsewhere in
this Note, as used in this Note, the following definitions shall apply:
Adjustable Rate: The initial Adjustable Rate shall be                     % per
annum until the first Rate Change Date. From and after each Rate Change Date
until the next Rate Change Date, the Adjustable Rate shall be the sum of (i) the
Current Index, and (ii) the Margin, which sum is then rounded to three decimal
places, subject to the limitations that the Adjustable Rate shall not be less
than the Margin.
Advance: The advance evidenced by this Note.
Amortization Period:                    . [Three hundred sixty (360) months or
N/A depending on term.]
Business Day: Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.
Current Index: The published Index that is effective on the Business Day
immediately preceding the applicable Rate Change Date.

C-2-1



--------------------------------------------------------------------------------



 



Default Rate: A rate equal to the lesser of four (4) percentage points above the
then-applicable Adjustable Rate or the maximum interest rate which may be
collected from Borrower under applicable law.
Disbursement Date: The date of disbursement of Advance proceeds hereunder.
First Payment Date: The first day of                     , ___. [For example, if
the Note date is January 1, then the First Payment Date will be February 1. If
the Note date is any day other than January 1, then the First Payment Date will
be March 1.]
Indebtedness: The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.
Index: The British Bankers Association fixing of the London Inter-Bank Offered
Rate for 3-month U.S. Dollar-denominated deposits as reported by Telerate
through electronic transmission. If the Index is no longer available, or is no
longer posted through electronic transmission, Lender will choose a new index
that is based upon comparable information and provide notice thereof to
Borrower.
Initial Adjustable Rate: ___% per annum until the first Rate Change Date.
Lender: The holder of this Note.
Loan Year: The period beginning on the Disbursement Date and ending on the day
before the fourth Rate Change Date and each successive twelve- (12) month period
thereafter.
Margin:                      %, which amount includes the Variable Facility Fee.
Master Agreement: The Master Credit Facility Agreement dated as of February 27,
2009, and executed by and among Borrower and Lender, as amended, supplemented or
otherwise amended and restated from time to time.
Maturity Date: The first day of                     , ___, or any earlier date
on which the unpaid principal balance of this Note becomes due and payable by
acceleration or otherwise.
Payment Change Date: The first day of the month following each Rate Change Date
until this Note is repaid in full.
Prepayment Lockout Period: That period of time as may be stated in Schedule A
attached hereto, if any.

C-2-2



--------------------------------------------------------------------------------



 



Prepayment Premium Term: The period beginning on the Disbursement Date and
ending on the last calendar day of the fourth (4th) month prior to the month in
which the Maturity Date occurs.
Rate Change Date: The first day of the month which is the second month following
the First Payment Date and the first day of every third month thereafter until
this Note is repaid in full.
Security Instrument: Individually and collectively, various multifamily
mortgages, deeds to secure debt or deeds of trust described in the Master
Agreement.
Servicing Payment Date: Two (2) Business Days prior to the date each monthly
payment is due under this Note.
Variable Facility Fee: Has the meaning set forth in the Master Agreement.
Event of Default and other capitalized terms used but not defined in this Note
shall have the meanings given to such terms in the Master Agreement or, if not
defined in the Master Agreement, as defined in the Security Instrument.
     Section 2. Address for Payment. All payments due under this Note shall be
payable at PNC ARCS LLC, 26901 Agoura Road, Suite 200, Calabasas Hills,
California 91301, or such other place as may be designated by written notice to
Borrower from or on behalf of Lender.
     Section 3. Payment of Principal and Interest. This Note will accrue
interest on the outstanding principal balance at the Adjustable Rate. Principal
and interest shall be paid as follows:
          (a) Short Month Interest. If disbursement of principal is made by
Lender to Borrower on any day other than the first day of the month, interest
for the period beginning on the Disbursement Date and ending on and including
the last day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.
          (b) Interest Accrual. Interest shall accrue on the unpaid principal
balance of this Note at the Adjustable Rate. The Adjustable Rate shall change on
each Rate Change Date until the Advance is repaid in full. Interest under this
Note shall be computed on the basis of a 360-day year. The amount of each
monthly payment made by Borrower pursuant to Paragraph 3(c)(4) below that is
allocated to interest will be based on the actual number of calendar days during
such month and shall be calculated by multiplying the unpaid principal balance
of this Note by the applicable Adjustable Rate, dividing the product by three
hundred sixty (360) and multiplying the quotient by the actual number of days
elapsed during the month. Borrower understands that the amount allocated to
interest for each month will vary depending on the actual number of calendar
days during such month.

C-2-3



--------------------------------------------------------------------------------



 



          (c) Adjustable Rate. The Initial Adjustable Rate shall be in effect
until the first Rate Change Date. From and after each Rate Change Date until the
next Rate Change Date, the Adjustable Rate shall be the sum of (i) the Current
Index, and (ii) the Margin, which sum is then rounded to three (3) decimal
places, subject to the limitations that the Adjustable Rate shall not be less
than the Margin. Accrued interest on this Note shall be paid in arrears.
          (d) Monthly Payments. Borrower acknowledges and agrees to pay all
payments required each month as set forth below (the “Required Monthly
Payments”) due under this Note to Lender on the Servicing Payment Date even
though such Required Monthly Payments are due on the first day of every month.
Select one only:

  o   Amortizing Advance. If the Advance is an amortizing Advance, consecutive
monthly installments of principal and interest, each in the amount of the
Required Monthly Payment, shall be payable on the First Payment Date and on the
first day of each month thereafter until the entire unpaid principal balance
evidenced by this Note is fully paid. The initial Required Monthly Payment shall
be the amount required to pay the unpaid principal balance of this Note in equal
monthly installments, including accrued interest at the Initial Adjustable Rate
over the Amortization Period. Any remaining principal and interest, if not
sooner paid, shall be due and payable on the Maturity Date. The initial Required
Monthly Payment shall be                      Dollars (US $             
       ). Thereafter, to the extent that the Adjustable Rate has changed, the
Required Monthly Payment shall change on each Payment Change Date based on the
then-applicable Adjustable Rate, and shall be in an amount equal to the sum of
(i) a principal payment equal to                      Dollars (US
$                    ) plus (ii) an interest payment calculated utilizing the
accrual method stated in Paragraph 3(b) above.     o   Interest Only Advance. If
the Advance is an interest-only Advance, consecutive monthly installments of
interest only, each in the amount of the Required Monthly Payment, shall be
payable on the First Payment Date and on the first day of each month thereafter
until the entire unpaid principal balance evidenced by this Note is fully paid.
The entire unpaid principal balance and accrued but unpaid interest, if not
sooner paid, shall be due and payable on the Maturity Date. The initial Required
Monthly Payment shall be                      Dollars (US
$                    ). Thereafter, to the extent that the Adjustable Rate has
changed, the Required Monthly Payment shall change on each Payment Change Date
based on the then-applicable Adjustable Rate. The amount of the initial and any
changed Required Monthly Payment shall be calculated utilizing the interest
accrual method stated in Paragraph 3(b) above.

               (e) [Intentionally deleted.]
               (f) Notice of Interest Rate Change. Before each Payment Change
Date, Lender shall re-calculate the Adjustable Rate and shall notify Borrower
(in the manner specified in

C-2-4



--------------------------------------------------------------------------------



 



the Security Instrument for giving notices) of any change in the Adjustable Rate
and the Required Monthly Payment.
          (g) Correction to Required Monthly Payment. If Lender at any time
determines, in its sole but reasonable discretion, that it has miscalculated the
amount of the Required Monthly Payment (whether because of a miscalculation of
the Adjustable Rate or otherwise), then Lender shall give notice to Borrower of
the corrected amount of the Required Monthly Payment (and the corrected
Adjustable Rate, if applicable) and (i) if the corrected amount of the Required
Monthly Payment represents an increase, then Borrower shall, within thirty
(30) calendar days thereafter, pay to Lender any sums that Borrower would have
otherwise been obligated under this Note to pay to Lender had the amount of the
Required Monthly Payment not been miscalculated, or (ii) if the corrected amount
of the Required Monthly Payment represents a decrease thereof and Borrower is
not otherwise in breach or default under any of the terms and provisions of the
Note, the Security Instrument or any other loan document evidencing or securing
the Note, then Borrower shall thereafter be paid the sums that Borrower would
not have otherwise been obligated to pay to Lender had the amount of the
Required Monthly Payment not been miscalculated.
          (h) Payments Before Due Date. Any regularly scheduled monthly
installment of principal and interest that is received by Lender before the date
it is due shall be deemed to have been received on the due date solely for the
purpose of calculating interest due.
          (i) Accrued Interest. Any accrued interest remaining past due for
thirty (30) days or more shall be added to and become part of the unpaid
principal balance and shall bear interest at the rate or rates specified in this
Note. Any reference herein to “accrued interest” shall refer to accrued interest
which has not become part of the unpaid principal balance. Any amount added to
principal pursuant to the Loan Documents shall bear interest at the applicable
rate or rates specified in this Note and shall be payable with such interest
upon demand by Lender and absent such demand, as provided in this Note for the
payment of principal and interest.
     Section 4. Application of Payments. If at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness which is less
than all amounts due and payable at such time, Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Borrower agrees that neither Lender’s acceptance
of a payment from Borrower in an amount that is less than all amounts then due
and payable nor Lender’s application of such payment shall constitute or be
deemed to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.
     Section 5. Security. The Indebtedness is secured, among other things, by
the Security Instrument, and reference is made to the Security Instrument for
other rights of Lender concerning the collateral for the Indebtedness.
     Section 6. Acceleration. If an Event of Default has occurred and is
continuing, the entire unpaid principal balance, any accrued interest, the
prepayment premium payable under Section 10, if any, and all other amounts
payable under this Note and any other Loan Document

C-2-5



--------------------------------------------------------------------------------



 



shall at once become due and payable, at the option of Lender, without any prior
notice to Borrower. Lender may exercise this option to accelerate regardless of
any prior forbearance.
     Section 7. Late Charge. MONTHLY PAYMENTS UNDER THIS NOTE ARE DUE ON THE
FIRST DAY OF EACH AND EVERY MONTH UNTIL THIS NOTE IS PAID IN FULL. BORROWER
HEREBY AGREES THAT SUCH PAYMENTS SHALL BE MADE TO LENDER ON THE SERVICING
PAYMENT DATE. THERE IS NO "GRACE” PERIOD FOR ANY MONTHLY INSTALLMENTS DUE
HEREUNDER. If any monthly installment due hereunder is not received by Lender on
or before the first day of each month or if any other amount payable under this
Note or under the Security Instrument or any other Loan Document is not received
by Lender before or on the date such amount is due, counting from and including
the date such amount is due, Borrower shall pay to Lender, immediately and
without demand by Lender, a late charge equal to five percent (5%) of such
monthly installment or other amount due. Borrower acknowledges that its failure
to make timely payments will cause Lender to incur additional expenses in
servicing and processing the Advance and that it is extremely difficult and
impractical to determine those additional expenses. Borrower agrees that the
late charge payable pursuant to this Paragraph represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Note, of the additional expenses Lender will incur by reason of such late
payment. The late charge is payable in addition to, and not in lieu of, any
interest payable at the Default Rate pursuant to Section 8.
     Section 8. Default Rate. So long as any monthly installment or any other
payment due under this Note remains past due for thirty (30) days or more,
interest under this Note shall accrue on the unpaid principal balance from the
earlier of the due date of the first unpaid monthly installment or other payment
due, as applicable, at the Default Rate. If the unpaid principal balance and all
accrued interest are not paid in full on the Maturity Date, the unpaid principal
balance and all accrued interest shall bear interest from the Maturity Date at
the Default Rate. Borrower also acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Advance, that, during the time that any monthly installment or
payment under this Note is delinquent for more than thirty (30) days, Lender
will incur additional costs and expenses arising from its loss of the use of the
money due and from the adverse impact on Lender’s ability to meet its other
obligations and to take advantage of other investment opportunities, and that it
is extremely difficult and impractical to determine those additional costs and
expenses. Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than
thirty (30) days, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk.
Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional
costs and expenses Lender will incur by reason of Borrower’s delinquent payment
and the additional compensation Lender is entitled to receive for the increased
risks of nonpayment associated with a delinquent Advance.
     Section 9. Limits on Personal Liability; Joint and Several Obligation. The
provisions of Article 14 of the Master Agreement (entitled “Limits on Personal
Liability”) are

C-2-6



--------------------------------------------------------------------------------



 



hereby incorporated into this Note by this reference to the fullest extent as if
the text of such Sections were set forth in its entirety herein.
     Section 10. Lockout; Voluntary and Involuntary Prepayments.
          (a) Subject to the terms of the Master Agreement, Borrower may
voluntarily prepay all or a portion of the indebtedness evidenced hereby subject
to the prepayment provisions and any Prepayment Lockout Period described in
Schedule A.
          (b) A prepayment premium shall be payable in connection with any
prepayment made under this Note as provided below:
               (i) At any time after the expiration of the Prepayment Lockout
Period, Borrower may voluntarily prepay all (but not less than all) of the
unpaid principal balance of this Note only on the last calendar day of a
calendar month(the “Last Day of the Month”) and only if Borrower has complied
with all of the following:
               (1) Borrower must give Lender at least thirty (30) days (if given
via U.S. Postal Service) or twenty (20) days (if given via facsimile, email or
overnight courier), but not more than sixty (60) days, prior written notice of
Borrower’s intention to make a prepayment (the “Prepayment Notice”). The
Prepayment Notice shall be given in writing (via facsimile, email, U.S. Postal
Service or overnight courier) and addressed to Lender. The Prepayment Notice
shall include, at a minimum, the Business Day upon which Borrower intends to
make the prepayment (the “Intended Prepayment Date”).
               (2) Borrower acknowledges that Lender is not required to accept
any voluntary prepayment of this Note on any day other than the Last Day of the
Month even if Borrower has given a Prepayment Notice with an Intended Prepayment
Date other than the Last Day of the Month or if the Last Day of the Month is not
a Business Day. Therefore, even if Lender accepts a voluntary prepayment on any
day other than the Last Day of the Month, for all purposes (including the
accrual of interest and the calculation of the prepayment premium), any
prepayment received by Lender on any day other than the Last Day of the Month
shall be deemed to have been received by Lender on the Last Day of the Month and
any prepayment calculation will include interest to and including the Last Day
of the Month in which such prepayment occurs. If the Last Day of the Month is
not a Business Day, then Borrower must make the payment on the Business Day
immediately preceding the Last Day of the Month.
               (3) Any prepayment shall be made by paying (A) the amount of
principal being prepaid, (B) all accrued interest (calculated to the Last Day of
the Month), (C) all other sums due Lender at the time of such prepayment, and
(D) the prepayment premium calculated pursuant to Schedule A.
               (4) If, for any reason, Borrower fails to prepay this Note within
five (5) Business Days after the Intended Prepayment Date, then Lender shall
have the right, but not the obligation, to recalculate the prepayment premium
pursuant to Schedule

C-2-7



--------------------------------------------------------------------------------



 



A based upon the date that Borrower actually prepays this Note. Notwithstanding
the foregoing, if the delayed prepayment occurs in a month other than the month
stated in the original Prepayment Notice, then Lender shall (a) have the right,
but not the obligation, to recalculate the prepayment premium pursuant to
Schedule A based upon the date that Borrower actually prepays this Note and
(b) recalculate the amount of interest payable. In either instance, for purposes
of recalculation, such new prepayment date shall be deemed the “Intended
Prepayment Date.”
               (ii) Upon Lender’s exercise of any right of acceleration under
this Note, Borrower shall pay to Lender, in addition to the entire unpaid
principal balance of this Note outstanding at the time of the acceleration,
(A) all accrued interest and all other sums due Lender under this Note and the
other Loan Documents, and (B) the prepayment premium calculated pursuant to
Schedule A.
               (iii) Any application by Lender of any collateral or other
security to the repayment of any portion of the unpaid principal balance of this
Note prior to the Maturity Date and in the absence of acceleration shall be
deemed to be a partial prepayment by Borrower, requiring the payment to Lender
by Borrower of a prepayment premium.
          (c) Notwithstanding the provisions of Section 10(b), no prepayment
premium shall be payable (1) with respect to any prepayment occurring as a
result of the application of any insurance proceeds or condemnation award under
the Security Instrument, or (2) as provided in subparagraph (c) of Schedule A.
          (d) Schedule A is hereby incorporated by reference into this Note.
          (e) Any required prepayment of less than the entire unpaid principal
balance of this Note shall not extend or postpone the due date of any subsequent
monthly installments or change the amount of such installments, unless Lender
agrees otherwise in writing.
          (f) Borrower recognizes that any prepayment of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from a
default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth on Schedule A represents a reasonable
estimate of the damages Lender will incur because of a prepayment.
          (g) Borrower further acknowledges that the prepayment premium
provisions of this Note are a material part of the consideration for the Advance
evidenced by this Note, and acknowledges that the terms of this Note are in
other respects more favorable to Borrower as a result of Borrower’s voluntary
agreement to the prepayment premium provisions.
     Section 11. Costs and Expenses. Borrower shall pay on demand all expenses
and costs, including fees and out-of-pocket expenses of attorneys and expert
witnesses and costs of

C-2-8



--------------------------------------------------------------------------------



 



investigation, incurred by Lender as a result of any default under this Note or
in connection with efforts to collect any amount due under this Note, or to
enforce the provisions of any of the other Loan Documents, including those
incurred in post-judgment collection efforts and in any bankruptcy proceeding
(including any action for relief from the automatic stay of any bankruptcy
proceeding) or judicial or non-judicial foreclosure proceeding.
     Section 12. Forbearance. Any forbearance by Lender in exercising any right
or remedy under this Note, the Security Instrument, or any other Loan Document
or otherwise afforded by applicable law, shall not be a waiver of or preclude
the exercise of that or any other right or remedy. The acceptance by Lender of
any payment after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments or to exercise any right or remedy
with respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.
     Section 13. Waivers. Except as expressly provided in the Master Agreement,
presentment, demand, notice of dishonor, protest, notice of acceleration, notice
of intent to demand or accelerate payment or maturity, presentment for payment,
notice of nonpayment, grace, and diligence in collecting the Indebtedness are
waived by Borrower and all endorsers and guarantors of this Note and all other
third party obligors.
     Section 14. Loan Charges. Borrower agrees to pay an effective rate of
interest equal to the sum of the interest rate provided for in this Note and any
additional rate of interest resulting from any other charges of interest or in
the nature of interest paid or to be paid in connection with the Advance
evidenced by this Note and any other fees or amounts to be paid by Borrower
pursuant to any of the other Loan Documents. Neither this Note nor any of the
other Loan Documents shall be construed to create a contract for the use,
forbearance or detention of money requiring payment of interest at a rate
greater than the maximum interest rate permitted to be charged under applicable
law. If any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower in connection with the Advance is
interpreted so that any interest or other charge provided for in any Loan
Document, whether considered separately or together with other charges provided
for in any other Loan Document, violates that law, and Borrower is entitled to
the benefit of that law, that interest or charge is hereby reduced to the extent
necessary to eliminate that violation. The amounts, if any, previously paid to
Lender in excess of the permitted amounts shall be applied by Lender to reduce
the unpaid principal balance of this Note. For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all Indebtedness that
constitutes interest, as well as all other charges made in connection with the
Indebtedness that constitute interest, shall be deemed to be allocated and
spread ratably over the stated term of the Note. Unless otherwise required by
applicable law, such allocation and spreading shall be effected in such a manner
that the rate of interest so computed is uniform throughout the stated term of
the Note.

C-2-9



--------------------------------------------------------------------------------



 



     Section 15. Commercial Purpose. Borrower represents that the Indebtedness
is being incurred by Borrower solely for the purpose of carrying on a business
or commercial enterprise, and not for personal, family or household purposes.
     Section 16. Counting of Days. Except where otherwise specifically provided,
any reference in this Note to a period of “days” means calendar days, not
Business Days.
     Section 17. Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial.
The provisions of Section 15.06 of the Master Agreement (entitled “Choice of
Law; Consent to Jurisdiction; Waiver of Jury Trial”) are hereby incorporated
into this Note by this reference to the fullest extent as if the text of such
Section were set forth in its entirety herein.
     Section 18. Captions. The captions of the paragraphs of this Note are for
convenience only and shall be disregarded in construing this Note.
     Section 19. Notices. All notices, demands and other communications required
or permitted to be given by Lender to Borrower pursuant to this Note shall be
given in accordance with Section 15.08 of the Master Agreement.
     Section 20. Cross-Default with Master Agreement. The occurrence of an Event
of Default under the Master Agreement shall constitute an “Event of Default”
under this Note, and, accordingly, upon the occurrence of an Event of Default
under the Master Agreement, the entire principal amount outstanding hereunder
and accrued interest thereon shall at once become due and payable, at the option
of the holder hereof.
[Remainder of page intentionally left blank.]

C-2-10



--------------------------------------------------------------------------------



 



ATTACHED SCHEDULES. The following Schedules are attached to this Note:

  þ   Schedule A Prepayment Premium (required)     o   Schedule B Modifications
to Multifamily Note

[Remainder of page intentionally left blank.]

C-2-11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal
or has caused this Note to be signed and delivered under seal by its duly
authorized representative.

                          BORROWER:                              
 
                        CMF 15 Portfolio LLC, a Delaware limited liability
company
 
                        By:   Colonial Realty Limited Partnership, a Delaware
limited partnership         Its:   Sole Member    
 
                            By:   Colonial Properties Trust, an Alabama real
estate investment trust             Its:   General Partner    
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   

C-2-12



--------------------------------------------------------------------------------



 



Pay to the order of                                        , without recourse.

         
 
  LENDER:    
 
 
 
        PNC ARCS LLC, a Delaware limited liability company
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

C-2-13



--------------------------------------------------------------------------------



 



SCHEDULE A
PREPAYMENT PREMIUM
[USE IF 5-4-3-2-1 PREPAYMENT PREMIUM OPTION IS ELECTED BY BORROWER]
5-YEAR TERM ARM ADVANCE — GRADUATED PREPAYMENT PREMIUM
(5-4-3-2-1 Prepayment Option)
Any prepayment premium payable under Section 10 of this Note shall be computed
as follows:

  (a)   If Borrower voluntarily prepays this Note, Lender accelerates the unpaid
principal balance of this Note, or Lender applies collateral held by Lender to
the repayment of any portion of the unpaid principal balance of this Note as
permitted in Section 10(b)(iii) of the Note (if any), the prepayment premium
shall be equal to the following percentage of the amount of principal being
prepaid at the time of such prepayment, acceleration or application:

         
First Loan Year
    5.00 %
Second Loan Year
    4.00 %
Third Loan Year
    3.00 %
Fourth Loan Year
    2.00 %
Fifth [through Tenth] Loan Year (except as set forth in (c) below)
    1.00 %

(b) For the purposes of this Note, a “Loan Year” shall have the meaning ascribed
to it in this Note.
(c) Notwithstanding the provisions of Section 10(b) of this Note or the
foregoing, no prepayment premium shall be payable with respect to any prepayment
made on or after the last calendar day of the fourth (4th) month prior to the
month in which the Maturity Date occurs.

     
 
   
 
  INITIAL(S)

C-2-14



--------------------------------------------------------------------------------



 



SCHEDULE A
PREPAYMENT PREMIUM
[USE IF BORROWER ELECTS 1% PREPAYMENT PREMIUM OPTION]
     Notwithstanding Paragraph 10 of this Note, Borrower shall not have the
right voluntarily to prepay any of the principal of this Note before the first
anniversary of the date of this Note (the “Lockout Period”). The preceding
sentence shall not apply to a prepayment occurring as a result of the
application of any insurance proceeds or condemnation award under the Security
Instrument.
     Any prepayment premium payable under Paragraph 10 of this Note shall be
computed as follows:
(a) Borrower shall have no right to make a voluntary prepayment of this Note, in
whole or in part, during the Prepayment Lockout Period. If, during the
Prepayment Lockout Period, Lender accelerates the unpaid principal balance of
this Note or otherwise applies collateral held by Lender to the repayment of any
portion of the unpaid principal balance as permitted in Section 10(b)(ii) of the
Note (if any), the prepayment premium shall be equal to the following percentage
of the amount of principal being prepaid at the time of such acceleration or
application:
5.00%
(b) If, during the second through the tenth Loan Years, Borrower makes a
voluntary prepayment of this Note, Lender accelerates the unpaid principal
balance of this Note, or the Lender applies collateral held by Lender to the
repayment of any portion of the unpaid principal balance as permitted in
Section 10(b)(ii) of the Note (if any), the prepayment premium shall be equal to
the following percentage of the amount of principal being prepaid at the time of
such prepayment, acceleration or application:

         
Second Loan Year
    1.00 %
Third Loan Year
    1.00 %
Fourth Loan Year
    1.00 %
Fifth [through Tenth] Loan Year
    1.00 %

C-2-15



--------------------------------------------------------------------------------



 



     (c) Notwithstanding the foregoing or the provisions of Paragraph 10(b) of
this Note, no prepayment premium shall be payable with respect to any prepayment
made on or after the last calendar day of the 4th month prior to the month in
which the Maturity Date occurs.

     
 
   
 
  Borrower Initials

C-2-16



--------------------------------------------------------------------------------



 



EXHIBIT D TO MASTER CREDIT FACILITY AGREEMENT
INTEREST RATE CAP SECURITY, PLEDGE AND ASSIGNMENT AGREEMENT
     THIS INTEREST RATE CAP SECURITY, PLEDGE AND ASSIGNMENT AGREEMENT (this
“Agreement”), dated as of                     , 2009, is by and between (i) (a)
CMF 15 PORTFOLIO LLC, a Delaware limited liability company, together with their
successors and assigns (“Borrower”), and (ii) PNC ARCS LLC, a Delaware limited
liability company, together with its successors and assigns (“Lender”).
RECITALS:
     A. Borrower and Lender are party to or have joined into that certain Master
Credit Facility Agreement dated as of February 27, 2009, (such agreement, as the
same may be amended, supplemented or otherwise modified or amended and restated,
from time to time, the “Master Agreement”), pursuant to which Lender has agreed
to provide certain Fixed Advances and Variable Advances in accordance with and
subject to the terms of the Master Agreement. As set forth in Section 1.2 of
this Agreement, all capitalized terms not otherwise defined herein shall have
their respective meanings set forth in the Master Agreement.
     B. The Advances made pursuant to the Master Agreement are evidenced by one
or more notes bearing the title Fixed Facility Note (collectively, the “Fixed
Note”) and/or Variable Facility Note (the “Variable Note”; together with the
Fixed Note, the “Note”).
     C. The Note is secured by, among other things, the Cap Documents (defined
below) and various Multifamily Mortgages, Deeds of Trust, and/or Deeds to Secure
Debt, Assignment of Rents and Security Agreements from Borrower to Lender (the
“Security Instrument”), granting a lien on each property identified as a
Mortgaged Property in the Master Agreement (collectively, the “Property”).
     D. Lender has required, and Borrower has agreed, to acquire and maintain an
interest rate cap or caps (the “Interest Rate Cap”) pursuant to one or more
interest rate cap agreements attached as Exhibit A to this Agreement (the “Cap
Documents”), in order to provide additional support and collateral for
Borrower’s obligations to Lender under the Note and other Loan Documents.
     E. To the extent that the initial Interest Rate Cap acquired by Borrower
terminates before the last Maturity Date of the Variable Advances then
outstanding (the “Variable Facility Termination Date”), Borrower is required to
make monthly deposits with Lender for the acquisition of a subsequent Interest
Rate Cap, such deposits to be held in an escrow account by Lender pursuant to
the terms of this Agreement.
     F. All of the Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement has been or will be assigned
to Fannie Mae pursuant to that certain Assignment of Master Agreement and Other
Loan Documents, dated as of even date with the Master Agreement (the
“Assignment”). Fannie Mae has not assumed and will not assume any

D-1



--------------------------------------------------------------------------------



 



of the obligations of the Lender under the Master Agreement or the Loan
Documents as a result of the Assignment. Fannie Mae has designated the Lender as
the servicer of the Advances contemplated by the Master Agreement.
     G. To (i) evidence Borrower’s obligations to maintain an Interest Rate Cap
while Variable Advances remain Outstanding, (ii) to the extent applicable, to
make monthly deposits for the acquisition of a subsequent Interest Rate Cap, and
(iii) as further security for Borrower’s obligations under the Master Agreement
and the Note, Borrower and Lender are entering into this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
set forth in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Borrower and Lender,
Borrower and Lender agree as follows:
ARTICLE 1
DEFINITIONS; RULES OF CONSTRUCTION
     Section 1.1. Incorporation of Recitals. The recitals set forth in this
Agreement are, by this reference, incorporated into and deemed a part of this
Agreement.
     Section 1.2. Capitalized Terms; Definitions. All capitalized terms used in
this Agreement shall have the meanings given to those terms in this Agreement.
Capitalized terms used in this Agreement and not defined in this Agreement, but
defined in the Master Agreement, shall have the meanings given to those terms in
the Master Agreement. Unless otherwise defined in this Agreement, terms used in
this Agreement that are defined in the Uniform Commercial Code as adopted in the
District of Columbia (“UCC”) shall have the meaning given those terms in the
UCC.
     Section 1.3. Interpretation. Words importing any gender include all
genders. The singular form of any word used in this Agreement shall include the
plural, and vice versa, unless the context otherwise requires. Words importing
persons include natural persons, firms, associations, partnerships and
corporations. The parties hereto acknowledge that each party and their
respective counsel have participated in the drafting and revision of this
Agreement. Accordingly, the parties agree that any rule of construction which
disfavors the drafting party shall not apply in the interpretation of this
Agreement or any statement or supplement or exhibit hereto.
     Section 1.4. Reference Materials. Sections mentioned by number only are the
respective sections of this Agreement so numbered. Reference to “this section”
or “this subsection” shall refer to the particular section or subsection in
which such reference appears. Any captions, titles or headings preceding the
text of any section and any table of contents or index attached to this
Agreement are solely for convenience of reference and shall not constitute part
of this Agreement or affect its meaning, construction or effect.

D-2



--------------------------------------------------------------------------------



 



ARTICLE 2
TERMS OF INTEREST RATE CAP
     Section 2.1. General Terms. To protect against fluctuations in interest
rates during the term of the Variable Facility Commitment, Borrower shall make
arrangements for an Interest Rate Cap to be in place and maintained at all times
with respect to the Variable Advance in accordance with the following terms and
conditions:
          (a) Term. Except as hereinafter permitted, the initial Interest Rate
Cap purchased by Borrower with respect to the Loan (the “Initial Interest Rate
Cap”) shall be in effect for a period beginning on the Closing Date of such
Variable Advance and terminating not earlier than the first to occur of (i) the
last day of the sixtieth (60th) full calendar month thereafter and (ii) the
Variable Facility Termination Date. A subsequent Interest Rate Cap (the
“Subsequent Interest Rate Cap”) shall be required if (i) the Initial Interest
Rate Cap expires or terminates prior to the Variable Facility Termination Date
and at such expiration Variable Advances are Outstanding, or (ii) if and at such
times as a new Variable Advance is funded. Each Subsequent Interest Rate Cap
must be in effect for a period beginning on the day of the expiration of the
prior Interest Rate Cap, or on the Closing Date of the new Variable Advance (as
applicable), and ending not earlier than the first to occur of (i) the last day
of the sixtieth (60th) full calendar month thereafter, and (ii) the Variable
Facility Termination Date. It is the intention of the parties, and a condition
of the Variable Facility Commitment, that Borrower shall obtain, and shall
maintain at all times during the term of this Agreement so long as any Variable
Facility Advance is Outstanding, an Interest Rate Cap or Interest Rate Caps in
an aggregate notional principal amount equal to the Variable Advances
Outstanding in effect from time to time and until the Variable Facility
Termination Date and meeting the conditions set forth in this Agreement.
          (b) Notional Amount. The notional amount of the Initial Interest Rate
Cap shall be equal to the original principal balance of the Variable Advances
for the entire term of the Initial Interest Rate Cap. The notional amount of any
Subsequent Interest Rate Cap shall be equal to the outstanding principal balance
of the Variable Advances at the time that any Subsequent Interest Rate Cap is to
become effective if the Variable Facility Commitment decreases, Borrower may
amend the Interest Rate Cap or Interest Rate Caps to provide for a decrease in
the notional amount to an amount equal to the reduced amount of the Variable
Facility Commitment, provided that Lender gives its prior written approval to
the documents reflecting the amendment (which approval shall not be unreasonably
withheld, delayed or conditioned).
          (c) Strike Rate. Each Initial and any Subsequent Interest Rate Cap
shall have a strike rate equal to the notional interest rate not greater than
the lowest interest rate that would result in an Aggregate Debt Service Coverage
Ratio of not less than 1.10:1.0 (assuming no amortization on a stressed basis as
set forth in the Master Agreement) (the “Strike Rate”).
          (d) Interest Rate Cap Documents and Counterparty. All Interest Rate
Caps shall be evidenced, governed and secured on terms and conditions, and
pursuant to rate cap agreements and related documentation (the “Interest Rate
Cap Documents”), in form and

D-3



--------------------------------------------------------------------------------



 



content acceptable to Lender, and with an interest rate cap provider (the
“Counterparty”) approved by Lender.
     Section 2.2. Payments Made under Interest Rate Cap. The Interest Rate Cap
Documents shall require the Counterparty to make all payments due under the
Interest Rate Cap directly to Lender. Such payments will be paid over to
Borrower only if (i) there is no Event of Default (as hereinafter defined), and
(ii) Lender has received payment in full for all amounts due under the Note and
other Loan Documents.
     Section 2.3. Termination of Interest Rate Cap. Borrower shall not
terminate, transfer or consent to any transfer of any existing Interest Rate Cap
without Lender’s prior written consent; provided, however, that if, and at such
time as, any Variable Advances due and owing under the Master Agreement and all
other Loan Documents are paid in full or if all of the Variable Advances are
converted to Fixed Advances, Borrower shall have the right to terminate the
existing Interest Rate Cap with respect to such Variable Advances in accordance
with Section 8.2 of this Agreement.
ARTICLE 3
INTEREST RATE CAP RESERVE ACCOUNT
     Section 3.1. Obligation to Maintain Interest Rate Cap Reserve Account.
During any period in which an Interest Rate Cap expiring prior to the Variable
Facility Termination Date is in effect, Borrower is required to make Monthly
Deposits (as defined below), to be held in an interest bearing escrow account
(the “Interest Rate Cap Reserve Account”) to provide a cash reserve for the
purchase of a Subsequent Interest Rate Cap. Borrower shall, with each monthly
payment due under the Master Agreement, deposit with Lender the Monthly Deposit
(defined below) into the Interest Rate Cap Reserve Account.
     Section 3.2. Monthly Deposit. The “Monthly Deposit” means, with respect to
the first twelve (12) months after the purchase of the Initial Interest Rate
Cap, an amount equal to one-sixtieth (1/60) of one hundred percent (100%) of the
cost, as reasonably estimated by Lender, to obtain any required Subsequent
Interest Rate Cap. At the end of each twelve (12) month period thereafter,
Lender shall estimate the cost of the Subsequent Interest Rate Cap and shall
adjust the Monthly Deposit based on the then current estimate for purchase of
the Subsequent Interest Rate Cap. No adjustment shall be made to the Monthly
Deposit if Lender determines that the current estimate of the cost of the
Subsequent Interest Rate Cap remains the same or has decreased. Borrower shall
continue to make the Monthly Deposits at the level required for the most recent
twelve (12) month period until Lender delivers written notice of a change in the
amount of the Monthly Deposit.
     Section 3.3. Terms of Interest Rate Cap Reserve Account. Lender shall
deposit the Monthly Deposits into an Interest Rate Cap Reserve Account that
meets the standards for custodial accounts as required by Lender from time to
time. (All Monthly Deposits and all other funds in the Interest Rate Cap Reserve
Account are referred to collectively as the “Interest Rate Cap Reserve.”) Lender
or a designated representative of Lender shall have the sole right to make
withdrawals from the Interest Rate Cap Reserve Account. All interest earned on
or profits realized from amounts on deposit in the Interest Rate Cap Reserve
Account shall be added to and

D-4



--------------------------------------------------------------------------------



 



become part of the Interest Rate Cap Reserve. Lender shall not be responsible
for any losses resulting from the investment of the Interest Rate Cap Reserve or
for obtaining any specific level or percentage of earnings on such investment.
If applicable law requires and provided no Event of Default exists under any of
the Loan Documents, Lender shall pay to Borrower the interest earned on the
Interest Rate Cap Reserve on January 1 of each year. Otherwise, all interest
earnings shall remain in the Interest Rate Cap Reserve Account.
     Section 3.4. Lender’s Duties Regarding the Interest Rate Cap Reserve
Account. Lender acknowledges that:
          (a) it will hold the Monthly Deposits and any investments in the
Interest Rate Cap Reserve pursuant to the terms of this Agreement;
          (b) it will credit all Monthly Deposits and any investments in the
Interest Rate Cap Reserve on its own books and records to the Interest Rate Cap
Reserve Account, subject to the security interests created in this Agreement;
          (c) it will hold all Monthly Deposits for the credit of the Interest
Rate Cap Reserve, subject to the security interest and the terms of this
Agreement; and
          (d) it will keep accurate records regarding amounts on deposit in the
Interest Rate Cap Reserve Account and any interest earned on or profits realized
from amounts on deposit in the Interest Rate Cap Reserve Account.
     Section 3.5. Irrevocable Deposits in Escrow. All deposits into the Interest
Rate Cap Reserve Account constitute irrevocable payments in escrow solely for
use as described in this Agreement. Borrower shall not have any control over the
use of, or any right to withdraw any moneys from the Interest Rate Cap Reserve
Account or any proceeds thereof except as provided in Section 3.7 of this
Agreement, nor shall Borrower have any right, title or interest in the Interest
Rate Cap Reserve Account, other than Borrower’s right to receive interest
pursuant to Section 3.3 above and Borrower’s right to the return of the Interest
Rate Cap Reserve Account pursuant to Section 3.8 below.
     Section 3.6. Request For Disbursement. At least ten (10) Business Days
prior to the date on which the Initial Interest Rate Cap is to expire, Borrower
shall be required to purchase the Subsequent Interest Rate Cap on terms and
conditions satisfactory to Lender. In such event, and provided that funds are
available in the Interest Rate Cap Reserve Account, Borrower shall request a
withdrawal from the Interest Rate Cap Reserve Account to acquire the Subsequent
Interest Rate Cap. Each written request for disbursement from the Interest Rate
Cap Reserve Account shall specify (i) the purchase price of the Subsequent
Interest Rate Cap (the “Purchase Price”); (ii) the name, address, contact name,
telephone number and wiring instructions of the Counterparty; (iii) the date by
which the Counterparty requires payment of the Purchase Price (the “Payment
Date”); and (iv) such other information as Lender may require.
     Section 3.7. Disbursement for Purchase of Subsequent Interest Rate Cap.
Upon receipt by Lender of a written request from Borrower in accordance with
Section 3.6 above, and the determination by Lender that all applicable terms and
conditions of this Agreement have been satisfied, Lender shall disburse to the
Counterparty of the Subsequent Interest Rate Cap, an

D-5



--------------------------------------------------------------------------------



 



amount from the Interest Rate Cap Reserve Account equal to the lesser of (i) the
Purchase Price, or (ii) the amount then on deposit in the Interest Rate Cap
Reserve Account. In no event shall Lender be obligated to disburse funds from
the Interest Rate Cap Reserve Account if an Event of Default has occurred.
     Section 3.8. Return of Interest Rate Cap Reserve Account to Borrower. The
parties acknowledge that:
          (a) For so long as Borrower has no obligation to purchase additional
Subsequent Interest Rate Caps under the terms of this Agreement or the Master
Agreement, any balance remaining in the Interest Rate Cap Reserve Account after
payment of the Purchase Price shall be delivered to Borrower on or promptly
following the Payment Date and Borrower shall have no further obligation to make
Monthly Deposits hereunder.
          (b) If the Outstanding Variable Advances are paid in part or in full,
or if all or any portion of the Variable Facility Commitment is converted to a
Fixed Facility Commitment, the balance of the Interest Rate Cap Reserve Account
shall be adjusted in proportion to the amount equal to the reduction of the
Outstanding Variable Advances or the portion of the Variable Facility Commitment
converted to a Fixed Facility Commitment. Lender shall deliver to Borrower any
excess funds in the Interest Rate Cap Reserve Account on account of such
adjustment promptly following such payment or conversion. In addition,
Borrower’s obligation to make future Monthly Deposits hereunder shall cease and
terminate to the extent and upon the earlier of (i) conversion of all or a
portion of the Variable Facility Commitment to a Fixed Facility Commitment, and
(ii) payment in part or in full of the Outstanding Variable Advances.
ARTICLE 4
SECURITY INTEREST IN COLLATERAL; FURTHER ASSURANCES
     Section 4.1. Security Interest in Collateral. As security for the due,
punctual, full and exact payment, performance or observance by Borrower of:
(i) all Borrower’s obligations under the Master Agreement, the Note and the
other Loan Documents (the “Obligations”), whether at stated maturity, by
acceleration or otherwise, whether now outstanding or hereafter arising, and
(ii) all other obligations which may be owing to Lender from time to time under
the Loan Documents, Borrower hereby transfers, grants, hypothecates, pledges,
sets over and delivers to Lender, its successors and assigns, a lien and
continuing security interest in all of Borrower’s right, title and interest in
and to the following property whether now owned or hereafter acquired (all of
which is collectively called the “Collateral”):
               (i) the Interest Rate Cap and the Interest Rate Cap Documents
representing the initial Interest Rate Cap and all Subsequent Interest Rate
Caps;
               (ii) any and all moneys (collectively, “Payments”) payable to
Borrower, from time to time, pursuant to the Interest Rate Cap Documents by the
Counterparty, whether credited to the Interest Rate Cap Reserve Account, held in
the course of payment or collection by Lender, or otherwise;
               (iii) any residual right, title or interest Borrower may have in
the Interest Rate Cap Reserve Account (to the extent required by this
Agreement);

D-6



--------------------------------------------------------------------------------



 



          (iv) all Monthly Deposits, whether credited to the Interest Rate Cap
Reserve Account, held in the course of payment or collection by Lender, or
otherwise;
          (v) all interest earned and profits realized on funds in the Interest
Rate Cap Reserve Account;
          (vi) all rights, liens and security interests or guarantees now
existing or hereafter granted by the Counterparty or any other person to secure
or guaranty payment of the Payments due pursuant to the Interest Rate Cap
Documents;
          (vii) all cash, funds, investments, securities, accounts, general
intangibles and all other property held from time to time in the Interest Rate
Cap Reserve Account and all certificates and instruments representing or
evidencing any of the foregoing;
          (viii) all rights of Borrower under any of the foregoing, including
all rights of Borrower to the Payments, contract rights and general intangibles
now existing or hereafter arising with respect to any or all of the foregoing;
          (ix) all documents, writings, books, files, records and other
documents arising from or relating to any of the foregoing, whether now existing
or hereafter arising;
          (x) all extensions, renewals and replacements of the foregoing; and
          (xi) all cash and non-cash proceeds and products of any of the
foregoing, including, without limitation, interest, dividends, cash,
instruments, proceeds of any insurance, and other property from time to time
received, receivable or otherwise distributed or distributable in respect of or
in exchange for any or all of the foregoing.
     Borrower hereby authorizes Lender to file financing statements,
continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest in the Collateral and Borrower agrees, if Lender so requests, to
execute and deliver to Lender such financing statements, continuation statements
and amendments. Borrower shall pay all filing costs and all costs and expenses
of any record searches for financing statements that Lender may require.
     Section 4.2. Further Assurances. At any time and from time to time, at the
expense of Borrower, Borrower shall promptly give, execute, deliver, file and
record any notice, statement, instrument, document, agreement or other paper and
do such other acts and things that may be necessary, or that Lender may request,
in order to perfect, continue and protect any security interest granted or
purported to be granted by this Agreement or to enable Lender to exercise and
enforce its rights and remedies under this Agreement.
     Section 4.3. Competing Security Arrangements. Borrower shall not execute,
file, permit to be filed or suffer to remain on file in any jurisdiction any
security agreement, financing statement or like agreement or instrument with
respect to the Collateral, or any part of the Collateral, naming anyone other
than Lender as the secured party. Borrower shall not sell, exchange or transfer
or otherwise dispose of any of the Collateral, or any interest in the
Collateral, other than any security interest or other lien in favor of Lender.

D-7



--------------------------------------------------------------------------------



 



     Section 4.4. No Change. Borrower will not voluntarily or involuntarily
change its principal place of business, chief executive office, name or
identity, without at least thirty (30) days prior written notice to Lender,
except in the event of a change in principal place of business or chief
executive office necessitated by fire, flood or other calamity, in which case
such notice shall be provided as soon as practicable.
     Section 4.5. Defense of Collateral. Borrower will defend the Collateral
against all claims and demands of all persons at any time claiming the same or
any interest in the Collateral.
ARTICLE 5
DELIVERY OF INTEREST RATE CAP DOCUMENTS
     Section 5.1. Acquisition of Interest Rate Cap; Delivery of Interest Rate
Cap Documents. Borrower has, on or before the date of this Agreement, executed
and delivered the Interest Rate Cap Documents to the Counterparty and has
delivered to Lender fully executed originals of such Interest Rate Cap
Documents. True, complete and correct copies of the Interest Rate Cap Documents
and all amendments thereto, fully executed by all parties, are attached as
Exhibit A hereto. Borrower hereby represents and warrants to Lender that there
is no additional security for or any other arrangements or agreements relating
to the Interest Rate Cap Documents and that the Counterparty has consented to
Borrower’s pledge of its rights and interests in the Interest Rate Cap to Lender
as security for the Loan.
     Section 5.2. Obligations Remain Absolute. Nothing contained herein shall
relieve Borrower of its primary obligation to pay all amounts due in respect of
its obligations under the Note and the other Loan Documents.
     Section 5.3. Subsequent Interest Rate Caps. Borrower agrees to execute and
deliver to Lender a Supplemental Agreement substantially in the form of the
attached Exhibit B attached hereto on each occasion on which Borrower acquires a
Subsequent Interest Rate Cap. Borrower shall, on or before the date any
Subsequent Interest Rate Cap is to become effective, execute and deliver the
Interest Rate Cap Documents representing the Subsequent Interest Rate Cap to the
Counterparty and deliver to Lender fully executed originals of such Interest
Rate Cap Documents to be held under this Agreement as a part of the Collateral.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
     Section 6.1. Representations and Warranties of Borrower. Borrower
represents and warrants to Lender that:
          (a) Borrower has paid to the Counterparty the entire cost of the
initial Interest Rate Cap.
          (b) The individuals who are signing and delivering this Agreement on
behalf of Borrower have been duly authorized to do so in accordance with the
documents and instruments pursuant to which Borrower is organized and which
govern the conduct of Borrower’s business.

D-8



--------------------------------------------------------------------------------



 



          (c) No consent of any other person or entity and no authorization,
approval, or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required or will be required (i) for the pledge
by Borrower of the Collateral pursuant to this Agreement or any Supplemental
Agreement or for the execution, delivery or performance of this Agreement or any
Supplemental Agreement by Borrower, (ii) for the perfection or maintenance of
the security interest created hereby or by any Supplemental Agreement (including
the first priority nature of such security interest) other than the filing of
any financing statement as may be required by the UCC, or (iii) for the
execution, delivery or performance of this Agreement by Borrower; there are no
conditions precedent to the effectiveness of this Agreement that have not been
satisfied or waived.
          (d) Neither the execution nor delivery of this Agreement or any
Supplemental Agreement nor the performance by Borrower of its obligations under
this Agreement or any Supplemental Agreement, nor the consummation of the
transactions contemplated by this Agreement or any Supplemental Agreement, will
(i) conflict with any provision of the organizational documents of Borrower;
(ii) conflict with, result in a breach of, or constitute a default (or an event
which would, with the passage of time or the giving of notice or both,
constitute a default) under, or give rise to a right to terminate, amend,
modify, abandon or accelerate, any contract, agreement, promissory note, lease,
indenture, instrument or license to which Borrower is a party or by which
Borrower’s assets or properties may be bound or affected; (iii) violate or
conflict with any federal, state or local law, statute, ordinance, rule,
regulation, order, judgment, decree or arbitration award which is either
applicable to, binding upon or enforceable against Borrower; (iv) result in or
require the creation or imposition of any lien, security interest, option or
other charge or encumbrance (“Liens”) upon or with respect to the Collateral,
other than Liens in favor of Lender; (v) violate any legally protected right of
any Person or give to any Person a right or claim against Borrower; or
(vi) require the consent, approval, order or authorization of, or the
registration, declaration or filing (except to the extent that the filing of
financing statements may be applicable) with, any federal, state or local
government entity.
          (e) Borrower is and shall be the sole legal and beneficial owner of,
and has and will have good and marketable title to (and has full right and
authority to pledge and assign), the Collateral, free and clear of all Liens
(other than in favor of Lender), all fiduciary obligations of any kind and any
adverse claim of title thereto and the Collateral is not subject to any offset,
right of redemption, defense or counterclaim of a third party. There is no
additional security for or any other arrangements or agreements relating to the
Interest Rate Cap Documents, except as may have been disclosed to Lender in
writing.
          (f) The security interest of Lender in the Collateral is, or when it
attaches shall be, a first, prior and perfected security interest. No financing
statement covering the Collateral, or any part of the Collateral (other than any
financing statement naming only Lender as the secured party), is outstanding or
is on file in any public office.
          (g) Borrower’s exact legal name is set forth in the first paragraph of
this Agreement.

D-9



--------------------------------------------------------------------------------



 



          (h) Absence of Bankruptcy. Borrower has not commenced (within the
meaning of Title 11, U.S. Code, and any similar state law for the relief of
debtors, a “Bankruptcy Law”) a voluntary case, consented to the entry of an
order for relief against it in an involuntary case, or consented to the
appointment of a receiver or custodian of it or for any part of its property,
nor has a court of competent jurisdiction entered an order or decree under any
Bankruptcy Law that is for relief against it in an involuntary case or appointed
a receiver or custodian for Borrower or any part of its property.
          (i) Borrower is an “eligible contract participant” within the meaning
of the Commodities Futures Modernization Act of 2000.
ARTICLE 7
EVENTS OF DEFAULT: RIGHTS AND REMEDIES
     Section 7.1. Event of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default under this Agreement:
          (a) the failure by Borrower to observe and perform any duty,
obligation or covenant required to be observed or performed by this Agreement or
any Supplemental Agreement;
          (b) any representation or warranty on the part of Borrower contained
in this Agreement or repeated and reaffirmed in this Agreement or any
Supplemental Agreement proves to be false, misleading or incorrect when made or
deemed made;
          (c) the occurrence of an event which would, with the passage of time
or the giving of notice or both, constitute an Event of Default under the Master
Agreement, the Note, the Security Instrument or any other Loan Document; and
          (d) the occurrence of an Event of Default under the Master Agreement,
the Note, the Security Instrument or any other Loan Document.
     Section 7.2. Remedies on Default. If any Event of Default under this
Agreement has occurred and is continuing:
          (a) At the direction of Lender, Borrower shall deliver all Collateral
to Lender or its designee;
          (b) Lender may, without further notice, exercise all rights,
privileges or options pertaining to the Collateral as if Lender were the
absolute owner of such Collateral, upon such terms and conditions as Lender may
determine, all without liability except to account for property actually
received by Lender, and Lender shall have no duty to exercise any of those
rights, privileges or options and shall not be responsible for any failure to do
so or delay in so doing; and
          (c) Lender may exercise in respect of the Collateral, in addition to
other rights and remedies provided for in this Agreement or otherwise available
to it, all of the rights and remedies of a secured party under the UCC and also
may, without notice except as specified

D-10



--------------------------------------------------------------------------------



 



below, sell the Collateral at public or private sale, at any of the offices of
Lender or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as may be commercially reasonable. Borrower agrees that, to the
extent notice of sale shall be required by applicable law, at least ten
(10) days prior notice to Borrower of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Lender may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. In case of any sale by Lender of any of the
Collateral, the Collateral so sold may be retained by Lender until the selling
price is paid by the purchaser, but Lender shall not incur any liability in case
of failure of the purchaser to take up and pay for the Collateral so sold. In
case of any such failure, such Collateral so sold may be again similarly sold.
After deducting all costs or expenses of every kind (including, without
limitation, the reasonable attorneys’ fees and legal expenses incurred by
Lender), Lender shall apply the residue of the proceeds of any sale or sales in
such manner as Lender may deem advisable.

The foregoing rights and remedies (i) shall be cumulative and concurrent,
(ii) may be pursued separately, successively or concurrently against Borrower
and any other party obligated under the Obligations, or against the Collateral,
or any other security for the Obligations, at the sole discretion of Lender,
(iii) may be exercised as often as occasion therefor shall arise, it being
agreed by Borrower that the exercise or failure to exercise any of same shall
not in any event be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (iv) are intended to be and shall be
non-exclusive. Nothing in this Agreement shall require or be construed to
require Lender to accept tender of performance of any of Borrower’s obligations
under this Agreement after the expiration of any time period set forth in this
Agreement for the performance of such obligations and the expiration of any
applicable cure periods, if any.
     Section 7.3. Application of Proceeds. Lender shall apply the Collateral or
the cash proceeds actually received from any sale or other disposition of the
Collateral in its sole and absolute discretion as follows:
          (a) to reimburse Lender for any amounts due to it pursuant to
Section 8.1 of this Agreement including the expenses of preparing for sale,
selling and the like and to reasonable attorneys’ fees and legal expenses
incurred by Lender in connection therewith;
          (b) to the repayment of all amounts then due and unpaid on the
Obligations in such order of priority as Lender may determine; and
          (c) to purchase any required Subsequent Interest Rate Cap that meets
the requirements of this Agreement or any of the other Loan Documents.
If the proceeds of sale, collection or other realization of or upon the
Collateral are insufficient to cover the costs and expenses of such realization
and the payment in full of the Obligations, Borrower shall remain liable for the
deficiency, except to the extent that Borrower’s liability for payment and
performance of the Obligations is limited by the terms of the Note and Master
Agreement.

D-11



--------------------------------------------------------------------------------



 



     Section 7.4. No Additional Waiver Implied by One Waiver. If any agreement
contained in this Agreement is breached by Borrower and thereafter waived by
Lender in writing, such waiver shall be limited to the particular breach so
waived and shall not be deemed to waive any other breach under this Agreement.
     Section 7.5. Lender Appointed Attorney-in-Fact. Borrower hereby appoints
Lender, through any duly authorized officer of Lender, as Borrower’s
attorney-in-fact, with full authority in the place and stead of Borrower and in
the name of Borrower or otherwise, from time to time in Lender’s discretion
during the continuance of an Event of Default, to take any action and to execute
any instrument which Lender may deem necessary or advisable to exercise the
rights and remedies granted in this Agreement, including, to receive, endorse
and collect all instruments made payable to Borrower representing any interest
payment, dividend, or other distribution in respect of the Collateral or any
part of the Collateral and to give full discharge for the same. Borrower agrees
that the power of attorney established pursuant to this Section 7.5 shall be
deemed coupled with an interest and shall be irrevocable.
     Section 7.6. Nature of Lender’s Rights. The right of Lender to the
Collateral held for its benefit under this Agreement shall not be subject to any
right of redemption Borrower might otherwise have and shall not be suspended,
discontinued or reduced or terminated for any cause, including, without limiting
the generality of the foregoing, any event constituting force majeure or any
acts or circumstances that may constitute commercial frustration of purpose.
ARTICLE 8
MISCELLANEOUS PROVISIONS
     Section 8.1. Fees, Costs and Expenses; Indemnification. Borrower agrees to
reimburse Lender, on demand, for all out-of-pocket costs and expenses incurred
by Lender in connection with the administration and enforcement of this
Agreement or any Supplemental Agreement and agrees to indemnify and hold
harmless Lender from and against any and all losses, costs, claims, damages,
penalties, causes of action, suits, judgments, liabilities and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Lender under this Agreement or any Supplemental Agreement or in
connection with this Agreement or any Supplemental Agreement, unless such
liability shall be due to willful misconduct or gross negligence on the part of
Lender or its agents or employees. If Borrower fails to do any act or thing
which it has covenanted to do under this Agreement or any Supplemental Agreement
or any representation or warranty on the part of Borrower contained in this
Agreement or any Supplemental Agreement or repeated and reaffirmed in this
Agreement or any Supplemental Agreement is breached, Lender may (but shall not
be obligated to) do the same or cause it to be done or remedy any such breach,
and may expend its funds for such purpose. Any and all amounts so expended by
Lender shall be repayable to it by Borrower upon Lender’s demand. The
obligations of Borrower under this Section shall survive the termination of this
Agreement or any Supplemental Agreement and the discharge of the other
obligations of Borrower under this Agreement or any Supplemental Agreement.
     Section 8.2. Termination. This Agreement and each Supplemental Agreement
and the assignments, pledges and security interests created or granted by this
Agreement and each Supplemental Agreement shall create a continuing security
interest in the Collateral and shall

D-12



--------------------------------------------------------------------------------



 



automatically terminate without any further action upon the earlier to occur of
(i) payment in full of all amounts due under the Note and all Loan Documents,
(ii) the conversion of the Variable Facility Commitment to a Fixed Facility
Commitment pursuant to the terms of the Master Agreement, or (iii) on the
Variable Facility Termination Date, subject to repayment of all Variable
Advances. Upon termination of this Agreement, if requested by Borrower, Lender
shall execute and deliver to Borrower for recording or filing in each office in
which any assignment or financing statement relative to the Collateral or the
agreements relating thereto or any part of the Collateral, shall have been filed
or recorded, a termination statement or release under applicable law (including,
if relevant, any financing statement), releasing Lender’s interest in the
Collateral and such other documents and instruments as Borrower may reasonably
request, all without recourse to or any warranty whatsoever by Lender and at the
cost and expense of Borrower. Upon termination of this Agreement, Borrower and
Counterparty are hereby authorized to amend, modify or restate the Rate Cap
Agreement as necessary to delete all references to Fannie Mae and Lender and to
evidence the termination of any rights or interests granted to Fannie Mae and
Lender therein.
     Section 8.3. No Deemed Waiver. No failure on the part of Lender or any of
its agents to exercise, and no course of dealing with respect to, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by Lender or any of its agents
of any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.
     Section 8.4. Entire Agreement. This Agreement and all Supplemental
Agreements created from time to time constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral, among
the parties to this Agreement with respect to the subject matter of this
Agreement.
     Section 8.5. Successors and Assigns. This Agreement shall inure to the
benefit of, and be enforceable by, Borrower, Lender, and their respective
successors and permitted assigns, and nothing herein expressed or implied shall
be construed to give any other Person any legal or equitable rights under this
Agreement. Borrower shall not assign any of the rights, interests or obligations
under this Agreement without the prior written consent of Lender.
     Section 8.6. Amendment. This Agreement may be amended, changed, waived or
modified only by an instrument in writing executed by the duly authorized
representatives of the parties.
     Section 8.7. Notices. All notices, demands and other communications
required or permitted to be given by Lender to Borrower pursuant to this Note
shall be given in accordance with Section 15.08 of the Master Agreement.
     Section 8.8. Governing Law. The provisions of Section 15.06 of the Master
Agreement entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial,” are hereby incorporated into this Agreement by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.

D-13



--------------------------------------------------------------------------------



 



     Section 8.9. Severability. If any term or other provision of this Agreement
or any Supplemental Agreement is invalid, illegal or incapable of being enforced
by any rule of law or public policy, all other conditions and provisions of this
Agreement and the Supplemental Agreements shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.
     Section 8.10. Multiple Counterparts. This Agreement may be simultaneously
executed in multiple counterparts, all of which shall constitute one and the
same instrument and each of which shall be, and shall be deemed to be, an
original.
     Section 8.11. Non-Recourse. The provisions of Article 14 of the Master
Agreement hereby are incorporated into this Agreement by this reference.
[Remainder of page intentionally left blank.]

D-14



--------------------------------------------------------------------------------



 



     Borrower and Lender have caused this Agreement to be signed as an
instrument under seal, on the date first written above, by their respective
officers duly authorized.

                      BORROWER:             CMF 15 Portfolio LLC, a Delaware
limited liability company    
 
                    By:   Colonial Realty Limited Partnership, a Delaware
limited partnership     Its:   Sole Member    

                      By:   Colonial Properties Trust, an Alabama real estate
investment trust     Its:   General Partner    

                 
 
      By:        
 
         
 
   
 
      Name:        
 
               
 
      Title:        
 
               

S-1



--------------------------------------------------------------------------------



 



                  LENDER:
 
                PNC ARCS LLC, a Delaware limited liability company
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

S-2



--------------------------------------------------------------------------------



 



EXHIBIT A
Interest Rate Cap Documents
[TO BE SUPPLIED]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
SUPPLEMENTAL INTEREST RATE CAP SECURITY,
PLEDGE AND ASSIGNMENT AGREEMENT
     THIS SUPPLEMENTAL INTEREST RATE CAP SECURITY, PLEDGE AND ASSIGNMENT
AGREEMENT (“Supplemental Agreement”), dated as of                     , 2___, is
by and between (i) CMF 15 PORTFOLIO LLC, a Delaware limited liability company,
together with their successors and assigns (“Borrower”), and (ii) PNC ARCS LLC,
a Delaware limited liability company, together with its successors and assigns
(“Lender”).
     This Supplemental Agreement supplements the Interest Rate Cap Security,
Pledge and Assignment Agreement dated as of              , 2009, by and between
Borrower and Lender (the “Agreement”).
RECITALS
     A. Borrower and Lender entered into the Agreement pursuant to which
Borrower is, subject to the terms of Section 1.09 of the Master Agreement,
required to acquire and maintain or replace, as appropriate, an Interest Rate
Cap at all times during the term of the Variable Facility Commitment which
Variable Advances are Outstanding. Each Interest Rate Cap will be represented by
one or more Interest Rate Cap Documents.
     B. All of the Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Agreement and Other Loan
Documents, dated as of even date with the Master Agreement (the “Assignment”).
Fannie Mae has not assumed any of the obligations of the Lender under the Master
Agreement or the Loan Documents as a result of the Assignment. Fannie Mae has
designated the Lender as the servicer of the Advances contemplated by the Master
Agreement.
     C. [Borrower has obtained a new Variable Advance under the Master
Agreement] OR [The Initial Interest Rate Cap has expired] and Borrower is
entering into a Subsequent Interest Rate Cap (as such term is defined in the
Agreement) as required by the Master Agreement and the Agreement.
     D. As security for Borrower’s obligations under the Master Agreement, the
Note and the other Loan Documents, Borrower is entering into this Supplemental
Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
set forth in this Supplemental Agreement and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by
Borrower, the parties agree as follows:
     Section 1. Definitions. All capitalized terms used in this Supplemental
Agreement have the meanings given to those terms in the Agreement or elsewhere
in this Supplemental Agreement unless the context or use clearly indicates a
different meaning.

B-1



--------------------------------------------------------------------------------



 



     Section 2. Rules of Construction. The rules of construction set forth in
the Agreement shall apply to this Supplemental Agreement in their entirety,
except that in applying such rules, the term “Supplemental Agreement” shall be
substituted for the term “Agreement”.
     Section 3. Grant of Security Interest. As security for the due, punctual,
full and exact payment, performance or observance by Borrower of: (i) all
Obligations, as defined in the Agreement, whether at stated maturity, by
acceleration or otherwise, whether now outstanding or hereafter arising, and
(ii) all other obligations which may be owing to Lender from time to time under
the Loan Documents, Borrower confirms and grants to Fannie Mae a continuing
security interest in and to the Collateral, as defined in the Agreement, as it
relates to the Subsequent Interest Rate Cap described in the attached Interest
Rate Cap Documents and all such Interest Rate Cap Documents, whether now owned
or hereafter acquired.
     Section 4. Acquisition of Interest Rate Cap; Delivery of Interest Rate Cap
Documents. Borrower has, on or before the date of this Supplemental Agreement,
executed and delivered the Interest Rate Cap Documents representing the
Subsequent Interest Rate Cap to the Counterparty and has delivered to Fannie Mae
fully executed originals of such Interest Rate Cap Documents to be held under
the Agreement as a part of the Collateral. The documents attached to this
Supplemental Agreement as Attachment I are true, complete and correct copies of
the Interest Rate Cap Documents and all amendments thereto, representing the
Subsequent Interest Rate Cap, fully executed by all parties. There is no and
shall be no additional security for or any other arrangements or agreements
relating to the Interest Rate Cap or the Interest Rate Cap Documents.
     Section 5. Representations and Warranties. As of the date of this
Supplemental Agreement, Borrower repeats and confirms all representations and
warranties made by Borrower in the Agreement.
     Section 6. Agreement Confirmed. Except as supplemented by this Supplemental
Agreement, Borrower confirms the original Agreement as previously supplemented
and amended from time to time.
     Section 7. Obligations Remain Absolute. Nothing contained in this
Supplemental Agreement shall relieve Borrower of its primary obligation to pay
all amounts due in respect of its obligations under the Loan Documents.
     Section 8. Governing Law. The provisions of Section 8.8 of the Agreement
are hereby incorporated into this Supplemental Agreement by this reference to
the fullest extent as if the text of such provisions were set forth in their
entirety herein.
[Remainder of page intentionally left blank; signature page follows]

B-2



--------------------------------------------------------------------------------



 



     Borrower and Lender have caused this Agreement to be signed and sealed, on
the date first written above, by their officers or representatives duly
authorized.

              BORROWER:
 
            CMF 15 Portfolio LLC, a Delaware limited liability company
 
       
 
  By:   Colonial Realty Limited Partnership, a Delaware limited partnership
 
  Its:   Sole Member

         
 
  By:   Colonial Properties Trust, an Alabama real estate investment trust
 
  Its:   General Partner

             
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

B-3



--------------------------------------------------------------------------------



 



                  LENDER:    
 
                PNC ARCS LLC, a Delaware limited liability company  
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



ATTACHMENT I
Interest Rate Cap Documents for Subsequent Interest Rate Cap
[TO BE SUPPLIED]

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1 TO MASTER CREDIT FACILITY AGREEMENT
GUARANTY
     This Guaranty (the “Guaranty”) is made and entered into as
of                    , 2009, by COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware
limited partnership (the “Guarantor”), for the benefit of PNC ARCS LLC, a
Delaware limited liability company (“Lender”).
RECITALS
     A. Lender has agreed to execute that certain Master Credit Facility
Agreement, dated as of February 27, 2009, (as amended, supplemented or otherwise
modified or amended and restated from time to time, the “Master Agreement”),
pursuant to which, inter alia, Lender has agreed, subject to the terms,
conditions and limitations of the Master Agreement, to loan to Borrower
signatory thereto (the “Borrower”) from time to time Advances (each, an
“Advance” and, collectively, the “Advances”) to be evidenced by various Notes
entitled Fixed Facility Note and Variable Facility Note by Borrower for the
benefit of Lender (individually and collectively, the “Note”).
     B. The repayment of the Advances and all of the other Obligations of
Borrower under the Master Agreement or the other Loan Documents are guaranteed
by this Guaranty to the extent of Borrower’s personal liability as provided in
Article 14 of the Master Agreement.
     C. Guarantor owns, directly or indirectly, an ownership interest in
Borrower and will receive a direct and material benefit from the Advances to
Borrower.
     D. Lender is willing to make the Advances to Borrower only if Guarantor
agrees to enter into this Guaranty.
     NOW, THEREFORE, in order to induce Lender to make the Advances to Borrower,
and in consideration thereof, Guarantor hereby agrees as follows:
     Section 1. Definitions. All capitalized terms used but not defined in this
Guaranty shall have the meanings ascribed to such terms in the Master Agreement.
     Section 2. Guaranty of Payment and Performance. Guarantor irrevocably,
absolutely and unconditionally guarantees to Lender all of the following
(collectively, the “Guaranteed Obligations”):
          (a) The due and punctual payment of all amounts for which Borrower is
personally liable under Article 14 of the Master Agreement; and
          (b) Subject to the limitations on the personal liability of Borrower
in Article 14 of the Master Agreement and, solely to the extent of Borrower’s
personal liability thereunder, the due and punctual performance of all the
Obligations of Borrower under the Master

E-1-1



--------------------------------------------------------------------------------



 



Agreement, and all of the obligations of Borrower under any other Loan Documents
from time to time executed by Borrower.
This Guaranty shall be an unconditional guaranty of payment and performance, and
not of collection, and is in no way conditioned upon any attempt by Lender to
pursue or exhaust any remedy against Borrower. This Guaranty is a continuing
guaranty which shall remain in full force and effect until all of the Guaranteed
Obligations have been paid and performed in full; and Guarantor shall not be
released from any Guaranteed Obligations to Lender under this Guaranty as long
as any amount payable by Borrower to Lender, or any Obligation by Borrower,
under the Loan Documents is not performed, satisfied, settled or paid in full.
     Section 3. Form of Payment. All payments under this Guaranty shall be made
to Lender in immediately available funds, without reduction by any recoupment,
set-off, counterclaim or cross-claim against Lender.
     Section 4. Guarantor’s Obligations are Absolute. The obligations of
Guarantor under this Guaranty shall be absolute and unconditional, shall not be
subject to any counterclaim, set-off, recoupment, deduction, or defense based
upon any claim Guarantor may have against Lender or Borrower and shall remain in
full force and effect without regard to, and shall not be released, discharged
or terminated or in any other way affected by, any circumstance or condition
(whether or not Guarantor shall have any knowledge or notice thereof),
including, without limitation:
          (a) any amendment or modification of, or extension of time for payment
of any of the principal of, interest on or other amounts payable under the Loan
Documents;
          (b) any exercise or non-exercise by Lender of any right, power or
remedy under or in respect of the Loan Documents, or any waiver, consent,
forbearance, indulgence or other action, inaction or omission by Lender under or
in respect of the Loan Documents;
          (c) any assignment, sale or other transfer of Borrower’s interest in
all or any part of the real or personal property which at any time constitutes
collateral for the payment of the Guaranteed Obligations, including, without
limitation, a conveyance of such property by Borrower to Lender by deed in lieu
of foreclosure;
          (d) any bankruptcy, insolvency, reorganization, adjustment,
dissolution, liquidation or other like proceeding involving or affecting
Borrower or Lender or their respective properties or creditors, or any action
taken with respect to the Loan Documents by any trustee or receiver of Borrower
or Lender, or by any court, in any such proceeding;
          (e) any invalidity or unenforceability, in whole or in part, of any
term or provision of the Loan Documents or Borrower’s incapacity or lack of
authority to enter into the Loan Documents;
          (f) any release, compromise, settlement or discharge with respect to
all or any portion of Borrower’s obligations under the Loan Documents;

E-1-2



--------------------------------------------------------------------------------



 



          (g) any acceptance of additional or substituted collateral for payment
of the Guaranteed Obligations or any release or subordination of any collateral
held at any time by Lender as security for the payment of the Guaranteed
Obligations; or
          (h) any resort to Guarantor for payment of all or any portion of the
Guaranteed Obligations, whether or not Lender shall have resorted to any
collateral securing the Guaranteed Obligations, if any, or shall have proceeded
to pursue or exhaust its remedies against Borrower (or any other Person)
primarily or secondarily liable for the Guaranteed Obligations.
No exercise, delay in exercise or non-exercise by Lender of any right hereby
given it, no dealing by Lender with Borrower, Guarantor or any other Person, no
change, impairment or suspension of any right or remedy of Lender, and no act or
thing which, but for this provision, could act as a release or exoneration of
the liabilities of Guarantor hereunder, shall in any way affect, decrease,
diminish or impair any of the obligations of Guarantor hereunder or give
Guarantor or any other Person any recourse or defense against Lender.
     Section 5. Waiver. Guarantor unconditionally waives the following:
          (a) notice of acceptance of this Guaranty and notice of any of the
matters referred to in Section 4 hereof;
          (b) all notices which may be required by statute, rule of law or
otherwise to preserve intact any rights which Lender may have against Guarantor
under this Guaranty, including, without limitation, any demand, proof or notice
of non-payment of any of the principal of, interest on or other amounts payable
under the Loan Documents, and notice of any failure on the part of Borrower to
perform and comply with any covenant, agreement, term or condition of the Loan
Documents;
          (c) any right to the enforcement, assertion or exercise of any right,
power or remedy conferred upon Lender in the Loan Documents or otherwise;
          (d) any requirement that Lender act with diligence in enforcing its
rights under the Loan Documents or this Guaranty;
          (e) any right to require Lender to proceed against or exhaust its
recourse against Borrower or any security or collateral held by Lender, if any,
at any time for the payment of the Guaranteed Obligations or to pursue any other
remedy in its power before being entitled to payment from Guarantor under this
Guaranty or before proceeding against Guarantor;
          (f) any failure by Lender to file or enforce a claim against the
estate (either in administration, bankruptcy or any other proceeding) of
Borrower or any other Person;
          (g) any defense based upon an election of remedies by Lender which
destroys or otherwise impairs the subrogation rights of Guarantor or the right
of Guarantor (after payment of the Guaranteed Obligations) to proceed against
Borrower for reimbursement, or both;
          (h) any defense based upon any taking, modification or release of any
collateral for the Guaranteed Obligations, if any, or any failure to perfect any
security interest in,

E-1-3



--------------------------------------------------------------------------------



 



or the taking of, or failure to take any other action with respect to, any
collateral securing payment of the Guaranteed Obligations, if any;
          (i) any defense based upon the addition, substitution or release, in
whole or in part, of any Person(s), including, without limitation, another
guarantor, primarily or secondarily liable for or in respect of the Guaranteed
Obligations;
          (j) any rights or defenses based upon an offset by Guarantor against
any obligation now or hereafter owed to Guarantor by Borrower; and
          (k) all other notices which may or might be lawfully waived by
Guarantor;
it being the intention hereof that Guarantor shall remain liable as principal,
to the extent set forth in this Guaranty, until the payment and performance in
full of the Guaranteed Obligations, notwithstanding any act, omission or thing
which might otherwise operate as a legal or equitable discharge of Guarantor
other than the payment and performance in full of the Guaranteed Obligations. No
delay by Lender in exercising any rights and/or powers hereunder or in taking
any action to enforce Borrower’s obligations under the Loan Documents shall
operate as a waiver as to such rights or powers or in any manner prejudice any
and all of Lender’s rights and powers hereunder against Guarantor. The intention
of Guarantor under this Guaranty is that, so long as any of the Guaranteed
Obligations remains unsatisfied, the obligations of Guarantor hereunder shall
not be discharged except by payment or performance and then only to the extent
of such performance. Guarantor agrees that Guarantor’s obligations hereunder
shall not be affected by any circumstances, whether or not referred to in this
Guaranty, which might constitute a legal or equitable discharge of a surety or
guarantor.
     Section 6. Election of Remedies. This Guaranty may be enforced from time to
time, as often as occasion therefor may arise, and without any requirement that
Lender must first pursue or exhaust any remedies available to it against
Borrower under the Loan Documents or against any other Person or resort to any
collateral at any time held by it for performance of the Guaranteed Obligations,
if any, or any other source or means of obtaining payment of any of the
Guaranteed Obligations.
     Section 7. Representations and Warranties of Guarantor. Guarantor hereby
represents and warrants to Lender as follows:
          (a) Due Organization; Qualification. Guarantor is qualified to
transact business and is in good standing in the state in which it is organized
and in each other jurisdiction in which such qualification and/or standing is
necessary to the conduct of its business and where the failure to be so
qualified would adversely affect the validity of, the enforceability of, or the
ability of Guarantor to perform the Guaranteed Obligations.
          (b) Power and Authority. Guarantor has the requisite power and
authority (i) to own its properties and to carry on its business as now
conducted and as contemplated to be conducted in connection with the performance
of the Guaranteed Obligations, and (ii) to execute and deliver this Guaranty and
to carry out the transactions contemplated by this Guaranty.

E-1-4



--------------------------------------------------------------------------------



 



          (c) Due Authorization. The execution, delivery and performance of this
Guaranty has been duly authorized by all necessary action and proceedings by or
on behalf of Guarantor, and to the best of Guarantor’s knowledge, no further
approvals or filings of any kind, including any approval of or filing with any
Governmental Authority, are required by or on behalf of Guarantor as a condition
to the valid execution, delivery and performance by Guarantor of this Guaranty.
          (d) Valid and Binding Obligations. This Guaranty has been duly
authorized, executed and delivered by Guarantor and constitutes the legal, valid
and binding obligations of Guarantor, enforceable against Guarantor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws or
equitable principles affecting the enforcement of creditors’ rights generally or
by equitable principles or by the exercise of discretion by any court.
          (e) Non-contravention: No Liens. Neither the execution and delivery of
this Guaranty, nor the fulfillment of or compliance with the terms and
conditions of this Guaranty nor the payment or performance of the Guaranteed
Obligations:
               (i) does or will conflict with or result in any breach or
violation of any Applicable Law enacted or issued by any Governmental Authority
or other agency having jurisdiction over Guarantor, any of the Mortgaged
Properties or any other portion of the Collateral or assets of Guarantor, or any
judgment or order applicable to Guarantor or to which Guarantor is subject;
               (ii) does or will conflict with or result in any material breach
or violation of, or constitute a default under, any of the terms, conditions or
provisions of Guarantor’s Organizational Documents, any indenture, existing
agreement or other instrument to which Guarantor is a party or to which
Guarantor, any of the Mortgaged Properties or any other portion of the
Collateral or other assets of Guarantor is subject; or
               (iii) does or will require the consent or approval of any
creditor of Guarantor, any Governmental Authority or any other Person except
such consents or approvals which have already been obtained.
          (f) Pending Litigation or Other Proceedings. There is no pending or,
to the best knowledge of Guarantor, threatened action, suit, proceeding or
investigation, at law or in equity, before any court, board, body or official of
any Governmental Authority or arbitrator which, if decided adversely to
Guarantor, would have, or may reasonably be expected to have, a Material Adverse
Effect on Guarantor. Guarantor is not in default with respect to any order of
any Governmental Authority.
          (g) Solvency. Guarantor is not insolvent and will not be rendered
insolvent by the transaction contemplated by this Guaranty and after giving
effect to such transaction, Guarantor will not be left with an unreasonably
small amount of capital with which to engage in its business or undertakings,
nor will Guarantor have incurred, have intended to incur, or believe that it has
incurred, debts beyond its ability to pay such debts as they mature. Guarantor
did not receive less than a reasonably equivalent value in exchange for
incurrence of the Guaranteed

E-1-5



--------------------------------------------------------------------------------



 



Obligations. There (i) is no contemplated, pending or, to the best of
Guarantor’s knowledge, threatened bankruptcy, reorganization, receivership,
insolvency or like proceeding, whether voluntary or involuntary, affecting
Guarantor and (ii) has been no assertion or exercise of jurisdiction over
Guarantor by any court empowered to exercise bankruptcy powers.
          (h) No Contractual Defaults. There are no defaults by Guarantor or, to
the knowledge of Guarantor, by any other Person under any contract to which
Guarantor is a party other than defaults which do not permit the non-defaulting
party to terminate the contract or which do not have, and are not reasonably be
expected to have, a Material Adverse Effect on Guarantor. Neither Guarantor nor,
to the knowledge of Guarantor, any other Person, has received notice or has any
knowledge of any existing circumstances in respect of which it could receive any
notice of default or breach in respect of any material contracts.
          (i) Representations True and Correct. The representations and
warranties made by Guarantor in this Guaranty are true, complete and correct as
of the Initial Closing Date and do not contain any untrue statement or omit to
state a material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading.
          (j) ERISA. Guarantor is in compliance in all material respects with
all applicable provisions of ERISA and has not incurred any liability to the
PBGC on a Plan under Title IV of ERISA. None of the assets of Guarantor
constitute plan assets (within the meaning of Department of Labor Regulation §
2510.3-101) of any employee benefit plan subject to Title I of ERISA.
          (k) Financial Information. The financial statements of Guarantor which
have been furnished to Lender are complete and accurate in all material respects
and present fairly the financial condition of Guarantor, as of its date in
accordance with GAAP, applied on a consistent basis, and since the date of the
most recent of such financial statements no event has occurred which would have,
or may reasonably be expected to have a Material Adverse Effect on Guarantor,
and there has not been any material transaction entered into by Guarantor other
than transactions related to the business of owning, managing and operating real
estate. Guarantor has no material contingent obligations which are not otherwise
disclosed in its most recent financial statements.
          (l) Accuracy of Information. No information, statement or report
furnished in writing to Lender by Guarantor in connection with this Guaranty or
any other Loan Document or in connection with the consummation of the
transactions contemplated hereby and thereby contains any material misstatement
of fact or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.
          (m) No Conflicts of Interest. To the best knowledge of Guarantor, no
member, officer, agent or employee of Lender has been or is in any manner
interested, directly or indirectly, in that Person’s own name, or in the name of
any other Person, in the Guaranty, the Loan Documents, or any Mortgaged
Property, in any contract for property or materials to be

E-1-6



--------------------------------------------------------------------------------



 



furnished or used in connection with such Mortgaged Property or in any aspect of
the transactions contemplated by the Loan Documents.
          (n) Governmental Approvals. To the best of Guarantor’s knowledge, no
Governmental Approval not already obtained or made is required for the execution
and delivery of this Guaranty or the performance of the terms and provisions
hereof by Guarantor.
          (o) Governmental Orders. Guarantor is not presently under any cease or
desist order or other orders of a similar nature, temporary or permanent, of any
Governmental Authority which would have the effect of preventing or hindering
performance of its duties hereunder, nor are there any proceedings presently in
progress or to its knowledge contemplated which would, if successful, lead to
the issuance of any such order.
          (p) No Reliance. Guarantor acknowledges, represents and warrants that
it understands the nature and structure of the transactions contemplated by this
Guaranty and the other Loan Documents; that it is familiar with the provisions
of all of the documents and instruments relating to such transactions; that it
understands the risks inherent in such transactions, including the risk of loss
of all or any of the Mortgaged Properties; and that it has not relied on Lender
or Fannie Mae for any guidance or expertise in analyzing the financial or other
consequences of the transactions contemplated by this Guaranty or any other Loan
Document or otherwise relied on Lender or Fannie Mae in any manner in connection
with interpreting, entering into or otherwise in connection with this Guaranty,
any other Loan Document or any of the matters contemplated hereby or thereby.
          (q) Compliance with Applicable Law. Guarantor is in compliance with
Applicable Law, including all Governmental Approvals, if any, except for such
items of noncompliance that, singly or in the aggregate, have not had and are
not reasonably expected to cause, a Material Adverse Effect on Guarantor.
          (r) Contracts with Affiliates. Guarantor has not entered into and is
not a party to any contract, lease or other agreement with any Affiliate of
Guarantor for the provision of any service, materials or supplies relating to
any Mortgaged Property.
     Section 8. Affirmative Covenants of Guarantor. Guarantor agrees and
covenants with Lender that, at all times during the Term of this Guaranty:
          (a) Maintenance of Existence. Guarantor shall maintain its existence
and continue to be a Delaware limited partnership organized under the laws of
the state of its organization. Guarantor shall continue to be duly qualified to
do business in each jurisdiction in which such qualification is necessary to the
conduct of its business and where the failure to be so qualified would
materially and adversely affect the validity of, the enforceability of, or the
ability to perform, its obligations under this Guaranty.
          (b) Financial Statements; Accountants’ Reports: Other Information. The
Guarantor shall keep and maintain at all times complete and accurate books of
accounts and records in sufficient detail to correctly reflect all of the
Guarantor’s financial transactions and

E-1-7



--------------------------------------------------------------------------------



 



assets. In addition, the Guarantor shall furnish, or cause to be furnished, to
Lender the financial statements required by the Master Agreement.
          (c) Maintain Licenses. Guarantor shall procure and maintain in full
force and effect all licenses, Permits, charters and registrations which are
material to the conduct of its business and shall abide by and satisfy all terms
and conditions of all such licenses, Permits, charters and registrations.
          (d) Access to Records; Discussions With Officers and Accountants. To
the extent permitted by law, Guarantor shall permit Lender to take all actions
set forth in Section 7.06 of the Master Agreement.
Notwithstanding the foregoing, prior to an Event of Default or Potential Event
of Default, all inspections shall be conducted at reasonable times during normal
business hours and upon reasonable notice to the Guarantor.
          (e) Inform Lender of Material Events. Guarantor shall promptly, but in
any event within five (5) Business Days, inform Lender in writing of any of the
following (and shall deliver to Lender copies of any related written
communications, complaints, orders, judgments and other documents relating to
the following) of which Guarantor has actual knowledge:
               (i) Defaults. The occurrence of any Event of Default or any
Potential Event of Default under any Loan Document;
               (ii) Regulatory Proceedings. Upon obtaining actual knowledge
thereof, the commencement of any rulemaking or disciplinary proceeding or the
promulgation of any proposed or final rule which would have, or may reasonably
be expected to have, a Material Adverse Effect on Guarantor;
               (iii) Legal Proceedings. The commencement or threat of, or
amendment to, any proceedings by or against Guarantor in any Federal, state or
local court or before any Governmental Authority, or before any arbitrator,
which, if adversely determined, would have, or at the time of determination may
reasonably be expected to have, a Material Adverse Effect on Guarantor;
               (iv) Bankruptcy Proceedings. The commencement of any proceedings
by or against Guarantor under any applicable bankruptcy, reorganization,
liquidation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, trustee or other similar
official is sought to be appointed for it;
               (v) Regulatory Supervision or Penalty. The receipt of notice from
any Governmental Authority having jurisdiction over Guarantor that (A) Guarantor
is being placed under regulatory supervision, (B) any license, Permit, charter,
membership or registration material to the conduct of Guarantor’s business or
the Mortgaged Properties is to be suspended or revoked or (C) Guarantor is to
cease and desist any practice, procedure or policy employed by Guarantor, as the
case may be, in the conduct of its business, and such cessation would have, or
may reasonably be expected to have, a Material Adverse Effect;

E-1-8



--------------------------------------------------------------------------------



 



               (vi) Material Adverse Effect. The occurrence of any act,
omission, change or event which has a Material Adverse Effect on Guarantor
subsequent to the date of the most recent audited financial statements delivered
to Lender pursuant to the Master Agreement;
               (vii) Accounting Changes. Any material change in Guarantor’s
accounting policies or financial reporting practices;
               (viii) Legal and Regulatory Status. The occurrence of any act,
omission, change or event, including any Governmental Approval, the result of
which is to change or alter in any way the legal or regulatory status of
Guarantor; and
               (ix) Default on Indebtedness. The occurrence of any event that
results in or, with the giving of notice, if applicable, or the passing of time,
or both, would result in (i) any imminent default, default or waiver of default
in respect of any Indebtedness of Guarantor having an aggregate principal amount
in excess of $100,000, (ii) the failure of Guarantor to pay when due or within
any applicable grace period any Indebtedness of Guarantor, or (iii) any
Indebtedness of Guarantor becoming due and payable before its normal maturity by
reason of a default or event of default, however described, or any other event
of default shall occur and continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness.
               (x) Restructuring of Guarantor. Any restructuring or
reorganization of any Guarantor.
          (f) ERISA. Guarantor shall at all times remain in compliance in all
material respects with all applicable provisions of ERISA and similar
requirements of the PBGC.
          (g) Further Assurances. Guarantor, at the request of Lender, but
without incurring any liability beyond the Guaranteed Obligations, shall execute
and deliver and, if necessary, file or record such statements, documents,
agreements, UCC financing and continuation statements and such other instruments
and take such further action as Lender from time to time may request as
reasonably necessary, desirable or proper to carry out more effectively the
purposes of this Guaranty or any of the other Loan Documents or to subject the
Collateral to the lien and security interests of the Loan Documents or to
evidence, perfect or otherwise implement, to assure the lien and security
interests intended by the terms of the Loan Documents or in order to exercise or
enforce its rights under the Loan Documents.
          (h) Monitoring Compliance. Upon the request of Lender, but without
incurring any liability beyond the Guaranteed Obligations, from time to time,
Guarantor shall promptly provide to Lender such documents, certificates and
other information as may be deemed reasonably necessary to enable Lender to
perform its functions under that certain MATS Addendum to Mortgage Selling and
Servicing Contract executed by Lender and Fannie Mae.
          (i) Guarantor shall comply with the provisions of Article 8 of the
Master Agreement.

E-1-9



--------------------------------------------------------------------------------



 



     Section 9. Negative Covenants of Guarantor.
          (a) Other Activities. Guarantor shall not violate the provisions of
Section 9.01 of the Master Agreement.
          (b) Material Adverse Effect. Guarantor shall not take or permit any
action which could reasonably be expected to have any Material Adverse Effect on
Guarantor.
          (c) Principal Place of Business. Guarantor shall not change its
principal place of business or the location of its books and records, each as
set forth in Section 18, without first giving thirty (30) days’ prior written
notice to Lender.
     Section 10. Expenses. Guarantor agrees to pay all reasonable costs and
out-of-pocket expenses, including court costs and expenses and the reasonable
fees and disbursements of legal counsel, incurred by or on behalf of Lender in
connection with the enforcement of Guarantor’s obligations under this Guaranty
or the protection of Lender’s rights under this Guaranty. The covenants
contained in this Section shall survive the payment of the Guaranteed
Obligations.
     Section 11. Condition of Borrower. Guarantor is fully aware of the
financial condition of Borrower and is executing and delivering this Guaranty
based solely upon Guarantor’s own independent investigation of all matters
pertinent hereto and is not relying in any manner upon any representation or
statement made by Lender. Guarantor represents and warrants that Guarantor is in
a position to obtain, and Guarantor hereby assumes full responsibility for
obtaining, any additional information concerning Borrower’s financial condition
and any other matters pertinent hereto as Guarantor may desire and Guarantor is
not relying upon or expecting Lender to furnish to Guarantor any information now
or hereafter in Lender’s possession concerning the same or any other matter. By
executing this Guaranty, Guarantor knowingly accepts the full range of risks
encompassed within a contract of this type, which risks Guarantor acknowledges.
     Section 12. Further Assurances. Guarantor agrees at any time and from time
to time upon request by Lender to take, or cause to be taken, any action and to
execute and deliver any additional documents which, in the reasonable opinion of
Lender, may be necessary in order to assure to Lender the full benefits of this
Guaranty.
     Section 13. Subordination. Guarantor hereby irrevocably and unconditionally
agrees that any claims, direct or indirect, Guarantor may have by subrogation or
other form of reimbursement, against Borrower or to any security or any interest
therein, by virtue of this Guaranty or as a consequence of any payment made by
Guarantor pursuant to this Guaranty, shall be fully subordinated in time and
right of payment to the payment in full of the Guaranteed Obligations and all
other obligations of Guarantor to Lender under this Guaranty.
     Section 14. No Subrogation. Guarantor shall not have any right of
subrogation against Borrower by reason of any payment by Guarantor under this
Guaranty until such time as all of the Guaranteed Obligations have been
satisfied in full. Nothing in the foregoing shall affect any claim which any
Guarantor has against Borrower under the terms of the Organizational Documents
of Borrower.

E-1-10



--------------------------------------------------------------------------------



 



     Section 15. Insolvency and Liability of Borrower. So long as any of the
Guaranteed Obligations is unpaid and this Guaranty is in effect, and to the
extent not prohibited by the applicable bankruptcy court, Guarantor agrees to
file all claims against Borrower in any bankruptcy or other proceeding in which
the filing of claims is required by law in connection with Indebtedness owed by
Borrower to Guarantor and to assign to Lender all rights of Guarantor thereunder
up to the lesser of (i) the amount of such Indebtedness or (ii) the amount of
the Guaranteed Obligations. In all such cases the Person or Persons authorized
to pay such claims shall pay to Lender the full amount thereof to the full
extent necessary to pay the Guaranteed Obligations, and Guarantor hereby assigns
to Lender all of Guarantor’s rights to all such payments to which Guarantor
would otherwise be entitled. Notwithstanding the foregoing, and except to the
extent that any sums owed by Borrower to Lender under the Loan Documents shall
have been fully satisfied thereby, the liability of Guarantor hereunder shall in
no way be affected by
          (a) the release or discharge of Borrower in any creditors’,
receivership, bankruptcy or other proceedings; or
          (b) the impairment, limitation or modification of the liability of
Borrower or the estate of Borrower in bankruptcy resulting from the operation of
any present or future provisions of the Bankruptcy Code or other statute or from
the decision in any court.
     Section 16. Preferences, Fraudulent Conveyances, Etc. If Lender is required
to refund, or voluntarily refunds, any payment received from Borrower because
such payment is or may be avoided, invalidated, declared fraudulent, set aside
or determined to be void or voidable as a preference, fraudulent conveyance,
impermissible setoff or a diversion of trust funds under the bankruptcy laws or
for any similar reason, including, without limitation, any judgment, order or
decree of any court or administrative body having jurisdiction over Lender or
any of its property, or any settlement or compromise of any claim effected by
Lender with Borrower or other claimant (a “Rescinded Payment”), then Guarantor’s
liability to Lender shall continue in full force and effect, or Guarantor’s
liability to Lender shall be reinstated, as the case may be, with the same
effect and to the same extent as if the Rescinded Payment had not been received
by Lender, notwithstanding the cancellation or termination of any Note or any of
the other Loan Documents. In addition, Guarantor shall pay, or reimburse Lender
for, all expenses (including all reasonable attorneys’ fees, court costs and
related disbursements) incurred by Lender in the defense of any claim that a
payment received by Lender in respect of all or any part of the Guaranteed
Obligations from Guarantor must be refunded. The provisions of this Section
shall survive the termination of this Guaranty and any satisfaction and
discharge of Borrower by virtue of any payment, court order or any federal or
state law.
     Section 17. Waiver. Neither this Guaranty nor any term hereof may be
changed, waived, discharged or terminated except by an instrument in writing
signed by Lender and Guarantor expressly referring to this Guaranty and to the
provisions so changed or limited. No such waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of Lender in exercising any
right under this Guaranty shall operate as a waiver thereof or otherwise by
prejudice thereto.

E-1-11



--------------------------------------------------------------------------------



 



     Section 18. Notices. All notices or other communications hereunder shall be
sufficiently given and shall be deemed given when sent in the manner and to the
addresses prescribed by the Master Agreement.
     Section 19. Assignability by Lender. Lender may, without notice to
Guarantor, assign or transfer the Advances and the Loan Documents, in whole or
in part. In such event, each and every immediate and successive assignee,
transferee or holder of all or any part of the Advances and the Loan Documents
shall have the right to enforce this Guaranty, by legal action or otherwise, as
fully as if such assignee, transferee, or holder were by name specifically given
such right and power in this Guaranty. Lender shall have an unimpaired right to
enforce this Guaranty for its benefit as to so much of the Advances and the Loan
Documents as Lender has not sold, assigned or transferred. Guarantor shall not
assign this Guaranty, or delegate any of its obligations hereunder, without the
prior written consent of lender.
     Section 20. Guarantor Bound by Judgment Against Borrower. Guarantor shall
be conclusively bound, in any jurisdiction, by the judgment in any action by
Lender against Borrower in connection with the Loan Documents (wherever
instituted) as if Guarantor were a party to such action even if not so joined as
a party.
     Section 21. Governing Law. The provisions of Section 15.06 of the Master
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”) are hereby incorporated into this Agreement by this reference to the
fullest extent as if the text of such Section were set forth in its entirety
herein.
     Section 22. Invalid Provisions. If any provision of this Guaranty or the
application thereof to Guarantor or any circumstance in any jurisdiction whose
laws govern this Guaranty shall, to any extent, be invalid or unenforceable
under any applicable statute, regulation or rule of law, then such provision
shall be deemed inoperative to the extent of such invalidity or unenforceability
and shall be deemed modified to conform to such statute, regulation or rule or
law. The remainder of this Guaranty and the application of any such invalid or
unenforceable provision to parties, jurisdictions or circumstances other than
those to whom or to which it is held invalid or unenforceable, shall not be
affected by such invalidity or unenforceability nor shall such invalidity or
unenforceability affect the validity or enforceability of any other provision of
this Guaranty.
     Section 23. General Provisions. This Guaranty shall be binding upon the
respective successors and assigns of Guarantor, and shall inure to the benefit
of Lender and its successors and assigns, including, without limitation, each
successive holder of the Notes. The descriptive headings of the Sections of the
Guaranty have been inserted herein for convenience of reference only and shall
not define or limit the provisions hereof.
     Section 24. Obligations Joint and Several. The obligations of Guarantor
hereunder shall be joint and several with the obligations of any other
guarantors under this and any other guaranty and the obligations of Borrower
under the Loan Documents.
[Remainder of page intentionally left blank.]

E-1-12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has signed this Guaranty under seal as of the
day and year first above written.

                  GUARANTOR:
 
                COLONIAL REALTY LIMITED
PARTNERSHIP, a Delaware limited partnership
 
                By:   Colonial Properties Trust, an Alabama real estate
investment trust     Its:   General Partner
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

E-1-13



--------------------------------------------------------------------------------



 



EXHIBIT E-2 TO MASTER CREDIT FACILITY AGREEMENT
CONFIRMATION OF GUARANTY
     THIS CONFIRMATION OF GUARANTY is made as of the ___day of
                    , 20___, by (i) COLONIAL REALTY LIMITED PARTNERSHIP, a
Delaware limited partnership (“Guarantor”), for the benefit of PNC ARCS LLC, a
Delaware limited liability company (“Lender”).
     Guarantor entered into that certain Guaranty dated as of [Guaranty Date],
for the benefit of Lender (the “Guaranty”) to guaranty the Guaranteed
Obligations (as defined in the Guaranty) under that certain Master Credit
Facility Agreement dated as of February 27, 2009, by and between borrowers
signatory thereto (individually and collectively, the “Borrower”) and Lender (as
amended, restated or otherwise modified from time to time, the “Master
Agreement”).
     Borrower and Lender have [increased] [expanded] [other] the credit facility
under the Master Agreement and made certain other changes to the terms and
conditions of the Master Agreement pursuant to that certain
[                    ] Amendment to Master Agreement dated as of even date
herewith (the “[                    ] Amendment”). As a condition to the
entering into the [                     ] Amendment, Guarantor is required to
confirm its obligations under the Guaranty.
     Guarantor hereby (i) acknowledges and consents to the [addition of the
Additional Borrower under the Master Agreement], (ii) acknowledges and consents
to the [increase and expansion of the credit facility and the] other changes and
the terms and conditions of the Master Agreement all as set forth in the
[                    ] Amendment, and (iii) confirms to Lender and Fannie Mae
that the terms and provisions of the Guaranty remain in full force and effect.
     Guarantor hereby confirms and ratifies the Loan Documents it has previously
executed in connection with the Master Agreement.
[Remainder of page intentionally left blank.]

E-2-1



--------------------------------------------------------------------------------



 



Dated as of                     , 2___

                  GUARANTOR:
 
                COLONIAL REALTY LIMITED
PARTNERSHIP, a Delaware limited partnership
 
                By:   Colonial Properties Trust, an Alabama real estate
investment trust     Its:   General Partner
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

E-2-2



--------------------------------------------------------------------------------



 



EXHIBIT F TO MASTER CREDIT FACILITY AGREEMENT
COMPLIANCE CERTIFICATE
     The undersigned (individually and collectively, “Borrower”) hereby
certifies to PNC ARCS LLC, a Delaware limited liability company (“Lender”) and
Fannie Mae as follows:
     Section 1. Master Agreement. Borrower is a party to or has joined into that
certain Master Credit Facility Agreement, dated as of February 27, 2009, by and
between Borrower and Lender (as amended, restated, modified or supplemented from
time to time, the “Master Agreement”). The rights of Lender under the Master
Agreement have been assigned to Fannie Mae. This Certificate is issued pursuant
to the terms of the Master Agreement.
     Section 2. Satisfaction of Conditions. Borrower hereby represents, warrants
and covenants to Lender that all conditions to the Request with respect to which
this Certificate is issued have been satisfied.
     Section 3. Capitalized Terms. All capitalized terms used but not defined in
this Certificate shall have the meanings ascribed to such terms in the Master
Agreement.
[Remainder of page intentionally left blank.]

F-1



--------------------------------------------------------------------------------



 



Dated:                    

                      BORROWER:    
 
                    CMF 15 Portfolio LLC, a Delaware limited liability company
 
                    By:   Colonial Realty Limited Partnership, a Delaware
limited partnership     Its:   Sole Member
 
                        By:   Colonial Properties Trust, an Alabama real estate
investment trust         Its:   General Partner
 
               
 
          By:    
 
               
 
          Name:    
 
               
 
          Title:    
 
               

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G-1 TO MASTER CREDIT FACILITY AGREEMENT
ORGANIZATIONAL CERTIFICATE
(Borrower)
     I, the undersigned,                     , hereby certify as follows:
     Section 1. Position. I am the [Secretary/Officer] of CMF 15 PORTFOLIO LLC,
a Delaware limited liability company (individually and collectively,
“Borrower”), and I am authorized to deliver this Certificate on behalf of
Borrower.
     Section 1. Master Agreement. Borrower entered into that certain Master
Credit Facility Agreement, dated as of February 27, 2009, by and between
Borrower and PNC ARCS LLC, a Delaware limited liability company (“Lender”) (as
amended, restated or otherwise modified from time to time, the “Master
Agreement”). The rights of Lender under the Master Agreement have been assigned
to Fannie Mae. This Certificate is issued pursuant to the terms of the Master
Agreement.
     Section 2. Due Authorization of Request. I hereby certify that no action by
the directors, general partners or members, as applicable, of Borrower is
necessary to duly authorize the execution and delivery of, and the consummation
of the transaction contemplated by the Request with respect to which this
Certificate is delivered, or, if necessary, that attached as Exhibit A to this
Certificate is a true copy of resolutions duly adopted at a meeting of the board
of directors, partners or members, as the case may be, that authorize the
action. Any such resolutions are in full force and effect and are unmodified as
of the date of this Certificate.
     Section 3. No Changes. Since the date of the most recent Organizational
Certificate delivered to Lender, or, if there are none, since the date of the
Master Agreement, there have been no changes in any of the Organizational
Documents of Borrower, except as set forth in Exhibit B to this Certificate, and
Borrower remains duly qualified in the jurisdictions in which it is required to
be qualified under the terms of the Master Agreement.
     Section 4. Incumbency Certificate. One or more of the persons authorized to
execute and deliver any documents required to be delivered in connection with
the Request are set forth below:

                 
 
  Name       Title    
 
               
 
               

     Section 5. Capitalized Terms. All capitalized terms used but not defined in
this Certificate shall have the meanings ascribed to such terms in the Master
Agreement.
[Remainder of page intentionally left blank.]

G-1-1



--------------------------------------------------------------------------------



 



Dated:                    

         
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:   [Secretary/Officer]

 



--------------------------------------------------------------------------------



 



Exhibit A
Resolutions
See attached.

 



--------------------------------------------------------------------------------



 



Exhibit B
Changes to Organizational Documents

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2 TO MASTER CREDIT FACILITY AGREEMENT
ORGANIZATIONAL CERTIFICATE
(Guarantor)
     I, the undersigned,                     , hereby certify as follows:
     Section 1. Position. I am the                      of COLONIAL REALTY
LIMITED PARTNERSHIP, a Delaware limited partnership (“Guarantor”), and I am
authorized to deliver this Certificate on behalf of Guarantor.
     Section 2. Guaranty. Guarantor entered into that certain Guaranty, dated as
of February 27, 2009, by and between Guarantor and PNC ARCS LLC, a Delaware
limited liability company (“Lender”) (as amended from time to time, the
“Guaranty”). The rights of Lender under the Guaranty have been assigned to
Fannie Mae. This Certificate is issued pursuant to the terms of the Guaranty.
     Section 3. Due Authorization of Request. I hereby certify that no action by
the members of Guarantor is necessary to duly authorize the execution and
delivery of, and the consummation of the transaction contemplated by the Request
with respect to which this Certificate is delivered, or, if necessary, that
attached as Exhibit A to this Certificate is a true copy of resolutions duly
adopted at a meeting of the board of directors, partners or members, as the case
may be, that authorize the action. Any such resolutions are in full force and
effect and are unmodified as of the date of this Certificate.
     Section 4. No Changes. Since the date of the most recent Organizational
Certificate delivered to Lender, or, if there are none, since the date of the
Guaranty, there have been no changes in any of the Organizational Documents of
Guarantor, except as set forth in Exhibit B to this Certificate, and Guarantor
remains in existence and is duly qualified in the jurisdictions in which it is
required to be qualified under the terms of the Guaranty.
     Section 5. Incumbency Certificate. One or more of the persons authorized to
execute and deliver any documents required to be delivered by Guarantor in
connection with the Request are as follows:

                 
 
  Name       Office    
 
               
 
               

     Section 6. Capitalized Terms. All capitalized terms used but not defined in
this Certificate shall have the meanings ascribed to such terms in the Master
Credit Facility Agreement between (i) CMF 15 PORTFOLIO LLC, a Delaware limited
liability company, and (ii) Lender dated as of February 27, 2009.
[Remainder of page intentionally left blank.]

G-2-1



--------------------------------------------------------------------------------



 



Dated:                     , 2009

         
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:   [Secretary/Officer]

S-1



--------------------------------------------------------------------------------



 



Exhibit A
Resolutions

 



--------------------------------------------------------------------------------



 



Exhibit B
Changes to Organizational Documents
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT H TO MASTER CREDIT FACILITY AGREEMENT
CONVERSION REQUEST
     THE MASTER AGREEMENT REQUIRES THERE TO OCCUR AT A CLOSING TO BE HELD AT
OFFICES DESIGNATED BY YOU ON A CLOSING DATE SELECTED BY YOU, AND OCCURRING
WITHIN THIRTY (30) BUSINESS DAYS AFTER YOUR RECEIPT OF THE CONVERSION REQUEST
(OR ON SUCH OTHER DATE TO WHICH WE MAY AGREE) AND ALL CONDITIONS CONTAINED IN
SECTION 1.08 OF THE MASTER AGREEMENT ARE SATISFIED.

                              ,                         
 
       
VIA:
       
 
 
 
   

PNC ARCS LLC, a Delaware limited liability company (“Lender”)
                    
                    
                    [LENDER TO CONFIRM]
[Note: Subject to change in the event Lender or its address changes]

Re:   CONVERSION REQUEST issued pursuant to that certain Master Credit Facility
Agreement, dated as of February 27, 2009, by and between the undersigned
(“Borrower”) and Lender (as amended, restated or otherwise modified from time to
time, the “Master Agreement”).

Ladies and Gentlemen:
This constitutes a Conversion Request pursuant to the terms of the
above-referenced Master Agreement.
     Section 1. Request. Borrower hereby requests that there occur a conversion
of all or a portion of a Variable Advance to a Fixed Advance and all or a
portion of the Variable Facility Commitment to the Fixed Facility Commitment in
accordance with the terms of the Master Agreement. Following is the information
required by the Master Agreement with respect to this Request:
          (a) Designation of Amount of Conversion. The amount of the conversion
shall be $                    .
          (b) Conversion Type:

      ___ SARM to Fixed     (c)   Prepayment of Variable Advances. (If any) The
Variable Advances Outstanding which will be prepaid on the Closing Date for the
conversion are as follows:

H-1



--------------------------------------------------------------------------------



 



             
 
  Closing Date of Variable Advance:        
 
     
 
   
 
  Maturity Date of Variable Advance:        
 
     
 
   
 
  Amount of Advance:        
 
     
 
   

(Note: Any Fixed Advances made in conjunction with a conversion of all or a
portion of the Variable Facility Commitment to the Fixed Facility Commitment
must be accompanied by an Advance Request and shall be reviewed in accordance
with the terms of the Master Agreement.)
          (d) Accompanying Documents. All documents, instruments and
certificates required to be delivered pursuant to the conditions contained in
Section 1.08 of the Master Agreement, including (i) the Conversion Documents, as
well as (ii) a Compliance Certificate and (iii) an Organizational Certificate
will be delivered on or before the Closing Date.
     Section 2. Capitalized Terms. All capitalized terms used but not defined in
this Request shall have the meanings ascribed to such terms in the Master
Agreement.
[Remainder of page intentionally left blank.]

H-2



--------------------------------------------------------------------------------



 



                      Sincerely,        
 
                    BORROWER:        
 
                    CMF 15 Portfolio LLC, a Delaware limited liability company
 
                    By:   Colonial Realty Limited Partnership, a Delaware
limited partnership     Its:   Sole Member
 
                        By:   Colonial Properties Trust, an Alabama real estate
investment trust         Its:   General Partner
 
               
 
          By:    
 
               
 
          Name:    
 
               
 
          Title:    
 
               

S-1



--------------------------------------------------------------------------------



 



EXHIBIT I TO MASTER CREDIT FACILITY AGREEMENT
RATE FORM
     Pursuant to Section 2.01(b) of that certain Master Credit Facility
Agreement dated as of February 27, 2009, (as amended, restated, supplemented or
otherwise modified from time to time, the “Master Agreement”) by and among PNC
ARCS LLC, a Delaware limited liability company (“Lender”), the undersigned
(“Borrower”), Borrower hereby requests that Lender issue to it an advance with
the following terms:

         
 
  Designation of Advance   o Fixed Advance
 
       
 
  (Check One)   o Variable Advance

     FOR SARM VARIABLE ADVANCE ONLY:

         
 
  Proposed Adjustable Rate                        %
 
       
 
  Advance Amount   $                                        
 
       
 
  Term                        months
 
       
 
  Initial 1-/3-Month Libor                       
 
       
 
  Margin                                            bps
 
       
 
  Proposed Initial Adjustable Rate                       
 
       
 
  Breakage Fee Deposit   $                                        
 
       
 
  Amortization/Interest Only:                                           
 
       
 
  Closing Date no later than                       ,                     
 
       
 
  Fannie Mae Settlement Date:                                           

     FOR FIXED ADVANCE ONLY:

         
 
  Proposed Cash Interest Rate                        %
 
       
 
  Advance Amount   $                                        
 
       
 
  Term                        months
 
       
 
  Fixed Facility Fee                                            bps
 
       
 
  All-in Note Rate                        %

I-1



--------------------------------------------------------------------------------



 



         
 
  Amortization Period                                           
 
       
 
  Closing Date no later than                       ,                     
 
       
 
  *Settlement Date                       ,                     

     Lender will provide Borrower with written confirmation when and if it has
obtained a commitment having the characteristics described above. In the event
that the lowest available Coupon Rate is greater than that specified above,
Lender will not proceed without the prior written authorization of Borrower.
     Borrower certifies that all conditions contained in Article 2 of the Master
Agreement that are required to be satisfied will be satisfied on or before the
Closing Date.
     Defined terms used herein shall have the same meaning as set forth in the
Master Agreement.
[Remainder of page intentionally left blank.]

I-2



--------------------------------------------------------------------------------



 



Dated:                                         , 2009

              BORROWER:
 
            CMF 15 Portfolio LLC, a Delaware limited liability company
 
       
 
  By:   Colonial Realty Limited Partnership, a Delaware limited partnership
 
  Its:   Sole Member

             
 
      By:   Colonial Properties Trust, an Alabama real estate investment trust
 
      Its:   General Partner

                     
 
          By:        
 
             
 
   
 
          Name:        
 
             
 
   
 
          Title:        
 
             
 
   

I-3



--------------------------------------------------------------------------------



 



Pursuant to Section 2.01(c) of the Master Agreement, Lender hereby confirms that
it has obtained a commitment for the purchase by Fannie Mae of the Note for cash
in conformance with the terms noted above except for the following:
Dated:                     

                  LENDER:    
 
                PNC ARCS LLC, a Delaware limited liability company    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Rate Setting Date:                                            ,               
       ,      :       AM/PM Eastern Time

I-4



--------------------------------------------------------------------------------



 



EXHIBIT J TO MASTER CREDIT FACILITY AGREEMENT
CERTIFICATE OF BORROWER PARTIES
     All Capitalized Terms used in this Certificate of Borrower Parties have the
meanings given to those terms in the Master Credit Facility Agreement (as
amended, restated or otherwise modified from time to time, the “Master
Agreement”) or elsewhere in this Certificate of Borrower Parties unless the
context or use clearly indicates a different meaning.
     In addition to all other representations, warranties and covenants made by
(i) CMF 15 PORTFOLIO LLC, a Delaware limited liability company (individually and
collectively, “Borrower”) and (ii) COLONIAL REALTY LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Guarantor”; together with Borrower,
individually and together, “Borrower Parties”) in connection with:
          (a) the making by Lender of the Advance(s) in the amount of
$                     pursuant to the Master Agreement;
          (b) the securing of the Obligations of Borrower and Guarantor under
the Master Agreement and the other Loan Documents by the Security Instruments
and any other Security Documents; and
          (c) the purchase by Fannie Mae of the Notes.
     Borrower Parties hereby represent, warrant and covenant to Lender and
Fannie Mae, as of                     , 2009, with respect to themselves, as
follows:
     Section 1. Review of Documents. Borrower has reviewed the Note, the
Security Instruments, the Master Agreement, and each of the other Loan Documents
and Security Documents, and Guarantor has reviewed the Guaranty and the Master
Agreement.
     Section 2. Purpose of Certificate. This Certificate is delivered to Lender
and Fannie Mae, in order to induce (a) Lender to enter into the Master Agreement
and to make the Advances to Borrower; and (b) Fannie Mae to agree to purchase
the Notes.
     Section 3. Due Organization; Qualification.
          (a) Borrower Parties are qualified to transact business and are in
good standing in the State in which each is organized and in each other
jurisdiction in which such qualification and/or standing is necessary to the
conduct of its business with respect to the Mortgaged Properties and where the
failure to be so qualified would adversely affect the validity of, the
enforceability of, or the ability of Borrower Parties to perform the Obligations
under the Master Agreement and the other Loan Documents. Borrower is qualified
to transact business and is in good standing in each State in which it owns a
Mortgaged Property.
          (b) Borrower’s and Guarantor’s principal place of business, principal
office and office where it keeps its books and records as to the Collateral is
located at the address set out in Section 15.08 of the Master Agreement.

J-1



--------------------------------------------------------------------------------



 



     Section 4. Power and Authority. Each Borrower Party has the requisite power
and authority (a) to own its properties and to carry on its business as now
conducted and as contemplated to be conducted in connection with the performance
of the Obligations under the Master Agreement or Guaranty, as applicable, and
under the other Loan Documents to which it is a party and (b) to execute and
deliver the Master Agreement or Guaranty, as applicable, and the other Loan
Documents and to carry out the transactions contemplated by the Master Agreement
and the other Loan Documents to which it is a party.
     Section 5. Due Authorization. The execution, delivery and performance of
the Master Agreement and the other Loan Documents to which it is a party by each
Borrower Party have been duly authorized by all necessary action and proceedings
by or on behalf of each Borrower Party, and no further approvals or filings of
any kind, including any approval of or filing with any Governmental Authority,
are required by or on behalf of each Borrower Party as a condition to the valid
execution, delivery and performance by each Borrower Party of the Master
Agreement or any of the other Loan Documents to which it is a party, except
filings required to perfect and maintain the Liens to be granted under the Loan
Documents and routine filings to maintain good standing and Permits.
     Section 6. Valid and Binding Obligations. The Master Agreement and the
other Loan Documents to which it is a party have been duly authorized, executed
and delivered by each Borrower Party and constitute the legal, valid and binding
obligations of each Borrower Party, enforceable against each Borrower Party in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws or equitable principles affecting the enforcement of creditors’
rights generally or by equitable principles or by the exercise of discretion by
any court.
     Section 7. Single-Purpose Status. Except as otherwise expressly approved by
Fannie Mae in writing, Borrower is a Single-Purpose entity and does not own any
real property or assets other than the Mortgaged Properties and does not operate
any business other than the management and operation of the Mortgaged
Properties.
     Section 8. No Default. The execution, delivery and performance of the
Obligations imposed on any Borrower Party under the Loan Documents to which it
is a party and the Security Documents will not cause such Borrower Party to be
in default under the provisions of any agreement, judgment or order to which
such Borrower Party is a party or by which such Borrower Party is bound.
     Section 9. Financial Statements. The financial statements of each Borrower
Party furnished to Lender, are, in each case, complete and accurate in all
material respects and present fairly the financial condition of such entities or
persons, as of its date in accordance with GAAP, applied on a consistent basis.
     Section 10. Financial Condition. No adverse change in the financial
condition of any Borrower Party has occurred between the respective dates of the
most recent financial statements which were furnished to Lender relating to such
entities or persons and the date hereof which has had or would reasonably be
expected to have a Material Adverse Effect.

J-2



--------------------------------------------------------------------------------



 



     Section 11. No Insolvency or Judgment. Neither Borrower, nor Guarantor, nor
any general partner, nor any managing member of Borrower (if applicable) is
currently (a) the subject or a party as debtor to any completed or pending
bankruptcy, reorganization or insolvency proceeding; or (b) the subject of any
judgment in an amount in excess of $300,000 individually and/or $550,000 in the
aggregate which is unpaid, unstayed on appeal, undischarged, unbonded, not fully
insured or undismissed for a period of sixty (60) days.
     Section 12. Taxes Paid. Borrower has filed all federal, state, county and
municipal tax returns required to have been filed by Borrower, and has paid all
taxes which have become due pursuant to such returns or to any notice of
assessment received by Borrower, and Borrower has no knowledge of any basis for
additional assessment with respect to such taxes. To the best of Borrower’s
knowledge, there are not presently pending any special assessments against any
Mortgaged Property or any part thereof.
     Section 13. Insolvency. Each Borrower Party is not presently insolvent, and
the proposed Advance will not render any Borrower Party insolvent.
     Section 14. Working Capital. After the Advance is made, each Borrower Party
will have sufficient working capital to pay all of such Borrower Party’s
outstanding debts as they come due and payable.
     Section 15. ERISA. Each Borrower Party is in compliance in all material
respects with all applicable provisions of ERISA and has not incurred any
liability to the PBGC on a Plan under Title IV of ERISA. None of the assets of
Borrower constitute plan assets (within the meaning of Department of Labor
Regulation § 2510.3-101) of any employee benefit plan subject to Title I of
ERISA.
     Section 16. Governmental Approvals; Governmental Orders. No Governmental
Approval not already obtained or made is required for the execution and delivery
of the Master Agreement or any other Loan Document or the performance of the
terms and provisions thereof by Borrower. Borrower is not presently under any
cease or desist order or other orders of a similar nature, temporary or
permanent, of any Governmental Authority which would have the effect of
preventing or hindering performance of the terms and provisions of the Master
Agreement or any other Loan Document, nor are there any proceedings presently in
progress or to its knowledge contemplated which would, if successful, lead to
the issuance of any such order.
     Section 17. Impositions. Borrower has paid all of the following items which
have become due and payable regarding any Mortgaged Property (or is in good
faith contesting same): taxes, government assessments; insurance premiums;
water, sewer and municipal charges; leasehold payments; ground rents; all
parties furnishing labor and materials and, except for such liens or claims
insured against by the policy of title insurance to be issued in connection with
the Master Agreement, there are no mechanics’, laborers’ or materialmen’s liens
or claims outstanding for work, labor or materials affecting any Mortgaged
Property, whether prior to, equal with or subordinate to the lien of any
Security Instrument; and any other charges affecting any Mortgaged Property,
except for liens securing unpaid taxes and statutory liens for amounts not yet
due and payable or being contested in good faith.

J-3



--------------------------------------------------------------------------------



 



     Section 18. Compliance with Applicable Laws. Each Mortgaged Property
complies in all material respects with all Applicable Laws affecting such
Mortgaged Property. Without limiting the foregoing, all material Permits,
including certificates of occupancy, to the extent issued by the relevant
jurisdiction, have been issued and are in full force and effect. Neither
Borrower nor, to the knowledge of Borrower, any former owner of any Mortgaged
Property, has received any written notification or threat of any actions or
proceedings regarding the noncompliance or nonconformity of any Mortgaged
Property with any Applicable Laws or Permits, nor is Borrower otherwise aware of
any such pending actions or proceedings.
     Section 19. Leases.
          (a) Borrower has delivered to Lender a true and correct copy of the
current form apartment lease for each Mortgaged Property, and each Lease with
respect to such Mortgaged Property that Borrower has entered into is in the form
thereof, with no material modifications thereto, except as previously disclosed
in writing to Lender. Except as set forth in a Rent Roll, no Lease for any unit
in any Mortgaged Property (i) is for a term in excess of one year, including any
renewal or extension period unless such renewal or extension period is subject
to termination by Borrower Parties upon not more than thirty (30) days’ written
notice, (ii) provides for prepayment of more than two (2) months rent, or
(iii) was entered into in other than the ordinary course of business.
          (b) Except for any assignment of leases and rents which is a Permitted
Lien or which is to be released in connection with the consummation of the
transactions contemplated by the Master Agreement, Borrower is the owner and
holder of the landlord’s interest under each of the Leases and there are no
prior outstanding assignments of any such Lease, or any portion of the rents,
additional rents, charges, issues or profits due and payable or to become due
and payable thereunder.
          (c) Each Lease constitutes the legal, valid and binding obligation of
Borrower and, to the knowledge of Borrower, of each of the other parties
thereto, enforceable in accordance with its terms, subject only to bankruptcy,
insolvency, reorganization or other similar laws relating to creditors’ rights
generally, and equitable principles, and except as disclosed in writing to
Lender, no notice of any default by Borrower which remains uncured has been sent
by any tenant under any such Lease, other than defaults which do not have, and
are not reasonably expected to have, a Material Adverse Effect on the Mortgaged
Property subject to the Lease.
          (d) All premises demised to tenants under Leases are occupied by such
tenants as tenants only. No Lease contains any option or right to purchase,
right of first refusal or any other similar provisions.
     Section 20. Non-Residential Leases.
          (a) Not more than twenty percent (20%) of the net rentable space of
any Mortgaged Property is being used for non-residential purposes and copies of
all commercial leases, if any, have been delivered to Lender.
          (b) Neither Borrower, nor any general partner of Borrower, nor any
Guarantor, nor any individual having a ten percent (10%) or greater interest in
Borrower is an

J-4



--------------------------------------------------------------------------------



 



affiliate or otherwise related to (i) the lessee under any leases for laundry
equipment or (ii) the lessee or provider of any telecommunications, television
or similar systems or services on or about any Mortgaged Property.
          (c) Any lease for laundry services at each Mortgaged Property has been
supplied to Lender and either: (i) currently contains language which by its
terms subordinates the interest of the lessee thereunder to Lender’s lien,
(ii) is not below market rent and provides for termination by Borrower for
cause; or (iii) has been subordinated to the terms of the Security Instrument.
Borrower further certifies that any future leases of laundry space at any
Property (or any renewals of the current lease) shall either include language,
acceptable to Lender, subordinating the interest of the lessee thereunder to the
lien of the Security Instrument or shall be at or above market rent and contain
provisions for termination for cause.
     Section 21. Condition of the Mortgaged Properties. Except as disclosed in
any third party report delivered to Lender prior to the date on which any
Mortgaged Property is added to the Collateral Pool, or otherwise disclosed in
writing by Borrower to Lender prior to such date, each Mortgaged Property is in
good condition, order and repair, there exist no structural or other material
defects in such Mortgaged Property (whether patent or, to the best knowledge of
Borrower, latent or otherwise) and Borrower has not received notice from any
insurance company or bonding company of any defects or inadequacies in such
Mortgaged Property, or any part of it, which would adversely affect the
insurability of such Mortgaged Property or cause the imposition of extraordinary
premiums or charges for insurance or of any termination or threatened
termination of any policy of insurance or bond. No claims have been made by
Borrower against any contractor, architect or other party with respect to the
condition of any Mortgaged Property or the existence of any structural or other
material defect therein which has not been satisfied. No Mortgaged Property has
been materially damaged by casualty which has not been fully repaired or for
which insurance proceeds have not been received or are not expected to be
received except as previously disclosed in writing to Lender. There are no
proceedings pending for partial or total condemnation of any Mortgaged Property
except as disclosed in writing to Lender.
     Section 22. Operations and Maintenance Plan. Borrower agrees that it has
adopted any operations and maintenance plan for asbestos, lead-based paint, mold
or other environmental concern that Lender has required in writing.
     Section 23. Representations and Warranties True. Each and every
representation and warranty contained herein will remain true and correct at all
times from the date hereof until all Obligations have been performed in full in
accordance with the terms of the Loan Documents and the Security Documents. In
the event that any representation or warranty contained herein becomes untrue,
in whole or in part, after the date hereof, Borrower will so advise Lender and
Fannie Mae in writing immediately.
     Section 24. Ratification. Borrower covenants that it shall, promptly upon
the request of Lender or Fannie Mae ratify and affirm this Certificate of
Borrower in writing, as of such date or dates as such Person shall specify.

J-5



--------------------------------------------------------------------------------



 



     Section 25. Survival. The representations, warranties and covenants set
forth in this Certificate of Borrower shall survive the execution and delivery
of the Loan Documents, regardless of any investigation made by Lender or Fannie
Mae.
     Section 26. OFAC Requirements.
          (a) Representations and Warranties. Borrower, Guarantor, any general
partner of Borrower or any managing member of Borrower, as applicable, Mortgaged
Property manager and, to the best of Borrower’s knowledge, after having made
reasonable inquiry, (a) each Person owning a direct or indirect interest of
twenty percent (20%) or more in Borrower, Guarantor, any general partner of
Borrower or any managing member of Borrower, the Mortgaged Property manager (if
the Mortgaged Property manager is an affiliate of Borrower), and (b) each
commercial tenant at the Mortgaged Property: (i) is not currently identified on
OFAC List, and (ii) is not a Person with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States. Borrower and Guarantor shall confirm this
representation and warranty in writing on an annual basis.
          (b) Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Each Borrower Party shall comply with all Requirements of Law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect. Without limiting the foregoing, no
Borrower Party shall take any action, or permit any action to be taken, that
would cause any Borrower Party’s representations and warranties, as set forth in
subsection (a) above, to become untrue or inaccurate at any time during the term
of the Advance. Each Borrower Party shall notify Lender promptly of Borrower
Party’s actual knowledge that such representations and warranties may no longer
be accurate or that any other violation of the foregoing Requirements of Law has
occurred or is being investigated by Governmental Authorities. In connection
with such an event, each Borrower Party shall comply with all Requirements of
Law and directives of Governmental Authorities and, at Lender’s request, provide
to Lender copies of all notices, reports and other communications exchanged
with, or received from, Governmental Authorities relating to such event. Each
Borrower Party shall also reimburse Lender for any expense incurred by Lender in
evaluating the effect of such an event on the Advance and Lender’s interest in
the collateral for the Advance, in obtaining any necessary license from
Governmental Authorities as may be necessary for Lender to enforce its rights
under the Loan Documents, and in complying with all Requirements of Law
applicable to Lender as the result of the existence of such an event and for any
penalties or fines imposed upon Lender as a result thereof.
          (c) Definitions. As used in this Section 26, certain defined terms
shall have the following meanings:
               (1) “Governmental Authority” means any nation or government, any
state or other political subdivision thereof, and any Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to such government having jurisdiction over Borrower or the Mortgaged
Properties.

J-6



--------------------------------------------------------------------------------



 



               (2) “OFAC List” means the list of specially designated nationals
and blocked persons subject to financial sanctions that is maintained by the
U.S. Treasury Department, Office of Foreign Assets Control and any other similar
list maintained by the U.S. Treasury Department, Office of Foreign Assets
Control pursuant to any Requirements of Law, including, without limitation,
trade embargo, economic sanctions, or other prohibitions imposed by Executive
Order of the President of the United States. The OFAC List is currently
accessible through the internet website www.treas.gov/ofac/t11sdn.pdf.
               (3) “Person” means an individual, partnership, limited
partnership, corporation, limited liability company, business trust, joint stock
company, trust, unincorporated association, joint venture, governmental
authority or other entity of whatever nature.
               (4) “Requirements of Law” means (a) the organizational documents
of an entity, and (b) any law, regulation, ordinance, code, decree, treaty,
ruling or determination of an arbitrator, court or other Governmental Authority,
or any Executive Order issued by the President of the United States, in each
case applicable to or binding upon such Person or to which such Person, any of
its property or the conduct of its business is subject including, without
limitation, laws, ordinances and regulations pertaining to the zoning, occupancy
and subdivision of real property.
     Section 27. Joint and Several. The provisions of Article 14 of the Master
Agreement hereby are incorporated into this Certificate of Borrower Parties by
this reference.
[Remainder of page intentionally left blank.]

J-7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower Parties have executed this Certificate of Borrower
Parties as of the day and year first above written.

              BORROWER:
 
            CMF 15 Portfolio LLC, a Delaware limited liability company
 
       
 
  By:   Colonial Realty Limited Partnership, a Delaware limited partnership
 
  Its:   Sole Member

             
 
      By:   Colonial Properties Trust, an Alabama real estate investment trust
 
      Its:   General Partner

                     
 
          By:        
 
             
 
   
 
          Name:        
 
             
 
   
 
          Title:        
 
             
 
   

J-8



--------------------------------------------------------------------------------



 



              GUARANTOR:
 
            COLONIAL REALTY LIMITED     PARTNERSHIP, a Delaware limited
partnership
 
       
 
  By:   Colonial Properties Trust, an Alabama real estate investment trust
 
  Its:   General Partner

                 
 
      By:        
 
         
 
   
 
      Name:        
 
         
 
   
 
      Title:        
 
         
 
   

J-9



--------------------------------------------------------------------------------



 



EXHIBIT K TO MASTER CREDIT FACILITY AGREEMENT
ADVANCE REQUEST
[SELECT THE APPROPRIATE LANGUAGE:]
[INITIAL ADVANCE:
THE MASTER AGREEMENT REQUIRES YOU TO MAKE THE REQUESTED INITIAL ADVANCE, IF ALL
CONDITIONS CONTAINED IN SECTION 2.03(a) AND 5.02 OF THE MASTER AGREEMENT ARE
SATISFIED, AT A CLOSING TO BE HELD ON THE INITIAL CLOSING DATE.]
[FUTURE ADVANCE:
THE MASTER AGREEMENT REQUIRES YOU TO MAKE THE REQUESTED FUTURE ADVANCE, IF ALL
CONDITIONS CONTAINED IN SECTION 2.03(b) AND 5.03 OF THE MASTER AGREEMENT ARE
SATISFIED, AT A CLOSING TO BE HELD AT OFFICES DESIGNATED BY YOU ON A CLOSING
DATE SELECTED BY YOU, WHICH DATE SHALL BE NOT MORE THAN THREE (3) BUSINESS DAYS
AFTER OUR RECEIPT OF THE CONFIRMED RATE FORM (OR ON SUCH OTHER DATE AS WE MAY
AGREE).]
                                        ,                     
VIA:                                         
PNC ARCS LLC, a Delaware limited liability company (“Lender”)
                                        
                                        
                                         [LENDER TO CONFIRM]
[Note: Subject to change in the event Lender or its address changes]

Re:   ADVANCE REQUEST issued pursuant to that certain Master Credit Facility
Agreement, dated as of February 27, 2009, by and between the undersigned
(“Borrower”), and Lender (as amended, restated or otherwise modified from time
to time, the “Master Agreement”)

Ladies and Gentlemen:
This constitutes an Advance Request pursuant to the terms of the
above-referenced Master Agreement.
     Section 1. Request. Borrower hereby requests that Lender make an Advance in
accordance with the terms of the Master Agreement. Following is the information
required by the Master Agreement with respect to this Request:

K-1



--------------------------------------------------------------------------------



 



     (a) Amount. The amount of the [Initial] [Future] Advance shall be
$                                        .

  (b)   Designation of Facility. The [Initial] [Future] Advance is a: [Check
one]

                     Fixed Advance                                       
Standard Yield Maintenance                                        Fixed + 1    
                         Variable Advance        
                              SARM

  (c)   Maturity Date. The Maturity Date of the Advance is as follows:
                    .     (d)   Interest Only/Amortization Period.
                    .     (e)   Accompanying Documents. All documents,
instruments and certificates required to be delivered pursuant to the conditions
contained in Article 5 of the Master Agreement, including (i) a confirmed Rate
Form, (ii) a Variable Facility Note, (iii) a Fixed Facility Note (for Fixed
Advances only), (iv) a Compliance Certificate, and (v) an Organizational
Certificate, will be delivered on or before the Closing Date.

     Section 2. Available Commitment. The information contained in the following
table is true, correct and complete, to the undersigned’s knowledge. The
undersigned acknowledges and agrees that the final determination of the
information shall be made by Lender, in accordance with the terms of the Master
Agreement.
Currently Available Fixed Facility Commitment
Currently Available Variable Facility Commitment
Proposed Amount Drawn on Fixed Facility Commitment
Remaining Fixed Facility Commitment after Proposed Draw
Proposed Amount Drawn on Variable Facility Commitment
Remaining Variable Facility Commitment after Proposed Draw
     For these purposes, the terms

  (a)   “Available Fixed Facility Commitment” means, at any time, the maximum
amount of Fixed Facility Advances which could be issued and outstanding in
compliance with the requirements of the Master Agreement; and     (b)  
“Available Variable Facility Commitment” means, at any time, the maximum amount
of Variable Advances which could be issued and outstanding in compliance with
the requirements of the Master Agreement.

K-2



--------------------------------------------------------------------------------



 



     Section 3. Capitalized Terms. All capitalized terms used but not defined in
this Request shall have the meanings ascribed to such terms in the Master
Agreement.
[Remainder of page intentionally left blank.]

K-3



--------------------------------------------------------------------------------



 



         
 
  Sincerely,    
 
            BORROWER:
 
            CMF 15 Portfolio LLC, a Delaware limited liability company
 
       
 
  By:   Colonial Realty Limited Partnership, a Delaware limited partnership
 
  Its:   Sole Member

             
 
      By:   Colonial Properties Trust, an Alabama real estate investment trust
 
      Its:   General Partner

                     
 
          By:        
 
             
 
   
 
          Name:        
 
             
 
   
 
          Title:        
 
             
 
   

S-1



--------------------------------------------------------------------------------



 



EXHIBIT L TO MASTER CREDIT FACILITY AGREEMENT
REQUEST
(Addition/Release/Substitution)
                    ,                     
PNC ARCS LLC, a Delaware limited liability company (“Lender”)
                                        
                                        
                                        [LENDER TO CONFIRM]
[Note: Subject to change in the event Lender or its address changes]

Re:   REQUEST issued pursuant to that certain Master Credit Facility Agreement,
dated as of February 27, 2009, by and between the undersigned (“Borrower”) and
Lender (as amended, restated or otherwise modified from time to time, the
“Master Agreement”)

Ladies and Gentlemen:
This constitutes [an Addition] [a Release] [a Substitution] Request pursuant to
the terms of the above-referenced Master Agreement.
[SELECT APPROPRIATE SECTIONS]
     Section 1. Addition Request. Borrower hereby requests that the Multifamily
Residential Property described in this Request be added to the Collateral Pool
[in connection with a substitution of Collateral] in accordance with the terms
of the Master Agreement. Following is the information required by the Master
Agreement with respect to this Request:
          (a) Property Description Package. Attached to this Request is the
information and documents relating to the proposed Additional Mortgaged Property
required by Lender and the Master Agreement;
          (b) Due Diligence Fees. Enclosed with this Request is a check in
payment of all Additional Collateral Due Diligence Fees required to be submitted
with this Request pursuant to Section 10.03(b) of the Master Agreement; and
          (c) Accompanying Documents. All reports, certificates and documents
required to be delivered pursuant to the conditions contained in
[Section 3.02(c) and 5.04] [or in connection with a Substitution,
Sections 3.05(f) and 5.06] of the Master Agreement will be delivered on or
before the Closing Date.
     Section 2. [Substitution Fee][Addition Fee]. If Lender consents to the
addition of the proposed Additional Mortgaged Property to the Collateral Pool,
and Borrower elects to add the Additional Mortgaged Property to the Collateral
Pool, Borrower shall pay the [Substitution

L-1



--------------------------------------------------------------------------------



 



Fee] [Addition Fee] to Lender as one of the conditions to the closing of the
Additional Mortgaged Property.
     OR
     Section 1. Release Request. Borrower hereby requests that the Release
Property described in this Request be released from the Collateral Pool in
accordance with the terms of the Master Agreement. Following is the information
required by the Master Agreement with respect to this Request:
          (a) Description of Release Property. The name, address and location
(county and state) of the Mortgaged Property, or other designation of the
proposed Release Property is as follows:

             
 
  Name:        
 
     
 
   
 
  Address:        
 
     
 
   
 
           
 
     
 
   
 
  Location:        
 
     
 
   

          (b) Accompanying Documents. All documents, instruments and
certificates required to be delivered pursuant to the conditions contained in
Section 3.04(b) and Section 5.05 of the Master Agreement will be delivered on or
before the Closing Date.
     Section 2. Release Price and Release Fee. Borrower shall pay the Release
Price, if applicable, and the Release Fee as a condition to the closing of the
release of the Release Property from the Collateral Pool.
[Remainder of page intentionally left blank.]

L-2



--------------------------------------------------------------------------------



 



              Sincerely,
 
            BORROWER:
 
            CMF 15 Portfolio LLC, a Delaware limited liability company
 
       
 
  By:   Colonial Realty Limited Partnership, a Delaware limited partnership
 
  Its:   Sole Member

             
 
      By:   Colonial Properties Trust, an Alabama real estate investment trust
 
      Its:   General Partner

                     
 
          By:        
 
             
 
   
 
          Name:        
 
             
 
   
 
          Title:        
 
             
 
   

L-3



--------------------------------------------------------------------------------



 



EXHIBIT M TO MASTER CREDIT FACILITY AGREEMENT
CONFIRMATION OF OBLIGATIONS
     THIS CONFIRMATION OF OBLIGATIONS (the “Confirmation of Obligations”) is
made as of the ___ day of                     , ___, by and among (i) CMF 15
PORTFOLIO LLC, a Delaware limited liability company (individually and
collectively, “Borrower”), for the benefit of PNC ARCS LLC, a Delaware limited
liability company (“Lender”).
RECITALS
     A. Borrower and Lender are parties to that certain Master Credit Facility
Agreement, dated as of February 27, 2009, (as amended, restated or otherwise
modified from time to time, the “Master Agreement”).
     B. All of Lender’s right, title and interest in the Master Agreement and
the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Credit Facility Agreement and
other Loan Documents, dated as of February 27, 2009, (the “Assignment”). Fannie
Mae has not assumed any of the obligations of Lender under the Master Agreement
or the Loan Documents as a result of the Assignment. Fannie Mae has designated
Lender as the servicer of the Advances contemplated by the Master Agreement.
     C. Borrower has delivered to Lender a Release Request pursuant to the
Master Agreement to release a Release Property from the Collateral Pool.
     D. Lender has consented to the Release Request.
     E. The parties are executing this Confirmation of Obligations pursuant to
the Master Agreement to confirm that each remains liable for all of its
obligations under the Master Agreement and the other Loan Documents
notwithstanding the release of the Release Property from the Collateral Pool.
     NOW, THEREFORE, Borrower, in consideration of Lender’s consent to the
release of the Release Property from the Collateral Pool and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     Section 1. Confirmation of Obligations. Borrower confirms that, except with
respect to the Release Property, none of its respective obligations under the
Master Agreement and the Loan Documents is affected by the release of the
Release Property from the Collateral Pool, and each of its respective
obligations under the Master Agreement and the Loan Documents shall remain in
full force and effect, and it shall be fully liable for the observance of all
such obligations, notwithstanding the release of the Release Property from the
Collateral Pool.
     Section 2. Beneficiaries. This Confirmation of Obligations is made for the
express benefit of both Lender and Fannie Mae.

M-1



--------------------------------------------------------------------------------



 



     Section 3. Capitalized Terms. All capitalized terms used in this
Confirmation of Obligations which are not specifically defined herein shall have
the respective meanings set forth in the Master Agreement.
     Section 4. Counterparts. This Confirmation of Obligations may be executed
in counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.
[Remainder of page intentionally left blank.]

M-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed the Confirmation of
Obligations as an instrument under seal as of the day and year first above
written.

                      BORROWER:        
 
                    CMF 15 Portfolio LLC, a Delaware limited liability company
 
                    By:   Colonial Realty Limited Partnership, a Delaware
limited partnership     Its:   Sole Member
 
                        By:   Colonial Properties Trust, an Alabama real estate
investment trust         Its:   General Partner
 
               
 
          By:    
 
               
 
          Name:    
 
               
 
          Title:    
 
               

M-3



--------------------------------------------------------------------------------



 



                  LENDER:    
 
                PNC ARCS LLC, a Delaware limited liability company    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

M-4



--------------------------------------------------------------------------------



 



EXHIBIT N TO MASTER CREDIT FACILITY AGREEMENT
CREDIT FACILITY TERMINATION REQUEST
     THE MASTER AGREEMENT THAT THIS AGREEMENT SHALL TERMINATE, AND YOU SHALL
CAUSE ALL OF THE COLLATERAL TO BE RELEASED FROM THE COLLATERAL POOL, AT A
CLOSING TO BE HELD AT OFFICES DESIGNATED BY YOU ON A CLOSING DATE SELECTED BY
YOU, WITHIN THIRTY (30) BUSINESS DAYS AFTER THE YOUR RECEIPT OF THE CREDIT
FACILITY TERMINATION REQUEST (OR ON SUCH OTHER DATE AS WE MAY AGREE), AS LONG AS
ALL CONDITIONS CONTAINED IN SECTION 4.02(b) AND 5.08 OF THE MASTER AGREEMENT ARE
SATISFIED. REFERENCE IS MADE TO THE MASTER AGREEMENT FOR THE SCOPE OF LENDER‘S
OBLIGATIONS WITH RESPECT TO THIS REQUEST.
                                          ,                     
VIA:                                                               
PNC ARCS LLC, a Delaware limited liability company (“Lender”)
                                                               
                                                               
                                                               
[Note: Subject to change in the event Lender or its address changes]

     
Re:
  CREDIT FACILITY TERMINATION REQUEST issued pursuant to that certain Master
Credit Facility Agreement, dated as of February 27, 2009, by and among the
undersigned (“Borrower”) and Lender (as amended, restated or otherwise modified
from time to time, the “Master Agreement”)

Ladies and Gentlemen:
This constitutes a Credit Facility Termination Request pursuant to the terms of
the above-referenced Master Agreement.
     Section 1. Request. Borrower hereby requests a termination of the Master
Agreement and the Credit Facility in accordance with the terms of the Master
Agreement. All documents, instruments and certificates required to be delivered
pursuant to the conditions contained in Section 4.02(b) and 5.08 of the Master
Agreement will be delivered on or before the Closing Date.
     Section 2. Prepayments. Borrower shall, in accordance with the terms of the
Master Agreement, pay in full all Notes Outstanding, the Release Fee, and any
required prepayment premiums as a condition to the termination of the Master
Agreement and the Credit Facility.

N-1



--------------------------------------------------------------------------------



 



     Section 3. Capitalized Terms. All capitalized terms used but not defined in
this Request shall have the meanings ascribed to such terms in the Master
Agreement.

                      Sincerely,        
 
                    BORROWER:        
 
                    CMF 15 Portfolio LLC, a Delaware limited liability company
 
                    By:   Colonial Realty Limited Partnership, a Delaware
limited partnership     Its:   Sole Member
 
                        By:   Colonial Properties Trust, an Alabama real estate
investment trust         Its:   General Partner
 
               
 
          By:    
 
               
 
          Name:    
 
               
 
          Title:    
 
               

N-2



--------------------------------------------------------------------------------



 



EXHIBIT O TO MASTER CREDIT FACILITY AGREEMENT
FORM OF LETTER OF CREDIT
[Bank’s letterhead]
IRREVOCABLE LETTER OF CREDIT NO.                     
DATE
Fannie Mae
3900 Wisconsin Avenue, N.W.
Washington, DC 20016-2899
Ladies and Gentlemen:
For the account of                                                             
[Insert name of account party/customer], we hereby open in your favor our
Irrevocable Letter of Credit No.                      (“Credit”) for an amount
not exceeding a total of U.S. $                    , effective immediately and
expiring on                     , 20___.
                    
Funds under this Credit are available to you against a sight draft(s) on us
completed by you or                                          [Insert Lender’s
name] on your behalf, completed in substantially the form attached as Exhibit 1,
for all or any part of this Credit.
We will promptly honor all drafts drawn in compliance with the terms of this
Credit if received on or before the expiration date at                  
                                                                             
                                                                            
                                                                         
                                                                [Insert Bank’s
address].
Drafts presented at our office at the address set forth above no later than
10:00 a.m. shall be honored on the date of presentation, by payment in
accordance with your payment instructions that accompany each such draft. If
requested by you, payment under this Credit may be made by wire transfer of
immediately available funds to your account as specified in the draft (whether
executed by you or                                          [Insert Lender’s
name]), or by deposit of same days funds in your designated account that you
maintain with us.
This Credit shall be governed by and subject to the Uniform Customs and Practice
for Documentary Credits (2007 revision), International Chamber of Commerce
Publication No. 600 (“UCP 600”), and to the extent not inconsistent with the UCP
600, laws of the State of                     .
Sincerely,
[Insert Bank’s name]
O-1

 



--------------------------------------------------------------------------------



 



         
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

 



--------------------------------------------------------------------------------



 



SIGHT DRAFT
[Insert Issuing Bank’s name and address]
                    , 20__
Pay on demand to Fannie Mae the sum of U.S.
$                                        . This draft is drawn under your
Irrevocable Letter of Credit No.                     .
Fannie Mae

             
 
           
By:
           
 
           
Name:
           
 
           
Title:
           
 
           

-OR-

             
 
                     
[Insert Lender’s name]
     
 
           
By:
           
 
           
Name:
           
 
           
Title:
           
 
           

 